UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Item 1: Schedule of Investments Vanguard High Yield Bond Portfolio Schedule of Investments As of September 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Corporate Bonds (90.3%) Finance (14.1%) Banking (1.9%) 1 Barclays Bank plc 6.050% 12/4/17 4,061 4,406 Barclays Bank plc 5.140% 10/14/20 1,015 1,042 1 LBG Capital No.1 plc 7.875% 11/1/20 2,385 2,373 1 Lloyds TSB Bank plc 6.500% 9/14/20 785 828 UBS AG 7.625% 8/17/22 1,245 1,285 Finance Companies (9.4%) 1 Air Lease Corp. 5.625% 4/1/17 3,535 3,615 Ally Financial Inc. 8.300% 2/12/15 1,560 1,728 Ally Financial Inc. 8.000% 3/15/20 2,250 2,627 Ally Financial Inc. 7.500% 9/15/20 2,050 2,352 CIT Group Inc. 4.250% 8/15/17 1,555 1,617 CIT Group Inc. 5.250% 3/15/18 1,715 1,839 1 CIT Group Inc. 6.625% 4/1/18 3,405 3,873 1 CIT Group Inc. 5.500% 2/15/19 1,815 1,978 CIT Group Inc. 5.375% 5/15/20 3,560 3,880 CIT Group Inc. 5.000% 8/15/22 4,600 4,796 International Lease Finance Corp. 8.625% 9/15/15 845 959 International Lease Finance Corp. 5.750% 5/15/16 530 562 1 International Lease Finance Corp. 6.750% 9/1/16 1,195 1,335 International Lease Finance Corp. 8.750% 3/15/17 1,180 1,381 1 International Lease Finance Corp. 7.125% 9/1/18 1,775 2,059 International Lease Finance Corp. 5.875% 4/1/19 1,320 1,403 International Lease Finance Corp. 6.250% 5/15/19 1,882 2,028 International Lease Finance Corp. 8.250% 12/15/20 1,511 1,791 International Lease Finance Corp. 8.625% 1/15/22 900 1,087 1 Provident Funding Associates LP / PFG Finance Corp. 10.250% 4/15/17 1,300 1,398 SLM Corp. 6.250% 1/25/16 2,180 2,392 SLM Corp. 6.000% 1/25/17 960 1,047 SLM Corp. 8.450% 6/15/18 1,100 1,296 SLM Corp. 8.000% 3/25/20 1,675 1,936 SLM Corp. 7.250% 1/25/22 615 695 Insurance (2.5%) 2 Hartford Financial Services Group Inc. 8.125% 6/15/18 2,740 3,151 1 ING US Inc. 5.500% 7/15/22 4,000 4,190 1 Liberty Mutual Group Inc. 7.800% 3/15/37 1,560 1,692 1,2 MetLife Capital Trust IV 7.875% 12/15/37 1,390 1,640 1,2 MetLife Capital Trust X 9.250% 4/8/38 1,000 1,310 Provident Cos. Inc. 7.000% 7/15/18 690 792 Unum Group 7.375% 6/15/32 175 194 Other Finance (0.3%) Lender Processing Services Inc. 8.125% 7/1/16 730 763 Lender Processing Services Inc. 5.750% 4/15/23 750 750 Industrial (70.0%) Basic Industry (7.3%) Alpha Natural Resources Inc. 6.000% 6/1/19 436 368 ArcelorMittal 4.750% 2/25/17 535 523 ArcelorMittal 6.500% 2/25/22 495 486 Arch Coal Inc. 8.750% 8/1/16 285 279 3,4 Arch Coal Inc. Bank Loan 5.750% 0/0/0 1,805 1,816 1 Ashland Inc. 4.750% 8/15/22 775 792 Cascades Inc. 7.750% 12/15/17 825 866 Cascades Inc. 7.875% 1/15/20 250 261 Celanese US Holdings LLC 6.625% 10/15/18 380 415 Celanese US Holdings LLC 5.875% 6/15/21 305 343 CF Industries Inc. 6.875% 5/1/18 580 708 CF Industries Inc. 7.125% 5/1/20 760 954 Chemtura Corp. 7.875% 9/1/18 305 331 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.250% 12/15/17 785 854 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.500% 12/15/19 375 419 CONSOL Energy Inc. 8.000% 4/1/17 1,280 1,347 CONSOL Energy Inc. 8.250% 4/1/20 950 998 1 FMG Resources August 2006 Pty Ltd. 7.000% 11/1/15 1,475 1,493 1 FMG Resources August 2006 Pty Ltd. 6.375% 2/1/16 280 271 1 FMG Resources August 2006 Pty Ltd. 6.875% 2/1/18 1,525 1,434 1 FMG Resources August 2006 Pty Ltd. 6.875% 4/1/22 325 298 Hexion US Finance Corp. 6.625% 4/15/20 1,250 1,259 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC 8.875% 2/1/18 1,725 1,760 1 INEOS Finance plc 8.375% 2/15/19 965 1,016 1 INEOS Finance plc 7.500% 5/1/20 1,990 2,015 3,4 INEOS Holdings Ltd. Bank Loan 5.250% 4/27/18 1,322 1,333 LyondellBasell Industries NV 5.000% 4/15/19 2,785 2,966 LyondellBasell Industries NV 6.000% 11/15/21 496 567 Neenah Paper Inc. 7.375% 11/15/14 537 541 Novelis Inc. 8.375% 12/15/17 1,120 1,226 Novelis Inc. 8.750% 12/15/20 1,035 1,146 Peabody Energy Corp. 7.375% 11/1/16 1,930 2,181 1 Peabody Energy Corp. 6.000% 11/15/18 1,330 1,340 1 Peabody Energy Corp. 6.250% 11/15/21 1,740 1,736 Peabody Energy Corp. 7.875% 11/1/26 1,315 1,397 1 PH Glatfelter Co. 5.375% 10/15/20 235 240 1 Rock-Tenn Co. 3.500% 3/1/20 305 308 1 Vedanta Resources plc 8.750% 1/15/14 275 287 1 Vedanta Resources plc 9.500% 7/18/18 835 866 Weyerhaeuser Co. 7.375% 10/1/19 570 707 Capital Goods (7.6%) 1 Ardagh Packaging Finance plc 7.375% 10/15/17 870 933 1 Ardagh Packaging Finance PLC / Ardagh MP Holdings USA Inc. 9.125% 10/15/20 880 933 1 Ashtead Capital Inc. 6.500% 7/15/22 335 352 B/E Aerospace Inc. 6.875% 10/1/20 1,090 1,210 B/E Aerospace Inc. 5.250% 4/1/22 3,061 3,168 Ball Corp. 7.125% 9/1/16 105 114 Ball Corp. 7.375% 9/1/19 795 886 Ball Corp. 5.000% 3/15/22 740 781 1 Building Materials Corp. of America 6.875% 8/15/18 420 449 1 Building Materials Corp. of America 6.750% 5/1/21 1,445 1,575 Case New Holland Inc. 7.750% 9/1/13 695 729 Case New Holland Inc. 7.875% 12/1/17 2,660 3,112 1 Cemex Finance LLC 9.500% 12/14/16 3,190 3,285 1 Clean Harbors Inc. 5.250% 8/1/20 535 551 1 CNH Capital LLC 6.250% 11/1/16 1,200 1,302 Crown Americas LLC / Crown Americas Capital Corp. III 6.250% 2/1/21 1,100 1,224 1 Fibria Overseas Finance Ltd. 7.500% 5/4/20 2,999 3,299 1 Fibria Overseas Finance Ltd. 6.750% 3/3/21 300 320 Huntington Ingalls Industries Inc. 6.875% 3/15/18 791 857 Huntington Ingalls Industries Inc. 7.125% 3/15/21 1,225 1,323 Masco Corp. 6.125% 10/3/16 465 511 Masco Corp. 5.850% 3/15/17 278 302 Masco Corp. 6.625% 4/15/18 105 112 Masco Corp. 7.125% 3/15/20 1,722 1,950 Masco Corp. 5.950% 3/15/22 590 648 Masco Corp. 7.750% 8/1/29 420 450 Masco Corp. 6.500% 8/15/32 120 125 Owens Corning 9.000% 6/15/19 1,000 1,257 Owens Corning 7.000% 12/1/36 160 176 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 7.125% 4/15/19 1,905 2,000 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 7.875% 8/15/19 245 264 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 6.875% 2/15/21 480 504 UR Merger Sub Corp. 10.875% 6/15/16 810 899 1 UR Merger Sub Corp. 5.750% 7/15/18 410 432 1 UR Merger Sub Corp. 7.375% 5/15/20 665 715 1 UR Merger Sub Corp. 7.625% 4/15/22 945 1,035 Vulcan Materials Co. 6.400% 11/30/17 480 518 Vulcan Materials Co. 7.000% 6/15/18 1,600 1,760 Vulcan Materials Co. 7.500% 6/15/21 50 56 Vulcan Materials Co. 7.150% 11/30/37 100 97 Communication (16.3%) Belo Corp. 8.000% 11/15/16 250 275 CCO Holdings LLC / CCO Holdings Capital Corp. 7.250% 10/30/17 1,035 1,128 CCO Holdings LLC / CCO Holdings Capital Corp. 7.875% 4/30/18 1,045 1,129 CCO Holdings LLC / CCO Holdings Capital Corp. 7.000% 1/15/19 911 990 CCO Holdings LLC / CCO Holdings Capital Corp. 8.125% 4/30/20 1,156 1,309 CCO Holdings LLC / CCO Holdings Capital Corp. 6.500% 4/30/21 1,505 1,614 CCO Holdings LLC / CCO Holdings Capital Corp. 6.625% 1/31/22 1,500 1,639 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 9/30/22 1,450 1,454 1 Cequel Communications Holdings I LLC / Cequel Capital Corp. 8.625% 11/15/17 1,910 2,039 Clear Channel Worldwide Holdings Inc. 9.250% 12/15/17 245 262 Clear Channel Worldwide Holdings Inc. 9.250% 12/15/17 1,315 1,417 Cricket Communications Inc. 7.750% 5/15/16 655 694 Cricket Communications Inc. 7.750% 10/15/20 2,750 2,688 CSC Holdings LLC 7.875% 2/15/18 1,090 1,248 CSC Holdings LLC 7.625% 7/15/18 2,085 2,411 CSC Holdings LLC 8.625% 2/15/19 895 1,061 1 CSC Holdings LLC 6.750% 11/15/21 690 761 1 DISH DBS Corp. 4.625% 7/15/17 270 274 DISH DBS Corp. 7.875% 9/1/19 295 342 DISH DBS Corp. 6.750% 6/1/21 3,630 3,948 1 DISH DBS Corp. 5.875% 7/15/22 1,900 1,943 1 eAccess Ltd. 8.250% 4/1/18 1,911 1,734 GCI Inc. 6.750% 6/1/21 1,466 1,466 Hughes Satellite Systems Corp. 6.500% 6/15/19 1,602 1,714 Hughes Satellite Systems Corp. 7.625% 6/15/21 580 641 1 Inmarsat Finance plc 7.375% 12/1/17 590 637 Intelsat Jackson Holdings SA 7.250% 4/1/19 1,625 1,755 Intelsat Jackson Holdings SA 8.500% 11/1/19 475 534 Intelsat Jackson Holdings SA 7.250% 10/15/20 3,185 3,432 1 Intelsat Jackson Holdings SA 7.250% 10/15/20 1,380 1,487 Intelsat Jackson Holdings SA 7.500% 4/1/21 1,350 1,461 Lamar Media Corp. 7.875% 4/15/18 305 337 Lamar Media Corp. 5.875% 2/1/22 485 517 Liberty Interactive LLC 8.500% 7/15/29 405 427 Liberty Interactive LLC 8.250% 2/1/30 1,310 1,382 Mediacom Broadband LLC / Mediacom Broadband Corp. 8.500% 10/15/15 809 821 MetroPCS Wireless Inc. 7.875% 9/1/18 1,485 1,611 MetroPCS Wireless Inc. 6.625% 11/15/20 2,175 2,289 1 National CineMedia LLC 6.000% 4/15/22 895 944 Nielsen Finance LLC / Nielsen Finance Co. 7.750% 10/15/18 1,300 1,464 NII Capital Corp. 7.625% 4/1/21 1,990 1,592 Quebecor Media Inc. 7.750% 3/15/16 795 817 Quebecor Media Inc. 7.750% 3/15/16 1,410 1,449 1 SBA Communications Corp. 5.625% 10/1/19 1,120 1,124 SBA Telecommunications Inc. 8.250% 8/15/19 436 486 1 SBA Telecommunications Inc. 5.750% 7/15/20 410 429 1 Sinclair Television Group Inc. 9.250% 11/1/17 1,075 1,191 1 Sirius XM Radio Inc. 5.250% 8/15/22 765 759 1 Sprint Nextel Corp. 9.000% 11/15/18 2,760 3,305 1 Sprint Nextel Corp. 7.000% 3/1/20 4,420 4,950 1 Starz LLC / Starz Finance Corp. 5.000% 9/15/19 945 964 1 UPCB Finance III Ltd. 6.625% 7/1/20 2,115 2,215 1 UPCB Finance V Ltd. 7.250% 11/15/21 1,170 1,278 1 UPCB Finance VI Ltd. 6.875% 1/15/22 1,701 1,819 Videotron Ltd. 9.125% 4/15/18 695 751 Videotron Ltd. 5.000% 7/15/22 1,018 1,066 Virgin Media Finance plc 5.250% 2/15/22 530 557 1 Wind Acquisition Finance SA 11.750% 7/15/17 2,375 2,244 Windstream Corp. 7.875% 11/1/17 1,180 1,319 Windstream Corp. 8.125% 9/1/18 645 687 Windstream Corp. 7.000% 3/15/19 250 255 Windstream Corp. 7.750% 10/15/20 1,050 1,126 Zayo Group LLC / Zayo Capital Inc. 8.125% 1/1/20 315 345 Zayo Group LLC / Zayo Capital Inc. 10.125% 7/1/20 1,325 1,467 Consumer Cyclical (10.6%) AMC Entertainment Inc. 8.000% 3/1/14 528 528 AMC Entertainment Inc. 8.750% 6/1/19 1,750 1,923 AutoNation Inc. 5.500% 2/1/20 455 486 3,4 Burger King Corp. Bank Loan 4.500% 10/19/16 919 919 1 Caesars Entertainment Operating Co. Inc. 8.500% 2/15/20 3,450 3,467 1 Carlson Wagonlit BV 6.875% 6/15/19 1,550 1,608 Choice Hotels International Inc. 5.700% 8/28/20 211 228 Choice Hotels International Inc. 5.750% 7/1/22 205 223 Cinemark USA Inc. 8.625% 6/15/19 265 294 1 Continental Rubber Of America Corp. 4.500% 9/15/19 2,435 2,494 Delphi Corp. 5.875% 5/15/19 1,001 1,079 Delphi Corp. 6.125% 5/15/21 730 808 Dollar General Corp. 4.125% 7/15/17 295 309 Ford Motor Co. 6.625% 10/1/28 412 463 1 General Motors Financial Co. Inc. 4.750% 8/15/17 2,650 2,729 General Motors Financial Co. Inc. 6.750% 6/1/18 1,170 1,302 Hanesbrands Inc. 8.000% 12/15/16 610 674 Hanesbrands Inc. 6.375% 12/15/20 1,086 1,173 Host Hotels & Resorts LP 6.750% 6/1/16 292 300 Host Hotels & Resorts LP 5.875% 6/15/19 870 956 Host Hotels & Resorts LP 6.000% 11/1/20 1,475 1,637 Host Hotels & Resorts LP 4.750% 3/1/23 700 728 Limited Brands, Inc. 8.500% 6/15/19 140 169 Limited Brands, Inc. 7.000% 5/1/20 580 660 Limited Brands, Inc. 6.625% 4/1/21 1,180 1,342 Limited Brands, Inc. 5.625% 2/15/22 525 564 MGM Resorts International 10.375% 5/15/14 980 1,100 MGM Resorts International 11.125% 11/15/17 515 568 MGM Resorts International 9.000% 3/15/20 885 987 1 NAI Entertainment Holdings LLC 8.250% 12/15/17 147 164 Neiman Marcus Group Inc. 10.375% 10/15/15 795 817 Neiman Marcus Group Inc. 7.125% 6/1/28 1,210 1,168 PVH Corp. 7.375% 5/15/20 645 729 1 QVC Inc. 7.500% 10/1/19 1,899 2,105 1 QVC Inc. 5.125% 7/2/22 90 95 1 Realogy Corp. 7.625% 1/15/20 1,476 1,613 Regal Cinemas Corp. 8.625% 7/15/19 1,735 1,926 Rite Aid Corp. 9.750% 6/12/16 720 788 Rite Aid Corp. 8.000% 8/15/20 750 851 Royal Caribbean Cruises Ltd. 11.875% 7/15/15 750 928 Sally Holdings LLC / Sally Capital Inc. 6.875% 11/15/19 751 834 Sally Holdings LLC / Sally Capital Inc. 5.750% 6/1/22 640 677 Service Corp. International 7.375% 10/1/14 275 304 Service Corp. International 7.625% 10/1/18 940 1,114 Service Corp. International 8.000% 11/15/21 1,225 1,494 Tenneco Inc. 7.750% 8/15/18 230 251 Tenneco Inc. 6.875% 12/15/20 775 849 1 TRW Automotive Inc. 7.000% 3/15/14 1,405 1,507 1 TRW Automotive Inc. 7.250% 3/15/17 1,487 1,710 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 11/1/17 1,000 1,100 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 5/1/20 410 451 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.750% 8/15/20 2,925 3,254 1 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 5.375% 3/15/22 1,205 1,241 Consumer Noncyclical (12.2%) ARAMARK Corp. 8.500% 2/1/15 2,485 2,547 1 ARAMARK Holdings Corp. 8.625% 5/1/16 680 698 3,4 Bausch & Lomb Inc. Bank Loan 5.250% 5/17/19 1,310 1,322 Bio-Rad Laboratories Inc. 8.000% 9/15/16 355 391 Biomet Inc. 10.000% 10/15/17 1,875 1,978 Biomet Inc. 11.625% 10/15/17 414 441 1 Biomet Inc. 6.500% 8/1/20 1,790 1,844 1 Biomet Inc. 6.500% 10/1/20 2,305 2,247 CHS/Community Health Systems Inc. 5.125% 8/15/18 1,515 1,572 Constellation Brands Inc. 7.250% 9/1/16 1,780 2,038 Constellation Brands Inc. 7.250% 5/15/17 730 849 Constellation Brands Inc. 6.000% 5/1/22 370 422 Constellation Brands Inc. 4.625% 3/1/23 335 340 DaVita Inc. 6.375% 11/1/18 997 1,064 DaVita Inc. 6.625% 11/1/20 1,015 1,085 3,4 Del Monte Foods Co. Bank Loan 4.500% 3/8/18 1,438 1,434 Elan Finance PLC / Elan Finance Corp. 8.750% 10/15/16 665 727 1 Fresenius Medical Care US Finance II Inc. 5.625% 7/31/19 1,015 1,081 1 Fresenius Medical Care US Finance II Inc. 5.875% 1/31/22 595 634 1 Fresenius Medical Care US Finance Inc. 6.500% 9/15/18 165 186 1 Fresenius Medical Care US Finance Inc. 5.750% 2/15/21 1,170 1,246 1 Fresenius US Finance II Inc. 9.000% 7/15/15 795 914 HCA Inc. 6.375% 1/15/15 1,390 1,494 HCA Inc. 6.500% 2/15/16 490 543 HCA Inc. 9.875% 2/15/17 1,075 1,156 HCA Inc. 8.500% 4/15/19 2,315 2,613 HCA Inc. 6.500% 2/15/20 4,465 4,956 HCA Inc. 5.875% 3/15/22 1,695 1,839 HCA Inc. 7.690% 6/15/25 130 133 1 Health Management Associates Inc. 7.375% 1/15/20 1,843 2,000 1 Hologic Inc. 6.250% 8/1/20 270 286 1 Hypermarcas SA 6.500% 4/20/21 2,020 2,164 1 IMS Health Inc. 12.500% 3/1/18 2,065 2,468 LifePoint Hospitals Inc. 6.625% 10/1/20 540 589 1 Mylan Inc. 6.000% 11/15/18 2,310 2,477 1 Party City Holdings Inc. 8.875% 8/1/20 2,480 2,660 3,4 Quintiles Transnational Corp. Bank Loan 7.500% 2/28/17 425 428 1 STHI Holding Corp. 8.000% 3/15/18 495 527 Tenet Healthcare Corp. 10.000% 5/1/18 762 876 Tenet Healthcare Corp. 6.250% 11/1/18 1,075 1,182 Tenet Healthcare Corp. 8.875% 7/1/19 1,105 1,243 Tyson Foods Inc. 6.850% 4/1/16 975 1,119 1 Valeant Pharmaceuticals International 6.500% 7/15/16 735 771 1 Valeant Pharmaceuticals International 6.750% 10/1/17 400 426 1 Valeant Pharmaceuticals International 6.875% 12/1/18 725 763 1 Valeant Pharmaceuticals International 7.000% 10/1/20 935 984 1 Valeant Pharmaceuticals International 6.750% 8/15/21 1,611 1,671 Warner Chilcott Co. LLC / Warner Chilcott Finance LLC 7.750% 9/15/18 3,493 3,707 Energy (6.5%) Berry Petroleum Co. 6.375% 9/15/22 910 953 Chesapeake Energy Corp. 6.625% 8/15/20 782 808 Chesapeake Energy Corp. 6.875% 11/15/20 300 317 Chesapeake Energy Corp. 6.125% 2/15/21 1,818 1,825 Concho Resources Inc. 7.000% 1/15/21 417 466 Concho Resources Inc. 6.500% 1/15/22 1,020 1,122 Concho Resources Inc. 5.500% 10/1/22 2,480 2,592 Continental Resources Inc. 5.000% 9/15/22 1,170 1,220 1 Continental Resources Inc. 5.000% 9/15/22 1,295 1,350 Denbury Resources Inc. 8.250% 2/15/20 523 590 Denbury Resources Inc. 6.375% 8/15/21 330 358 Encore Acquisition Co. 9.500% 5/1/16 1,055 1,139 1 EP Energy LLC / EP Energy Finance Inc. 6.875% 5/1/19 410 439 1 EP Energy LLC / EP Energy Finance Inc. 9.375% 5/1/20 1,947 2,117 Harvest Operations Corp. 6.875% 10/1/17 1,375 1,502 Hornbeck Offshore Services Inc. 8.000% 9/1/17 510 549 Hornbeck Offshore Services Inc. 5.875% 4/1/20 995 1,015 1 MEG Energy Corp. 6.375% 1/30/23 850 907 Newfield Exploration Co. 7.125% 5/15/18 1,590 1,685 Newfield Exploration Co. 6.875% 2/1/20 425 463 Newfield Exploration Co. 5.750% 1/30/22 720 801 Newfield Exploration Co. 5.625% 7/1/24 775 860 Pioneer Natural Resources Co. 5.875% 7/15/16 990 1,122 Pioneer Natural Resources Co. 6.650% 3/15/17 1,875 2,217 Pioneer Natural Resources Co. 6.875% 5/1/18 1,235 1,494 Pioneer Natural Resources Co. 7.200% 1/15/28 345 433 Plains Exploration & Production Co. 6.625% 5/1/21 345 347 Plains Exploration & Production Co. 6.750% 2/1/22 663 670 Range Resources Corp. 7.500% 10/1/17 415 431 Range Resources Corp. 6.750% 8/1/20 400 443 Range Resources Corp. 5.750% 6/1/21 1,210 1,287 Range Resources Corp. 5.000% 8/15/22 515 541 1 Seadrill Ltd. 5.625% 9/15/17 2,010 2,020 Other Industrial (0.6%) Virgin Media Finance plc 9.500% 8/15/16 1,215 1,342 Virgin Media Finance plc 8.375% 10/15/19 1,620 1,839 Technology (7.8%) Brocade Communications Systems Inc. 6.625% 1/15/18 240 249 Brocade Communications Systems Inc. 6.875% 1/15/20 356 385 CDW LLC / CDW Finance Corp. 8.000% 12/15/18 1,170 1,299 3,4 CDW LLC / CDW Finance Corp. Bank Loan 4.000% 7/15/17 1,506 1,483 Equinix Inc. 8.125% 3/1/18 915 1,013 Equinix Inc. 7.000% 7/15/21 1,725 1,932 Fidelity National Information Services Inc. 7.625% 7/15/17 605 663 Fidelity National Information Services Inc. 7.875% 7/15/20 525 585 Fidelity National Information Services Inc. 5.000% 3/15/22 1,785 1,843 1 First Data Corp. 7.375% 6/15/19 2,375 2,446 1 First Data Corp. 8.875% 8/15/20 621 675 1 First Data Corp. 6.750% 11/1/20 1,890 1,871 1 First Data Corp. 8.250% 1/15/21 1,160 1,157 3,4 First Data Corp. Bank Loan 4.217% 9/24/14 1,448 1,381 Freescale Semiconductor Inc. 8.875% 12/15/14 176 180 1 Freescale Semiconductor Inc. 10.125% 3/15/18 1,388 1,527 1 Freescale Semiconductor Inc. 9.250% 4/15/18 840 916 3,4 Freescale Semiconductor Inc. Bank Loan 4.480% 12/1/16 1,692 1,651 3,4 Freescale Semiconductor Inc. Bank Loan 6.000% 2/28/19 958 956 3,4 Infor (US) Inc. Bank Loan 0.000% 4/5/18 190 190 3,4 Infor (US) Inc. Bank Loan 5.250% 4/5/18 404 407 1 Infor US Inc. 11.500% 7/15/18 895 1,020 1 Infor US Inc. 9.375% 4/1/19 905 996 Iron Mountain Inc. 7.750% 10/1/19 945 1,061 Iron Mountain Inc. 8.000% 6/15/20 810 861 Iron Mountain Inc. 8.375% 8/15/21 1,231 1,357 Iron Mountain Inc. 5.750% 8/15/24 755 755 Jabil Circuit Inc. 7.750% 7/15/16 310 359 Jabil Circuit Inc. 8.250% 3/15/18 255 303 Jabil Circuit Inc. 5.625% 12/15/20 285 307 Jabil Circuit Inc. 4.700% 9/15/22 1,365 1,358 1 NCR Corp. 5.000% 7/15/22 425 436 1 Sensata Technologies BV 6.500% 5/15/19 1,939 2,067 1 Sorenson Communications Inc. 10.500% 2/1/15 1,260 1,090 SunGard Data Systems Inc. 10.250% 8/15/15 1,064 1,091 SunGard Data Systems Inc. 7.375% 11/15/18 1,555 1,672 SunGard Data Systems Inc. 7.625% 11/15/20 2,975 3,235 Transportation (1.1%) 2 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 563 592 Hertz Corp. 6.750% 4/15/19 2,600 2,743 Hertz Corp. 7.375% 1/15/21 2,230 2,400 Utilities (6.2%) Electric (3.2%) AES Corp. 7.750% 10/15/15 1,240 1,401 AES Corp. 8.000% 10/15/17 1,255 1,450 AES Corp. 8.000% 6/1/20 565 655 1 Calpine Corp. 7.250% 10/15/17 3,119 3,326 1 Calpine Corp. 7.500% 2/15/21 1,863 2,021 1 Calpine Corp. 7.875% 1/15/23 500 555 1 Dolphin Subsidiary II Inc. 6.500% 10/15/16 450 493 1 Dolphin Subsidiary II Inc. 7.250% 10/15/21 2,230 2,531 2 Homer City Funding LLC 8.734% 10/1/26 1,280 1,312 1 Ipalco Enterprises Inc. 7.250% 4/1/16 340 380 Ipalco Enterprises Inc. 5.000% 5/1/18 370 388 2 Midwest Generation LLC 8.560% 1/2/16 178 163 1 Puget Energy Inc. 5.625% 7/15/22 700 744 1 Texas Competitive Electric Holdings Co. LLC / TCEH Finance Inc. 11.500% 10/1/20 1,605 1,260 Natural Gas (3.0%) AmeriGas Finance LLC / AmeriGas Finance Corp. 6.750% 5/20/20 715 763 AmeriGas Finance LLC / AmeriGas Finance Corp. 7.000% 5/20/22 1,375 1,482 El Paso LLC 7.000% 6/15/17 805 922 El Paso LLC 7.250% 6/1/18 1,755 2,027 El Paso LLC 6.500% 9/15/20 1,230 1,384 El Paso LLC 7.750% 1/15/32 740 888 Energy Transfer Equity LP 7.500% 10/15/20 2,165 2,468 Ferrellgas LP / Ferrellgas Finance Corp. 6.500% 5/1/21 2,078 2,013 1 Kinder Morgan Finance Co. LLC 6.000% 1/15/18 1,536 1,667 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 6.500% 8/15/21 355 381 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 6.250% 6/15/22 1,515 1,613 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 5.500% 2/15/23 455 475 Total Corporate Bonds (Cost $443,263) Shares Preferred Stocks (1.5%) Citigroup Capital XIII Pfd. 7.875% 153,750 4,291 Hartford Financial Services Group Inc. Pfd. 7.875% 92,000 2,594 GMAC Capital Trust I Pfd. 8.125% 37,200 934 Total Preferred Stocks (Cost $7,184) Other (0.0%) * MediaNews Group Inc. Warrants Exp. 03/19/2017 (Cost $778) 2,084 16 Temporary Cash Investment (7.2%) Face Amount ($000) Repurchase Agreement (7.2%) Bank of America Securities, LLC (Dated 9/28/12, Repurchase Value $38,001,000, collateralized by Federal National Mortgage Assn. 2.503%, 5/1/42) (Cost $38,000) 0.170% 10/1/12 38,000 Total Investments (99.0%) (Cost $489,225) Other Assets and Liabilities-Net (1.0%) Net Assets (100%) * Non-income-producing security. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, the aggregate value of these securities was $166,862,000, representing 31.8% of net assets. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Adjustable-rate security. 4 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At September 30, 2012, the aggregate value of these securities was $13,320,000, representing 2.5% of net assets. Vanguard High Yield Bond Portfolio A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Repurchase Agreements: The portfolio may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the portfolio may sell or retain the collateral; however, such action may be subject to legal proceedings. C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Corporate Bonds — 474,286 — Preferred Stocks 7,819 — — Other — — 16 Temporary Cash Investments — 38,000 — Total 7,819 512,286 16 D. At September 30, 2012, the cost of investment securities for tax purposes was $489,225,000. Net unrealized appreciation of investment securities for tax purposes was $30,896,000, consisting of unrealized gains of $33,185,000 on securities that had risen in value since their purchase and $2,289,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Money Market Portfolio Schedule of Investments As of September 30, 2012 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (52.0%) 2 Fannie Mae Discount Notes 0.136%–0.200% 10/31/12 5,483 5,482 2 Fannie Mae Discount Notes 0.140% 12/12/12 1,500 1,500 3 Federal Home Loan Bank Discount Notes 0.145% 10/12/12 10,000 10,000 3 Federal Home Loan Bank Discount Notes 0.140% 10/19/12 2,170 2,170 3 Federal Home Loan Bank Discount Notes 0.170% 11/9/12 3,000 2,999 3 Federal Home Loan Bank Discount Notes 0.180% 11/16/12 3,000 2,999 3 Federal Home Loan Bank Discount Notes 0.140% 12/7/12 2,000 2,000 3 Federal Home Loan Bank Discount Notes 0.140% 12/12/12 1,000 1,000 3 Federal Home Loan Bank Discount Notes 0.140% 12/14/12 5,000 4,999 3 Federal Home Loan Bank Discount Notes 0.180% 12/21/12 10,000 9,996 3 Federal Home Loan Bank Discount Notes 0.160% 2/13/13 3,100 3,098 3 Federal Home Loan Bank Discount Notes 0.160% 2/26/13 5,050 5,047 3 Federal Home Loan Bank Discount Notes 0.160% 3/15/13 5,000 4,996 3 Federal Home Loan Bank Discount Notes 0.155% 3/20/13 3,000 2,998 3 Federal Home Loan Banks 1.750% 3/8/13 1,060 1,067 3,4 Federal Home Loan Banks 0.195% 10/1/14 2,000 1,999 2,4 Federal Home Loan Mortgage Corp. 0.181% 2/4/13 10,000 9,998 2,4 Federal Home Loan Mortgage Corp. 0.178% 3/21/13 8,000 7,998 2,4 Federal Home Loan Mortgage Corp. 0.178% 5/6/13 8,000 7,997 2,4 Federal Home Loan Mortgage Corp. 0.181% 6/3/13 8,000 7,998 2,4 Federal Home Loan Mortgage Corp. 0.171% 6/17/13 1,000 1,000 2,4 Federal National Mortgage Assn. 0.250% 10/18/12 11,000 11,000 2,4 Federal National Mortgage Assn. 0.236% 11/23/12 13,000 12,999 2,4 Federal National Mortgage Assn. 0.249% 12/20/12 5,500 5,500 2,4 Federal National Mortgage Assn. 0.245% 12/28/12 2,200 2,200 2 Federal National Mortgage Assn. 4.375% 3/15/13 904 921 2,4 Federal National Mortgage Assn. 0.218% 8/12/13 8,000 7,998 2,4 Federal National Mortgage Assn. 0.197% 11/8/13 12,000 11,996 2,4 Federal National Mortgage Assn. 0.194% 11/14/13 15,000 14,995 2,4 Federal National Mortgage Assn. 0.208% 9/11/14 25,000 24,990 2 Freddie Mac Discount Notes 0.135% 10/11/12 1,000 1,000 2 Freddie Mac Discount Notes 0.140% 10/15/12 9,870 9,869 2 Freddie Mac Discount Notes 0.170% 11/6/12 11,000 10,998 2 Freddie Mac Discount Notes 0.180% 11/15/12 6,000 5,999 2 Freddie Mac Discount Notes 0.160% 2/19/13 3,000 2,998 United States Treasury Bill 0.140% 10/4/12 5,379 5,379 United States Treasury Bill 0.119% 10/18/12 10,000 9,999 United States Treasury Bill 0.150% 11/1/12 20,000 19,997 United States Treasury Bill 0.148% 11/15/12 5,000 4,999 United States Treasury Bill 0.143%–0.146% 11/29/12 15,000 14,996 United States Treasury Bill 0.143% 12/13/12 20,000 19,994 United States Treasury Bill 0.155% 12/27/12 10,000 9,996 United States Treasury Bill 0.141% 1/17/13 20,958 20,949 United States Treasury Bill 0.140% 1/24/13 10,000 9,996 United States Treasury Bill 0.146%–0.147% 1/31/13 10,000 9,995 United States Treasury Bill 0.145% 2/21/13 25,000 24,986 United States Treasury Bill 0.134% 3/21/13 10,000 9,994 United States Treasury Bill 0.140%–0.143% 3/28/13 22,500 22,484 United States Treasury Note/Bond 1.375% 10/15/12 10,000 10,005 United States Treasury Note/Bond 0.375% 10/31/12 10,000 10,002 United States Treasury Note/Bond 4.000% 11/15/12 18,000 18,085 United States Treasury Note/Bond 1.375% 11/15/12 13,000 13,019 United States Treasury Note/Bond 3.375% 11/30/12 7,025 7,062 United States Treasury Note/Bond 0.500% 11/30/12 39,000 39,019 United States Treasury Note/Bond 1.125% 12/15/12 27,000 27,050 United States Treasury Note/Bond 1.375% 1/15/13 17,500 17,560 United States Treasury Note/Bond 0.625% 1/31/13 4,000 4,006 United States Treasury Note/Bond 2.875% 1/31/13 4,000 4,036 United States Treasury Note/Bond 1.375% 2/15/13 4,000 4,018 United States Treasury Note/Bond 3.875% 2/15/13 5,000 5,069 United States Treasury Note/Bond 1.375% 3/15/13 19,000 19,105 United States Treasury Note/Bond 0.750% 3/31/13 10,800 10,831 Total U.S. Government and Agency Obligations (Cost $593,435) Corporate Bonds (0.1%) Finance Companies (0.1%) General Electric Capital Corp. 5.250% 10/19/12 1,070 1,072 General Electric Capital Corp. 2.800% 1/8/13 465 468 Total Corporate Bonds (Cost $1,540) Commercial Paper (20.4%) Bank Holding Company (0.5%) PNC Bank NA 0.210% 12/3/12 2,000 1,999 PNC Bank NA 0.210% 12/20/12 4,000 3,998 Finance - Auto (2.5%) American Honda Finance Corp. 0.190% 10/9/12 500 500 American Honda Finance Corp. 0.190% 10/18/12 900 900 American Honda Finance Corp. 0.190% 10/22/12 750 750 American Honda Finance Corp. 0.170% 12/5/12 2,500 2,499 American Honda Finance Corp. 0.170% 12/6/12 1,000 1,000 American Honda Finance Corp. 0.170% 12/7/12 1,500 1,499 American Honda Finance Corp. 0.170% 12/11/12 700 700 American Honda Finance Corp. 0.170% 12/12/12 1,000 1,000 5 BMW US Capital LLC 0.170% 11/2/12 500 500 5 BMW US Capital LLC 0.170% 11/5/12 250 250 5 BMW US Capital LLC 0.200% 11/21/12 250 250 5 BMW US Capital LLC 0.170% 11/26/12 1,750 1,749 5 BMW US Capital LLC 0.200% 11/29/12 250 250 5 BMW US Capital LLC 0.190% 12/12/12 1,200 1,199 5 BMW US Capital LLC 0.190% 12/14/12 750 750 5 BMW US Capital LLC 0.190% 12/17/12 250 250 5 BMW US Capital LLC 0.190% 12/18/12 2,000 1,999 Toyota Motor Credit Corp. 0.381% 10/9/12 2,000 2,000 Toyota Motor Credit Corp. 0.371% 10/15/12 500 500 Toyota Motor Credit Corp. 0.210% 10/17/12 3,000 3,000 Toyota Motor Credit Corp. 0.200% 11/8/12 3,365 3,364 Toyota Motor Credit Corp. 0.401% 11/13/12 730 730 Toyota Motor Credit Corp. 0.341% 2/20/13 1,000 999 Toyota Motor Credit Corp. 0.270% 4/1/13 2,000 1,997 Finance - Other (5.3%) 5 Chariot Funding LLC 0.220% 11/13/12 1,000 1,000 General Electric Capital Corp. 0.240% 10/29/12 500 500 General Electric Capital Corp. 0.180% 11/2/12 2,000 1,999 General Electric Capital Corp. 0.180% 11/5/12 2,000 1,999 General Electric Capital Corp. 0.180% 11/7/12 1,200 1,200 General Electric Capital Corp. 0.180% 11/8/12 2,000 1,999 General Electric Capital Corp. 0.180% 11/13/12 2,000 1,999 General Electric Capital Corp. 0.180% 11/29/12 4,000 3,999 General Electric Capital Corp. 0.180% 12/5/12 2,000 1,999 5 Jupiter Securitization Co. LLC 0.220% 11/13/12 1,000 1,000 5 Jupiter Securitization Co. LLC 0.210% 12/14/12 500 500 5 Old Line Funding LLC 0.210% 10/15/12 2,598 2,598 5 Old Line Funding LLC 0.200% 10/18/12 500 500 5 Old Line Funding LLC 0.200% 10/22/12 2,350 2,350 5 Old Line Funding LLC 0.200%–0.210% 10/23/12 2,572 2,572 5 Old Line Funding LLC 0.200% 10/25/12 300 300 5 Old Line Funding LLC 0.200% 10/29/12 750 750 5 Old Line Funding LLC 0.200% 11/2/12 500 500 5 Old Line Funding LLC 0.200% 11/5/12 1,253 1,253 5 Old Line Funding LLC 0.200% 11/7/12 250 250 5 Old Line Funding LLC 0.200% 11/8/12 750 750 5 Old Line Funding LLC 0.200% 11/13/12 1,500 1,499 5 Old Line Funding LLC 0.200% 11/14/12 2,055 2,054 5 Old Line Funding LLC 0.200% 11/15/12 500 500 5 Old Line Funding LLC 0.200% 11/21/12 500 500 5 Old Line Funding LLC 0.200% 11/27/12 500 500 5 Old Line Funding LLC 0.200% 11/29/12 500 500 5 Old Line Funding LLC 0.200% 12/4/12 3,000 2,999 5 Old Line Funding LLC 0.200% 12/18/12 500 500 5 Old Line Funding LLC 0.200% 12/20/12 1,000 999 5 Old Line Funding LLC 0.200% 12/21/12 500 500 5 Straight-A Funding LLC 0.180% 10/1/12 1,500 1,500 5 Straight-A Funding LLC 0.180% 10/2/12 667 667 5 Straight-A Funding LLC 0.180% 10/2/12 500 500 5 Straight-A Funding LLC 0.180% 10/3/12 1,423 1,423 5 Straight-A Funding LLC 0.180% 10/4/12 500 500 5 Straight-A Funding LLC 0.180% 10/5/12 480 480 5 Straight-A Funding LLC 0.180% 10/9/12 1,500 1,500 5 Straight-A Funding LLC 0.180% 10/9/12 5,000 5,000 5 Straight-A Funding LLC 0.180% 10/10/12 300 300 5 Straight-A Funding LLC 0.180% 10/10/12 4,012 4,012 5 Straight-A Funding LLC 0.180% 10/11/12 300 300 5 Straight-A Funding LLC 0.180% 10/12/12 800 800 5 Straight-A Funding LLC 0.180% 10/18/12 800 800 5 Straight-A Funding LLC 0.180% 10/23/12 500 500 5 Straight-A Funding LLC 0.180% 10/26/12 449 449 5 Straight-A Funding LLC 0.180% 12/18/12 250 250 5 Straight-A Funding LLC 0.180% 12/20/12 250 250 5 Straight-A Funding LLC 0.180% 12/20/12 250 250 5 Straight-A Funding LLC 0.180% 12/20/12 500 500 Foreign Banks (5.2%) 5 Australia & New Zealand Banking Group, Ltd. 0.290% 3/1/13 3,000 2,996 4,5 Commonwealth Bank of Australia 0.277% 10/10/12 4,000 4,000 4,5 Commonwealth Bank of Australia 0.278% 10/11/12 4,000 4,000 4,5 Commonwealth Bank of Australia 0.270% 10/18/12 6,000 6,000 4,5 Commonwealth Bank of Australia 0.270% 11/19/12 4,000 4,000 4,5 Commonwealth Bank of Australia 0.268% 11/21/12 1,500 1,500 5 Commonwealth Bank of Australia 0.301% 2/28/13 8,000 7,990 5 Westpac Banking Corp. 0.281% 10/2/12 1,900 1,900 4,5 Westpac Banking Corp. 0.260% 11/2/12 2,000 2,000 5 Westpac Banking Corp. 0.316% 11/9/12 5,000 4,998 5 Westpac Banking Corp. 0.200% 11/26/12 1,500 1,500 4,5 Westpac Banking Corp. 0.321% 2/1/13 7,000 7,000 4,5 Westpac Banking Corp. 0.321% 2/4/13 5,000 5,000 5 Westpac Banking Corp. 0.250% 2/15/13 5,000 4,995 5 Westpac Banking Corp. 0.301% 2/26/13 1,000 999 Foreign Governments (1.3%) Export Development Canada 0.170% 12/10/12 2,000 1,999 5 Hydro-Quebec 0.170% 10/29/12 1,000 1,000 Province of Ontario 0.170% 10/29/12 1,158 1,158 Province of Ontario 0.170% 10/31/12 1,000 1,000 Province of Ontario 0.170% 11/9/12 500 500 Province of Ontario 0.170% 11/19/12 500 500 Province of Ontario 0.200% 12/20/12 500 500 Province of Ontario 0.160% 12/27/12 1,500 1,499 5 Quebec 0.180% 10/22/12 1,000 1,000 5 Quebec 0.180% 10/23/12 1,000 1,000 5 Quebec 0.180% 10/29/12 1,500 1,500 5 Quebec 0.180% 10/30/12 1,000 1,000 5 Quebec 0.180% 11/19/12 2,000 1,999 Foreign Industrial (3.9%) 5 BASF SE 0.160% 12/20/12 1,500 1,499 5 Nestle Capital Corp. 0.291% 10/9/12 8,000 7,999 5 Nestle Capital Corp. 0.291% 10/17/12 1,250 1,250 5 Nestle Capital Corp. 0.301% 10/26/12 2,500 2,499 5 Nestle Capital Corp. 0.260% 3/4/13 4,000 3,996 5 Nestle Capital Corp. 0.260% 3/12/13 5,000 4,994 Nestle Finance International Ltd. 0.291% 10/12/12 1,600 1,600 Nestle Finance International Ltd. 0.291% 10/15/12 2,000 2,000 Nestle Finance International Ltd. 0.301% 11/1/12 1,000 1,000 Nestle Finance International Ltd. 0.311% 12/17/12 13,000 12,991 Nestle Finance International Ltd. 0.265% 3/25/13 1,000 999 5 Total Capital Canada Ltd. 0.255% 10/26/12 500 500 5 Total Capital Canada Ltd. 0.180% 11/21/12 1,750 1,750 Toyota Credit Canada Inc. 0.190% 10/25/12 250 250 Toyota Credit Canada Inc. 0.301% 1/9/13 500 500 Toyota Credit Canada Inc. 0.280% 3/21/13 500 499 Toyota Credit Canada Inc. 0.270% 3/25/13 500 499 Industrial (1.7%) General Electric Co. 0.280% 2/20/13 1,000 999 General Electric Co. 0.260% 3/4/13 1,000 999 5 Procter & Gamble Co. 0.150% 12/17/12 500 500 5 The Coca-Cola Co. 0.220% 10/4/12 500 500 5 The Coca-Cola Co. 0.220% 10/10/12 500 500 5 The Coca-Cola Co. 0.220% 10/11/12 1,000 1,000 5 The Coca-Cola Co. 0.200% 10/16/12 500 500 5 The Coca-Cola Co. 0.210% 10/19/12 1,000 1,000 5 The Coca-Cola Co. 0.210% 10/22/12 500 500 5 The Coca-Cola Co. 0.210% 10/24/12 1,700 1,700 5 The Coca-Cola Co. 0.190%–0.210% 10/25/12 1,850 1,850 5 The Coca-Cola Co. 0.190% 10/26/12 1,500 1,500 5 The Coca-Cola Co. 0.200% 11/9/12 2,000 1,999 5 The Coca-Cola Co. 0.200% 11/19/12 1,000 999 5 The Coca-Cola Co. 0.180% 11/29/12 900 900 5 The Coca-Cola Co. 0.180% 12/3/12 1,000 999 5 The Coca-Cola Co. 0.170% 12/26/12 2,400 2,399 Total Commercial Paper (Cost $236,936) Certificates of Deposit (19.4%) Domestic Banks (4.2%) Branch Banking & Trust Co. 0.190% 10/1/12 1,500 1,500 Branch Banking & Trust Co. 0.190% 10/9/12 1,250 1,250 Branch Banking & Trust Co. 0.190% 10/10/12 2,500 2,500 Branch Banking & Trust Co. 0.180% 1/3/13 1,500 1,500 Branch Banking & Trust Co. 0.180% 1/3/13 1,500 1,500 State Street Bank & Trust Co. 0.190% 10/10/12 11,000 11,000 State Street Bank & Trust Co. 0.190% 10/17/12 10,000 10,000 State Street Bank & Trust Co. 0.180% 10/29/12 4,000 4,000 State Street Bank & Trust Co. 0.180% 11/1/12 2,500 2,500 State Street Bank & Trust Co. 0.180% 12/13/12 6,000 6,000 State Street Bank & Trust Co. 0.180% 12/14/12 750 750 Wells Fargo Bank NA 0.230% 3/4/13 3,500 3,500 Wells Fargo Bank NA 0.220% 3/14/13 2,000 2,000 Eurodollar Certificates of Deposit (5.1%) Australia & New Zealand Banking Group, Ltd. 0.350% 10/19/12 10,000 10,000 Australia & New Zealand Banking Group, Ltd. 0.330% 10/25/12 2,000 2,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/2/12 2,000 2,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/5/12 1,000 1,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/9/12 1,000 1,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/16/12 1,000 1,000 4 Australia & New Zealand Banking Group, Ltd. 0.307% 1/25/13 2,000 2,000 4 Australia & New Zealand Banking Group, Ltd. 0.327% 2/11/13 3,000 3,000 Commonwealth Bank of Australia 0.335% 2/15/13 3,000 3,000 National Australia Bank Ltd. 0.345% 10/25/12 6,000 6,000 4 National Australia Bank Ltd. 0.281% 10/29/12 4,000 4,000 4 National Australia Bank Ltd. 0.317% 2/13/13 6,000 6,000 4 National Australia Bank Ltd. 0.290% 3/5/13 8,000 8,000 4 National Australia Bank Ltd. 0.265% 4/2/13 9,000 9,000 Yankee Certificates of Deposit (10.1%) Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.210% 10/11/12 4,000 4,000 Bank of Montreal (Chicago Branch) 0.210% 10/3/12 5,000 5,000 Bank of Montreal (Chicago Branch) 0.210% 10/5/12 6,000 6,000 Bank of Montreal (Chicago Branch) 0.210% 10/9/12 1,000 1,000 Bank of Montreal (Chicago Branch) 0.180% 10/23/12 1,000 1,000 Bank of Montreal (Chicago Branch) 0.180% 11/5/12 5,000 5,000 Bank of Montreal (Chicago Branch) 0.190% 11/14/12 5,000 5,000 Bank of Nova Scotia (Houston Branch) 0.290% 10/3/12 9,000 9,000 4 Bank of Nova Scotia (Houston Branch) 0.255% 10/29/12 3,000 3,000 4 Bank of Nova Scotia (Houston Branch) 0.258% 11/8/12 10,000 10,000 Bank of Nova Scotia (Houston Branch) 0.290% 11/9/12 3,500 3,500 4 Bank of Nova Scotia (Houston Branch) 0.298% 1/14/13 7,000 7,000 4 Bank of Nova Scotia (Houston Branch) 0.271% 3/5/13 1,500 1,500 4 Canadian Imperial Bank of Commerce 0.642% 11/5/12 1,000 1,000 Canadian Imperial Bank of Commerce 0.180% 12/12/12 6,000 6,000 Royal Bank of Canada (New York Branch) 0.550% 11/7/12 1,000 1,000 Royal Bank of Canada (New York Branch) 0.670% 11/14/12 5,200 5,203 Royal Bank of Canada (New York Branch) 0.730% 12/17/12 1,500 1,502 Royal Bank of Canada (New York Branch) 2.250% 3/15/13 2,275 2,295 Toronto Dominion Bank (New York Branch) 0.280% 10/29/12 7,000 7,000 Toronto Dominion Bank (New York Branch) 0.280% 11/5/12 5,000 5,000 Toronto Dominion Bank (New York Branch) 0.300% 12/26/12 5,000 5,000 Toronto Dominion Bank (New York Branch) 0.300% 1/18/13 5,000 5,000 Toronto Dominion Bank (New York Branch) 0.300% 1/22/13 5,000 5,000 4 Toronto Dominion Bank (New York Branch) 0.443% 2/4/13 1,000 1,000 Toronto Dominion Bank (New York Branch) 0.290% 2/7/13 5,500 5,500 4 Westpac Banking Corp. (New York Branch) 0.260% 11/2/12 4,000 4,000 Total Certificates of Deposit (Cost $221,500) Repurchase Agreements (0.3%) Goldman Sachs & Co. (Dated 9/28/12, Repurchase Value $1,340,000, collateralized by Federal Home Loan Bank 0.500%, 8/28/13) 0.190% 10/1/12 1,340 1,340 JPMorgan Securities LLC (Dated 9/28/12, Repurchase Value $2,000,000, collateralized by U.S. Treasury Note 4.500%, 5/15/38) 0.180% 10/1/12 2,000 2,000 Total Repurchase Agreements (Cost $3,340) Taxable Municipal Bonds (0.4%) 7,8 BlackRock Municipal Bond Trust TOB VRDO 0.250% 10/1/12 185 185 7,8 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.250% 10/1/12 100 100 7,8 BlackRock Municipal Income Trust TOB VRDO 0.250% 10/1/12 1,650 1,650 7,8 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.250% 10/1/12 150 150 7,8 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.250% 10/1/12 195 195 7,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.250% 10/1/12 1,550 1,550 7,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.250% 10/1/12 205 205 7,8 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.250% 10/1/12 130 130 7,8 BlackRock Strategic Municipal Trust TOB VRDO 0.250% 10/1/12 100 100 7,8 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.260% 10/5/12 145 145 7 Massachusetts Transportation Fund Revenue TOB VRDO 0.260% 10/5/12 100 100 7,8 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.260% 10/5/12 100 100 Total Taxable Municipal Bonds (Cost $4,610) Sovereign Bonds (U.S. Dollar-Denominated) (0.3%) 6,7 Commonwealth Bank of Australia (Cost $3,013) 2.500% 12/10/12 3,000 Tax-Exempt Municipal Bonds (3.7%) 8 ABAG Finance Authority for Nonprofit Corps. California Revenue (Miramar Apartments) VRDO 0.170% 10/5/12 100 100 8 ABAG Finance Authority for Nonprofit Corps. California Revenue (Southport Apartments) VRDO 0.170% 10/5/12 200 200 8 Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.190% 10/5/12 600 600 8 Albany NY Industrial Development Agency Revenue (The College of Saint Rose Project) VRDO 0.190% 10/5/12 250 250 8 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.190% 10/5/12 95 95 8 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.190% 10/5/12 675 675 8 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.160% 10/5/12 1,000 1,000 8 Bi-State Development Agency of the Missouri- Illinois Metropolitan District Revenue VRDO 0.180% 10/5/12 400 400 8 Buffalo NY Municipal Water System Revenue VRDO 0.170% 10/5/12 250 250 8 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.190% 10/5/12 200 200 8 California Statewide Communities Development Authority Multifamily Housing Revenue (Belmont Project) VRDO 0.190% 10/5/12 100 100 8 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.180% 10/5/12 100 100 8 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.180% 10/5/12 300 300 8 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.180% 10/5/12 100 100 8 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.180% 10/5/12 500 500 8 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.180% 10/5/12 240 240 8 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.180% 10/5/12 100 100 8 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.160% 10/5/12 250 250 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.170% 10/5/12 400 400 Curators of the University of Missouri System Facilities Revenue VRDO 0.180% 10/5/12 1,250 1,250 8 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.180% 10/5/12 900 900 8 District of Columbia Revenue (Georgetown University) VRDO 0.180% 10/5/12 100 100 8 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.190% 10/5/12 100 100 8 Greenville County SC Hospital System Revenue VRDO 0.170% 10/5/12 250 250 8 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.190% 10/5/12 130 130 8 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.170% 10/5/12 700 700 8 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 10/5/12 250 250 8 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.190% 10/5/12 300 300 8 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 10/5/12 50 50 8 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.190% 10/5/12 340 340 8 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.180% 10/5/12 605 605 8 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.190% 10/5/12 200 200 8 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.170% 10/5/12 145 145 8 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.180% 10/5/12 200 200 8 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.190% 10/5/12 200 200 8 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.170% 10/5/12 315 315 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.180% 10/5/12 160 160 8 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.140% 10/5/12 265 265 8 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.180% 10/5/12 200 200 8 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.190% 10/5/12 125 125 8 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.170% 10/5/12 170 170 8 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.180% 10/5/12 500 500 8 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.180% 10/5/12 500 500 8 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.180% 10/5/12 200 200 8 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.170% 10/5/12 100 100 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.180% 10/5/12 1,000 1,000 8 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.160% 10/5/12 500 500 8 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.190% 10/5/12 300 300 8 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.190% 10/5/12 145 145 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.180% 10/5/12 500 500 8 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.170% 10/5/12 995 995 8 Nassau NY Health Care Corp. VRDO 0.150% 10/5/12 250 250 8 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.190% 10/5/12 200 200 8 New York City NY GO VRDO 0.170% 10/5/12 300 300 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.170% 10/5/12 400 400 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.170% 10/5/12 200 200 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.190% 10/5/12 985 985 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Related-Sierra Development) VRDO 0.190% 10/5/12 435 435 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.190% 10/5/12 300 300 8 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.180% 10/5/12 220 220 8 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.180% 10/5/12 1,000 1,000 8 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.180% 10/5/12 265 265 8 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.190% 10/5/12 600 600 8 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.170% 10/5/12 1,100 1,100 8 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.190% 10/5/12 200 200 8 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.180% 10/5/12 1,100 1,100 8 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.180% 10/5/12 400 400 8 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.200% 10/5/12 100 100 8 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.190% 10/5/12 400 400 8 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.190% 10/5/12 125 125 8 New York State Housing Finance Agency Housing Revenue (Clinton Park) VRDO 0.180% 10/5/12 250 250 8 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.190% 10/5/12 300 300 8 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.170% 10/5/12 500 500 8 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.170% 10/5/12 400 400 8 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.180% 10/5/12 100 100 8 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.180% 10/5/12 250 250 8 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) VRDO 0.180% 10/5/12 500 500 8 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.190% 10/5/12 500 500 8 Oakland University of Michigan Revenue VRDO 0.180% 10/5/12 100 100 8 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.190% 10/5/12 115 115 8 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.170% 10/5/12 675 675 Ohio State University General Receipts Revenue VRDO 0.150% 10/5/12 1,300 1,300 Ohio State University General Receipts Revenue VRDO 0.180% 10/5/12 100 100 8 Piedmont SC Municipal Power Agency Revenue VRDO 0.190% 10/5/12 250 250 8 Richmond CA Multifamily Housing Revenue (Baycliff Apartments Project) VRDO 0.170% 10/5/12 200 200 8 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.160% 10/5/12 100 100 8 Salem OH Hospital Facilities Improvement Revenue (Salem Community Hospital Project) VRDO 0.190% 10/5/12 100 100 8 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.180% 10/5/12 250 250 8 San Antonio TX Hotel Occupancy Tax Revenue VRDO 0.180% 10/5/12 250 250 8 San Diego CA Housing Authority Multifamily Housing Revenue (Villa Nueva Apartments) VRDO 0.170% 10/5/12 300 300 8 Simi Valley CA Multifamily Housing Revenue (Parker Ranch Project) VRDO 0.170% 10/5/12 200 200 8 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.150% 10/5/12 150 150 8 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.180% 10/5/12 250 250 8 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.190% 10/5/12 250 250 8 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.180% 10/5/12 520 520 8 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.190% 10/5/12 700 700 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.200% 10/5/12 380 380 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.190% 10/5/12 500 500 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.220% 10/5/12 15 15 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.190% 10/5/12 300 300 7 Texas GO TOB VRDO 0.200% 10/1/12 4,000 4,000 8 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.190% 10/5/12 200 200 8 University of South Florida Financing Corp. COP VRDO 0.180% 10/5/12 400 400 8 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.170% 10/5/12 100 100 8 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.180% 10/5/12 100 100 8 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.190% 10/5/12 100 100 8 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.190% 10/5/12 260 260 8 Washington Housing Finance Commission Non- profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.180% 10/5/12 100 100 8 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.180% 10/5/12 300 300 8 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.160% 10/5/12 200 200 8 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.180% 10/5/12 325 325 Total Tax-Exempt Municipal Bonds (Cost $42,025) Market Value Shares ($000) Money Market Funds (2.2%) 9 Vanguard Municipal Cash Management Fund (Cost $25,107) 0.173% 25,107,000 Total Investments (98.8%) (Cost $1,126,953) Other Assets and Liabilities - Net (1.2%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At September 30, 2012, the aggregate value of these securities was $159,762,000, representing 14.0% of net assets. 6 Guaranteed by the Commonwealth of Australia. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sod in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, the aggregate value of these securities was $11,623,000, representing 1.0% of net assets. 8 Scheduled principal and interest payments are guaranteed by bank letter of credit. 9 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. B. Repurchase Agreements: The portfolio may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the portfolio may sell or retain the collateral; however, such action may be subject to legal proceedings. C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The portfolio's investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the portfolio's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Short-Term Investment-Grade Portfolio Schedule of Investments As of September 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (6.6%) U.S. Government Securities (6.5%) United States Treasury Note/Bond 1.375% 1/15/13 8,000 8,029 1 United States Treasury Note/Bond 2.000% 11/30/13 5,000 5,104 2 United States Treasury Note/Bond 2.250% 1/31/15 6,500 6,798 United States Treasury Note/Bond 2.375% 2/28/15 5,000 5,252 United States Treasury Note/Bond 0.375% 3/15/15 1,250 1,253 United States Treasury Note/Bond 2.500% 3/31/15 3,500 3,694 United States Treasury Note/Bond 0.250% 5/15/15 8,702 8,692 United States Treasury Note/Bond 2.125% 5/31/15 1,300 1,363 United States Treasury Note/Bond 0.375% 6/15/15 3,744 3,752 United States Treasury Note/Bond 1.750% 7/31/15 4,500 4,682 United States Treasury Note/Bond 1.250% 8/31/15 17 17 United States Treasury Note/Bond 0.250% 9/15/15 3,200 3,194 United States Treasury Note/Bond 0.625% 5/31/17 6,175 6,192 United States Treasury Note/Bond 0.750% 6/30/17 6,000 6,048 United States Treasury Note/Bond 0.625% 8/31/17 2,500 2,502 United States Treasury Note/Bond 1.500% 8/31/18 1,000 1,039 Conventional Mortgage-Backed Securities (0.0%) 3,4 Fannie Mae Pool 6.000% 12/1/16 63 67 3,4 Fannie Mae Pool 6.500% 9/1/16 66 72 3,4 Freddie Mac Gold Pool 6.000% 4/1/17 54 58 Nonconventional Mortgage-Backed Securities (0.1%) 3,4,5Fannie Mae Pool 2.125% 12/1/32 21 21 3,4,5Fannie Mae Pool 2.250% 6/1/33 140 150 3,4,5Fannie Mae Pool 2.310% 7/1/32 17 19 3,4,5Fannie Mae Pool 2.335% 5/1/33 138 148 3,4,5Fannie Mae Pool 2.340% 9/1/32 3 4 3,4,5Fannie Mae Pool 2.624% 9/1/32 10 10 3,4,5Fannie Mae Pool 2.817% 2/1/37 46 50 3,4,5Fannie Mae Pool 2.885% 8/1/37 16 17 3,4,5Fannie Mae Pool 2.902% 8/1/33 47 48 3,4,5Fannie Mae Pool 2.910% 8/1/33 136 142 3,4,5Fannie Mae Pool 2.925% 7/1/33 289 299 3,4,5Fannie Mae Pool 3.016% 5/1/33 29 32 3,4,5Freddie Mac Non Gold Pool 2.379% 9/1/32 22 24 3,4,5Freddie Mac Non Gold Pool 2.643% 9/1/32 35 36 3,4,5Freddie Mac Non Gold Pool 2.711% 10/1/32 18 19 3,4,5Freddie Mac Non Gold Pool 2.864% 8/1/37 66 69 3,4,5Freddie Mac Non Gold Pool 2.931% 1/1/33 18 19 3,4,5Freddie Mac Non Gold Pool 3.086% 2/1/33–8/1/33 70 74 Total U.S. Government and Agency Obligations (Cost $68,742) Asset-Backed/Commercial Mortgage-Backed Securities (18.7%) 4 Ally Auto Receivables Trust 1.140% 6/15/16 1,000 1,015 4,6 Ally Auto Receivables Trust 2.690% 2/15/17 500 518 4 Ally Auto Receivables Trust 2010-2 2.090% 5/15/15 1,300 1,320 4 Ally Auto Receivables Trust 2011-1 2.230% 3/15/16 1,200 1,233 4 Ally Auto Receivables Trust 2012-1 1.210% 7/15/16 400 407 4 Ally Auto Receivables Trust 2012-SN1 0.700% 12/21/15 300 300 4,6 Ally Master Owner Trust 3.470% 4/15/15 500 506 4,6 Ally Master Owner Trust 3.870% 4/15/15 300 303 4,6 Ally Master Owner Trust 4.250% 4/15/17 65 71 4,6 Ally Master Owner Trust 4.590% 4/15/17 400 429 4 Ally Master Owner Trust 1.210% 6/15/17 1,250 1,256 4,5 Ally Master Owner Trust 1.291% 8/15/17 1,650 1,680 4,5,6Ally Master Owner Trust 1.771% 8/15/17 990 1,007 4,5,6Ally Master Owner Trust 2.171% 8/15/17 750 762 4,5,6American Express Credit Account Master Trust 0.891% 12/15/16 150 150 4,5 American Express Credit Account Master Trust 0.491% 1/15/20 1,000 1,004 4,6 Americold 2rust 4.954% 1/14/29 275 321 4,6 Americold 2rust 6.811% 1/14/29 230 281 4,5 AmeriCredit Automobile Receivables Trust 2008-1 5.228% 1/6/15 168 170 4,5 AmeriCredit Automobile Receivables Trust 2008-2 5.228% 4/6/15 346 354 4 AmeriCredit Automobile Receivables Trust 2012-1 1.230% 9/8/16 200 202 4 AmeriCredit Prime Automobile Receivable 2.900% 12/15/14 52 53 4,5,6Arkle Master Issuer plc 1.685% 5/17/60 620 631 4,5,6Arran Residential Mortgages Funding plc 1.837% 5/16/47 520 528 4,5,6Arran Residential Mortgages Funding plc 1.883% 11/19/47 1,170 1,195 6 Australia & New Zealand Banking Group Ltd. 2.400% 11/23/16 590 618 4,5 BA Credit Card Trust 0.261% 11/15/19 790 782 4 Banc of America Commercial Mortgage Trust 2006-1 5.334% 9/10/45 23 23 4 Banc of America Commercial Mortgage Trust 2007-2 5.803% 4/10/49 580 682 4 Banc of America Funding Corp. 3.072% 9/20/46 854 564 4 Bank of America Mortgage Trust 2002-J 3.738% 9/25/32 1 1 4,5,6Bank of America Student Loan Trust 1.251% 2/25/43 1,580 1,587 6 Bank of Montreal 2.625% 1/25/16 1,600 1,706 6 Bank of Montreal 1.950% 1/30/18 570 596 6 Bank of Nova Scotia 2.150% 8/3/16 1,100 1,158 6 Bank of Nova Scotia 1.950% 1/30/17 700 733 4,5 Bank One Issuance Trust 1.021% 2/15/17 200 200 4,6 Beacon Container Finance LLC 3.720% 9/20/27 450 450 4 Bear Stearns Adjustable Rate Mortgage Trust 2006-4 2.730% 10/25/36 966 606 4 Bear Stearns Adjustable Rate Mortgage Trust 2007-3 3.117% 5/25/47 825 538 4 Bear Stearns Commercial Mortgage Securities Inc. 5.906% 6/11/40 395 466 4,5,6BMW Floorplan Master Owner Trust 0.619% 9/15/17 2,100 2,101 4,5 Brazos Higher Education Authority, Inc. 0.569% 6/25/26 350 328 4,5 Brazos Higher Education Authority, Inc. 1.327% 5/25/29 897 902 4,5 Brazos Higher Education Authority, Inc. 1.227% 2/25/30 1,000 1,008 6 Canadian Imperial Bank of Commerce 2.750% 1/27/16 1,150 1,230 4,5 Capital One Multi-Asset Execution Trust 2.471% 7/15/16 840 850 4,5 Capital One Multi-Asset Execution Trust 1.271% 12/15/16 72 72 4,5 Capital One Multi-Asset Execution Trust 0.311% 8/15/18 130 130 4,5 Capital One Multi-Asset Execution Trust 0.311% 6/17/19 500 498 4,5 Capital One Multi-Asset Execution Trust 0.271% 11/15/19 610 605 4,5 Capital One Multi-Asset Execution Trust 0.301% 12/16/19 6,880 6,834 4,5 Capital One Multi-Asset Execution Trust 0.261% 7/15/20 3,690 3,655 4,5,6Cards II Trust 0.671% 9/15/17 680 680 4 CarMax Auto Owner Trust 2.040% 10/15/15 800 817 4 CenterPoint Energy Transition Bond Co. LLC 2.161% 10/15/21 700 737 4,6 CFCRE Commercial Mortgage Trust 5.734% 4/15/44 36 39 4,6 CFCRE Commercial Mortgage Trust 5.745% 12/15/47 175 207 4 Chase Issuance Trust 0.790% 6/15/17 2,600 2,623 4,5 Chase Issuance Trust 0.681% 4/15/19 800 787 4,5 Chase Issuance Trust 0.491% 5/15/19 2,300 2,307 4 Chrysler Financial Auto Securitization Trust 2010-A 3.520% 8/8/16 700 706 4,6 CIT Equipment Collateral 1.100% 8/22/16 700 703 4,5 Citibank Credit Card Issuance Trust 0.619% 2/20/15 920 918 4 Citibank Credit Card Issuance Trust 4.900% 6/23/16 2,000 2,154 4,5 Citibank Credit Card Issuance Trust 0.686% 3/24/17 100 99 4,5 Citibank Credit Card Issuance Trust 0.449% 12/17/18 525 522 4,5 Citibank Credit Card Issuance Trust 0.495% 12/17/18 1,960 1,946 4 Citibank Credit Card Issuance Trust 5.650% 9/20/19 600 730 4,5 Citibank Credit Card Issuance Trust 1.594% 5/20/20 1,500 1,590 4,5,6Citibank Omni Master Trust 2.971% 8/15/18 1,690 1,768 4,6 Citibank Omni Master Trust 5.350% 8/15/18 2,035 2,210 4,6 Citibank Omni Master Trust 4.900% 11/15/18 3,231 3,514 4,6 CitiFinancial Auto Issuance Trust 2.590% 10/15/13 59 59 4,6 CitiFinancial Auto Issuance Trust 3.150% 8/15/16 400 404 4 Citigroup Commercial Mortgage Trust 3.024% 9/10/45 150 154 4,6 Citigroup Commercial Mortgage Trust 3.683% 9/10/45 52 53 4 Citigroup Mortgage Loan Trust 2007-AR8 2.834% 7/25/37 435 295 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 2007-CD4 5.205% 12/11/49 283 285 4,6 CLI Funding LLC 4.500% 3/18/26 258 268 4 CNH Equipment Trust 1.750% 5/16/16 400 408 4 CNH Equipment Trust 1.740% 1/17/17 2,500 2,537 4 CNH Equipment Trust 1.290% 9/15/17 800 815 4 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 600 686 4 Commercial Mortgage Pass Through Certificates 2006-C8 5.306% 12/10/46 900 1,036 4 Commercial Mortgage Pass Through Certificates 2006-C9 5.811% 12/10/49 288 289 4 Commercial Mortgage Pass Through Certificates 2012-CCRE2 3.147% 8/15/45 75 79 4 Commercial Mortgage Pass Through Certificates 2012-CCRE2 3.791% 8/15/45 100 106 6 Commonwealth Bank of Australia 2.250% 3/16/17 1,050 1,092 4 Countrywide Home Loan Mortgage Pass Through Trust 2.961% 11/19/33 86 83 4 Countrywide Home Loan Mortgage Pass Through Trust 2.756% 3/20/36 450 261 4 Countrywide Home Loan Mortgage Pass Through Trust 2.898% 2/25/47 556 287 6 Credit Suisse AG 1.625% 3/6/15 400 408 4 Credit Suisse Commercial Mortgage Trust 2006-C3 6.000% 6/15/38 357 407 4 Credit Suisse Commercial Mortgage Trust 2007-C3 5.866% 6/15/39 151 151 4 Credit Suisse Commercial Mortgage Trust 2007-C5 5.589% 9/15/40 134 134 4,6 Cronos Containers Program Ltd. 3.810% 9/18/27 450 450 4,5 Discover Card Master Trust 0.801% 3/15/18 4,200 4,254 4,5 Discover Card Master Trust 0.591% 11/15/19 2,000 2,010 4 Discover Card Master Trust 1.670% 1/18/22 2,700 2,707 4,6 Dominos Pizza Master Issuer LLC 5.216% 1/25/42 794 881 4,6 Enterprise Fleet Financing LLC 1.430% 10/20/16 1,049 1,056 4,6 Enterprise Fleet Financing LLC 1.900% 10/20/16 300 306 4,6 Enterprise Fleet Financing LLC 2.100% 5/20/17 331 339 4,6 Enterprise Fleet Financing LLC 0.720% 4/20/18 800 800 4,6 Enterprise Fleet Financing LLC 0.930% 4/20/18 250 246 4,6 Extended Stay America Trust 2010-ESH 2.951% 11/5/27 386 388 4 First Horizon Mortgage Pass-Through Trust 2006-AR3 2.044% 11/25/36 344 261 First Horizon Mortgage Pass-Through Trust 2006-AR4 2.589% 1/25/37 800 542 4,6 Fontainebleau Miami Beach Trust 2.887% 5/5/27 230 238 4 Ford Credit Auto Lease Trust 1.420% 1/15/15 400 406 4 Ford Credit Auto Lease Trust 1.030% 4/15/15 600 605 4,6 Ford Credit Auto Lease Trust 1.100% 12/15/15 250 250 4 Ford Credit Auto Owner Trust 2.930% 11/15/15 150 155 4 Ford Credit Auto Owner Trust 3.220% 3/15/16 150 155 4 Ford Credit Auto Owner Trust 1.150% 6/15/17 250 255 4,5,6Ford Credit Floorplan Master Owner Trust 2.471% 12/15/14 440 442 4,5,6Ford Credit Floorplan Master Owner Trust 2.871% 12/15/14 2,280 2,290 4 Ford Credit Floorplan Master Owner Trust 0.940% 9/15/16 300 300 4 Ford Credit Floorplan Master Owner Trust 1.390% 9/15/16 700 701 4,5,6Ford Credit Floorplan Master Owner Trust 1.921% 2/15/17 2,635 2,725 4,6 Ford Credit Floorplan Master Owner Trust 4.200% 2/15/17 410 443 4,6 Ford Credit Floorplan Master Owner Trust 4.990% 2/15/17 530 575 4 Ford Credit Floorplan Master Owner Trust 1.920% 1/15/19 700 724 4 Ford Credit Floorplan Master Owner Trust 1.490% 9/15/19 2,700 2,715 4 Ford Credit Floorplan Master Owner Trust 1.690% 9/15/19 200 201 4 Ford Credit Floorplan Master Owner Trust 2.140% 9/15/19 200 201 4 GE Capital Credit Card Master Note Trust 1.360% 8/17/20 1,700 1,719 4 GE Capital Credit Card Master Note Trust 2.220% 1/15/22 2,000 2,085 4,5 GE Dealer Floorplan Master Note Trust 0.818% 7/20/16 1,500 1,510 4,5 GE Dealer Floorplan Master Note Trust 0.789% 2/20/17 1,000 1,004 4,5 GE Dealer Floorplan Master Note Trust 0.969% 4/22/19 900 911 4 GMAC Mortgage Corp. Loan Trust 4.915% 11/19/35 158 138 4,5,6Golden Credit Card Trust 0.671% 7/17/17 1,400 1,403 4,6 Golden Credit Card Trust 1.770% 1/15/19 2,200 2,262 4,5 Granite Master Issuer plc 0.301% 12/17/54 70 68 4,5 Granite Master Issuer plc 0.358% 12/20/54 209 205 4,6 Great America Leasing Receivables 2.340% 4/15/16 450 459 4 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 250 277 4,6 GS Mortgage Securities Corp. II 3.215% 2/10/21 340 346 4,6 GS Mortgage Securities Corp. II 3.563% 2/10/21 125 127 4,6 GS Mortgage Securities Corp. II 3.551% 4/10/34 400 432 4 GS Mortgage Securities Corp. II 5.553% 4/10/38 667 755 4,6 GS Mortgage Securities Corp. II 5.402% 12/10/43 100 110 4,6 GS Mortgage Securities Corp. II 5.727% 3/10/44 70 79 4,6 GS Mortgage Securities Corp. II 4.948% 1/10/45 25 29 4 GS Mortgage Securities Corp. II 3.377% 5/10/45 150 162 4 Harley-Davidson Motorcycle Trust 2009-2 3.320% 2/15/17 54 54 4 Harley-Davidson Motorcycle Trust 2009-3 2.540% 4/15/17 63 63 4 Harley-Davidson Motorcycle Trust 2009-4 2.400% 7/15/14 22 22 4 Harley-Davidson Motorcycle Trust 2010-1 1.530% 9/15/15 700 707 4 Harley-Davidson Motorcycle Trust 2011-1 1.310% 3/15/17 1,200 1,216 4,6 Hertz Vehicle Financing LLC 5.290% 3/25/16 620 682 4,6 Hertz Vehicle Financing LLC 3.740% 2/25/17 1,500 1,639 4,6 Hertz Vehicle Financing LLC 3.290% 3/25/18 1,000 1,076 4,5,6Holmes Master Issuer PLC 2.005% 10/21/54 300 306 4,6 Hyundai Auto Lease Securitization Trust 2011-A 1.020% 8/15/14 1,500 1,514 4,6 Hyundai Auto Lease Securitization Trust 2011-A 1.120% 11/15/16 1,000 1,021 4,6 Hyundai Auto Lease Securitization Trust 2012-A 1.050% 4/17/17 400 403 4 Hyundai Auto Receivables Trust 3.150% 3/15/16 623 635 4 Hyundai Auto Receivables Trust 1.950% 10/15/18 200 202 4,5,6Hyundai Floorplan Master Owner Trust 1.471% 11/17/14 550 551 5 Illinois Student Assistance Commission 1.501% 4/25/22 900 910 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.633% 12/5/27 690 823 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 3.093% 7/5/32 150 158 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 4.608% 6/15/43 120 136 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 3.616% 11/15/43 75 82 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 4.070% 11/15/43 70 79 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.713% 11/15/43 170 177 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.713% 11/15/43 150 171 4 JP Morgan Chase Commercial Mortgage Securities Corp. 2.829% 10/15/45 200 205 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 3.424% 10/15/45 150 154 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 4.388% 2/15/46 440 499 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.625% 3/15/46 97 99 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.491% 8/15/46 100 119 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.298% 5/15/47 321 326 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.988% 6/15/49 937 980 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.827% 2/15/51 674 678 4,5,6Kildare Securities Ltd. 0.528% 12/10/43 346 331 4,5,6Lanark Master Issuer plc 1.834% 12/22/54 740 760 4 LB-UBS Commercial Mortgage Trust 6.064% 6/15/38 270 314 4 LB-UBS Commercial Mortgage Trust 5.303% 2/15/40 74 74 4 LB-UBS Commercial Mortgage Trust 5.318% 2/15/40 122 122 4 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 1,000 1,190 4,6 Macquarie Equipment Funding Trust 1.910% 4/20/17 350 355 4 MASTR Adjustable Rate Mortgages Trust 2004-3 2.572% 4/25/34 75 69 4,5 MBNA Credit Card Master Note Trust 0.641% 7/15/15 1,481 1,479 4,5 MBNA Credit Card Master Note Trust 1.571% 3/15/16 230 231 4,5 MBNA Credit Card Master Note Trust 1.121% 11/15/16 1,050 1,052 4,5 MBNA Credit Card Master Note Trust 0.481% 8/16/21 455 453 4,6 Mercedes-Benz Auto Lease Trust 2011-B 1.240% 7/17/17 350 353 4 Merrill Lynch Mortgage Investors Inc. 2.225% 2/25/33 79 75 4 Merrill Lynch Mortgage Investors Inc. 2.753% 7/25/33 30 30 4 Merrill Lynch Mortgage Trust 4.556% 6/12/43 41 42 4 Merrill Lynch Mortgage Trust 5.938% 6/12/50 202 202 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.282% 8/12/48 64 64 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.331% 3/12/51 196 198 4,6 MMAF Equipment Finance LLC 2.100% 7/15/17 625 645 4,6 MMAF Equipment Finance LLC 3.040% 8/15/28 700 749 4,6 MMAF Equipment Finance LLC 3.510% 1/15/30 550 569 4,6 MMAF Equipment Finance LLC 1.980% 6/10/32 370 376 4,6 Morgan Stanley Bank of America Merrill Lynch Trust 3.277% 10/15/22 300 307 4 Morgan Stanley Bank of America Merrill Lynch Trust 3.176% 8/15/45 200 212 4 Morgan Stanley Bank of America Merrill Lynch Trust 3.792% 8/15/45 100 106 4 Morgan Stanley Capital I Trust 2006-TOP21 5.090% 10/12/52 136 136 4 Morgan Stanley Capital I Trust 2007-TOP27 5.823% 6/11/42 112 112 4 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 60 63 4,6 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 200 211 4 Morgan Stanley Mortgage Loan Trust 2006- 8AR 2.541% 6/25/36 385 348 4,5,6Motor plc 0.735% 2/25/20 1,035 1,035 4,6 Motor plc 1.286% 2/25/20 305 305 6 National Australia Bank Ltd. 2.000% 6/20/17 800 822 4,5,6Navistar Financial Dealer Note Master Trust 1.667% 10/26/15 300 300 4 Nissan Auto Lease Trust 0.980% 5/15/15 585 590 4 Nissan Auto Lease Trust 1.130% 5/15/17 340 344 4 Nissan Auto Lease Trust 2011-B 1.100% 1/16/17 900 909 4,5 Nissan Master Owner Trust Receivables 0.691% 5/15/17 1,570 1,577 4,5 North Carolina State Education Assistance Authority 1.251% 7/25/25 130 130 5 North Carolina State Education Assistance Authority 1.351% 1/26/26 700 706 4,5,6Permanent Master Issuer plc 1.605% 7/15/42 1,240 1,243 4,6 Rental Car Finance Corp. 2.510% 2/25/16 2,400 2,468 4 RFMSI Trust 3.833% 8/25/36 699 449 4 RFMSI Trust 3.961% 9/25/36 250 168 Royal Bank of Canada 1.200% 9/19/17 1,425 1,436 4,5,6Silverstone Master Issuer plc 1.953% 1/21/55 790 817 4,5 SLM Student Loan Trust 0.500% 9/25/19 875 875 4,5,6SLM Student Loan Trust 1.321% 12/15/21 339 341 4,5,6SLM Student Loan Trust 1.621% 12/15/23 680 685 4,5,6SLM Student Loan Trust 1.221% 10/15/24 453 453 4,5 SLM Student Loan Trust 0.571% 1/27/25 1,033 1,026 4,5 SLM Student Loan Trust 0.551% 4/25/25 2,275 2,243 4,5 SLM Student Loan Trust 0.551% 10/27/25 455 450 4,5 SLM Student Loan Trust 0.561% 10/27/25 800 772 4,5 SLM Student Loan Trust 0.541% 1/26/26 1,575 1,498 4,5 SLM Student Loan Trust 0.561% 1/25/27 500 479 4,6 SLM Student Loan Trust 4.370% 4/17/28 300 329 4,6 SLM Student Loan Trust 3.740% 2/15/29 1,400 1,496 4,6 SLM Student Loan Trust 3.480% 10/15/30 450 478 4,6 SLM Student Loan Trust 4.540% 10/17/44 637 699 4,5,6SMART Trust 1.074% 10/14/14 221 222 4,6 SMART Trust 1.770% 10/14/14 534 537 4,5,6SMART Trust 1.724% 12/14/15 1,300 1,311 4,6 SMART Trust 2.520% 11/14/16 700 717 4,6 SMART Trust 2.310% 4/14/17 1,150 1,175 4,6 Sonic Capital LLC 5.438% 5/20/41 480 534 4,5 South Carolina Student Loan Corp. 1.451% 7/25/25 650 657 4,6 TAL Advantage LLC 4.310% 5/20/26 329 343 4,6 Textainer Marine Containers Ltd. 4.700% 6/15/26 438 460 4,6 Tidewater Auto Receivables Trust 5.920% 5/15/17 26 26 6 Toronto-Dominion Bank 1.625% 9/14/16 2,350 2,429 6 Toronto-Dominion Bank 1.500% 3/13/17 1,500 1,543 4 UBS Commercial Mortgage Trust 4.171% 5/10/45 30 32 4,6 UBS-BAMLL Trust 3.663% 6/10/30 300 323 4 Volkswagen Auto Lease Trust 1.060% 5/22/17 350 353 4 Volkswagen Auto Loan Enhanced Trust 1.150% 7/20/18 500 509 4,5,6Volkswagen Credit Auto Master Owner Trust 0.898% 9/20/16 1,900 1,916 4,6 Volvo Financial Equipment LLC 2.990% 5/15/17 358 359 4,6 Volvo Financial Equipment LLC 2.380% 9/16/19 150 154 4 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 270 310 4 Wachovia Bank Commercial Mortgage Trust 5.569% 5/15/46 398 402 4 Wachovia Bank Commercial Mortgage Trust 5.572% 10/15/48 1,090 1,252 4 Wachovia Bank Commercial Mortgage Trust 5.275% 11/15/48 16 16 4 WaMu Mortgage Pass Through Certificates 2.396% 1/25/33 21 21 4 WaMu Mortgage Pass Through Certificates 2.318% 8/25/33 39 37 4 WaMu Mortgage Pass Through Certificates 2.449% 9/25/33 49 47 4 Wells Fargo Commercial Mortgage Trust 2.918% 10/15/45 150 154 4 Wells Fargo Commercial Mortgage Trust 3.539% 10/15/45 40 41 4 Wells Fargo Mortgage Backed Securities Trust 2.619% 10/25/36 731 621 6 Westpac Banking Corp. 1.375% 7/17/15 780 790 6 Westpac Banking Corp. 2.450% 11/28/16 300 315 4 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 300 326 4 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 200 217 4 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 150 157 4 World Omni Auto Receivables Trust 5.120% 5/15/14 169 171 4 World Omni Automobile Lease Securitization Trust 1.490% 10/15/14 1,300 1,312 4 World Omni Automobile Lease Securitization Trust 1.780% 9/15/16 660 673 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $191,016) Corporate Bonds (63.5%) Finance (28.0%) Banking (20.2%) Abbey National Treasury Services plc 2.875% 4/25/14 910 922 6 Abbey National Treasury Services plc 3.875% 11/10/14 400 408 Abbey National Treasury Services plc 4.000% 4/27/16 750 780 American Express Bank FSB 5.500% 4/16/13 1,250 1,284 American Express Centurion Bank 6.000% 9/13/17 250 303 American Express Co. 4.875% 7/15/13 120 124 American Express Co. 7.250% 5/20/14 750 828 American Express Credit Corp. 5.875% 5/2/13 1,065 1,099 American Express Credit Corp. 7.300% 8/20/13 1,615 1,711 American Express Credit Corp. 5.125% 8/25/14 750 812 American Express Credit Corp. 1.750% 6/12/15 915 936 American Express Credit Corp. 2.750% 9/15/15 1,376 1,449 American Express Credit Corp. 2.800% 9/19/16 1,255 1,335 American Express Credit Corp. 2.375% 3/24/17 500 527 Associated Banc-Corp 1.875% 3/12/14 1,100 1,102 6 Australia & New Zealand Banking Group Ltd. 3.250% 3/1/16 525 555 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 650 654 Bancolombia SA 4.250% 1/12/16 180 188 Bank of America Corp. 4.875% 1/15/13 1,315 1,328 Bank of America Corp. 4.900% 5/1/13 405 414 Bank of America Corp. 7.375% 5/15/14 1,965 2,149 Bank of America Corp. 5.375% 6/15/14 300 319 Bank of America Corp. 4.500% 4/1/15 1,095 1,171 Bank of America Corp. 4.750% 8/1/15 290 314 Bank of America Corp. 3.700% 9/1/15 100 106 Bank of America Corp. 3.625% 3/17/16 825 869 Bank of America Corp. 3.750% 7/12/16 150 159 Bank of America Corp. 6.500% 8/1/16 885 1,027 Bank of America Corp. 5.625% 10/14/16 370 419 Bank of America Corp. 5.420% 3/15/17 710 764 Bank of America Corp. 3.875% 3/22/17 200 215 Bank of America Corp. 6.000% 9/1/17 620 717 Bank of Montreal 1.750% 4/29/14 400 408 Bank of Montreal 2.500% 1/11/17 1,745 1,845 Bank of Montreal 1.400% 9/11/17 705 708 Bank of New York Mellon Corp. 4.950% 11/1/12 75 75 Bank of New York Mellon Corp. 4.500% 4/1/13 50 51 Bank of New York Mellon Corp. 5.125% 8/27/13 200 209 Bank of New York Mellon Corp. 4.300% 5/15/14 1,167 1,238 Bank of New York Mellon Corp. 1.700% 11/24/14 460 470 Bank of New York Mellon Corp. 3.100% 1/15/15 340 359 Bank of New York Mellon Corp. 1.200% 2/20/15 280 284 Bank of New York Mellon Corp. 4.950% 3/15/15 825 907 Bank of New York Mellon Corp. 2.300% 7/28/16 690 723 Bank of New York Mellon Corp. 2.400% 1/17/17 760 798 Bank of New York Mellon Corp. 1.969% 6/20/17 200 207 Bank of Nova Scotia 1.850% 1/12/15 800 824 Bank of Nova Scotia 3.400% 1/22/15 1,195 1,268 Bank of Nova Scotia 2.050% 10/7/15 387 401 Bank of Nova Scotia 2.900% 3/29/16 660 704 Bank of Nova Scotia 2.550% 1/12/17 1,675 1,771 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.600% 1/22/13 645 648 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 1.600% 9/11/13 800 804 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.350% 2/23/17 200 207 Bank One Corp. 4.900% 4/30/15 385 418 Barclays Bank plc 2.375% 1/13/14 1,000 1,016 Barclays Bank plc 5.200% 7/10/14 2,640 2,818 Barclays Bank plc 2.750% 2/23/15 1,300 1,338 Barclays Bank plc 5.000% 9/22/16 2,425 2,716 BB&T Corp. 3.375% 9/25/13 300 308 BB&T Corp. 2.050% 4/28/14 1,220 1,247 BB&T Corp. 5.700% 4/30/14 1,331 1,433 BB&T Corp. 5.200% 12/23/15 365 408 BB&T Corp. 3.200% 3/15/16 825 885 BB&T Corp. 3.950% 4/29/16 260 286 BB&T Corp. 2.150% 3/22/17 1,000 1,036 BB&T Corp. 4.900% 6/30/17 250 282 BB&T Corp. 1.600% 8/15/17 540 547 Bear Stearns Cos. LLC 5.700% 11/15/14 677 741 Bear Stearns Cos. LLC 5.300% 10/30/15 585 652 Bear Stearns Cos. LLC 5.550% 1/22/17 650 737 BNP Paribas SA 3.250% 3/11/15 1,100 1,143 BNP Paribas SA 3.600% 2/23/16 1,870 1,973 BNP Paribas SA 2.375% 9/14/17 2,500 2,502 BNY Mellon NA 4.750% 12/15/14 450 486 6 BPCE SA 2.375% 10/4/13 355 355 Branch Banking & Trust Co. 5.625% 9/15/16 125 143 Canadian Imperial Bank of Commerce 0.900% 10/1/15 1,050 1,053 Capital One Bank USA NA 6.500% 6/13/13 125 130 Capital One Financial Corp. 6.250% 11/15/13 100 106 Capital One Financial Corp. 7.375% 5/23/14 1,115 1,229 Capital One Financial Corp. 2.125% 7/15/14 250 255 Capital One Financial Corp. 2.150% 3/23/15 790 810 Capital One Financial Corp. 3.150% 7/15/16 260 276 Capital One Financial Corp. 6.750% 9/15/17 480 589 Citigroup Inc. 5.500% 4/11/13 860 882 Citigroup Inc. 5.850% 7/2/13 230 239 Citigroup Inc. 6.500% 8/19/13 820 861 Citigroup Inc. 6.000% 12/13/13 1,257 1,331 Citigroup Inc. 6.375% 8/12/14 905 984 Citigroup Inc. 5.000% 9/15/14 495 522 Citigroup Inc. 5.500% 10/15/14 475 512 Citigroup Inc. 6.010% 1/15/15 410 450 Citigroup Inc. 2.650% 3/2/15 305 312 Citigroup Inc. 4.875% 5/7/15 251 266 Citigroup Inc. 4.750% 5/19/15 556 598 Citigroup Inc. 4.700% 5/29/15 165 177 Citigroup Inc. 4.587% 12/15/15 500 543 Citigroup Inc. 3.953% 6/15/16 615 658 Citigroup Inc. 5.850% 8/2/16 190 216 Citigroup Inc. 4.450% 1/10/17 370 405 4,6,7Colonial BancGroup Inc. 7.114% 5/29/49 560 — Comerica Bank 5.700% 6/1/14 470 500 Comerica Bank 5.750% 11/21/16 225 262 Comerica Bank 5.200% 8/22/17 60 69 6 Commonwealth Bank of Australia 5.000% 11/6/12 400 402 Commonwealth Bank of Australia 1.950% 3/16/15 1,150 1,173 Commonwealth Bank of Australia 1.250% 9/18/15 850 852 6 Commonwealth Bank of Australia 3.250% 3/17/16 800 843 Commonwealth Bank of Australia 1.900% 9/18/17 550 551 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.850% 1/10/14 55 56 6 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.200% 5/13/14 360 376 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 300 309 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 1/19/17 1,860 1,980 Countrywide Financial Corp. 6.250% 5/15/16 630 686 Credit Suisse 5.000% 5/15/13 1,825 1,874 Credit Suisse 2.200% 1/14/14 200 204 Credit Suisse 5.500% 5/1/14 1,700 1,816 Credit Suisse 3.500% 3/23/15 944 997 Credit Suisse USA Inc. 5.500% 8/15/13 250 260 Credit Suisse USA Inc. 4.875% 1/15/15 467 506 Credit Suisse USA Inc. 5.125% 8/15/15 1,100 1,219 Credit Suisse USA Inc. 5.375% 3/2/16 825 928 Credit Suisse USA Inc. 5.850% 8/16/16 950 1,085 Deutsche Bank AG 4.875% 5/20/13 1,200 1,232 Deutsche Bank AG 3.450% 3/30/15 815 860 Deutsche Bank AG 3.250% 1/11/16 2,273 2,403 Deutsche Bank AG 6.000% 9/1/17 1,600 1,906 Deutsche Bank Financial LLC 5.375% 3/2/15 175 186 Fifth Third Bancorp 6.250% 5/1/13 635 655 Fifth Third Bancorp 3.625% 1/25/16 1,000 1,077 Fifth Third Bank 4.750% 2/1/15 425 455 4 Fifth Third Capital Trust IV 6.500% 4/15/67 5 5 First Horizon National Corp. 5.375% 12/15/15 875 957 Golden West Financial Corp. 4.750% 10/1/12 400 400 Goldman Sachs Group Inc. 4.750% 7/15/13 105 108 Goldman Sachs Group Inc. 5.250% 10/15/13 1,200 1,254 Goldman Sachs Group Inc. 5.150% 1/15/14 495 520 Goldman Sachs Group Inc. 6.000% 5/1/14 952 1,022 Goldman Sachs Group Inc. 5.000% 10/1/14 425 455 Goldman Sachs Group Inc. 5.125% 1/15/15 1,195 1,285 Goldman Sachs Group Inc. 3.300% 5/3/15 550 572 Goldman Sachs Group Inc. 3.700% 8/1/15 935 986 Goldman Sachs Group Inc. 5.350% 1/15/16 609 673 Goldman Sachs Group Inc. 3.625% 2/7/16 1,540 1,623 Goldman Sachs Group Inc. 5.750% 10/1/16 1,000 1,135 Goldman Sachs Group Inc. 5.625% 1/15/17 310 342 Goldman Sachs Group Inc. 6.250% 9/1/17 240 280 HSBC Bank USA NA 4.625% 4/1/14 670 703 HSBC Bank USA NA 6.000% 8/9/17 250 288 HSBC USA Inc. 2.375% 2/13/15 2,150 2,216 6 ING Bank NV 3.750% 3/7/17 360 373 JPMorgan Chase & Co. 4.750% 5/1/13 682 699 JPMorgan Chase & Co. 1.650% 9/30/13 50 51 JPMorgan Chase & Co. 5.375% 1/15/14 175 185 JPMorgan Chase & Co. 2.050% 1/24/14 340 346 JPMorgan Chase & Co. 4.875% 3/15/14 800 843 JPMorgan Chase & Co. 4.650% 6/1/14 626 663 JPMorgan Chase & Co. 5.125% 9/15/14 1,162 1,245 JPMorgan Chase & Co. 3.700% 1/20/15 633 670 JPMorgan Chase & Co. 4.750% 3/1/15 440 478 JPMorgan Chase & Co. 1.875% 3/20/15 415 423 JPMorgan Chase & Co. 3.400% 6/24/15 685 727 5 JPMorgan Chase & Co. 1.505% 9/1/15 190 190 JPMorgan Chase & Co. 5.150% 10/1/15 250 277 JPMorgan Chase & Co. 2.600% 1/15/16 463 483 JPMorgan Chase & Co. 3.450% 3/1/16 820 872 JPMorgan Chase & Co. 3.150% 7/5/16 1,180 1,246 JPMorgan Chase & Co. 2.000% 8/15/17 490 493 KeyBank NA 5.450% 3/3/16 300 333 KeyCorp 6.500% 5/14/13 700 723 KeyCorp 3.750% 8/13/15 625 674 Lloyds TSB Bank plc 4.875% 1/21/16 2,161 2,358 Lloyds TSB Bank plc 4.200% 3/28/17 2,050 2,256 Manufacturers & Traders Trust Co. 6.625% 12/4/17 460 549 Mellon Funding Corp. 5.200% 5/15/14 200 215 Mellon Funding Corp. 5.000% 12/1/14 165 178 Merrill Lynch & Co. Inc. 5.450% 2/5/13 460 467 Merrill Lynch & Co. Inc. 6.150% 4/25/13 335 345 Merrill Lynch & Co. Inc. 5.000% 2/3/14 105 109 Merrill Lynch & Co. Inc. 5.450% 7/15/14 715 762 Merrill Lynch & Co. Inc. 5.000% 1/15/15 410 441 Merrill Lynch & Co. Inc. 6.050% 5/16/16 760 826 Merrill Lynch & Co. Inc. 5.700% 5/2/17 117 126 Merrill Lynch & Co. Inc. 6.400% 8/28/17 616 715 Morgan Stanley 2.875% 1/24/14 335 339 Morgan Stanley 4.750% 4/1/14 1,169 1,210 Morgan Stanley 6.000% 5/13/14 1,074 1,139 Morgan Stanley 4.200% 11/20/14 665 691 Morgan Stanley 4.100% 1/26/15 900 931 Morgan Stanley 6.000% 4/28/15 665 721 Morgan Stanley 4.000% 7/24/15 550 570 Morgan Stanley 5.375% 10/15/15 670 721 Morgan Stanley 3.450% 11/2/15 250 256 Morgan Stanley 3.800% 4/29/16 1,030 1,063 Morgan Stanley 5.750% 10/18/16 505 554 Morgan Stanley 5.450% 1/9/17 1,235 1,347 Morgan Stanley 4.750% 3/22/17 395 423 Morgan Stanley 5.550% 4/27/17 255 279 Morgan Stanley 6.250% 8/28/17 340 385 National Australia Bank Ltd. 2.000% 3/9/15 800 816 National Australia Bank Ltd. 1.600% 8/7/15 750 756 National Australia Bank Ltd. 2.750% 3/9/17 1,130 1,183 National Bank of Canada 1.500% 6/26/15 800 814 National City Bank 4.625% 5/1/13 170 174 National City Bank 5.250% 12/15/16 500 565 National City Bank 5.800% 6/7/17 375 438 National City Corp. 4.900% 1/15/15 655 715 6 Nordea Bank AB 3.125% 3/20/17 235 246 PNC Bank NA 4.875% 9/21/17 220 253 PNC Funding Corp. 3.000% 5/19/14 405 419 PNC Funding Corp. 5.400% 6/10/14 200 216 PNC Funding Corp. 3.625% 2/8/15 800 852 PNC Funding Corp. 4.250% 9/21/15 615 675 PNC Funding Corp. 5.250% 11/15/15 656 733 PNC Funding Corp. 2.700% 9/19/16 1,290 1,372 4,5 RBS Capital Trust IV 1.162% 9/29/49 300 146 Regions Financial Corp. 5.750% 6/15/15 205 219 Royal Bank of Canada 1.125% 1/15/14 305 308 Royal Bank of Canada 1.450% 10/30/14 520 529 Royal Bank of Canada 1.150% 3/13/15 500 506 Royal Bank of Canada 2.625% 12/15/15 120 127 Royal Bank of Canada 2.875% 4/19/16 1,700 1,812 Royal Bank of Canada 2.300% 7/20/16 1,150 1,209 Royal Bank of Scotland Group plc 2.550% 9/18/15 2,250 2,275 Royal Bank of Scotland plc 4.875% 3/16/15 1,120 1,200 Royal Bank of Scotland plc 3.950% 9/21/15 1,001 1,061 Royal Bank of Scotland plc 4.375% 3/16/16 1,669 1,797 Santander Holdings USA Inc. 3.000% 9/24/15 360 364 Santander Holdings USA Inc. 4.625% 4/19/16 200 207 6 Societe Generale SA 3.100% 9/14/15 100 102 6 Societe Generale SA 3.500% 1/15/16 320 329 SouthTrust Corp. 5.800% 6/15/14 680 731 State Street Bank & Trust Co. 5.300% 1/15/16 190 212 State Street Corp. 2.875% 3/7/16 1,100 1,179 Sumitomo Mitsui Banking Corp. 1.350% 7/18/15 350 353 Sumitomo Mitsui Banking Corp. 1.800% 7/18/17 1,180 1,196 SunTrust Banks Inc. 3.600% 4/15/16 600 641 SunTrust Banks Inc. 3.500% 1/20/17 345 369 Svenska Handelsbanken AB 3.125% 7/12/16 601 640 Svenska Handelsbanken AB 2.875% 4/4/17 650 684 Toronto-Dominion Bank 2.500% 7/14/16 639 675 Toronto-Dominion Bank 2.375% 10/19/16 1,790 1,882 UBS AG 2.250% 1/28/14 1,650 1,675 UBS AG 3.875% 1/15/15 1,090 1,154 UBS AG 5.875% 7/15/16 350 384 UBS AG 5.875% 12/20/17 90 106 Union Bank NA 5.950% 5/11/16 1,100 1,258 Union Bank NA 3.000% 6/6/16 625 664 Union Bank NA 2.125% 6/16/17 475 486 UnionBanCal Corp. 5.250% 12/16/13 250 261 US Bancorp 1.375% 9/13/13 300 302 US Bancorp 1.125% 10/30/13 550 554 US Bancorp 4.200% 5/15/14 777 823 US Bancorp 2.875% 11/20/14 648 679 US Bancorp 2.450% 7/27/15 600 630 US Bancorp 2.200% 11/15/16 800 838 US Bancorp 1.650% 5/15/17 600 615 US Bank NA 6.300% 2/4/14 1,450 1,561 5 US Bank NA 0.735% 10/14/14 180 179 US Bank NA 4.950% 10/30/14 500 543 4 US Bank NA 3.778% 4/29/20 720 759 Wachovia Bank NA 4.800% 11/1/14 400 430 Wachovia Bank NA 4.875% 2/1/15 384 416 Wachovia Bank NA 5.000% 8/15/15 250 275 Wachovia Corp. 4.875% 2/15/14 369 387 Wachovia Corp. 5.250% 8/1/14 1,048 1,126 Wachovia Corp. 5.625% 10/15/16 920 1,067 7 Washington Mutual Bank 6.875% 6/15/11 517 1 Wells Fargo & Co. 4.625% 4/15/14 321 337 Wells Fargo & Co. 3.750% 10/1/14 1,357 1,438 Wells Fargo & Co. 1.250% 2/13/15 600 605 Wells Fargo & Co. 3.625% 4/15/15 380 406 Wells Fargo & Co. 1.500% 7/1/15 1,365 1,386 Wells Fargo & Co. 3.676% 6/15/16 1,265 1,373 Wells Fargo & Co. 2.625% 12/15/16 635 671 Wells Fargo & Co. 2.100% 5/8/17 530 545 Wells Fargo Bank NA 4.750% 2/9/15 285 308 Westpac Banking Corp. 2.100% 8/2/13 300 304 Westpac Banking Corp. 1.850% 12/9/13 610 619 Westpac Banking Corp. 4.200% 2/27/15 1,225 1,317 Westpac Banking Corp. 3.000% 8/4/15 775 817 Westpac Banking Corp. 1.125% 9/25/15 650 651 Westpac Banking Corp. 3.000% 12/9/15 850 900 Westpac Banking Corp. 2.000% 8/14/17 1,275 1,292 Brokerage (0.2%) Ameriprise Financial Inc. 5.650% 11/15/15 185 210 6 Charles Schwab Corp. 3.225% 9/1/22 170 172 Franklin Resources Inc. 1.375% 9/15/17 300 302 Jefferies Group Inc. 5.875% 6/8/14 50 53 Jefferies Group Inc. 3.875% 11/9/15 300 302 Jefferies Group Inc. 5.125% 4/13/18 120 121 7 Lehman Brothers Holdings E-Capital Trust I 3.589% 8/19/65 210 — TD Ameritrade Holding Corp. 2.950% 12/1/12 475 477 TD Ameritrade Holding Corp. 4.150% 12/1/14 400 427 Finance Companies (2.3%) General Electric Capital Corp. 4.800% 5/1/13 873 895 General Electric Capital Corp. 1.875% 9/16/13 1,275 1,292 General Electric Capital Corp. 2.100% 1/7/14 445 453 General Electric Capital Corp. 5.900% 5/13/14 625 676 General Electric Capital Corp. 5.500% 6/4/14 350 377 General Electric Capital Corp. 4.750% 9/15/14 242 260 General Electric Capital Corp. 3.750% 11/14/14 850 903 General Electric Capital Corp. 2.150% 1/9/15 705 725 General Electric Capital Corp. 1.625% 7/2/15 835 850 General Electric Capital Corp. 4.375% 9/21/15 875 961 General Electric Capital Corp. 2.250% 11/9/15 485 503 General Electric Capital Corp. 5.000% 1/8/16 595 664 General Electric Capital Corp. 2.950% 5/9/16 600 635 General Electric Capital Corp. 3.350% 10/17/16 1,195 1,289 General Electric Capital Corp. 2.900% 1/9/17 725 767 General Electric Capital Corp. 2.300% 4/27/17 980 1,008 4 General Electric Capital Corp. 6.375% 11/15/67 375 395 HSBC Finance Corp. 6.375% 11/27/12 1,100 1,109 HSBC Finance Corp. 5.250% 1/15/14 1,725 1,808 HSBC Finance Corp. 5.250% 4/15/15 600 648 HSBC Finance Corp. 5.000% 6/30/15 729 789 HSBC Finance Corp. 5.500% 1/19/16 1,562 1,725 5 HSBC Finance Corp. 0.848% 6/1/16 400 382 SLM Corp. 5.375% 5/15/14 400 422 SLM Corp. 5.050% 11/14/14 550 576 SLM Corp. 3.875% 9/10/15 730 755 SLM Corp. 6.250% 1/25/16 840 922 SLM Corp. 6.000% 1/25/17 810 884 SLM Corp. 4.625% 9/25/17 485 494 6 USAA Capital Corp. 3.500% 7/17/14 240 251 6 USAA Capital Corp. 1.050% 9/30/14 440 444 6 USAA Capital Corp. 2.250% 12/13/16 260 271 Insurance (3.7%) ACE INA Holdings Inc. 5.875% 6/15/14 799 869 ACE INA Holdings Inc. 5.600% 5/15/15 460 516 ACE INA Holdings Inc. 2.600% 11/23/15 660 691 ACE INA Holdings Inc. 5.700% 2/15/17 280 332 Aegon NV 4.750% 6/1/13 743 763 Aetna Inc. 6.000% 6/15/16 560 656 Aetna Inc. 1.750% 5/15/17 125 127 Aflac Inc. 3.450% 8/15/15 300 322 Allied World Assurance Co. Ltd. 7.500% 8/1/16 220 255 Allstate Corp. 6.200% 5/16/14 540 588 Allstate Life Global Funding Trusts 5.375% 4/30/13 575 592 American International Group Inc. 4.250% 9/15/14 784 828 American International Group Inc. 2.375% 8/24/15 250 253 American International Group Inc. 5.050% 10/1/15 670 733 American International Group Inc. 4.875% 9/15/16 1,288 1,438 American International Group Inc. 5.600% 10/18/16 300 342 American International Group Inc. 3.800% 3/22/17 555 596 American International Group Inc. 5.450% 5/18/17 365 415 Axis Capital Holdings Ltd. 5.750% 12/1/14 1,140 1,224 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 329 338 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 100 104 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 500 522 Berkshire Hathaway Finance Corp. 1.500% 1/10/14 600 609 Berkshire Hathaway Finance Corp. 5.100% 7/15/14 350 377 Berkshire Hathaway Finance Corp. 2.450% 12/15/15 610 643 Berkshire Hathaway Finance Corp. 1.600% 5/15/17 1,000 1,023 Berkshire Hathaway Inc. 2.125% 2/11/13 480 483 Berkshire Hathaway Inc. 3.200% 2/11/15 215 228 Berkshire Hathaway Inc. 2.200% 8/15/16 125 131 Berkshire Hathaway Inc. 1.900% 1/31/17 730 756 4 Chubb Corp. 6.375% 3/29/67 80 85 Cigna Corp. 2.750% 11/15/16 675 713 CNA Financial Corp. 5.850% 12/15/14 770 838 CNA Financial Corp. 6.500% 8/15/16 255 295 Coventry Health Care Inc. 6.125% 1/15/15 650 715 Genworth Financial Inc. 5.750% 6/15/14 300 311 Hartford Financial Services Group Inc. 4.000% 3/30/15 200 210 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 167 Hartford Financial Services Group Inc. 4.000% 10/15/17 68 73 Jefferson-Pilot Corp. 4.750% 1/30/14 220 229 Manulife Financial Corp. 3.400% 9/17/15 380 398 6 MassMutual Global Funding II 3.125% 4/14/16 375 399 MetLife Inc. 2.375% 2/6/14 1,375 1,407 MetLife Inc. 6.750% 6/1/16 660 789 MetLife Inc. 1.564% 12/15/17 400 403 6 Metropolitan Life Global Funding I 2.000% 1/10/14 1,000 1,015 5,6 Monumental Global Funding III 0.655% 1/15/14 350 346 6 Monumental Global Funding III 5.250% 1/15/14 375 395 6 New York Life Global Funding 3.000% 5/4/15 565 597 Principal Financial Group Inc. 7.875% 5/15/14 700 779 6 Principal Life Global Funding I 5.050% 3/15/15 250 273 Protective Life Corp. 4.300% 6/1/13 265 271 Prudential Financial Inc. 5.100% 9/20/14 250 270 Prudential Financial Inc. 6.200% 1/15/15 310 343 Prudential Financial Inc. 4.750% 9/17/15 800 881 Prudential Financial Inc. 3.000% 5/12/16 275 290 Reinsurance Group of America Inc. 5.625% 3/15/17 175 196 6 TIAA Global Markets Inc. 4.950% 7/15/13 140 145 Transatlantic Holdings Inc. 5.750% 12/14/15 1,050 1,157 Travelers Cos. Inc. 6.250% 6/20/16 245 289 Travelers Property Casualty Corp. 5.000% 3/15/13 865 883 UnitedHealth Group Inc. 5.500% 11/15/12 1,073 1,080 UnitedHealth Group Inc. 4.875% 2/15/13 983 1,000 UnitedHealth Group Inc. 4.875% 4/1/13 755 772 UnitedHealth Group Inc. 5.000% 8/15/14 340 368 WellPoint Inc. 5.000% 12/15/14 340 369 WellPoint Inc. 5.250% 1/15/16 155 174 WellPoint Inc. 2.375% 2/15/17 495 514 WellPoint Inc. 5.875% 6/15/17 440 521 Willis North America Inc. 5.625% 7/15/15 644 698 Willis North America Inc. 6.200% 3/28/17 195 222 XL Group plc 5.250% 9/15/14 1,199 1,283 Other Finance (0.1%) ORIX Corp. 3.750% 3/9/17 500 517 Real Estate Investment Trusts (1.5%) Boston Properties LP 5.625% 4/15/15 120 133 Brandywine Operating Partnership LP 5.400% 11/1/14 150 161 Brandywine Operating Partnership LP 7.500% 5/15/15 250 283 Brandywine Operating Partnership LP 5.700% 5/1/17 225 250 Camden Property Trust 5.000% 6/15/15 190 208 DDR Corp. 5.500% 5/1/15 655 699 Digital Realty Trust LP 4.500% 7/15/15 1,368 1,464 Duke Realty LP 4.625% 5/15/13 275 281 Duke Realty LP 6.250% 5/15/13 336 347 Duke Realty LP 7.375% 2/15/15 125 140 Duke Realty LP 5.950% 2/15/17 117 132 ERP Operating LP 5.250% 9/15/14 260 281 ERP Operating LP 6.584% 4/13/15 199 225 ERP Operating LP 5.125% 3/15/16 420 473 ERP Operating LP 5.375% 8/1/16 360 412 HCP Inc. 2.700% 2/1/14 450 460 HCP Inc. 3.750% 2/1/16 450 479 HCP Inc. 6.000% 1/30/17 250 288 Health Care REIT Inc. 5.875% 5/15/15 145 161 Health Care REIT Inc. 3.625% 3/15/16 307 324 Health Care REIT Inc. 4.700% 9/15/17 120 133 Health Care REIT Inc. 4.125% 4/1/19 105 112 Hospitality Properties Trust 7.875% 8/15/14 300 324 Hospitality Properties Trust 6.300% 6/15/16 125 137 Kilroy Realty LP 5.000% 11/3/15 450 490 Kilroy Realty LP 4.800% 7/15/18 185 205 Kimco Realty Corp. 5.783% 3/15/16 380 426 ProLogis LP 6.250% 3/15/17 205 233 ProLogis LP 4.500% 8/15/17 200 216 Regency Centers LP 4.950% 4/15/14 125 132 Regency Centers LP 5.875% 6/15/17 200 231 Senior Housing Properties Trust 4.300% 1/15/16 300 310 Simon Property Group LP 6.750% 5/15/14 428 461 Simon Property Group LP 5.100% 6/15/15 285 314 Simon Property Group LP 6.100% 5/1/16 165 190 Simon Property Group LP 5.250% 12/1/16 140 161 Simon Property Group LP 2.800% 1/30/17 892 934 Simon Property Group LP 5.875% 3/1/17 125 147 Simon Property Group LP 2.150% 9/15/17 1,400 1,450 Tanger Properties LP 6.150% 11/15/15 490 553 Ventas Realty LP / Ventas Capital Corp. 3.125% 11/30/15 595 620 6 WEA Finance LLC / WT Finance Aust Pty Ltd. 7.500% 6/2/14 600 659 6 WT Finance Aust Pty Ltd. / Westfield Capital / WEA Finance LLC 5.125% 11/15/14 220 236 Industrial (31.2%) Basic Industry (2.5%) Air Products & Chemicals Inc. 4.150% 2/1/13 300 304 Air Products & Chemicals Inc. 2.000% 8/2/16 240 251 Air Products & Chemicals Inc. 1.200% 10/15/17 240 241 Alcoa Inc. 6.750% 7/15/18 250 289 6 Anglo American Capital plc 2.625% 4/3/17 450 455 6 Anglo American Capital plc 2.625% 9/27/17 220 221 ArcelorMittal 5.375% 6/1/13 963 984 ArcelorMittal 9.250% 2/15/15 475 527 ArcelorMittal 4.000% 8/5/15 420 420 ArcelorMittal 4.000% 3/1/16 122 121 ArcelorMittal 4.750% 2/25/17 1,191 1,164 Barrick Gold Corp. 1.750% 5/30/14 960 974 Barrick Gold Corp. 2.900% 5/30/16 650 683 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 175 179 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 1,100 1,180 BHP Billiton Finance USA Ltd. 1.125% 11/21/14 1,225 1,240 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 716 741 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 940 961 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 110 128 Celulosa Arauco y Constitucion SA 5.125% 7/9/13 120 123 CF Industries Inc. 6.875% 5/1/18 169 206 Dow Chemical Co. 5.900% 2/15/15 208 232 Dow Chemical Co. 2.500% 2/15/16 129 135 Eastman Chemical Co. 2.400% 6/1/17 1,138 1,186 Ecolab Inc. 3.000% 12/8/16 1,063 1,145 EI du Pont de Nemours & Co. 5.875% 1/15/14 8 9 EI du Pont de Nemours & Co. 1.950% 1/15/16 860 892 EI du Pont de Nemours & Co. 2.750% 4/1/16 101 108 EI du Pont de Nemours & Co. 5.250% 12/15/16 413 484 EI du Pont de Nemours & Co. 6.000% 7/15/18 247 310 Freeport-McMoRan Copper & Gold Inc. 1.400% 2/13/15 255 257 Freeport-McMoRan Copper & Gold Inc. 2.150% 3/1/17 180 183 International Paper Co. 5.300% 4/1/15 250 273 International Paper Co. 7.950% 6/15/18 175 226 Monsanto Co. 2.750% 4/15/16 151 161 Praxair Inc. 4.625% 3/30/15 481 529 Praxair Inc. 5.200% 3/15/17 237 278 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 3,140 3,538 Rio Tinto Finance USA Ltd. 1.875% 11/2/15 355 365 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 945 989 Rio Tinto Finance USA plc 2.000% 3/22/17 550 562 Rio Tinto Finance USA plc 1.625% 8/21/17 580 582 Vale Overseas Ltd. 6.250% 1/11/16 390 439 Vale Overseas Ltd. 6.250% 1/23/17 894 1,035 6 Xstrata Finance Canada Ltd. 3.600% 1/15/17 400 416 Capital Goods (3.5%) ABB Finance USA Inc. 1.625% 5/8/17 370 375 6 ABB Treasury Center USA Inc. 2.500% 6/15/16 350 366 Black & Decker Corp. 5.750% 11/15/16 360 420 Boeing Capital Corp. 5.800% 1/15/13 500 508 Boeing Capital Corp. 2.125% 8/15/16 140 148 Boeing Co. 3.500% 2/15/15 250 268 Case New Holland Inc. 7.750% 9/1/13 1,020 1,070 Caterpillar Financial Services Corp. 4.900% 8/15/13 450 468 Caterpillar Financial Services Corp. 6.200% 9/30/13 1,800 1,904 Caterpillar Financial Services Corp. 6.125% 2/17/14 940 1,013 Caterpillar Financial Services Corp. 1.650% 4/1/14 625 636 5 Caterpillar Financial Services Corp. 0.788% 2/9/15 630 632 Caterpillar Financial Services Corp. 4.750% 2/17/15 130 142 Caterpillar Financial Services Corp. 1.100% 5/29/15 240 243 Caterpillar Financial Services Corp. 2.750% 6/24/15 250 264 Caterpillar Financial Services Corp. 2.650% 4/1/16 335 355 Caterpillar Financial Services Corp. 2.050% 8/1/16 475 495 Caterpillar Financial Services Corp. 1.625% 6/1/17 115 117 Caterpillar Inc. 1.500% 6/26/17 250 255 Cooper US Inc. 5.250% 11/15/12 550 553 CRH America Inc. 5.300% 10/15/13 475 495 CRH America Inc. 4.125% 1/15/16 950 987 Danaher Corp. 1.300% 6/23/14 325 330 Danaher Corp. 2.300% 6/23/16 582 613 Eaton Corp. 5.950% 3/20/14 250 268 Emerson Electric Co. 5.625% 11/15/13 200 211 Emerson Electric Co. 4.125% 4/15/15 230 250 General Dynamics Corp. 4.250% 5/15/13 1,500 1,536 General Dynamics Corp. 5.250% 2/1/14 770 819 General Dynamics Corp. 1.375% 1/15/15 705 719 General Electric Co. 5.000% 2/1/13 4,790 4,862 General Electric Co. 5.250% 12/6/17 2,210 2,616 Harsco Corp. 2.700% 10/15/15 840 845 Honeywell International Inc. 4.250% 3/1/13 75 76 Illinois Tool Works Inc. 5.150% 4/1/14 565 604 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 455 476 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 725 818 John Deere Capital Corp. 5.250% 10/1/12 400 400 John Deere Capital Corp. 1.875% 6/17/13 150 152 John Deere Capital Corp. 4.900% 9/9/13 500 521 John Deere Capital Corp. 1.250% 12/2/14 1,075 1,092 John Deere Capital Corp. 2.950% 3/9/15 550 580 John Deere Capital Corp. 0.950% 6/29/15 425 429 John Deere Capital Corp. 0.700% 9/4/15 150 150 John Deere Capital Corp. 2.250% 6/7/16 650 680 John Deere Capital Corp. 1.850% 9/15/16 660 679 John Deere Capital Corp. 2.000% 1/13/17 320 333 John Deere Capital Corp. 1.400% 3/15/17 510 521 John Deere Capital Corp. 1.200% 10/10/17 360 362 L-3 Communications Corp. 6.375% 10/15/15 28 28 L-3 Communications Corp. 3.950% 11/15/16 860 935 Lockheed Martin Corp. 2.125% 9/15/16 375 391 Mohawk Industries Inc. 6.375% 1/15/16 150 169 United Technologies Corp. 1.200% 6/1/15 350 357 United Technologies Corp. 1.800% 6/1/17 1,280 1,328 Waste Management Inc. 6.375% 3/11/15 250 282 Waste Management Inc. 2.600% 9/1/16 230 242 Communication (5.7%) America Movil SAB de CV 5.500% 3/1/14 870 926 America Movil SAB de CV 5.750% 1/15/15 150 166 America Movil SAB de CV 3.625% 3/30/15 1,050 1,121 America Movil SAB de CV 2.375% 9/8/16 1,790 1,862 America Movil SAB de CV 5.625% 11/15/17 270 321 American Tower Corp. 4.625% 4/1/15 125 134 AT&T Inc. 5.100% 9/15/14 1,275 1,387 AT&T Inc. 0.875% 2/13/15 750 756 AT&T Inc. 2.500% 8/15/15 1,185 1,248 AT&T Inc. 2.950% 5/15/16 550 592 AT&T Inc. 5.625% 6/15/16 120 141 AT&T Inc. 2.400% 8/15/16 1,335 1,412 AT&T Inc. 1.600% 2/15/17 820 841 AT&T Inc. 1.700% 6/1/17 680 699 AT&T Inc. 5.500% 2/1/18 150 181 BellSouth Corp. 5.200% 9/15/14 875 950 6 British Sky Broadcasting Group plc 9.500% 11/15/18 320 446 British Telecommunications plc 5.150% 1/15/13 375 380 CBS Corp. 1.950% 7/1/17 420 430 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 1,170 1,258 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 1,940 2,065 CenturyLink Inc. 5.000% 2/15/15 250 265 Comcast Cable Communications Holdings Inc. 8.375% 3/15/13 782 810 Comcast Corp. 5.300% 1/15/14 500 530 Comcast Corp. 6.500% 1/15/15 700 790 Comcast Corp. 5.850% 11/15/15 425 490 Comcast Corp. 6.500% 1/15/17 420 511 COX Communications Inc. 7.125% 10/1/12 1,239 1,239 COX Communications Inc. 5.450% 12/15/14 380 418 Deutsche Telekom International Finance BV 5.250% 7/22/13 300 311 Deutsche Telekom International Finance BV 5.875% 8/20/13 410 428 Deutsche Telekom International Finance BV 4.875% 7/8/14 100 107 6 Deutsche Telekom International Finance BV 3.125% 4/11/16 440 461 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 100 107 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 970 1,026 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 450 475 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 1,125 1,200 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 2.400% 3/15/17 1,020 1,047 Discovery Communications LLC 3.700% 6/1/15 1,125 1,207 Embarq Corp. 7.082% 6/1/16 250 295 France Telecom SA 4.375% 7/8/14 2,420 2,557 France Telecom SA 2.125% 9/16/15 900 928 France Telecom SA 2.750% 9/14/16 550 574 Interpublic Group of Cos. Inc. 6.250% 11/15/14 350 380 McGraw-Hill Cos. Inc. 5.375% 11/15/12 290 292 NBCUniversal Media LLC 2.100% 4/1/14 800 817 NBCUniversal Media LLC 3.650% 4/30/15 475 510 NBCUniversal Media LLC 2.875% 4/1/16 1,145 1,218 News America Inc. 5.300% 12/15/14 450 495 Omnicom Group Inc. 5.900% 4/15/16 375 433 Qwest Corp. 7.500% 10/1/14 475 529 Reed Elsevier Capital Inc. 7.750% 1/15/14 200 217 Rogers Communications Inc. 6.375% 3/1/14 250 270 Rogers Communications Inc. 7.500% 3/15/15 250 290 TCI Communications Inc. 8.750% 8/1/15 240 290 Telecom Italia Capital SA 5.250% 11/15/13 980 1,013 Telecom Italia Capital SA 6.175% 6/18/14 910 957 Telecom Italia Capital SA 4.950% 9/30/14 1,500 1,555 Telecom Italia Capital SA 5.250% 10/1/15 1,015 1,069 Telefonica Emisiones SAU 4.949% 1/15/15 625 639 Telefonica Emisiones SAU 3.992% 2/16/16 250 248 Telefonica Emisiones SAU 6.421% 6/20/16 480 508 Telefonos de Mexico SAB de CV 5.500% 1/27/15 125 137 Thomson Reuters Corp. 5.950% 7/15/13 1,750 1,824 Thomson Reuters Corp. 5.700% 10/1/14 575 629 Time Warner Cable Inc. 8.250% 2/14/14 260 286 Time Warner Cable Inc. 7.500% 4/1/14 725 796 Time Warner Cable Inc. 3.500% 2/1/15 625 664 Time Warner Cable Inc. 5.850% 5/1/17 940 1,119 Verizon Communications Inc. 4.350% 2/15/13 800 812 Verizon Communications Inc. 1.950% 3/28/14 190 194 Verizon Communications Inc. 1.250% 11/3/14 1,400 1,422 Verizon Communications Inc. 4.900% 9/15/15 200 225 Verizon Communications Inc. 5.550% 2/15/16 780 903 Verizon Communications Inc. 2.000% 11/1/16 1,200 1,254 Verizon Communications Inc. 5.500% 4/1/17 325 388 Vodafone Group plc 4.150% 6/10/14 1,715 1,816 Vodafone Group plc 2.875% 3/16/16 650 693 Vodafone Group plc 5.625% 2/27/17 450 535 Vodafone Group plc 1.625% 3/20/17 890 910 Vodafone Group plc 1.250% 9/26/17 480 481 WPP Finance UK 8.000% 9/15/14 120 134 Consumer Cyclical (4.2%) 6 American Honda Finance Corp. 6.700% 10/1/13 600 635 6 American Honda Finance Corp. 3.500% 3/16/15 190 202 6 American Honda Finance Corp. 2.500% 9/21/15 340 355 6 American Honda Finance Corp. 2.125% 2/28/17 370 382 6 American Honda Finance Corp. 1.500% 9/11/17 267 268 CVS Caremark Corp. 3.250% 5/18/15 430 457 CVS Caremark Corp. 6.125% 8/15/16 140 166 CVS Caremark Corp. 5.750% 6/1/17 637 768 4,6 CVS Pass-Through Trust 6.117% 1/10/13 365 370 6 Daimler Finance North America LLC 2.300% 1/9/15 520 534 6 Daimler Finance North America LLC 2.400% 4/10/17 260 267 Darden Restaurants Inc. 5.625% 10/15/12 290 291 eBay Inc. 1.625% 10/15/15 392 405 eBay Inc. 1.350% 7/15/17 445 450 6 Experian Finance plc 2.375% 6/15/17 140 142 Ford Motor Credit Co. LLC 3.875% 1/15/15 1,017 1,060 Ford Motor Credit Co. LLC 7.000% 4/15/15 1,286 1,440 Ford Motor Credit Co. LLC 2.750% 5/15/15 844 859 Ford Motor Credit Co. LLC 5.625% 9/15/15 402 440 Ford Motor Credit Co. LLC 2.500% 1/15/16 420 425 Ford Motor Credit Co. LLC 4.207% 4/15/16 594 629 Ford Motor Credit Co. LLC 3.984% 6/15/16 1,100 1,154 Ford Motor Credit Co. LLC 4.250% 2/3/17 345 365 Ford Motor Credit Co. LLC 3.000% 6/12/17 625 636 Ford Motor Credit Co. LLC 6.625% 8/15/17 291 338 Ford Motor Credit Co. LLC 5.000% 5/15/18 320 349 6 Harley-Davidson Financial Services Inc. 1.150% 9/15/15 400 400 6 Harley-Davidson Financial Services Inc. 3.875% 3/15/16 187 198 6 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 220 226 6 Harley-Davidson Funding Corp. 5.750% 12/15/14 610 663 Historic TW Inc. 9.125% 1/15/13 840 860 Home Depot Inc. 5.400% 3/1/16 2,020 2,339 6 Hyundai Capital America 3.750% 4/6/16 280 297 6 Hyundai Capital Services Inc. 4.375% 7/27/16 480 518 6 Kia Motors Corp. 3.625% 6/14/16 271 282 Lowe's Cos. Inc. 1.625% 4/15/17 921 940 Macy's Retail Holdings Inc. 7.875% 7/15/15 836 983 Macy's Retail Holdings Inc. 5.900% 12/1/16 845 987 Macy's Retail Holdings Inc. 7.450% 7/15/17 619 767 Marriott International Inc. 6.375% 6/15/17 180 214 6 Nissan Motor Acceptance Corp. 3.250% 1/30/13 1,030 1,037 6 Nissan Motor Acceptance Corp. 4.500% 1/30/15 460 493 6 Nissan Motor Acceptance Corp. 1.950% 9/12/17 340 342 Nordstrom Inc. 6.750% 6/1/14 202 223 Nordstrom Inc. 6.250% 1/15/18 180 220 5 PACCAR Financial Corp. 0.681% 4/5/13 1,275 1,277 PACCAR Financial Corp. 1.550% 9/29/14 1,100 1,122 PACCAR Financial Corp. 0.750% 8/14/15 320 320 Staples Inc. 7.375% 10/1/12 520 520 TJX Cos. Inc. 4.200% 8/15/15 140 153 Toll Brothers Finance Corp. 5.150% 5/15/15 370 403 Toyota Motor Credit Corp. 1.250% 11/17/14 777 787 Toyota Motor Credit Corp. 1.000% 2/17/15 1,080 1,090 Toyota Motor Credit Corp. 0.875% 7/17/15 665 668 Toyota Motor Credit Corp. 2.800% 1/11/16 509 540 Toyota Motor Credit Corp. 2.000% 9/15/16 876 910 Toyota Motor Credit Corp. 2.050% 1/12/17 740 768 Toyota Motor Credit Corp. 1.750% 5/22/17 670 688 Viacom Inc. 2.500% 12/15/16 280 295 6 Volkswagen International Finance NV 1.625% 8/12/13 475 477 6 Volkswagen International Finance NV 1.875% 4/1/14 1,140 1,154 6 Volkswagen International Finance NV 2.375% 3/22/17 380 394 Wal-Mart Stores Inc. 1.625% 4/15/14 440 448 Wal-Mart Stores Inc. 2.875% 4/1/15 1,380 1,464 Wal-Mart Stores Inc. 1.500% 10/25/15 450 463 Wal-Mart Stores Inc. 2.800% 4/15/16 480 516 Wal-Mart Stores Inc. 5.375% 4/5/17 989 1,184 Walgreen Co. 1.000% 3/13/15 1,224 1,229 Walgreen Co. 1.800% 9/15/17 477 482 6 Wesfarmers Ltd. 2.983% 5/18/16 180 187 Western Union Co. 6.500% 2/26/14 665 718 Wyndham Worldwide Corp. 2.950% 3/1/17 200 202 Wyndham Worldwide Corp. 5.750% 2/1/18 180 203 Consumer Noncyclical (8.0%) Abbott Laboratories 2.700% 5/27/15 475 503 Abbott Laboratories 5.875% 5/15/16 805 948 Allergan Inc. 5.750% 4/1/16 372 432 Altria Group Inc. 8.500% 11/10/13 937 1,017 Altria Group Inc. 4.125% 9/11/15 908 995 Amgen Inc. 1.875% 11/15/14 1,430 1,471 Amgen Inc. 2.300% 6/15/16 510 533 Amgen Inc. 2.125% 5/15/17 1,301 1,344 Anheuser-Busch Cos. LLC 5.000% 1/15/15 181 199 Anheuser-Busch Cos. LLC 5.050% 10/15/16 125 144 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 1,620 1,637 Anheuser-Busch InBev Worldwide Inc. 1.500% 7/14/14 1,000 1,019 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 495 544 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 595 640 Anheuser-Busch InBev Worldwide Inc. 3.625% 4/15/15 526 564 Anheuser-Busch InBev Worldwide Inc. 0.800% 7/15/15 940 945 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 1,040 1,110 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 890 901 AstraZeneca plc 5.400% 6/1/14 500 542 AstraZeneca plc 5.900% 9/15/17 420 515 Baxter International Inc. 1.800% 3/15/13 190 191 Baxter International Inc. 5.375% 6/1/18 255 310 Becton Dickinson & Co. 1.750% 11/8/16 505 523 Biogen Idec Inc. 6.000% 3/1/13 895 915 Boston Scientific Corp. 5.450% 6/15/14 130 139 Boston Scientific Corp. 4.500% 1/15/15 950 1,016 Boston Scientific Corp. 6.250% 11/15/15 270 307 Boston Scientific Corp. 6.400% 6/15/16 370 430 Bottling Group LLC 6.950% 3/15/14 250 273 Bottling Group LLC 5.500% 4/1/16 826 953 Bristol-Myers Squibb Co. 0.875% 8/1/17 500 495 Bunge Ltd. Finance Corp. 5.100% 7/15/15 100 108 Bunge Ltd. Finance Corp. 4.100% 3/15/16 430 459 Cardinal Health Inc. 5.500% 6/15/13 100 104 Cardinal Health Inc. 1.900% 6/15/17 170 173 CareFusion Corp. 5.125% 8/1/14 360 385 Celgene Corp. 2.450% 10/15/15 910 945 Celgene Corp. 1.900% 8/15/17 230 233 Church & Dwight Co. Inc. 3.350% 12/15/15 240 254 Clorox Co. 5.000% 3/1/13 75 76 6 Coca-Cola Amatil Ltd. 3.250% 11/2/14 160 166 Coca-Cola Co. 0.750% 11/15/13 750 754 Coca-Cola Co. 3.625% 3/15/14 400 419 Coca-Cola Co. 1.500% 11/15/15 465 479 Coca-Cola Co. 1.800% 9/1/16 990 1,032 Coca-Cola Refreshments USA Inc. 5.000% 8/15/13 500 517 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 475 520 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 100 109 Covidien International Finance SA 1.875% 6/15/13 750 757 CR Bard Inc. 2.875% 1/15/16 520 547 Delhaize Group SA 6.500% 6/15/17 330 368 Diageo Capital plc 1.500% 5/11/17 600 611 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 250 251 Express Scripts Holding Co. 6.250% 6/15/14 495 539 6 Express Scripts Holding Co. 2.750% 11/21/14 570 591 6 Express Scripts Holding Co. 2.100% 2/12/15 780 797 Express Scripts Holding Co. 3.125% 5/15/16 660 705 6 Express Scripts Holding Co. 3.500% 11/15/16 720 779 6 Express Scripts Holding Co. 2.650% 2/15/17 917 963 Genentech Inc. 4.750% 7/15/15 420 466 Gilead Sciences Inc. 2.400% 12/1/14 520 538 Gilead Sciences Inc. 3.050% 12/1/16 430 462 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 985 1,013 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 710 753 GlaxoSmithKline Capital plc 0.750% 5/8/15 390 393 GlaxoSmithKline Capital plc 1.500% 5/8/17 1,250 1,272 HJ Heinz Co. 2.000% 9/12/16 210 218 Hospira Inc. 5.900% 6/15/14 150 161 Hospira Inc. 6.050% 3/30/17 165 190 Kellogg Co. 4.250% 3/6/13 75 76 Kellogg Co. 1.750% 5/17/17 260 266 Koninklijke Philips Electronics NV 5.750% 3/11/18 619 752 6 Kraft Foods Group Inc. 1.625% 6/4/15 375 381 6 Kraft Foods Group Inc. 2.250% 6/5/17 660 684 Kroger Co. 5.000% 4/15/13 775 794 Kroger Co. 7.500% 1/15/14 375 407 Kroger Co. 2.200% 1/15/17 185 189 Laboratory Corp. of America Holdings 2.200% 8/23/17 250 256 Life Technologies Corp. 4.400% 3/1/15 400 427 Lorillard Tobacco Co. 3.500% 8/4/16 400 424 Lorillard Tobacco Co. 2.300% 8/21/17 235 237 McKesson Corp. 5.250% 3/1/13 250 255 McKesson Corp. 6.500% 2/15/14 220 237 McKesson Corp. 3.250% 3/1/16 320 344 Mead Johnson Nutrition Co. 3.500% 11/1/14 400 416 Medco Health Solutions Inc. 6.125% 3/15/13 440 450 Medco Health Solutions Inc. 2.750% 9/15/15 230 240 Medtronic Inc. 4.500% 3/15/14 250 265 Medtronic Inc. 3.000% 3/15/15 135 143 Merck & Co. Inc. 4.750% 3/1/15 150 165 Merck & Co. Inc. 4.000% 6/30/15 595 653 Merck & Co. Inc. 2.250% 1/15/16 1,089 1,145 Mondelez International Inc. 6.000% 2/11/13 661 673 Mondelez International Inc. 2.625% 5/8/13 1,066 1,079 Mondelez International Inc. 5.250% 10/1/13 218 228 Mondelez International Inc. 6.750% 2/19/14 655 709 Mondelez International Inc. 4.125% 2/9/16 420 462 Mondelez International Inc. 6.500% 8/11/17 257 316 Novartis Capital Corp. 1.900% 4/24/13 1,890 1,907 Novartis Capital Corp. 4.125% 2/10/14 500 525 Novartis Capital Corp. 2.900% 4/24/15 955 1,013 PepsiAmericas Inc. 4.375% 2/15/14 375 395 PepsiCo Inc. 4.650% 2/15/13 670 680 PepsiCo Inc. 0.875% 10/25/13 280 282 PepsiCo Inc. 3.750% 3/1/14 608 636 PepsiCo Inc. 0.800% 8/25/14 445 448 PepsiCo Inc. 3.100% 1/15/15 350 370 PepsiCo Inc. 0.750% 3/5/15 505 507 PepsiCo Inc. 2.500% 5/10/16 535 566 PepsiCo Inc. 1.250% 8/13/17 1,160 1,169 6 Pernod-Ricard SA 2.950% 1/15/17 75 78 Pfizer Inc. 4.500% 2/15/14 100 106 Pfizer Inc. 5.350% 3/15/15 1,425 1,592 Philip Morris International Inc. 4.875% 5/16/13 900 925 Philip Morris International Inc. 6.875% 3/17/14 315 345 Philip Morris International Inc. 2.500% 5/16/16 1,235 1,307 Philip Morris International Inc. 1.125% 8/21/17 475 475 Reynolds American Inc. 7.250% 6/1/13 200 208 Reynolds American Inc. 7.625% 6/1/16 405 488 Reynolds American Inc. 6.750% 6/15/17 71 86 6 Roche Holdings Inc. 5.000% 3/1/14 64 68 6 Roche Holdings Inc. 6.000% 3/1/19 500 627 Safeway Inc. 6.250% 3/15/14 250 267 Safeway Inc. 3.400% 12/1/16 390 408 Sanofi 1.200% 9/30/14 1,010 1,025 Sanofi 2.625% 3/29/16 1,205 1,278 St. Jude Medical Inc. 2.200% 9/15/13 255 259 St. Jude Medical Inc. 3.750% 7/15/14 500 527 St. Jude Medical Inc. 2.500% 1/15/16 375 392 Stryker Corp. 3.000% 1/15/15 170 179 Stryker Corp. 2.000% 9/30/16 750 781 Sysco Corp. 4.200% 2/12/13 220 223 6 Takeda Pharmaceutical Co. Ltd. 1.031% 3/17/15 700 704 6 Takeda Pharmaceutical Co. Ltd. 1.625% 3/17/17 660 668 6 Tesco plc 2.000% 12/5/14 390 398 6 TESCO plc 2.700% 1/5/17 200 207 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 255 269 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 900 956 Teva Pharmaceutical Finance IV LLC 1.700% 11/10/14 990 1,013 Thermo Fisher Scientific Inc. 2.150% 12/28/12 450 452 Thermo Fisher Scientific Inc. 3.200% 3/1/16 510 544 Thermo Fisher Scientific Inc. 2.250% 8/15/16 355 369 Watson Pharmaceuticals Inc. 1.875% 10/1/17 480 485 Whirlpool Corp. 5.500% 3/1/13 895 913 Wyeth LLC 5.500% 3/15/13 1,055 1,080 Wyeth LLC 5.500% 2/1/14 1,375 1,469 Wyeth LLC 5.500% 2/15/16 255 296 Wyeth LLC 5.450% 4/1/17 80 95 Energy (3.7%) Anadarko Petroleum Corp. 7.625% 3/15/14 390 426 Anadarko Petroleum Corp. 5.750% 6/15/14 800 860 Anadarko Petroleum Corp. 5.950% 9/15/16 1,100 1,279 Anadarko Petroleum Corp. 6.375% 9/15/17 500 603 Apache Corp. 5.250% 4/15/13 100 103 Apache Corp. 1.750% 4/15/17 485 502 BP Capital Markets plc 5.250% 11/7/13 1,356 1,426 BP Capital Markets plc 3.625% 5/8/14 1,110 1,164 BP Capital Markets plc 3.875% 3/10/15 2,340 2,513 BP Capital Markets plc 3.125% 10/1/15 1,075 1,147 BP Capital Markets plc 3.200% 3/11/16 1,335 1,432 BP Capital Markets plc 2.248% 11/1/16 985 1,031 BP Capital Markets plc 1.846% 5/5/17 300 306 Canadian Natural Resources Ltd. 5.150% 2/1/13 330 335 Canadian Natural Resources Ltd. 4.900% 12/1/14 225 245 Canadian Natural Resources Ltd. 5.700% 5/15/17 180 214 ConocoPhillips 4.750% 2/1/14 229 242 ConocoPhillips 4.600% 1/15/15 170 186 ConocoPhillips Australia Funding Co. 5.500% 4/15/13 270 277 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 730 866 Devon Energy Corp. 5.625% 1/15/14 150 159 Devon Energy Corp. 1.875% 5/15/17 250 255 Ensco plc 3.250% 3/15/16 750 801 EOG Resources Inc. 6.125% 10/1/13 275 290 EOG Resources Inc. 2.950% 6/1/15 625 661 EOG Resources Inc. 2.500% 2/1/16 75 79 FMC Technologies Inc. 2.000% 10/1/17 600 606 Marathon Petroleum Corp. 3.500% 3/1/16 130 138 Noble Holding International Ltd. 3.450% 8/1/15 340 359 Noble Holding International Ltd. 3.050% 3/1/16 370 386 Occidental Petroleum Corp. 2.500% 2/1/16 900 952 Occidental Petroleum Corp. 4.125% 6/1/16 215 240 Occidental Petroleum Corp. 1.750% 2/15/17 1,250 1,295 6 Phillips 66 1.950% 3/5/15 165 169 6 Phillips 66 2.950% 5/1/17 375 397 Pioneer Natural Resources Co. 6.650% 3/15/17 120 142 Pioneer Natural Resources Co. 6.875% 5/1/18 520 629 6 Schlumberger Norge AS 1.950% 9/14/16 1,035 1,069 6 Schlumberger Norge AS 1.250% 8/1/17 490 490 Shell International Finance BV 4.000% 3/21/14 2,346 2,467 Shell International Finance BV 3.100% 6/28/15 1,355 1,448 Shell International Finance BV 5.200% 3/22/17 375 444 Shell International Finance BV 1.125% 8/21/17 620 623 Total Capital International SA 0.750% 1/25/16 500 501 Total Capital International SA 1.500% 2/17/17 825 840 Total Capital International SA 1.550% 6/28/17 650 662 Total Capital SA 3.000% 6/24/15 980 1,044 Total Capital SA 3.125% 10/2/15 950 1,020 Total Capital SA 2.300% 3/15/16 455 477 Transocean Inc. 4.950% 11/15/15 1,530 1,675 Transocean Inc. 5.050% 12/15/16 550 615 Valero Energy Corp. 4.750% 6/15/13 500 514 Valero Energy Corp. 4.500% 2/1/15 375 403 Valero Energy Corp. 6.125% 6/15/17 355 430 Weatherford International Inc. 6.350% 6/15/17 260 303 Weatherford International Ltd. 5.150% 3/15/13 11 11 Weatherford International Ltd. 5.500% 2/15/16 240 265 6 Woodside Finance Ltd. 8.125% 3/1/14 225 243 Technology (2.6%) Affiliated Computer Services Inc. 5.200% 6/1/15 250 268 Agilent Technologies Inc. 5.500% 9/14/15 170 191 Altera Corp. 1.750% 5/15/17 185 190 Amphenol Corp. 4.750% 11/15/14 500 536 Applied Materials Inc. 2.650% 6/15/16 200 212 Cisco Systems Inc. 1.625% 3/14/14 720 734 Cisco Systems Inc. 5.500% 2/22/16 1,490 1,733 Computer Sciences Corp. 2.500% 9/15/15 370 376 Dell Inc. 2.100% 4/1/14 500 507 Dell Inc. 5.625% 4/15/14 650 698 Dell Inc. 2.300% 9/10/15 560 582 Dun & Bradstreet Corp. 6.000% 4/1/13 600 616 Dun & Bradstreet Corp. 2.875% 11/15/15 250 258 Google Inc. 2.125% 5/19/16 95 100 Hewlett-Packard Co. 1.250% 9/13/13 1,000 1,004 Hewlett-Packard Co. 6.125% 3/1/14 1,020 1,090 Hewlett-Packard Co. 4.750% 6/2/14 240 253 Hewlett-Packard Co. 2.625% 12/9/14 625 642 Hewlett-Packard Co. 2.125% 9/13/15 1,400 1,421 Hewlett-Packard Co. 2.200% 12/1/15 570 581 Hewlett-Packard Co. 2.650% 6/1/16 1,335 1,370 Hewlett-Packard Co. 3.000% 9/15/16 275 285 Hewlett-Packard Co. 2.600% 9/15/17 965 968 HP Enterprise Services LLC 6.000% 8/1/13 1,925 2,009 Intel Corp. 1.950% 10/1/16 250 262 International Business Machines Corp. 1.000% 8/5/13 1,470 1,477 International Business Machines Corp. 6.500% 10/15/13 225 239 International Business Machines Corp. 0.875% 10/31/14 860 867 International Business Machines Corp. 0.550% 2/6/15 340 341 International Business Machines Corp. 2.000% 1/5/16 450 470 International Business Machines Corp. 1.950% 7/22/16 1,315 1,373 International Business Machines Corp. 1.250% 2/6/17 400 407 International Business Machines Corp. 5.700% 9/14/17 100 122 Lexmark International Inc. 5.900% 6/1/13 500 513 Microsoft Corp. 2.950% 6/1/14 400 417 Microsoft Corp. 1.625% 9/25/15 265 274 Oracle Corp. 3.750% 7/8/14 222 235 Oracle Corp. 5.250% 1/15/16 785 903 Pitney Bowes Inc. 4.875% 8/15/14 450 472 Texas Instruments Inc. 1.375% 5/15/14 495 503 Texas Instruments Inc. 2.375% 5/16/16 405 429 Xerox Corp. 4.250% 2/15/15 675 717 Xerox Corp. 2.950% 3/15/17 200 207 Transportation (1.0%) Burlington Northern Santa Fe LLC 4.875% 1/15/15 120 131 Canadian National Railway Co. 4.950% 1/15/14 269 284 Canadian National Railway Co. 1.450% 12/15/16 180 184 4 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 197 213 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 81 86 4 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 177 201 4 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 4/1/21 140 153 4,5 Continental Airlines 2006-1 Class G Pass Through Trust 0.768% 6/2/15 285 278 4 Continental Airlines 2012-2 Class B Pass Thru Certificates 5.500% 4/29/22 75 77 CSX Corp. 5.750% 3/15/13 400 409 CSX Corp. 5.500% 8/1/13 474 494 CSX Corp. 6.250% 4/1/15 357 405 4,8 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 139 152 4 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 496 545 4 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 5/7/20 130 135 6 ERAC USA Finance LLC 2.750% 7/1/13 260 263 6 ERAC USA Finance LLC 2.250% 1/10/14 1,320 1,338 6 ERAC USA Finance LLC 5.600% 5/1/15 236 261 JB Hunt Transport Services Inc. 3.375% 9/15/15 290 300 4,5,8JetBlue Airways 2004-1 G-1 Pass Through Trust 0.764% 6/15/15 129 126 4,5,8JetBlue Airways 2004-1 G-2 Pass Through Trust 0.809% 9/15/15 475 456 4,5,8JetBlue Airways 2004-2 G-2 Pass Through Trust 0.884% 5/15/18 220 192 Norfolk Southern Corp. 5.257% 9/17/14 328 357 Norfolk Southern Corp. 5.750% 1/15/16 112 128 6 Penske Truck Leasing Co. Lp / PTL Finance Corp. 2.500% 7/11/14 400 403 Ryder System Inc. 6.000% 3/1/13 415 424 Ryder System Inc. 5.850% 3/1/14 165 175 Ryder System Inc. 3.150% 3/2/15 550 572 Ryder System Inc. 3.600% 3/1/16 670 712 Ryder System Inc. 2.500% 3/1/17 325 330 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 61 69 Union Pacific Corp. 5.450% 1/31/13 100 102 United Parcel Service Inc. 1.125% 10/1/17 300 302 Utilities (4.3%) Electric (3.1%) Baltimore Gas & Electric Co. 5.900% 10/1/16 170 200 Carolina Power & Light Co. 5.125% 9/15/13 190 198 Carolina Power & Light Co. 5.150% 4/1/15 100 111 Carolina Power & Light Co. 5.250% 12/15/15 370 423 CMS Energy Corp. 2.750% 5/15/14 500 508 CMS Energy Corp. 4.250% 9/30/15 940 996 CMS Energy Corp. 5.050% 2/15/18 165 186 Commonwealth Edison Co. 5.950% 8/15/16 260 306 Commonwealth Edison Co. 1.950% 9/1/16 375 388 Commonwealth Edison Co. 6.150% 9/15/17 350 429 Consumers Energy Co. 5.150% 2/15/17 140 163 Dominion Resources Inc. 1.950% 8/15/16 280 290 DTE Energy Co. 7.625% 5/15/14 100 111 Duke Energy Carolinas LLC 5.300% 10/1/15 250 283 Duke Energy Carolinas LLC 1.750% 12/15/16 175 181 Duke Energy Carolinas LLC 5.250% 1/15/18 105 126 Duke Energy Corp. 3.350% 4/1/15 125 132 6 EDP Finance BV 5.375% 11/2/12 1,750 1,752 6 Enel Finance International NV 5.700% 1/15/13 200 202 6 Enel Finance International NV 3.875% 10/7/14 525 540 Entergy Arkansas Inc. 5.400% 8/1/13 1,040 1,082 Entergy Corp. 4.700% 1/15/17 225 246 Entergy Louisiana LLC 1.875% 12/15/14 235 242 Exelon Generation Co. LLC 5.350% 1/15/14 500 527 Florida Power Corp. 5.100% 12/1/15 1,290 1,453 Florida Power Corp. 5.800% 9/15/17 125 150 4,6 FPL Energy Marcus Hook LP 7.590% 7/10/18 423 430 5 Georgia Power Co. 0.709% 3/15/13 750 750 Georgia Power Co. 6.000% 11/1/13 200 212 Georgia Power Co. 0.750% 8/10/15 1,065 1,068 Georgia Power Co. 3.000% 4/15/16 160 172 Great Plains Energy Inc. 2.750% 8/15/13 300 304 6 Iberdrola Finance Ireland Ltd. 3.800% 9/11/14 1,320 1,351 6 International Transmission Co. 4.450% 7/15/13 200 205 LG&E & KU Energy LLC 2.125% 11/15/15 275 280 MidAmerican Energy Co. 4.650% 10/1/14 120 129 MidAmerican Energy Co. 5.300% 3/15/18 295 354 6 Monongahela Power Co. Inc. 7.950% 12/15/13 170 184 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 1,900 1,972 National Rural Utilities Cooperative Finance Corp. 1.125% 11/1/13 325 328 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 100 106 National Rural Utilities Cooperative Finance Corp. 1.000% 2/2/15 205 207 National Rural Utilities Cooperative Finance Corp. 1.900% 11/1/15 250 258 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 200 214 Nevada Power Co. 5.875% 1/15/15 665 739 5 NextEra Energy Capital Holdings Inc. 0.838% 11/9/12 1,750 1,751 NextEra Energy Capital Holdings Inc. 1.200% 6/1/15 485 488 NextEra Energy Capital Holdings Inc. 2.600% 9/1/15 465 483 4 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 130 137 6 Niagara Mohawk Power Corp. 3.553% 10/1/14 120 126 NSTAR Electric Co. 4.875% 10/15/12 130 130 Ohio Power Co. 4.850% 1/15/14 125 132 Ohio Power Co. 6.000% 6/1/16 150 174 Pacific Gas & Electric Co. 6.250% 12/1/13 420 448 Pacific Gas & Electric Co. 4.800% 3/1/14 440 466 Pacific Gas & Electric Co. 5.625% 11/30/17 400 487 Peco Energy Co. 5.600% 10/15/13 200 211 Peco Energy Co. 5.000% 10/1/14 120 130 PG&E Corp. 5.750% 4/1/14 1,365 1,465 Potomac Electric Power Co. 4.950% 11/15/13 135 141 PPL Energy Supply LLC 5.400% 8/15/14 200 213 Public Service Co. of Colorado 5.500% 4/1/14 175 188 Public Service Electric & Gas Co. 5.000% 8/15/14 250 271 Public Service Electric & Gas Co. 2.700% 5/1/15 500 526 Sierra Pacific Power Co. 5.450% 9/1/13 240 251 Southern California Edison Co. 5.000% 1/15/14 100 106 Southern California Edison Co. 5.750% 3/15/14 300 323 Southern Co. 4.150% 5/15/14 245 259 Southern Co. 2.375% 9/15/15 55 58 Southwestern Electric Power Co. 5.550% 1/15/17 50 57 6 Trans-Allegheny Interstate Line Co. 4.000% 1/15/15 1,350 1,421 Union Electric Co. 6.400% 6/15/17 150 184 Virginia Electric & Power Co. 4.750% 3/1/13 800 815 Wisconsin Electric Power Co. 6.000% 4/1/14 150 162 4 Wisconsin Energy Corp. 6.250% 5/15/67 125 133 Natural Gas (1.2%) Atmos Energy Corp. 4.950% 10/15/14 160 173 Colorado Interstate Gas Co. LLC 6.800% 11/15/15 615 714 El Paso Pipeline Partners Operating Co. LLC 4.100% 11/15/15 575 605 Enbridge Energy Partners LP 5.875% 12/15/16 150 176 4 Enbridge Energy Partners LP 8.050% 10/1/77 30 34 Enbridge Inc. 5.800% 6/15/14 245 265 Energy Transfer Partners LP 6.000% 7/1/13 440 456 Energy Transfer Partners LP 5.950% 2/1/15 155 170 Energy Transfer Partners LP 6.125% 2/15/17 515 592 Enterprise Products Operating LLC 6.375% 2/1/13 200 204 Enterprise Products Operating LLC 9.750% 1/31/14 530 591 Enterprise Products Operating LLC 5.600% 10/15/14 365 400 Enterprise Products Operating LLC 5.000% 3/1/15 280 307 Enterprise Products Operating LLC 1.250% 8/13/15 365 368 Enterprise Products Operating LLC 3.200% 2/1/16 65 69 Enterprise Products Operating LLC 6.650% 4/15/18 185 228 6 Gulfstream Natural Gas System LLC 6.950% 6/1/16 150 176 Kinder Morgan Energy Partners LP 5.125% 11/15/14 185 201 Kinder Morgan Energy Partners LP 3.500% 3/1/16 550 592 Kinder Morgan Energy Partners LP 6.000% 2/1/17 315 370 Magellan Midstream Partners LP 6.450% 6/1/14 100 108 ONEOK Partners LP 3.250% 2/1/16 690 727 ONEOK Partners LP 2.000% 10/1/17 125 127 Plains All American Pipeline LP / PAA Finance Corp. 3.950% 9/15/15 160 174 Sempra Energy 6.500% 6/1/16 495 590 Sempra Energy 2.300% 4/1/17 885 926 Southern California Gas Co. 5.500% 3/15/14 200 214 Spectra Energy Partners LP 2.950% 6/15/16 220 228 TransCanada PipeLines Ltd. 0.875% 3/2/15 190 192 TransCanada PipeLines Ltd. 3.400% 6/1/15 545 583 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 125 134 Williams Partners LP 3.800% 2/15/15 1,345 1,430 Total Corporate Bonds (Cost $644,411) Sovereign Bonds (U.S. Dollar-Denominated) (7.3%) 6 Abu Dhabi National Energy Co. 4.750% 9/15/14 300 317 Banco do Brasil SA 3.875% 1/23/17 400 416 6 Banco do Nordeste do Brasil SA 4.375% 5/3/19 100 102 6 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 400 415 6 Bank Nederlandse Gemeenten 1.375% 3/23/15 400 406 6 Caisse d'Amortissement de la Dette Sociale 1.750% 2/24/15 150 153 6 Centrais Eletricas Brasileiras SA 5.750% 10/27/21 100 112 6 CNOOC Finance 2012 Ltd. 3.875% 5/2/22 200 213 6 CNPC General Capital Ltd. 2.750% 4/19/17 125 130 6 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 50 56 6 Corp. Nacional del Cobre de Chile 4.750% 10/15/14 100 106 6 Corp. Nacional del Cobre de Chile 3.750% 11/4/20 225 240 6 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 400 431 Corp. Andina de Fomento 3.750% 1/15/16 1,830 1,918 Corp. Andina de Fomento 5.750% 1/12/17 100 114 9 Development Bank of Japan Inc. 2.750% 3/15/16 100 107 9 Development Bank of Japan Inc. 5.125% 2/1/17 200 236 6 Development Bank of Kazakhstan JSC 5.500% 12/20/15 100 108 6,10 Dexia Credit Local SA 2.750% 4/29/14 700 704 6 Electricite de France SA 5.500% 1/26/14 30 32 6 Emirate of Abu Dhabi 5.500% 4/8/14 430 462 European Bank for Reconstruction & Development 1.625% 9/3/15 50 52 European Investment Bank 4.250% 7/15/13 250 257 European Investment Bank 2.875% 1/15/15 500 526 European Investment Bank 2.750% 3/23/15 250 263 European Investment Bank 1.625% 9/1/15 275 283 Export-Import Bank of Korea 5.500% 10/17/12 400 401 Export-Import Bank of Korea 8.125% 1/21/14 150 163 6 Export-Import Bank of Korea 5.250% 2/10/14 65 68 Export-Import Bank of Korea 5.875% 1/14/15 630 692 Export-Import Bank of Korea 5.125% 3/16/15 400 435 Export-Import Bank of Korea 4.125% 9/9/15 775 833 Export-Import Bank of Korea 3.750% 10/20/16 705 760 Export-Import Bank of Korea 4.000% 1/11/17 400 435 Export-Import Bank of Korea 4.000% 1/29/21 100 109 6 Federation of Malaysia 2.991% 7/6/16 125 131 Federative Republic of Brazil 7.875% 3/7/15 875 1,020 Federative Republic of Brazil 6.000% 1/17/17 1,530 1,827 Federative Republic of Brazil 5.875% 1/15/19 200 249 Hydro-Quebec 2.000% 6/30/16 400 414 6 Industrial Bank of Korea 7.125% 4/23/14 150 163 9 Japan Bank for International Cooperation 2.875% 2/2/15 400 421 9 Japan Bank for International Cooperation 1.875% 9/24/15 1,250 1,295 9 Japan Bank for International Cooperation 2.500% 1/21/16 500 529 9 Japan Bank for International Cooperation 2.500% 5/18/16 1,000 1,063 9 Japan Bank for International Cooperation 2.250% 7/13/16 910 960 9 Japan Finance Organization for Municipalities 4.625% 4/21/15 100 110 9 Japan Finance Organization for Municipalities 4.000% 1/13/21 250 290 9 Japan Highway Public Corp. 4.625% 10/24/13 100 104 6 KazMunayGas National Co. 11.750% 1/23/15 100 120 11 KFW 3.250% 3/15/13 250 253 11 KFW 2.750% 10/21/14 750 783 6 Kommunalbanken AS 2.375% 1/19/16 125 132 Korea Development Bank 5.300% 1/17/13 450 455 Korea Development Bank 5.750% 9/10/13 100 104 Korea Development Bank 8.000% 1/23/14 450 489 Korea Development Bank 4.375% 8/10/15 290 313 Korea Development Bank 3.250% 3/9/16 350 367 Korea Development Bank 3.875% 5/4/17 675 733 Korea Development Bank 3.500% 8/22/17 575 618 6 Korea Electric Power Corp. 3.000% 10/5/15 200 209 6 Korea Expressway Corp. 5.125% 5/20/15 100 109 Korea Finance Corp. 3.250% 9/20/16 200 210 Korea Finance Corp. 2.250% 8/7/17 275 278 6 Korea Hydro & Nuclear Power Co. Ltd. 6.250% 6/17/14 200 216 6 Korea Hydro & Nuclear Power Co. Ltd. 3.125% 9/16/15 100 105 6 Korea National Oil Corp. 2.875% 11/9/15 100 104 6 Korea National Oil Corp. 4.000% 10/27/16 525 566 6 Korea Western Power Co. Ltd. 3.125% 5/10/17 200 209 Nordic Investment Bank 2.500% 7/15/15 1,000 1,058 12 Oesterreichische Kontrollbank AG 1.375% 1/21/14 125 127 12 Oesterreichische Kontrollbank AG 4.500% 3/9/15 200 219 12 Oesterreichische Kontrollbank AG 1.750% 10/5/15 1,600 1,645 12 Oesterreichische Kontrollbank AG 2.000% 6/3/16 650 673 Pemex Project Funding Master Trust 5.750% 3/1/18 200 234 Petrobras International Finance Co. - Pifco 9.125% 7/2/13 125 133 Petrobras International Finance Co. - Pifco 7.750% 9/15/14 275 307 Petrobras International Finance Co. - Pifco 2.875% 2/6/15 500 513 Petrobras International Finance Co. - Pifco 3.875% 1/27/16 755 799 Petrobras International Finance Co. - Pifco 6.125% 10/6/16 75 85 Petrobras International Finance Co. - Pifco 3.500% 2/6/17 2,450 2,560 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 130 148 Petroleos Mexicanos 4.875% 3/15/15 275 295 Petroleos Mexicanos 8.000% 5/3/19 150 197 Petroleos Mexicanos 6.000% 3/5/20 150 179 4,6 Petroleum Co. of Trinidad & Tobago Ltd. 6.000% 5/8/22 63 67 Province of British Columbia 2.100% 5/18/16 200 211 Province of British Columbia 1.200% 4/25/17 225 230 Province of Manitoba 2.625% 7/15/15 185 195 Province of Manitoba 1.300% 4/3/17 775 792 Province of New Brunswick 2.750% 6/15/18 25 28 Province of Nova Scotia 2.375% 7/21/15 1,180 1,240 Province of Ontario 3.500% 7/15/13 250 256 Province of Ontario 1.375% 1/27/14 900 913 Province of Ontario 4.100% 6/16/14 550 584 Province of Ontario 0.950% 5/26/15 975 985 Province of Ontario 2.700% 6/16/15 2,405 2,540 Province of Ontario 1.875% 9/15/15 1,125 1,164 Province of Ontario 4.750% 1/19/16 250 282 Province of Ontario 2.300% 5/10/16 2,975 3,130 Province of Ontario 1.600% 9/21/16 1,850 1,906 Province of Ontario 3.000% 7/16/18 275 302 6 Qtel International Finance Ltd. 3.375% 10/14/16 375 393 Quebec 4.875% 5/5/14 50 54 Quebec 4.600% 5/26/15 250 277 Quebec 5.000% 3/1/16 250 287 Quebec 3.500% 7/29/20 250 279 Quebec 2.750% 8/25/21 250 264 4,6 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 160 180 6 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 275 297 6 Republic of Austria 1.750% 6/17/16 250 257 Republic of Chile 3.250% 9/14/21 225 243 Republic of Columbia 8.250% 12/22/14 100 115 Republic of Columbia 7.375% 1/27/17 875 1,085 Republic of Columbia 4.375% 7/12/21 300 345 6 Republic of Iceland 4.875% 6/16/16 100 104 6 Republic of Indonesia 10.375% 5/4/14 250 284 6 Republic of Indonesia 6.875% 3/9/17 225 270 Republic of Italy 2.125% 9/16/13 50 50 Republic of Italy 3.125% 1/26/15 1,175 1,181 Republic of Italy 4.750% 1/25/16 1,855 1,910 Republic of Italy 5.250% 9/20/16 1,450 1,517 Republic of Italy 5.375% 6/12/17 375 393 Republic of Korea 4.250% 6/1/13 175 179 Republic of Korea 5.750% 4/16/14 400 429 Republic of Korea 4.875% 9/22/14 575 619 Republic of Korea 5.125% 12/7/16 250 288 Republic of Panama 7.250% 3/15/15 775 887 Republic of Panama 5.200% 1/30/20 100 120 Republic of Poland 5.250% 1/15/14 125 132 Republic of Poland 3.875% 7/16/15 920 980 Republic of Poland 5.000% 3/23/22 275 319 Republic of Poland 3.000% 3/17/23 100 98 Republic of South Africa 6.500% 6/2/14 100 109 Republic of South Africa 5.500% 3/9/20 125 148 Russian Federation 3.625% 4/29/15 100 105 6 Russian Federation 3.250% 4/4/17 200 210 State of Israel 5.125% 3/1/14 125 131 State of Israel 5.500% 11/9/16 125 144 State of Israel 4.000% 6/30/22 200 211 6 State of Qatar 5.150% 4/9/14 100 106 6 State of Qatar 4.000% 1/20/15 500 530 Statoil ASA 1.800% 11/23/16 100 104 Statoil ASA 3.125% 8/17/17 175 193 Svensk Exportkredit AB 1.750% 10/20/15 1,550 1,594 Svensk Exportkredit AB 2.125% 7/13/16 600 623 Svensk Exportkredit AB 1.750% 5/30/17 100 102 6 TDIC Finance Ltd. 6.500% 7/2/14 125 133 6 Transnet SOC Ltd. 4.500% 2/10/16 100 107 United Mexican States 5.875% 2/17/14 1,276 1,358 United Mexican States 6.625% 3/3/15 1,435 1,623 United Mexican States 5.625% 1/15/17 3,143 3,682 Total Sovereign Bonds (Cost $74,185) Taxable Municipal Bonds (0.6%) California Department of Water Resources Water System Revenue (Central Valley Project) 1.871% 12/1/19 200 201 California GO 5.250% 4/1/14 150 160 California GO 5.750% 3/1/17 250 289 California GO 5.950% 3/1/18 650 764 California GO 6.200% 10/1/19 350 421 Colorado Housing & Finance Authority Employment Compensation Special Assessment Revenue 1.600% 5/15/16 400 408 George Washington University District of Columbia GO 3.485% 9/15/22 200 213 Howard Hughes Medical Institute Maryland Revenue 3.450% 9/1/14 150 159 Illinois GO 4.421% 1/1/15 290 308 Illinois GO 4.511% 3/1/15 205 216 Illinois GO 4.961% 3/1/16 700 765 Louisiana Local Government Environmental Facility & Community Development Authority Revenue 3.220% 2/1/21 750 807 Louisiana Local Government Environmental Facility & Community Development Authority Revenue 3.450% 2/1/22 350 384 5 Mississippi GO (Nissan North America, Inc. Project) 0.931% 11/1/17 300 300 5 University of California Revenue 0.811% 7/1/41 500 500 Total Taxable Municipal Bonds (Cost $5,715) Tax-Exempt Municipal Bonds (0.1%) California Housing Finance Agency Multifamily Housing Revenue VRDO LOC 0.190% 2/1/37 500 500 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John F. Kennedy International Airport Project) 7.500% 8/1/16 75 79 Total Tax-Exempt Municipal Bonds (Cost $573) Shares Convertible Preferred Stocks (0.0%) 7 Lehman Brothers Holdings Inc. Pfd. (Cost $700) 7.250% 700 — Preferred Stocks (0.0%) Aspen Insurance Holdings Ltd. Pfd. 7.401% 5,950 160 3,13 Federal National Mortgage Assn. Pfd. 4.500% 21,600 11 Total Preferred Stocks (Cost $694) Temporary Cash Investment (2.5%) Money Market Fund (2.5%) 14 Vanguard Market Liquidity Fund (Cost $26,073) 0.163% 26,072,787 Total Investments (99.3%) (Cost $1,012,109) Other Assets and Liabilities-Net (0.7%) Net Assets (100%) 1 Securities with a value of $255,000 have been segregated as initial margin for open futures contracts. 2 Securities with a value of $1,831,000 have been segregated as collateral for open swap contracts. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Adjustable-rate security. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, the aggregate value of these securities was $134,060,000, representing 12.9% of net assets. 7 Non-income-producing securitysecurity in default. 8 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 9 Guaranteed by the Government of Japan. 10 Guaranteed by multiple countries. 11 Guaranteed by the Federal Republic of Germany. 12 Guaranteed by the Republic of Austria. 13 Non-income-producing security-security discontinued payments effective September 30, 2008. 14 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. REIT—Real Estate Investment Trust. VRDO—Variable Rate Demand Obligation. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Vanguard Short-Term Investment-Grade Portfolio At September 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note December 2012 176 38,814 13 5-Year U.S. Treasury Note December 2012 (117) (14,582) (36) 30-Year U.S. Treasury Bond December 2012 (38) (5,676) (41) 10-Year U.S. Treasury Note December 2012 (29) (3,871) (3) Ultra Long U.S. Treasury Bond December 2012 9 1,487 (4) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The portfolio enters into interest rate swap transactions to adjust the portfolio's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional principal amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. Vanguard Short-Term Investment-Grade Portfolio The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At September 30, 2012, the portfolio had the following open swap contracts: Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Altria Group Inc./Baa1 12/20/16 JPMC 260 2 1.000 6 Altria Group Inc./Baa1 12/20/16 BOANA 260 2 1.000 6 Bank of America Corp./A2 3/20/15 DBAG 280 3 1.000 3 Bank of America Corp./A2 12/20/17 MSCS 420 16 1.000 — BNP Paribas SA/A2 9/20/17 BARC 615 40 1.000 18 Cisco Systems Inc./A1 6/20/17 BOANA 625 (6) 1.000 3 Deutsche Bank AG/A2 12/20/17 BOANA 700 17 1.000 (4) Deutsche Bank AG/A2 12/20/17 BOANA 700 17 1.000 (4) Energy Transfer Partners LP/BAA3 6/20/17 BOANA 370 20 1.000 8 HSBC Finance Corp./A3 9/20/16 DBAG 300 9 1.000 6 Lincoln National Corp./Baa2 9/20/17 BOANA 600 45 1.000 11 Medtronic Inc./A3 6/20/17 JPMC 470 (8) 1.000 1 Metlife Inc./A3 3/20/17 GSCM 255 11 1.000 1 Metlife Inc./A3 3/20/17 GSCM 255 11 1.000 1 Metlife Inc./A3 12/20/17 GSCM 500 17 1.000 (7) Royal Bank of Scotland plc/A3 3/20/17 GSCM 600 (8) 3.000 14 Simon Property Group LP/A3 12/20/17 GSCM 250 (1) 1.000 — Simon Property Group LP/A3 12/20/17 JPMC 250 (1) 1.000 — UnitedHealth Group Inc./A3 3/20/17 DBAG 150 — 1.000 2 UnitedHealth Group Inc./A3 9/20/17 DBAG 250 2 1.000 4 Vanguard Short-Term Investment-Grade Portfolio Credit Protection Purchased AT&T Inc. 6/20/13 GSCM 300 — (1.040) (2) Bank of America Corp. 12/20/14 DBAG 170 (1) (1.000) (2) Bank of America Corp. 12/20/14 BARC 170 (1) (1.000) (2) Bank of America Corp. 12/20/14 BARC 300 (1) (1.000) (3) CDX North American Investment Grade 6/20/17 BNPSW 6,750 19 (1.000) (11) Citigroup Inc. 6/20/14 BOANA 1,120 (18) (5.000) (102) Computer Sciences Corp. 9/20/15 BARC 185 21 (5.000) 1 Computer Sciences Corp. 9/20/15 MSCS 185 21 (5.000) 1 Danske Bank A/S 12/20/15 BARC 145 (1) (1.000) 3 Merrill Lynch & Co. Inc. 12/20/17 MSCS 420 (15) (1.000) 1 Morgan Stanley 9/20/15 BARC 200 (6) (1.000) (2) Morgan Stanley 9/20/17 DBAG 480 (25) (1.000) 7 Wells Fargo 3/20/15 GSCM 280 (1) (1.000) (6) (48) 1 BARC—Barclays Bank plc. BNPSW—BNP Paribas. BOANA—Bank of America, N.A. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. JPMC—JP Morgan Chase Bank. MSCS—Morgan Stanley Capital Services Inc. Vanguard Short-Term Investment-Grade Portfolio Interest Rate Swaps Fixed Floating Unrealized Notional Interest Rate Interest Rate Appreciation Amount Received (Paid) Received (Paid) (Depreciation) Termination Date Counterparty 1 ($000) (%) (%) ($000) 11/9/12 WFC 1,750 1.855 (0.438) 2 3 12/6/12 BARC 200 1.930 (0.412) 2 1 1/15/13 JPMC 300 1.634 (0.455) 2 1 3/1/13 WFC (5,000) (0.311) 0.231 3 (2) 3/2/13 CSFBI (3,000) (0.312) 0.231 3 (1) 3/15/13 WFC 750 1.708 (0.389) 2 5 4/5/13 GSCM 1,275 1.767 (0.231) 3 10 6/2/13 BOANA 285 0.755 (0.418) 2 1 12/1/13 WFC 2,292 2.582 (0.418) 2 60 12/1/13 GSCM 2,923 2.584 (0.418) 2 77 1/15/14 WFC 350 0.870 (0.455) 2 2 3/2/14 WFC 5,000 0.404 (0.231) 3 12 3/5/14 CSFBI 5,000 0.408 (0.231) 3 12 3/15/14 WFC 250 0.519 (0.389) 2 1 10/14/14 WFC 180 1.861 (0.455) 2 5 2/9/15 GSCM 630 0.616 (0.438) 2 3 6/1/16 WFC 350 2.910 (0.418) 2 30 3/5/17 CSFBI (5,000) (1.064) 0.231 3 (107) 3/5/17 GSCM (1,500) (1.063) 0.231 3 (32) 81 1 BARC—Barclays Bank plc. BOANA—Bank of America, N.A. CSFBI—Credit Suisse Group AG. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. JPMC—JP Morgan Chase Bank. WFC—Wells Fargo Bank N.A. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Vanguard Short-Term Investment-Grade Portfolio At September 30, 2012, counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the portfolio in connection with open swap contracts . In the event of default or bankruptcy by a counterparty, the fund may sell or retain the securities, however such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000 ) U.S. Government and Agency Obligations — 68,989 — Asset-Backed/Commercial Mortgage-Backed Securities — 194,175 — Corporate Bonds — 661,221 1 Sovereign Bonds — 76,050 — Taxable Municipal Bonds — 5,895 — Tax-Exempt Municipal Bonds — 579 — Convertible Preferred Stocks — — — Preferred Stocks 171 — — Temporary Cash Investments 26,073 — — Futures Contracts—Assets 1 38 — — Futures Contracts—Liabilities 1 (28) — — Swap Contracts—Assets — 320 — Swap Contracts—Liabilities — (287) — Total 26,254 1,006,942 1 1 Represents variation margin on the last day of the reporting period. E. At September 30, 2012, the cost of investment securities for tax purposes was $1,013,464,000. Net unrealized appreciation of investment securities for tax purposes was $19,690,000, consisting of unrealized gains of $24,753,000 on securities that had risen in value since their purchase and $5,063,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Bond Market Index Portfolio Schedule of Investments As of September 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (69.5%) U.S. Government Securities (39.2%) United States Treasury Note/Bond 1.375% 3/15/13 8,605 8,652 United States Treasury Note/Bond 0.750% 3/31/13 1,150 1,154 United States Treasury Note/Bond 1.750% 4/15/13 6,375 6,430 United States Treasury Note/Bond 0.625% 4/30/13 250 251 United States Treasury Note/Bond 1.375% 5/15/13 1,750 1,763 United States Treasury Note/Bond 3.625% 5/15/13 1,000 1,021 United States Treasury Note/Bond 3.500% 5/31/13 750 767 United States Treasury Note/Bond 3.375% 6/30/13 575 589 United States Trepasury Note/Bond 1.000% 7/15/13 1,825 1,837 United States Treasury Note/Bond 3.375% 7/31/13 5,725 5,876 United States Treasury Note/Bond 0.125% 8/31/13 585 585 United States Treasury Note/Bond 3.125% 8/31/13 4,200 4,312 United States Treasury Note/Bond 3.125% 9/30/13 6,875 7,076 United States Treasury Note/Bond 0.500% 10/15/13 2,350 2,357 United States Treasury Note/Bond 2.750% 10/31/13 2,850 2,928 United States Treasury Note/Bond 0.500% 11/15/13 600 602 United States Treasury Note/Bond 4.250% 11/15/13 1,200 1,254 United States Treasury Note/Bond 2.000% 11/30/13 975 995 United States Treasury Note/Bond 0.750% 12/15/13 775 780 United States Treasury Note/Bond 1.500% 12/31/13 1,000 1,016 United States Treasury Note/Bond 1.000% 1/15/14 1,450 1,465 United States Treasury Note/Bond 0.250% 1/31/14 1,000 1,000 United States Treasury Note/Bond 1.750% 1/31/14 400 408 United States Treasury Note/Bond 1.250% 2/15/14 5,185 5,258 United States Treasury Note/Bond 0.250% 2/28/14 800 800 United States Treasury Note/Bond 1.875% 2/28/14 45,650 46,713 United States Treasury Note/Bond 1.250% 3/15/14 225 228 United States Treasury Note/Bond 1.750% 3/31/14 875 895 United States Treasury Note/Bond 1.250% 4/15/14 20,900 21,223 United States Treasury Note/Bond 1.875% 4/30/14 11,000 11,284 United States Treasury Note/Bond 1.000% 5/15/14 3,160 3,199 United States Treasury Note/Bond 4.750% 5/15/14 1,050 1,127 United States Treasury Note/Bond 2.250% 5/31/14 8,600 8,886 United States Treasury Note/Bond 0.750% 6/15/14 3,790 3,823 United States Treasury Note/Bond 2.625% 6/30/14 7,145 7,441 United States Treasury Note/Bond 0.625% 7/15/14 2,025 2,039 United States Treasury Note/Bond 2.625% 7/31/14 14,670 15,307 United States Treasury Note/Bond 0.500% 8/15/14 13,650 13,716 United States Treasury Note/Bond 4.250% 8/15/14 19,525 20,980 United States Treasury Note/Bond 2.375% 8/31/14 9,825 10,221 United States Treasury Note/Bond 0.250% 9/15/14 2,850 2,850 United States Treasury Note/Bond 2.375% 9/30/14 420 438 United States Treasury Note/Bond 0.500% 10/15/14 6,400 6,432 United States Treasury Note/Bond 2.375% 10/31/14 4,130 4,311 United States Treasury Note/Bond 0.375% 11/15/14 9,275 9,297 United States Treasury Note/Bond 4.250% 11/15/14 7,000 7,590 United States Treasury Note/Bond 2.125% 11/30/14 10,300 10,709 United States Treasury Note/Bond 0.250% 12/15/14 12,030 12,026 United States Treasury Note/Bond 0.250% 1/15/15 2,550 2,549 United States Treasury Note/Bond 2.250% 1/31/15 6,325 6,615 United States Treasury Note/Bond 0.250% 2/15/15 11,942 11,933 United States Treasury Note/Bond 4.000% 2/15/15 7,380 8,028 United States Treasury Note/Bond 11.250% 2/15/15 7,050 8,875 United States Treasury Note/Bond 2.375% 2/28/15 350 368 United States Treasury Note/Bond 0.375% 3/15/15 7,550 7,567 United States Treasury Note/Bond 2.500% 3/31/15 550 580 United States Treasury Note/Bond 0.375% 4/15/15 7,275 7,290 United States Treasury Note/Bond 2.500% 4/30/15 2,550 2,695 United States Treasury Note/Bond 0.250% 5/15/15 16,000 15,983 United States Treasury Note/Bond 4.125% 5/15/15 2,450 2,695 United States Treasury Note/Bond 2.125% 5/31/15 575 603 United States Treasury Note/Bond 0.375% 6/15/15 23,500 23,548 United States Treasury Note/Bond 1.875% 6/30/15 2,200 2,295 United States Treasury Note/Bond 0.250% 7/15/15 12,835 12,817 United States Treasury Note/Bond 1.750% 7/31/15 2,750 2,861 United States Treasury Note/Bond 0.250% 8/15/15 10,813 10,796 United States Treasury Note/Bond 4.250% 8/15/15 1,600 1,780 United States Treasury Note/Bond 10.625% 8/15/15 35 45 United States Treasury Note/Bond 0.250% 9/15/15 75 75 United States Treasury Note/Bond 1.250% 10/31/15 4,525 4,652 United States Treasury Note/Bond 4.500% 11/15/15 10,100 11,402 United States Treasury Note/Bond 9.875% 11/15/15 1,450 1,878 United States Treasury Note/Bond 1.375% 11/30/15 3,135 3,236 United States Treasury Note/Bond 2.125% 12/31/15 1,775 1,876 United States Treasury Note/Bond 4.500% 2/15/16 6,750 7,683 United States Treasury Note/Bond 9.250% 2/15/16 75 97 United States Treasury Note/Bond 2.125% 2/29/16 2,350 2,490 United States Treasury Note/Bond 2.375% 3/31/16 4,575 4,891 United States Treasury Note/Bond 2.000% 4/30/16 9,575 10,121 United States Treasury Note/Bond 2.625% 4/30/16 6,875 7,421 United States Treasury Note/Bond 5.125% 5/15/16 10,725 12,540 United States Treasury Note/Bond 7.250% 5/15/16 685 854 United States Treasury Note/Bond 1.750% 5/31/16 2,575 2,701 United States Treasury Note/Bond 3.250% 5/31/16 575 635 United States Treasury Note/Bond 3.250% 6/30/16 700 774 United States Treasury Note/Bond 1.500% 7/31/16 525 546 United States Treasury Note/Bond 3.250% 7/31/16 1,825 2,021 United States Treasury Note/Bond 4.875% 8/15/16 1,500 1,755 United States Treasury Note/Bond 1.000% 8/31/16 4,000 4,086 United States Treasury Note/Bond 3.000% 8/31/16 5,050 5,552 United States Treasury Note/Bond 3.000% 9/30/16 5,850 6,439 United States Treasury Note/Bond 1.000% 10/31/16 1,270 1,297 United States Treasury Note/Bond 3.125% 10/31/16 2,000 2,215 United States Treasury Note/Bond 4.625% 11/15/16 250 292 United States Treasury Note/Bond 7.500% 11/15/16 2,100 2,700 United States Treasury Note/Bond 2.750% 11/30/16 21,150 23,120 United States Treasury Note/Bond 0.875% 12/31/16 14,535 14,764 United States Treasury Note/Bond 0.875% 1/31/17 1,300 1,320 United States Treasury Note/Bond 3.125% 1/31/17 1,925 2,139 United States Treasury Note/Bond 4.625% 2/15/17 200 235 United States Treasury Note/Bond 0.875% 2/28/17 700 711 United States Treasury Note/Bond 3.000% 2/28/17 125 138 United States Treasury Note/Bond 1.000% 3/31/17 3,655 3,729 United States Treasury Note/Bond 3.250% 3/31/17 10,575 11,847 United States Treasury Note/Bond 0.875% 4/30/17 105 107 United States Treasury Note/Bond 4.500% 5/15/17 7,020 8,281 United States Treasury Note/Bond 8.750% 5/15/17 5,125 7,042 United States Treasury Note/Bond 0.625% 5/31/17 750 752 United States Treasury Note/Bond 2.750% 5/31/17 2,530 2,785 United States Treasury Note/Bond 2.500% 6/30/17 23,100 25,172 United States Treasury Note/Bond 0.500% 7/31/17 4,057 4,038 United States Treasury Note/Bond 2.375% 7/31/17 2,200 2,387 United States Treasury Note/Bond 4.750% 8/15/17 2,175 2,609 United States Treasury Note/Bond 8.875% 8/15/17 6,850 9,572 United States Treasury Note/Bond 0.625% 8/31/17 1,755 1,757 United States Treasury Note/Bond 1.875% 8/31/17 4,840 5,139 United States Treasury Note/Bond 0.625% 9/30/17 12,000 12,000 United States Treasury Note/Bond 1.875% 9/30/17 9,200 9,765 United States Treasury Note/Bond 1.875% 10/31/17 6,125 6,501 United States Treasury Note/Bond 4.250% 11/15/17 2,975 3,513 United States Treasury Note/Bond 2.625% 1/31/18 100 110 United States Treasury Note/Bond 2.750% 2/28/18 1,000 1,109 United States Treasury Note/Bond 2.875% 3/31/18 3,575 3,991 United States Treasury Note/Bond 2.625% 4/30/18 1,275 1,406 United States Treasury Note/Bond 3.875% 5/15/18 523 613 United States Treasury Note/Bond 9.125% 5/15/18 50 73 United States Treasury Note/Bond 2.375% 5/31/18 2,350 2,559 United States Treasury Note/Bond 2.375% 6/30/18 4,275 4,658 United States Treasury Note/Bond 2.250% 7/31/18 8,250 8,933 United States Treasury Note/Bond 4.000% 8/15/18 7,675 9,101 United States Treasury Note/Bond 1.500% 8/31/18 8,175 8,497 United States Treasury Note/Bond 1.375% 9/30/18 4,600 4,746 United States Treasury Note/Bond 1.750% 10/31/18 7,325 7,722 United States Treasury Note/Bond 3.750% 11/15/18 5,275 6,192 United States Treasury Note/Bond 1.375% 11/30/18 9,375 9,665 United States Treasury Note/Bond 1.250% 1/31/19 1,900 1,941 United States Treasury Note/Bond 8.875% 2/15/19 260 389 United States Treasury Note/Bond 1.375% 2/28/19 2,150 2,212 United States Treasury Note/Bond 1.500% 3/31/19 2,875 2,978 United States Treasury Note/Bond 1.250% 4/30/19 1,775 1,809 United States Treasury Note/Bond 3.125% 5/15/19 400 456 United States Treasury Note/Bond 1.125% 5/31/19 4,850 4,897 United States Treasury Note/Bond 1.000% 6/30/19 4,850 4,852 United States Treasury Note/Bond 3.625% 8/15/19 2,857 3,357 United States Treasury Note/Bond 8.125% 8/15/19 195 288 United States Treasury Note/Bond 3.375% 11/15/19 18,060 20,947 United States Treasury Note/Bond 3.625% 2/15/20 27,475 32,386 United States Treasury Note/Bond 8.500% 2/15/20 65 99 United States Treasury Note/Bond 3.500% 5/15/20 3,515 4,116 United States Treasury Note/Bond 2.625% 8/15/20 1,350 1,493 United States Treasury Note/Bond 8.750% 8/15/20 9,225 14,498 United States Treasury Note/Bond 2.625% 11/15/20 7,405 8,179 United States Treasury Note/Bond 3.625% 2/15/21 9,650 11,429 United States Treasury Note/Bond 7.875% 2/15/21 2,880 4,396 United States Treasury Note/Bond 2.125% 8/15/21 156 165 United States Treasury Note/Bond 2.000% 11/15/21 5,290 5,525 United States Treasury Note/Bond 8.000% 11/15/21 1,070 1,677 United States Treasury Note/Bond 2.000% 2/15/22 8,685 9,037 United States Treasury Note/Bond 1.750% 5/15/22 8,012 8,127 United States Treasury Note/Bond 1.625% 8/15/22 16,620 16,607 United States Treasury Note/Bond 7.625% 11/15/22 40 63 United States Treasury Note/Bond 7.125% 2/15/23 1,690 2,580 United States Treasury Note/Bond 6.250% 8/15/23 16,090 23,358 United States Treasury Note/Bond 7.500% 11/15/24 25 40 United States Treasury Note/Bond 6.875% 8/15/25 5,325 8,305 United States Treasury Note/Bond 6.000% 2/15/26 375 549 United States Treasury Note/Bond 6.750% 8/15/26 5 8 United States Treasury Note/Bond 6.500% 11/15/26 765 1,177 United States Treasury Note/Bond 6.625% 2/15/27 1,065 1,659 United States Treasury Note/Bond 6.375% 8/15/27 185 284 United States Treasury Note/Bond 5.500% 8/15/28 2,205 3,159 United States Treasury Note/Bond 5.250% 11/15/28 1,435 2,009 United States Treasury Note/Bond 5.250% 2/15/29 6,140 8,616 United States Treasury Note/Bond 6.125% 8/15/29 930 1,428 United States Treasury Note/Bond 6.250% 5/15/30 550 862 United States Treasury Note/Bond 5.375% 2/15/31 1,000 1,447 United States Treasury Note/Bond 4.500% 5/15/38 428 575 United States Treasury Note/Bond 3.500% 2/15/39 3,492 4,014 United States Treasury Note/Bond 4.250% 5/15/39 11,725 15,211 United States Treasury Note/Bond 4.500% 8/15/39 12,691 17,103 United States Treasury Note/Bond 4.375% 11/15/39 7,417 9,814 United States Treasury Note/Bond 4.625% 2/15/40 2,850 3,917 United States Treasury Note/Bond 4.375% 5/15/40 985 1,305 United States Treasury Note/Bond 3.875% 8/15/40 7,055 8,630 United States Treasury Note/Bond 4.250% 11/15/40 9,075 11,798 United States Treasury Note/Bond 4.750% 2/15/41 3,156 4,428 United States Treasury Note/Bond 3.125% 11/15/41 11,245 11,993 United States Treasury Note/Bond 3.125% 2/15/42 1,490 1,587 United States Treasury Note/Bond 3.000% 5/15/42 7,550 7,839 United States Treasury Note/Bond 2.750% 8/15/42 2,600 2,560 Agency Bonds and Notes (4.1%) Egypt Government AID Bonds 4.450% 9/15/15 650 727 1 Federal Agricultural Mortgage Corp. 1.250% 12/6/13 135 136 1 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 75 79 1 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 100 105 1 Federal Farm Credit Banks 3.875% 10/7/13 150 156 1 Federal Farm Credit Banks 1.125% 2/27/14 200 202 1 Federal Farm Credit Banks 2.625% 4/17/14 250 259 1 Federal Farm Credit Banks 3.000% 9/22/14 150 158 1 Federal Farm Credit Banks 1.625% 11/19/14 325 334 1 Federal Farm Credit Banks 0.500% 6/23/15 200 201 1 Federal Farm Credit Banks 1.500% 11/16/15 200 207 1 Federal Farm Credit Banks 4.875% 12/16/15 175 200 1 Federal Farm Credit Banks 1.050% 3/28/16 100 102 1 Federal Farm Credit Banks 5.125% 8/25/16 225 265 1 Federal Farm Credit Banks 4.875% 1/17/17 250 295 1 Federal Farm Credit Banks 5.150% 11/15/19 500 630 1 Federal Home Loan Banks 3.625% 10/18/13 475 492 1 Federal Home Loan Banks 0.375% 11/27/13 500 501 1 Federal Home Loan Banks 4.875% 11/27/13 675 711 1 Federal Home Loan Banks 3.125% 12/13/13 600 621 1 Federal Home Loan Banks 0.875% 12/27/13 800 806 1 Federal Home Loan Banks 0.375% 1/29/14 600 601 1 Federal Home Loan Banks 1.375% 5/28/14 800 815 1 Federal Home Loan Banks 2.500% 6/13/14 375 389 1 Federal Home Loan Banks 5.500% 8/13/14 700 768 1 Federal Home Loan Banks 4.500% 11/14/14 350 381 1 Federal Home Loan Banks 2.750% 12/12/14 200 210 1 Federal Home Loan Banks 3.125% 3/11/16 875 953 1 Federal Home Loan Banks 5.375% 5/18/16 1,000 1,176 1 Federal Home Loan Banks 5.625% 6/13/16 75 88 1 Federal Home Loan Banks 5.125% 10/19/16 525 620 1 Federal Home Loan Banks 4.750% 12/16/16 1,200 1,410 1 Federal Home Loan Banks 4.875% 5/17/17 550 656 1 Federal Home Loan Banks 1.000% 6/21/17 400 406 1 Federal Home Loan Banks 5.000% 11/17/17 225 273 1 Federal Home Loan Banks 5.375% 8/15/18 150 188 1 Federal Home Loan Banks 4.125% 3/13/20 375 446 1 Federal Home Loan Banks 5.250% 12/11/20 425 548 1 Federal Home Loan Banks 5.625% 6/11/21 35 46 1 Federal Home Loan Banks 5.500% 7/15/36 1,400 1,937 2 Federal Home Loan Mortgage Corp. 0.375% 10/30/13 1,150 1,152 2 Federal Home Loan Mortgage Corp. 4.875% 11/15/13 225 237 2 Federal Home Loan Mortgage Corp. 0.375% 11/27/13 1,000 1,001 2 Federal Home Loan Mortgage Corp. 2.500% 1/7/14 125 129 2 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 700 738 2 Federal Home Loan Mortgage Corp. 1.375% 2/25/14 1,075 1,092 2 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 2,775 2,872 2 Federal Home Loan Mortgage Corp. 5.000% 7/15/14 2,225 2,413 2 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 2,000 2,100 2 Federal Home Loan Mortgage Corp. 1.000% 7/30/14 600 608 2 Federal Home Loan Mortgage Corp. 1.000% 8/20/14 575 582 2 Federal Home Loan Mortgage Corp. 1.000% 8/27/14 925 937 2 Federal Home Loan Mortgage Corp. 0.500% 9/19/14 275 276 2 Federal Home Loan Mortgage Corp. 0.750% 11/25/14 850 858 2 Federal Home Loan Mortgage Corp. 0.625% 12/29/14 875 881 2 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 400 424 2 Federal Home Loan Mortgage Corp. 0.500% 4/17/15 2,000 2,008 2 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 700 728 2 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 625 729 2 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 325 349 2 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 1,375 1,632 2 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 775 819 2 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 1,000 1,015 2 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 5,000 5,123 2 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 625 633 2 Federal Home Loan Mortgage Corp. 1.000% 7/28/17 500 506 2 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 700 708 2 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 200 243 2 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 550 670 2 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,100 1,281 2 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 1,150 1,192 2 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 700 701 2 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 675 674 2 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 800 839 2 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 400 612 2 Federal Home Loan Mortgage Corp. 6.750% 3/15/31 1,525 2,378 2 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 250 378 2 Federal National Mortgage Assn. 4.625% 10/15/13 2,975 3,111 2 Federal National Mortgage Assn. 2.875% 12/11/13 325 335 2 Federal National Mortgage Assn. 0.750% 12/18/13 2,430 2,444 2 Federal National Mortgage Assn. 1.250% 2/27/14 2,250 2,281 2 Federal National Mortgage Assn. 2.750% 3/13/14 1,725 1,787 2 Federal National Mortgage Assn. 2.500% 5/15/14 450 466 2 Federal National Mortgage Assn. 1.125% 6/27/14 300 304 2 Federal National Mortgage Assn. 0.875% 8/28/14 2,925 2,958 2 Federal National Mortgage Assn. 3.000% 9/16/14 450 474 2 Federal National Mortgage Assn. 4.625% 10/15/14 725 789 2 Federal National Mortgage Assn. 0.625% 10/30/14 1,325 1,334 2 Federal National Mortgage Assn. 2.625% 11/20/14 1,625 1,705 2 Federal National Mortgage Assn. 0.750% 12/19/14 825 833 2 Federal National Mortgage Assn. 0.375% 3/16/15 700 701 2 Federal National Mortgage Assn. 0.500% 5/27/15 900 904 2 Federal National Mortgage Assn. 0.500% 7/2/15 1,000 1,004 2 Federal National Mortgage Assn. 2.375% 7/28/15 2,250 2,377 2 Federal National Mortgage Assn. 0.500% 9/28/15 1,300 1,304 2 Federal National Mortgage Assn. 4.375% 10/15/15 1,725 1,931 2 Federal National Mortgage Assn. 1.625% 10/26/15 450 467 2 Federal National Mortgage Assn. 5.000% 3/15/16 150 173 2 Federal National Mortgage Assn. 2.375% 4/11/16 450 480 2 Federal National Mortgage Assn. 5.250% 9/15/16 550 651 2 Federal National Mortgage Assn. 1.250% 9/28/16 875 899 2 Federal National Mortgage Assn. 1.375% 11/15/16 1,175 1,213 2 Federal National Mortgage Assn. 1.250% 1/30/17 1,000 1,027 2 Federal National Mortgage Assn. 5.000% 2/13/17 1,925 2,286 2 Federal National Mortgage Assn. 1.125% 4/27/17 2,950 3,008 2 Federal National Mortgage Assn. 5.000% 5/11/17 2,000 2,389 2 Federal National Mortgage Assn. 5.375% 6/12/17 1,000 1,215 2 Federal National Mortgage Assn. 0.875% 10/26/17 900 903 2 Federal National Mortgage Assn. 0.000% 10/9/19 275 241 2 Federal National Mortgage Assn. 6.250% 5/15/29 175 255 2 Federal National Mortgage Assn. 7.125% 1/15/30 925 1,469 2 Federal National Mortgage Assn. 7.250% 5/15/30 300 484 2 Federal National Mortgage Assn. 6.625% 11/15/30 300 461 2 Federal National Mortgage Assn. 5.625% 7/15/37 275 401 1 Financing Corp. 9.650% 11/2/18 225 333 Israel Government AID Bond 5.500% 12/4/23 50 66 Israel Government AID Bond 5.500% 4/26/24 475 624 Private Export Funding Corp. 3.050% 10/15/14 250 264 Private Export Funding Corp. 1.375% 2/15/17 25 26 Private Export Funding Corp. 2.250% 12/15/17 125 134 Private Export Funding Corp. 4.375% 3/15/19 200 239 Private Export Funding Corp. 4.300% 12/15/21 100 120 Private Export Funding Corp. 2.800% 5/15/22 125 134 Private Export Funding Corp. 2.450% 7/15/24 100 102 1 Tennessee Valley Authority 5.500% 7/18/17 275 336 1 Tennessee Valley Authority 4.500% 4/1/18 175 208 1 Tennessee Valley Authority 3.875% 2/15/21 250 293 1 Tennessee Valley Authority 1.875% 8/15/22 175 174 1 Tennessee Valley Authority 6.750% 11/1/25 50 74 1 Tennessee Valley Authority 7.125% 5/1/30 1,000 1,556 1 Tennessee Valley Authority 4.650% 6/15/35 175 213 1 Tennessee Valley Authority 5.880% 4/1/36 250 350 1 Tennessee Valley Authority 5.500% 6/15/38 100 135 1 Tennessee Valley Authority 5.250% 9/15/39 225 297 1 Tennessee Valley Authority 4.875% 1/15/48 100 127 1 Tennessee Valley Authority 5.375% 4/1/56 50 69 1 Tennessee Valley Authority 4.625% 9/15/60 180 223 Conventional Mortgage-Backed Securities (25.3%) 2,3,14 Fannie Mae Pool 2.500% 10/1/27 6,200 6,518 2,3,14 Fannie Mae Pool 3.000% 10/1/27–10/1/42 116,736 23,113 2,3,14 Fannie Mae Pool 3.500% 9/1/25–10/1/42 45,956 49,229 a 2,3,14 Fannie Mae Pool 4.000% 8/1/18–10/1/42 56,673 61,121 2,3,14 Fannie Mae Pool 4.500% 2/1/18–10/1/42 45,393 49,229 2,3,14 Fannie Mae Pool 5.000% 3/1/17–10/1/42 40,001 43,836 2,3 Fannie Mae Pool 5.500% 9/1/14–10/1/42 33,173 36,593 2,3,14 Fannie Mae Pool 6.000% 11/1/13–10/1/42 25,126 27,875 2,3 Fannie Mae Pool 6.500% 11/1/14–10/1/39 8,529 9,636 2,3 Fannie Mae Pool 7.000% 9/1/14–11/1/37 2,090 2,384 2,3 Fannie Mae Pool 7.500% 11/1/22–7/1/32 164 180 2,3 Fannie Mae Pool 8.000% 8/1/17–11/1/30 69 73 2,3 Fannie Mae Pool 8.500% 7/1/22–4/1/31 26 30 2,3 Fannie Mae Pool 9.000% 7/1/22–12/1/24 3 4 2,3 Fannie Mae Pool 9.500% 12/1/18–2/1/25 5 4 2,3 Fannie Mae Pool 10.000% 8/1/20–8/1/21 1 1 2,3,14 Freddie Mac Gold Pool 2.500% 10/1/27 3,500 3,675 2,3,14 Freddie Mac Gold Pool 3.000% 10/1/27–10/1/42 11,275 11,897 2,3,14 Freddie Mac Gold Pool 3.500% 10/1/20–10/1/42 22,675 24,186 2,3,14 Freddie Mac Gold Pool 4.000% 9/1/13–10/1/42 31,543 33,863 2,3,14 Freddie Mac Gold Pool 4.500% 1/1/18–10/1/42 30,861 33,283 2,3,14 Freddie Mac Gold Pool 5.000% 10/1/17–10/1/42 25,360 27,563 2,3,14 Freddie Mac Gold Pool 5.500% 12/1/13–10/1/42 24,572 26,845 2,3 Freddie Mac Gold Pool 6.000% 12/1/12–3/1/39 14,944 16,477 2,3,14 Freddie Mac Gold Pool 6.500% 12/1/12–10/1/42 4,460 5,028 2,3 Freddie Mac Gold Pool 7.000% 11/1/12–2/1/37 1,163 1,325 2,3 Freddie Mac Gold Pool 7.500% 10/1/12–10/1/30 79 91 2,3 Freddie Mac Gold Pool 8.000% 12/1/15–7/1/30 80 91 2,3 Freddie Mac Gold Pool 8.500% 3/1/23–11/1/30 39 46 2,3 Freddie Mac Gold Pool 9.000% 5/1/27–5/1/30 6 6 2,3 Freddie Mac Gold Pool 10.000% 3/1/17 2 2 2,3 Freddie Mac Non Gold Pool 10.000% 11/1/19 1 1 3,14 Ginnie Mae I Pool 3.000% 10/1/42 250 268 3,14 Ginnie Mae I Pool 3.500% 11/15/25–10/1/42 5,999 6,556 3,14 Ginnie Mae I Pool 4.000% 10/15/24–10/1/42 14,842 16,359 3 Ginnie Mae I Pool 4.500% 8/15/18–11/1/42 20,125 22,176 3 Ginnie Mae I Pool 5.000% 1/15/18–10/1/42 12,409 13,715 3 Ginnie Mae I Pool 5.500% 6/15/18–9/15/38 7,860 8,783 3 Ginnie Mae I Pool 6.000% 2/15/17–9/15/40 5,938 6,735 3 Ginnie Mae I Pool 6.500% 5/15/13–2/15/39 1,928 2,215 3 Ginnie Mae I Pool 7.000% 5/15/23–10/15/31 234 266 3 Ginnie Mae I Pool 7.500% 4/15/22–1/15/31 109 121 3 Ginnie Mae I Pool 8.000% 2/15/22–10/15/30 73 79 3 Ginnie Mae I Pool 8.500% 2/15/22–9/15/26 14 16 3 Ginnie Mae I Pool 9.000% 4/15/16–7/15/30 15 17 3 Ginnie Mae I Pool 9.500% 12/15/21 4 4 3 Ginnie Mae I Pool 10.000% 5/15/20 1 1 3,14 Ginnie Mae II Pool 3.000% 2/20/27–10/1/42 2,328 2,495 3,14 Ginnie Mae II Pool 3.500% 9/20/25–10/1/42 21,950 23,979 3,14 Ginnie Mae II Pool 4.000% 9/20/25–10/1/42 20,005 22,013 3 Ginnie Mae II Pool 4.500% 4/20/40–10/1/42 25,691 28,392 3 Ginnie Mae II Pool 5.000% 3/20/18–6/20/42 17,980 19,949 3 Ginnie Mae II Pool 5.500% 6/20/34–8/20/41 6,042 6,727 3 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 3,209 3,643 3 Ginnie Mae II Pool 6.500% 12/20/35–11/20/39 1,175 1,340 3 Ginnie Mae II Pool 7.000% 8/20/36–4/20/38 103 117 Nonconventional Mortgage-Backed Securities (0.9%) 2,3,4 Fannie Mae Pool 1.797% 4/1/37 46 48 2,3 Fannie Mae Pool 2.223% 9/1/42 329 342 2,3,4 Fannie Mae Pool 2.235% 6/1/37 44 46 2,3,4 Fannie Mae Pool 2.400% 2/1/37 244 255 2,3,4 Fannie Mae Pool 2.417% 9/1/34 28 30 2,3,4 Fannie Mae Pool 2.437% 1/1/35 170 184 2,3,4 Fannie Mae Pool 2.488% 12/1/35 280 302 2,3,4 Fannie Mae Pool 2.537% 12/1/35 268 282 2,3 Fannie Mae Pool 2.539% 12/1/40 166 172 2,3 Fannie Mae Pool 2.560% 10/1/40 329 341 2,3,4 Fannie Mae Pool 2.596% 8/1/37 89 94 2,3,4 Fannie Mae Pool 2.649% 2/1/36 39 40 2,3,4 Fannie Mae Pool 2.685% 11/1/33 35 38 2,3,4 Fannie Mae Pool 2.721% 8/1/35 244 261 2,3,4 Fannie Mae Pool 2.722% 1/1/37 79 85 2,3 Fannie Mae Pool 2.801% 3/1/42 315 334 2,3 Fannie Mae Pool 2.820% 1/1/42 175 186 2,3 Fannie Mae Pool 2.827% 3/1/41 171 178 2,3,4 Fannie Mae Pool 2.839% 3/1/37 133 141 2,3,4 Fannie Mae Pool 2.844% 3/1/37 293 312 2,3,4 Fannie Mae Pool 2.869% 2/1/37 175 187 2,3 Fannie Mae Pool 2.884% 11/1/41 315 334 2,3,4 Fannie Mae Pool 2.898% 4/1/36 126 136 2,3,4 Fannie Mae Pool 2.912% 8/1/35 287 312 2,3 Fannie Mae Pool 2.918% 12/1/40 144 150 2,3,4 Fannie Mae Pool 2.973% 3/1/37 86 93 2,3 Fannie Mae Pool 2.990% 5/1/42 156 168 2,3 Fannie Mae Pool 3.012% 3/1/42 241 258 2,3 Fannie Mae Pool 3.014% 3/1/41 112 117 2,3 Fannie Mae Pool 3.049% 2/1/41 128 134 2,3 Fannie Mae Pool 3.123% 12/1/40–2/1/41 349 367 2,3 Fannie Mae Pool 3.160% 2/1/41 201 211 2,3 Fannie Mae Pool 3.183% 12/1/40 207 217 2,3 Fannie Mae Pool 3.202% 9/1/40 291 305 2,3 Fannie Mae Pool 3.207% 8/1/40 239 251 2,3 Fannie Mae Pool 3.248% 10/1/40 223 234 2,3 Fannie Mae Pool 3.271% 11/1/40 96 101 2,3 Fannie Mae Pool 3.290% 1/1/40 132 139 2,3 Fannie Mae Pool 3.298% 1/1/41 203 220 2,3,4 Fannie Mae Pool 3.364% 12/1/35 164 174 2,3 Fannie Mae Pool 3.365% 1/1/40 303 318 2,3 Fannie Mae Pool 3.369% 5/1/40 112 118 2,3 Fannie Mae Pool 3.447% 12/1/39 555 583 2,3 Fannie Mae Pool 3.503% 5/1/40 91 96 2,3 Fannie Mae Pool 3.507% 10/1/39 83 87 2,3 Fannie Mae Pool 3.538% 3/1/40 296 311 2,3 Fannie Mae Pool 3.580% 8/1/39 105 111 2,3 Fannie Mae Pool 3.592% 4/1/41 200 212 2,3 Fannie Mae Pool 3.596% 11/1/39 44 46 2,3 Fannie Mae Pool 3.620% 11/1/39 124 130 2,3 Fannie Mae Pool 3.676% 7/1/39 79 83 2,3,4 Fannie Mae Pool 3.682% 8/1/37 201 216 2,3 Fannie Mae Pool 3.705% 5/1/40 415 439 2,3 Fannie Mae Pool 3.771% 2/1/40 443 465 2,3 Fannie Mae Pool 3.828% 9/1/40 301 331 2,3,4 Fannie Mae Pool 4.065% 3/1/37 79 84 2,3 Fannie Mae Pool 4.197% 12/1/39 297 319 2,3,4 Fannie Mae Pool 4.270% 9/1/37 80 83 2,3 Fannie Mae Pool 4.481% 11/1/34 77 82 2,3,4 Fannie Mae Pool 4.750% 10/1/38 210 226 2,3 Fannie Mae Pool 4.980% 12/1/33 41 44 2,3 Fannie Mae Pool 5.102% 3/1/38 166 180 2,3 Fannie Mae Pool 5.251% 7/1/36 72 78 2,3 Fannie Mae Pool 5.259% 7/1/38 14 15 2,3,4 Fannie Mae Pool 5.321% 12/1/35 103 110 2,3 Fannie Mae Pool 5.564% 5/1/36 88 96 2,3 Fannie Mae Pool 5.701% 4/1/37 111 121 2,3 Fannie Mae Pool 5.769% 12/1/37 175 190 2,3 Fannie Mae Pool 5.954% 10/1/37 145 158 2,3 Fannie Mae Pool 5.959% 11/1/36 160 173 2,3 Fannie Mae Pool 5.967% 7/1/37 26 28 2,3 Fannie Mae Pool 6.317% 6/1/36 14 15 2,3,4 Freddie Mac Non Gold Pool 2.105% 6/1/37 47 48 2,3,4 Freddie Mac Non Gold Pool 2.164% 7/1/35 67 71 2,3,4 Freddie Mac Non Gold Pool 2.187% 4/1/37 82 84 2,3,4 Freddie Mac Non Gold Pool 2.362% 12/1/34 179 194 2,3,4 Freddie Mac Non Gold Pool 2.375% 11/1/34–4/1/37 313 335 2,3,4 Freddie Mac Non Gold Pool 2.517% 12/1/34 74 80 2,3 Freddie Mac Non Gold Pool 2.576% 2/1/42 247 260 2,3,4 Freddie Mac Non Gold Pool 2.631% 1/1/35–12/1/36 140 146 2,3 Freddie Mac Non Gold Pool 2.642% 12/1/40 154 160 2,3 Freddie Mac Non Gold Pool 2.712% 12/1/40 233 242 2,3 Freddie Mac Non Gold Pool 2.729% 11/1/40 113 118 2,3,4 Freddie Mac Non Gold Pool 2.780% 3/1/36 138 149 2,3 Freddie Mac Non Gold Pool 2.804% 1/1/41 178 185 2,3,4 Freddie Mac Non Gold Pool 2.885% 6/1/37 291 313 2,3,4 Freddie Mac Non Gold Pool 2.895% 4/1/37 148 155 2,3,4 Freddie Mac Non Gold Pool 2.925% 3/1/37 135 145 2,3 Freddie Mac Non Gold Pool 2.964% 2/1/41 260 273 2,3 Freddie Mac Non Gold Pool 3.020% 8/1/37 117 129 2,3 Freddie Mac Non Gold Pool 3.085% 3/1/41 135 142 2,3 Freddie Mac Non Gold Pool 3.104% 6/1/41 134 141 2,3 Freddie Mac Non Gold Pool 3.136% 11/1/40 202 212 2,3 Freddie Mac Non Gold Pool 3.267% 6/1/40 133 140 2,3 Freddie Mac Non Gold Pool 3.355% 5/1/40 66 70 2,3 Freddie Mac Non Gold Pool 3.381% 4/1/40 182 192 2,3 Freddie Mac Non Gold Pool 3.449% 5/1/40 79 83 2,3 Freddie Mac Non Gold Pool 3.499% 8/1/40 272 297 2,3 Freddie Mac Non Gold Pool 3.538% 11/1/39 288 303 2,3 Freddie Mac Non Gold Pool 3.609% 6/1/40 201 212 2,3 Freddie Mac Non Gold Pool 3.611% 6/1/40 346 366 2,3 Freddie Mac Non Gold Pool 3.616% 1/1/40 191 202 2,3 Freddie Mac Non Gold Pool 3.683% 9/1/40 256 271 2,3 Freddie Mac Non Gold Pool 3.988% 3/1/40 424 449 2,3 Freddie Mac Non Gold Pool 4.705% 5/1/38 24 26 2,3 Freddie Mac Non Gold Pool 4.903% 12/1/35 157 165 2,3 Freddie Mac Non Gold Pool 5.002% 10/1/36 108 116 2,3 Freddie Mac Non Gold Pool 5.237% 3/1/38 219 239 2,3 Freddie Mac Non Gold Pool 5.262% 12/1/35 65 68 2,3 Freddie Mac Non Gold Pool 5.489% 1/1/38 64 70 2,3 Freddie Mac Non Gold Pool 5.492% 2/1/36 67 73 2,3 Freddie Mac Non Gold Pool 5.494% 3/1/37 26 28 2,3 Freddie Mac Non Gold Pool 5.687% 10/1/37 48 50 2,3 Freddie Mac Non Gold Pool 5.731% 9/1/36 360 388 2,3 Freddie Mac Non Gold Pool 5.744% 9/1/37 149 163 2,3 Freddie Mac Non Gold Pool 5.751% 5/1/36 57 60 2,3 Freddie Mac Non Gold Pool 5.845% 5/1/37 135 147 2,3 Freddie Mac Non Gold Pool 5.917% 12/1/36 50 55 2,3 Freddie Mac Non Gold Pool 6.022% 12/1/36 114 125 2,3 Freddie Mac Non Gold Pool 6.065% 10/1/37 15 16 2,3 Freddie Mac Non Gold Pool 6.453% 2/1/37 38 42 3 Ginnie Mae II Pool 2.500% 1/20/41–1/20/42 912 967 3 Ginnie Mae II Pool 3.000% 12/20/40–11/20/41 1,080 1,154 3 Ginnie Mae II Pool 3.500% 1/20/41–7/20/41 343 365 3 Ginnie Mae II Pool 3.750% 1/20/40 103 109 3 Ginnie Mae II Pool 4.000% 9/20/39–10/20/41 1,371 1,446 3,4 Ginnie Mae II Pool 4.500% 10/20/39 21 22 3 Ginnie Mae II Pool 5.000% 7/20/38–10/20/38 62 65 Total U.S. Government and Agency Obligations (Cost $1,776,116) Asset-Backed/Commercial Mortgage-Backed Securities (2.6%) 3 Ally Auto Receivables Trust 2011-2 1.980% 4/15/16 175 180 3 Banc of America Commercial Mortgage Trust 2006-1 5.372% 9/10/45 475 541 3 Banc of America Commercial Mortgage Trust 2006-1 5.421% 9/10/45 5 6 3 Banc of America Commercial Mortgage Trust 2006-2 5.917% 5/10/45 325 378 3 Banc of America Commercial Mortgage Trust 2006-2 5.952% 5/10/45 85 82 3 Banc of America Commercial Mortgage Trust 2006-4 5.634% 7/10/46 500 578 3 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 425 484 3 Banc of America Commercial Mortgage Trust 2006-5 5.448% 9/10/47 50 52 3 Banc of America Commercial Mortgage Trust 2007-1 5.482% 1/15/49 145 153 3 Banc of America Commercial Mortgage Trust 2008-1 6.395% 2/10/51 500 606 3 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.153% 11/10/38 42 43 3 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.877% 7/10/42 510 532 3 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.247% 11/10/42 75 77 3 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.727% 7/10/43 115 123 3 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.115% 10/10/45 700 780 3 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.364% 9/10/47 90 96 3 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.364% 9/10/47 50 56 5 Bank of Scotland plc 5.250% 2/21/17 375 426 3 Bear Stearns Commercial Mortgage Securities Inc. 5.712% 4/12/38 175 203 3 Bear Stearns Commercial Mortgage Securities Inc. 5.712% 4/12/38 125 140 3 Bear Stearns Commercial Mortgage Securities Inc. 4.830% 8/15/38 19 19 3 Bear Stearns Commercial Mortgage Securities Inc. 5.933% 9/11/38 150 168 3 Bear Stearns Commercial Mortgage Securities Inc. 5.618% 3/11/39 106 102 3 Bear Stearns Commercial Mortgage Securities Inc. 5.618% 3/11/39 125 143 3 Bear Stearns Commercial Mortgage Securities Inc. 4.680% 8/13/39 379 389 3 Bear Stearns Commercial Mortgage Securities Inc. 4.740% 3/13/40 162 164 3 Bear Stearns Commercial Mortgage Securities Inc. 5.854% 6/11/40 384 394 3 Bear Stearns Commercial Mortgage Securities Inc. 5.906% 6/11/40 150 164 3 Bear Stearns Commercial Mortgage Securities Inc. 5.405% 12/11/40 130 148 3 Bear Stearns Commercial Mortgage Securities Inc. 4.750% 6/11/41 110 114 3 Bear Stearns Commercial Mortgage Securities Inc. 5.582% 9/11/41 95 106 3 Bear Stearns Commercial Mortgage Securities Inc. 5.568% 10/12/41 237 266 3 Bear Stearns Commercial Mortgage Securities Inc. 4.868% 11/11/41 60 64 3 Bear Stearns Commercial Mortgage Securities Inc. 5.742% 9/11/42 825 1,000 3 Bear Stearns Commercial Mortgage Securities Inc. 5.793% 9/11/42 175 183 3 Bear Stearns Commercial Mortgage Securities Inc. 5.297% 10/12/42 350 395 3 Bear Stearns Commercial Mortgage Securities Inc. 5.513% 1/12/45 190 206 3 Bear Stearns Commercial Mortgage Securities Inc. 5.613% 6/11/50 221 225 3 Bear Stearns Commercial Mortgage Securities Inc. 5.694% 6/11/50 150 177 3 Bear Stearns Commercial Mortgage Securities Inc. 5.700% 6/11/50 575 691 3 Bear Stearns Commercial Mortgage Securities Inc. 5.915% 6/11/50 235 264 3 Capital One Multi-Asset Execution Trust 5.050% 12/17/18 1,000 1,136 3 Capital One Multi-Asset Execution Trust 5.750% 7/15/20 225 274 3 CenterPoint Energy Transition Bond Co. LLC 3.028% 10/15/25 350 364 3 Chase Issuance Trust 4.650% 3/15/15 1,000 1,018 3 Chase Issuance Trust 5.400% 7/15/15 250 259 5 Cie de Financement Foncier SA 2.125% 4/22/13 150 151 3 Citibank Credit Card Issuance Trust 4.150% 7/7/17 100 110 3 Citibank Credit Card Issuance Trust 2007-A8 5.650% 9/20/19 250 304 3 Citibank Credit Card Issuance Trust 2009-A4 4.900% 6/23/16 525 566 3 Citigroup Commercial Mortgage Trust 4.830% 5/15/43 175 189 3 Citigroup Commercial Mortgage Trust 5.921% 3/15/49 425 488 3 Citigroup Commercial Mortgage Trust 5.431% 10/15/49 110 127 3 Citigroup Commercial Mortgage Trust 5.462% 10/15/49 100 113 3 Citigroup Commercial Mortgage Trust 5.888% 12/10/49 135 149 3 Citigroup Commercial Mortgage Trust 5.888% 12/10/49 600 707 3 Citigroup Commercial Mortgage Trust 6.263% 12/10/49 536 647 3 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 75 77 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 2005-CD1 5.393% 7/15/44 145 162 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 2005-CD1 5.393% 7/15/44 300 339 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 2006-CD3 5.648% 10/15/48 250 269 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 2007-CD4 5.322% 12/11/49 250 285 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 2007-CD5 5.886% 11/15/44 500 591 3 COBALT CMBS Commercial Mortgage Trust 2007-C3 5.998% 5/15/46 300 346 3 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 58 61 3 Commercial Mortgage Pass Through Certificates 4.084% 6/10/38 332 336 3 Commercial Mortgage Pass Through Certificates 2004-LNB2 4.715% 3/10/39 489 507 3 Commercial Mortgage Pass Through Certificates 2005-C6 5.116% 6/10/44 460 515 3 Commercial Mortgage Pass Through Certificates 2006-C7 5.940% 6/10/46 550 626 3 Commercial Mortgage Pass Through Certificates 2006-C7 5.965% 6/10/46 100 108 3 Commercial Mortgage Pass Through Certificates 2006-C8 5.248% 12/10/46 53 53 3 Commercial Mortgage Pass Through Certificates 2006-C9 6.002% 12/10/49 550 649 3 Commercial Mortgage Pass-Through Certificates Series 2006-C1 5.588% 2/15/39 200 223 3 Commercial Mortgage Pass-Through Certificates Series 2006-C1 5.588% 2/15/39 100 101 3 Commercial Mortgage Pass-Through Certificates Series 2006-C1 5.588% 2/15/39 175 198 3 Commercial Mortgage Pass-Through Certificates Series 2006-C3 6.000% 6/15/38 75 84 3 Commercial Mortgage Pass-Through Certificates Series 2006-C4 5.509% 9/15/39 50 52 3 Commercial Mortgage Pass-Through Certificates Series 2006-C5 5.311% 12/15/39 150 169 3 Commercial Mortgage Pass-Through Certificates Series 2007-C1 5.383% 2/15/40 175 193 3 Commercial Mortgage Pass-Through Certificates Series 2007-C3 5.866% 6/15/39 200 224 3,5 Commercial Mortgages Lease-Backed Certificates Series 2001-CMLB-1 6.746% 6/20/31 410 436 3 Credit Suisse Commercial Mortgage Trust Series 2006-C3 6.000% 6/15/38 600 685 3 Credit Suisse First Boston Mortgage Securities Corp. 4.750% 1/15/37 254 262 3 Credit Suisse First Boston Mortgage Securities Corp. 5.014% 2/15/38 250 273 3 Credit Suisse First Boston Mortgage Securities Corp. 5.075% 2/15/38 117 124 3 Credit Suisse First Boston Mortgage Securities Corp. 3.936% 5/15/38 239 241 3 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 50 56 3 Credit Suisse First Boston Mortgage Securities Corp. 5.190% 8/15/38 75 78 3 Credit Suisse First Boston Mortgage Securities Corp. 5.230% 12/15/40 85 88 3 Discover Card Master Trust 5.650% 12/15/15 600 620 3 Discover Card Master Trust 5.650% 3/16/20 275 334 3 Ford Credit Auto Owner Trust 2.420% 11/15/14 150 151 3 Ford Credit Auto Owner Trust 2.150% 6/15/15 425 430 3 Ford Credit Auto Owner Trust 2012-A 1.150% 6/15/17 150 153 3 GE Capital Commercial Mortgage Corp. 4.974% 7/10/45 150 168 3 GE Capital Commercial Mortgage Corp. Series 2006-C1 Trust 5.481% 3/10/44 175 192 3 GE Capital Commercial Mortgage Corp. Series 2006-C1 Trust 5.481% 3/10/44 425 476 3 GE Capital Commercial Mortgage Corp. Series 2007-C1 Trust 5.543% 12/10/49 275 309 3 GMAC Commercial Mortgage Securities Inc. Series 2003-C3 Trust 4.646% 4/10/40 2 2 3 GMAC Commercial Mortgage Securities Inc. Series 2004-C1 Trust 4.908% 3/10/38 350 365 3 GMAC Commercial Mortgage Securities Inc. Series 2004-C3 Trust 4.864% 12/10/41 400 430 3 GMAC Commercial Mortgage Securities Inc. Series 2005-C1 Trust 4.754% 5/10/43 100 109 3 GMAC Commercial Mortgage Securities Inc. Trust Series 2003-C1 4.079% 5/10/36 57 57 3 Greenwich Capital Commercial Funding Corp. 5.317% 6/10/36 700 733 3 Greenwich Capital Commercial Funding Corp. 5.117% 4/10/37 21 21 3 Greenwich Capital Commercial Funding Corp. 5.277% 4/10/37 150 155 3 Greenwich Capital Commercial Funding Corp. 6.065% 7/10/38 250 290 3 Greenwich Capital Commercial Funding Corp. 5.475% 3/10/39 50 52 3 Greenwich Capital Commercial Funding Corp. 4.799% 8/10/42 1,200 1,302 3 Greenwich Capital Commercial Funding Corp. 4.859% 8/10/42 100 106 3 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG5 5.224% 4/10/37 775 859 3 GS Mortgage Securities Corp. II 5.506% 4/10/38 154 155 3 GS Mortgage Securities Corp. II 5.622% 4/10/38 150 159 3 GS Mortgage Securities Corp. II 5.396% 8/10/38 300 318 3 GS Mortgage Securities Corp. II 3.707% 8/10/44 80 89 3 GS Mortgage Securities Corp. II 3.482% 1/10/45 300 321 3 GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 650 736 3 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 175 189 3 Honda Auto Receivables Owner Trust 1.800% 4/17/17 75 76 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.050% 12/12/34 70 70 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.654% 1/12/37 64 64 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.535% 8/12/37 50 54 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.879% 1/12/38 755 780 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.404% 1/12/39 150 155 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.774% 6/12/41 500 535 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.780% 7/15/42 130 142 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.508% 1/12/43 50 50 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.475% 4/15/43 200 227 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.637% 12/12/44 75 78 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.401% 12/15/44 105 118 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.480% 12/15/44 35 37 3 JP Morgan Chase Commercial Mortgage Securities Corp. 6.061% 4/15/45 40 45 3 JP Morgan Chase Commercial Mortgage Securities Corp. 6.061% 4/15/45 275 316 3 JP Morgan Chase Commercial Mortgage Securities Corp. 6.061% 4/15/45 90 83 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.593% 5/12/45 253 277 3 JP Morgan Chase Commercial Mortgage Securities Corp. 3.507% 5/15/45 225 240 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 5/15/45 115 128 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.447% 5/15/45 200 214 3 JP Morgan Chase Commercial Mortgage Securities Corp. 3.483% 6/15/45 176 188 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 6/12/47 250 286 3 JP Morgan Chase Commercial Mortgage Securities Corp. 6.003% 6/15/49 300 340 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.794% 2/12/51 525 622 3 JP Morgan Chase Commercial Mortgage Securities Corp. 6.086% 2/12/51 75 84 3 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 150 154 3 LB-UBS Commercial Mortgage Trust 4.786% 10/15/29 700 739 3 LB-UBS Commercial Mortgage Trust 4.742% 2/15/30 350 379 3 LB-UBS Commercial Mortgage Trust 5.150% 4/15/30 225 247 3 LB-UBS Commercial Mortgage Trust 5.197% 11/15/30 250 281 3 LB-UBS Commercial Mortgage Trust 5.217% 2/15/31 75 83 3 LB-UBS Commercial Mortgage Trust 4.960% 12/15/31 45 45 3 LB-UBS Commercial Mortgage Trust 4.166% 5/15/32 325 328 3 LB-UBS Commercial Mortgage Trust 5.124% 11/15/32 225 231 3 LB-UBS Commercial Mortgage Trust 4.931% 9/15/35 700 712 3 LB-UBS Commercial Mortgage Trust 5.378% 11/15/38 75 80 3 LB-UBS Commercial Mortgage Trust 5.661% 3/15/39 475 544 3 LB-UBS Commercial Mortgage Trust 5.413% 9/15/39 60 68 3 LB-UBS Commercial Mortgage Trust 5.424% 2/15/40 275 322 3 LB-UBS Commercial Mortgage Trust 5.430% 2/15/40 325 368 3 LB-UBS Commercial Mortgage Trust 5.455% 2/15/40 125 134 3 LB-UBS Commercial Mortgage Trust 5.057% 9/15/40 50 51 3 LB-UBS Commercial Mortgage Trust 6.325% 4/15/41 130 144 3 LB-UBS Commercial Mortgage Trust 6.325% 4/15/41 200 242 3 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 600 714 3 Merrill Lynch Mortgage Trust 5.236% 11/12/35 400 414 3 Merrill Lynch Mortgage Trust 5.107% 7/12/38 45 49 3 Merrill Lynch Mortgage Trust 5.847% 5/12/39 50 56 3 Merrill Lynch Mortgage Trust 5.847% 5/12/39 400 464 3 Merrill Lynch Mortgage Trust 5.782% 8/12/43 125 137 3 Merrill Lynch Mortgage Trust 5.291% 1/12/44 350 398 3 Merrill Lynch Mortgage Trust 6.042% 6/12/50 700 809 3 Merrill Lynch Mortgage Trust 5.690% 2/12/51 500 590 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 6.091% 6/12/46 600 687 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.456% 7/12/46 85 91 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.378% 8/12/48 465 516 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.590% 9/12/49 158 158 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.700% 9/12/49 125 143 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.204% 12/12/49 50 53 3 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 100 106 3 Morgan Stanley Capital I Trust 2003-IQ6 4.970% 12/15/41 416 430 3 Morgan Stanley Capital I Trust 2004-HQ4 4.970% 4/14/40 575 604 3 Morgan Stanley Capital I Trust 2004-IQ8 5.110% 6/15/40 64 68 3 Morgan Stanley Capital I Trust 2004-TOP13 4.660% 9/13/45 116 119 3 Morgan Stanley Capital I Trust 2004-TOP15 5.270% 6/13/41 200 210 3 Morgan Stanley Capital I Trust 2005-HQ5 5.168% 1/14/42 125 136 3 Morgan Stanley Capital I Trust 2005-HQ6 4.989% 8/13/42 225 251 3 Morgan Stanley Capital I Trust 2005-HQ6 5.073% 8/13/42 95 99 3 Morgan Stanley Capital I Trust 2005-HQ7 5.383% 11/14/42 400 445 3 Morgan Stanley Capital I Trust 2005-IQ10 5.230% 9/15/42 750 827 3 Morgan Stanley Capital I Trust 2005-IQ9 4.770% 7/15/56 85 88 3 Morgan Stanley Capital I Trust 2005-TOP17 4.780% 12/13/41 100 108 3 Morgan Stanley Capital I Trust 2005-TOP17 4.840% 12/13/41 35 37 3 Morgan Stanley Capital I Trust 2005-TOP19 4.985% 6/12/47 75 77 3 Morgan Stanley Capital I Trust 2006-HQ10 5.328% 11/12/41 135 156 3 Morgan Stanley Capital I Trust 2006-HQ10 5.360% 11/12/41 200 218 3 Morgan Stanley Capital I Trust 2006-HQ8 5.598% 3/12/44 300 342 3 Morgan Stanley Capital I Trust 2006-HQ8 5.647% 3/12/44 118 130 3 Morgan Stanley Capital I Trust 2006-HQ9 5.773% 7/12/44 125 142 3 Morgan Stanley Capital I Trust 2006-HQ9 5.793% 7/12/44 115 119 3 Morgan Stanley Capital I Trust 2006-IQ11 5.891% 10/15/42 240 275 3 Morgan Stanley Capital I Trust 2006-IQ11 5.895% 10/15/42 20 22 3 Morgan Stanley Capital I Trust 2006-IQ11 5.895% 10/15/42 100 103 3 Morgan Stanley Capital I Trust 2006-IQ12 5.332% 12/15/43 200 230 3 Morgan Stanley Capital I Trust 2006-TOP21 5.090% 10/12/52 86 86 3 Morgan Stanley Capital I Trust 2006-TOP21 5.204% 10/12/52 200 217 3 Morgan Stanley Capital I Trust 2006-TOP23 5.987% 8/12/41 50 58 3 Morgan Stanley Capital I Trust 2007-IQ14 5.692% 4/15/49 420 475 3 Morgan Stanley Capital I Trust 2007-IQ16 5.809% 12/12/49 550 648 3 Morgan Stanley Capital I Trust 2007-IQ16 6.308% 12/12/49 125 138 3 Morgan Stanley Capital I Trust 2007-TOP25 5.544% 11/12/49 100 108 3 Morgan Stanley Capital I Trust 2007-TOP27 5.823% 6/11/42 150 168 3 Morgan Stanley Capital I Trust 2007-TOP27 5.823% 6/11/42 300 362 3 Morgan Stanley Capital I Trust 2008-TOP29 6.455% 1/11/43 475 594 3 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 350 368 3 Morgan Stanley Dean Witter Capital I 4.920% 3/12/35 511 515 3 Morgan Stanley Dean Witter Capital I 4.740% 11/13/36 145 146 3 Nissan Auto Receivables Owner Trust 0.660% 12/17/18 115 115 5 Northern Rock Asset Management plc 5.625% 6/22/17 150 167 3 PSE&G Transition Funding LLC 6.890% 12/15/17 600 693 5 Royal Bank of Canada 3.125% 4/14/15 225 239 Royal Bank of Canada 1.200% 9/19/17 300 302 3 TIAA Seasoned Commercial Mortgage Trust 5.585% 8/15/39 85 91 3 Toyota Auto Receivables Owner Trust 2012-A 0.990% 8/15/17 252 255 3 Volkswagen Auto Loan Enhanced Trust 2012- 1 1.150% 7/20/18 288 293 3 Wachovia Bank Commercial Mortgage Trust 5.125% 8/15/35 99 102 3 Wachovia Bank Commercial Mortgage Trust 4.964% 11/15/35 325 336 3 Wachovia Bank Commercial Mortgage Trust 4.748% 2/15/41 362 377 3 Wachovia Bank Commercial Mortgage Trust 5.489% 7/15/41 275 290 3 Wachovia Bank Commercial Mortgage Trust 4.803% 10/15/41 600 643 3 Wachovia Bank Commercial Mortgage Trust 5.083% 3/15/42 250 274 3 Wachovia Bank Commercial Mortgage Trust 5.224% 3/15/42 50 52 3 Wachovia Bank Commercial Mortgage Trust 5.118% 7/15/42 175 195 3 Wachovia Bank Commercial Mortgage Trust 5.922% 5/15/43 475 548 3 Wachovia Bank Commercial Mortgage Trust 4.699% 5/15/44 800 883 3 Wachovia Bank Commercial Mortgage Trust 4.750% 5/15/44 35 39 3 Wachovia Bank Commercial Mortgage Trust 4.793% 5/15/44 75 81 3 Wachovia Bank Commercial Mortgage Trust 5.413% 10/15/44 692 771 3 Wachovia Bank Commercial Mortgage Trust 5.413% 10/15/44 35 36 3 Wachovia Bank Commercial Mortgage Trust 5.469% 12/15/44 500 567 3 Wachovia Bank Commercial Mortgage Trust 5.519% 12/15/44 50 55 3 Wachovia Bank Commercial Mortgage Trust 6.169% 6/15/45 34 39 3 Wachovia Bank Commercial Mortgage Trust 5.679% 10/15/48 150 161 3 Wachovia Bank Commercial Mortgage Trust 5.313% 11/15/48 425 442 3 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 440 505 3 WFRBS Commercial Mortgage Trust 2011-C6 3.440% 4/15/45 175 189 3 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 125 136 3 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 100 109 3 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 75 79 3 WFRBS Commercial Mortgage Trust 2012- LC5 2.918% 10/15/45 75 77 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $61,470) Corporate Bonds (21.7%) Finance (7.2%) Banking (4.6%) Abbey National Treasury Services plc 2.875% 4/25/14 75 76 Abbey National Treasury Services plc 4.000% 4/27/16 575 598 American Express Centurion Bank 5.950% 6/12/17 50 60 American Express Centurion Bank 6.000% 9/13/17 625 759 American Express Co. 7.250% 5/20/14 75 83 American Express Co. 5.500% 9/12/16 100 116 American Express Co. 6.150% 8/28/17 100 121 American Express Co. 7.000% 3/19/18 675 855 American Express Co. 8.125% 5/20/19 175 236 American Express Co. 8.150% 3/19/38 50 80 3 American Express Co. 6.800% 9/1/66 200 214 American Express Credit Corp. 5.125% 8/25/14 50 54 American Express Credit Corp. 1.750% 6/12/15 1,050 1,074 American Express Credit Corp. 2.750% 9/15/15 700 737 American Express Credit Corp. 2.800% 9/19/16 215 229 American Express Credit Corp. 2.375% 3/24/17 250 263 Banco Santander Chile 2.875% 11/13/12 25 25 Bancolombia SA 4.250% 1/12/16 275 287 Bancolombia SA 5.125% 9/11/22 150 151 Bank of America Corp. 7.375% 5/15/14 275 301 Bank of America Corp. 5.125% 11/15/14 1,050 1,129 Bank of America Corp. 4.500% 4/1/15 200 214 Bank of America Corp. 4.750% 8/1/15 500 541 Bank of America Corp. 3.700% 9/1/15 250 264 Bank of America Corp. 5.250% 12/1/15 75 81 Bank of America Corp. 3.625% 3/17/16 100 105 Bank of America Corp. 3.750% 7/12/16 700 741 Bank of America Corp. 6.500% 8/1/16 375 435 Bank of America Corp. 5.750% 8/15/16 100 110 Bank of America Corp. 5.420% 3/15/17 125 134 Bank of America Corp. 5.750% 12/1/17 325 373 Bank of America Corp. 5.650% 5/1/18 900 1,028 Bank of America Corp. 7.625% 6/1/19 300 375 Bank of America Corp. 5.625% 7/1/20 350 399 Bank of America Corp. 5.700% 1/24/22 125 147 Bank of America Corp. 5.875% 2/7/42 225 263 Bank of America NA 5.300% 3/15/17 1,125 1,250 Bank of America NA 6.100% 6/15/17 500 568 Bank of Montreal 2.500% 1/11/17 350 370 Bank of New York Mellon Corp. 4.300% 5/15/14 150 159 Bank of New York Mellon Corp. 4.950% 3/15/15 200 220 Bank of New York Mellon Corp. 2.500% 1/15/16 450 472 Bank of New York Mellon Corp. 5.450% 5/15/19 200 236 Bank of New York Mellon Corp. 3.550% 9/23/21 550 595 Bank of Nova Scotia 2.375% 12/17/13 625 639 Bank of Nova Scotia 2.900% 3/29/16 500 534 Bank One Corp. 4.900% 4/30/15 100 109 Barclays Bank plc 5.200% 7/10/14 600 640 Barclays Bank plc 3.900% 4/7/15 400 425 Barclays Bank plc 5.000% 9/22/16 675 756 Barclays Bank plc 5.125% 1/8/20 525 591 BB&T Corp. 2.050% 4/28/14 250 256 BB&T Corp. 5.200% 12/23/15 625 699 BB&T Corp. 2.150% 3/22/17 175 181 BB&T Corp. 4.900% 6/30/17 75 85 BBVA US Senior SAU 3.250% 5/16/14 175 174 Bear Stearns Cos. LLC 5.700% 11/15/14 550 602 Bear Stearns Cos. LLC 5.300% 10/30/15 50 56 Bear Stearns Cos. LLC 5.550% 1/22/17 650 737 Bear Stearns Cos. LLC 6.400% 10/2/17 400 480 Bear Stearns Cos. LLC 7.250% 2/1/18 325 406 BNP Paribas SA 3.250% 3/11/15 300 312 BNP Paribas SA 3.600% 2/23/16 525 554 BNP Paribas SA 2.375% 9/14/17 150 150 BNP Paribas SA 5.000% 1/15/21 875 966 BNY Mellon NA 4.750% 12/15/14 50 54 Branch Banking & Trust Co. 5.625% 9/15/16 175 200 Canadian Imperial Bank of Commerce 0.900% 10/1/15 150 150 Canadian Imperial Bank of Commerce 2.350% 12/11/15 165 173 Capital One Bank USA NA 8.800% 7/15/19 900 1,187 Capital One Financial Corp. 2.150% 3/23/15 275 282 Capital One Financial Corp. 5.500% 6/1/15 25 28 Capital One Financial Corp. 3.150% 7/15/16 250 266 Capital One Financial Corp. 6.150% 9/1/16 125 143 Capital One Financial Corp. 5.250% 2/21/17 50 56 Capital One Financial Corp. 6.750% 9/15/17 75 92 Capital One Financial Corp. 4.750% 7/15/21 50 56 3,5 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 500 586 Citigroup Inc. 5.300% 10/17/12 1,050 1,052 Citigroup Inc. 6.000% 12/13/13 350 371 Citigroup Inc. 5.125% 5/5/14 100 105 Citigroup Inc. 6.375% 8/12/14 50 54 Citigroup Inc. 5.000% 9/15/14 975 1,028 Citigroup Inc. 5.500% 10/15/14 300 324 Citigroup Inc. 6.010% 1/15/15 275 302 Citigroup Inc. 4.750% 5/19/15 275 296 Citigroup Inc. 4.700% 5/29/15 150 161 Citigroup Inc. 4.587% 12/15/15 175 190 Citigroup Inc. 5.300% 1/7/16 225 247 Citigroup Inc. 3.953% 6/15/16 100 107 Citigroup Inc. 4.450% 1/10/17 300 329 Citigroup Inc. 6.000% 8/15/17 176 204 Citigroup Inc. 6.125% 11/21/17 825 968 Citigroup Inc. 6.125% 5/15/18 789 936 Citigroup Inc. 8.500% 5/22/19 300 397 Citigroup Inc. 5.375% 8/9/20 150 174 Citigroup Inc. 4.500% 1/14/22 575 633 Citigroup Inc. 6.625% 6/15/32 100 112 Citigroup Inc. 5.875% 2/22/33 275 289 Citigroup Inc. 6.000% 10/31/33 325 353 Citigroup Inc. 6.125% 8/25/36 75 81 Citigroup Inc. 5.875% 5/29/37 325 380 Citigroup Inc. 6.875% 3/5/38 640 828 Citigroup Inc. 8.125% 7/15/39 575 851 Comerica Bank 5.750% 11/21/16 225 262 Comerica Bank 5.200% 8/22/17 75 86 Commonwealth Bank of Australia 1.950% 3/16/15 350 357 Commonwealth Bank of Australia 1.250% 9/18/15 250 251 Commonwealth Bank of Australia 1.900% 9/18/17 250 250 Compass Bank 6.400% 10/1/17 75 79 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 125 129 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 1/19/17 250 266 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 950 1,059 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.875% 2/8/22 525 556 Countrywide Financial Corp. 6.250% 5/15/16 125 136 Credit Suisse 2.200% 1/14/14 675 687 Credit Suisse 3.500% 3/23/15 525 555 Credit Suisse 5.300% 8/13/19 175 205 Credit Suisse 5.400% 1/14/20 325 356 Credit Suisse 4.375% 8/5/20 685 766 Credit Suisse USA Inc. 5.125% 1/15/14 100 105 Credit Suisse USA Inc. 4.875% 1/15/15 635 688 Credit Suisse USA Inc. 5.125% 8/15/15 75 83 Deutsche Bank AG 3.450% 3/30/15 300 316 Deutsche Bank AG 3.250% 1/11/16 375 396 Deutsche Bank AG 6.000% 9/1/17 550 655 Deutsche Bank Financial LLC 5.375% 3/2/15 300 319 Fifth Third Bancorp 3.625% 1/25/16 400 431 Fifth Third Bancorp 3.500% 3/15/22 375 400 Fifth Third Bancorp 8.250% 3/1/38 225 322 First Horizon National Corp. 5.375% 12/15/15 625 684 First Niagara Financial Group Inc. 6.750% 3/19/20 50 58 First Niagara Financial Group Inc. 7.250% 12/15/21 25 29 First Tennessee Bank NA 5.050% 1/15/15 50 52 Goldman Sachs Capital I 6.345% 2/15/34 400 402 Goldman Sachs Group Inc. 4.750% 7/15/13 1,225 1,263 Goldman Sachs Group Inc. 5.250% 10/15/13 225 235 Goldman Sachs Group Inc. 5.150% 1/15/14 635 667 Goldman Sachs Group Inc. 5.000% 10/1/14 175 187 Goldman Sachs Group Inc. 5.125% 1/15/15 665 715 Goldman Sachs Group Inc. 3.300% 5/3/15 175 182 Goldman Sachs Group Inc. 3.700% 8/1/15 550 580 Goldman Sachs Group Inc. 5.350% 1/15/16 300 331 Goldman Sachs Group Inc. 3.625% 2/7/16 550 580 Goldman Sachs Group Inc. 5.750% 10/1/16 250 284 Goldman Sachs Group Inc. 5.625% 1/15/17 450 496 Goldman Sachs Group Inc. 6.250% 9/1/17 475 555 Goldman Sachs Group Inc. 5.950% 1/18/18 825 951 Goldman Sachs Group Inc. 6.150% 4/1/18 200 233 Goldman Sachs Group Inc. 7.500% 2/15/19 75 93 Goldman Sachs Group Inc. 5.375% 3/15/20 475 526 Goldman Sachs Group Inc. 6.000% 6/15/20 180 207 Goldman Sachs Group Inc. 5.250% 7/27/21 475 523 Goldman Sachs Group Inc. 5.750% 1/24/22 150 172 Goldman Sachs Group Inc. 5.950% 1/15/27 550 573 Goldman Sachs Group Inc. 6.125% 2/15/33 125 140 Goldman Sachs Group Inc. 6.450% 5/1/36 625 655 Goldman Sachs Group Inc. 6.750% 10/1/37 1,525 1,629 Goldman Sachs Group Inc. 6.250% 2/1/41 675 783 HSBC Bank USA NA 4.875% 8/24/20 250 270 HSBC Bank USA NA 5.625% 8/15/35 250 273 HSBC Holdings plc 5.100% 4/5/21 1,075 1,245 HSBC Holdings plc 4.875% 1/14/22 225 257 HSBC Holdings plc 4.000% 3/30/22 225 240 HSBC Holdings plc 7.625% 5/17/32 100 124 HSBC Holdings plc 7.350% 11/27/32 100 119 HSBC Holdings plc 6.500% 5/2/36 500 587 HSBC Holdings plc 6.500% 9/15/37 450 531 HSBC Holdings plc 6.800% 6/1/38 50 61 HSBC USA Inc. 2.375% 2/13/15 250 258 Huntington Bancshares Inc. 7.000% 12/15/20 25 30 JPMorgan Chase & Co. 2.050% 1/24/14 510 519 JPMorgan Chase & Co. 4.875% 3/15/14 230 242 JPMorgan Chase & Co. 4.650% 6/1/14 400 423 JPMorgan Chase & Co. 5.125% 9/15/14 410 439 JPMorgan Chase & Co. 3.700% 1/20/15 250 264 JPMorgan Chase & Co. 4.750% 3/1/15 775 842 JPMorgan Chase & Co. 5.250% 5/1/15 425 465 JPMorgan Chase & Co. 5.150% 10/1/15 375 415 JPMorgan Chase & Co. 2.600% 1/15/16 150 157 JPMorgan Chase & Co. 3.450% 3/1/16 275 293 JPMorgan Chase & Co. 3.150% 7/5/16 525 554 JPMorgan Chase & Co. 6.125% 6/27/17 75 88 JPMorgan Chase & Co. 2.000% 8/15/17 325 327 JPMorgan Chase & Co. 6.000% 1/15/18 450 536 JPMorgan Chase & Co. 6.300% 4/23/19 1,475 1,809 JPMorgan Chase & Co. 4.400% 7/22/20 575 630 JPMorgan Chase & Co. 4.625% 5/10/21 250 279 JPMorgan Chase & Co. 4.350% 8/15/21 280 307 JPMorgan Chase & Co. 4.500% 1/24/22 25 28 JPMorgan Chase & Co. 3.250% 9/23/22 700 704 JPMorgan Chase & Co. 6.400% 5/15/38 950 1,213 JPMorgan Chase & Co. 5.500% 10/15/40 250 294 JPMorgan Chase & Co. 5.600% 7/15/41 450 537 JPMorgan Chase & Co. 5.400% 1/6/42 150 172 JPMorgan Chase Bank NA 5.875% 6/13/16 25 29 JPMorgan Chase Bank NA 6.000% 10/1/17 300 355 KeyBank NA 4.950% 9/15/15 150 163 KeyBank NA 5.450% 3/3/16 150 167 KeyCorp 5.100% 3/24/21 25 29 Lloyds TSB Bank plc 4.875% 1/21/16 150 164 Lloyds TSB Bank plc 4.200% 3/28/17 400 440 Lloyds TSB Bank plc 6.375% 1/21/21 425 521 Manufacturers & Traders Trust Co. 6.625% 12/4/17 200 239 3 Manufacturers & Traders Trust Co. 5.585% 12/28/20 150 148 MBNA Corp. 5.000% 6/15/15 50 54 Mellon Funding Corp. 5.000% 12/1/14 300 323 Merrill Lynch & Co. Inc. 5.000% 2/3/14 150 156 Merrill Lynch & Co. Inc. 5.450% 7/15/14 225 240 Merrill Lynch & Co. Inc. 5.000% 1/15/15 500 538 Merrill Lynch & Co. Inc. 6.050% 5/16/16 225 245 Merrill Lynch & Co. Inc. 5.700% 5/2/17 300 323 Merrill Lynch & Co. Inc. 6.400% 8/28/17 400 464 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,175 1,408 Merrill Lynch & Co. Inc. 6.500% 7/15/18 75 89 Merrill Lynch & Co. Inc. 6.110% 1/29/37 100 106 Merrill Lynch & Co. Inc. 7.750% 5/14/38 1,545 1,930 Morgan Stanley 2.875% 1/24/14 950 963 Morgan Stanley 4.750% 4/1/14 525 543 Morgan Stanley 6.000% 5/13/14 500 530 Morgan Stanley 4.200% 11/20/14 475 493 Morgan Stanley 4.100% 1/26/15 225 233 Morgan Stanley 6.000% 4/28/15 225 244 Morgan Stanley 5.375% 10/15/15 175 188 Morgan Stanley 3.450% 11/2/15 700 716 Morgan Stanley 3.800% 4/29/16 575 593 Morgan Stanley 5.750% 10/18/16 375 411 Morgan Stanley 5.450% 1/9/17 575 627 Morgan Stanley 4.750% 3/22/17 150 161 Morgan Stanley 5.550% 4/27/17 50 55 Morgan Stanley 5.950% 12/28/17 375 421 Morgan Stanley 6.625% 4/1/18 450 515 Morgan Stanley 7.300% 5/13/19 525 620 Morgan Stanley 5.625% 9/23/19 800 873 Morgan Stanley 5.500% 1/26/20 275 297 Morgan Stanley 5.500% 7/24/20 175 189 Morgan Stanley 5.750% 1/25/21 150 164 Morgan Stanley 5.500% 7/28/21 175 191 Morgan Stanley 6.250% 8/9/26 450 503 Morgan Stanley 7.250% 4/1/32 150 180 Morgan Stanley 6.375% 7/24/42 200 218 Murray Street Investment Trust I 4.647% 3/9/17 275 295 National Australia Bank Ltd. 2.000% 3/9/15 175 179 National Australia Bank Ltd. 1.600% 8/7/15 275 277 National Australia Bank Ltd. 2.750% 3/9/17 175 183 National Bank of Canada 1.500% 6/26/15 325 331 National City Corp. 4.900% 1/15/15 500 546 Northern Trust Corp. 4.625% 5/1/14 100 106 Northern Trust Corp. 3.375% 8/23/21 100 108 PNC Bank NA 4.875% 9/21/17 775 892 PNC Bank NA 6.000% 12/7/17 100 120 PNC Funding Corp. 3.625% 2/8/15 75 80 PNC Funding Corp. 5.250% 11/15/15 100 112 PNC Funding Corp. 5.625% 2/1/17 75 86 PNC Funding Corp. 6.700% 6/10/19 25 32 PNC Funding Corp. 5.125% 2/8/20 150 177 PNC Funding Corp. 4.375% 8/11/20 475 544 PNC Funding Corp. 3.300% 3/8/22 500 534 Royal Bank of Canada 2.625% 12/15/15 625 661 Royal Bank of Canada 2.875% 4/19/16 150 160 Royal Bank of Scotland Group plc 2.550% 9/18/15 150 152 Royal Bank of Scotland Group plc 6.400% 10/21/19 650 752 Royal Bank of Scotland plc 3.250% 1/11/14 175 179 5 Royal Bank of Scotland plc 4.875% 8/25/14 50 53 Royal Bank of Scotland plc 4.875% 3/16/15 325 348 Royal Bank of Scotland plc 3.950% 9/21/15 25 26 Royal Bank of Scotland plc 4.375% 3/16/16 75 81 Royal Bank of Scotland plc 5.625% 8/24/20 150 171 Royal Bank of Scotland plc 6.125% 1/11/21 200 238 Santander Holdings USA Inc. 3.000% 9/24/15 250 253 SouthTrust Corp. 5.800% 6/15/14 50 54 Sovereign Bank 8.750% 5/30/18 75 85 State Street Corp. 2.875% 3/7/16 550 590 State Street Corp. 4.956% 3/15/18 275 306 Sumitomo Mitsui Banking Corp. 1.800% 7/18/17 475 481 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 250 255 SunTrust Bank 7.250% 3/15/18 75 91 SunTrust Banks Inc. 3.600% 4/15/16 75 80 SunTrust Banks Inc. 3.500% 1/20/17 350 374 SunTrust Banks Inc. 6.000% 9/11/17 50 59 Svenska Handelsbanken AB 2.875% 4/4/17 475 500 Toronto-Dominion Bank 1.375% 7/14/14 90 92 Toronto-Dominion Bank 2.500% 7/14/16 120 127 Toronto-Dominion Bank 2.375% 10/19/16 250 263 UBS AG 2.250% 1/28/14 300 305 UBS AG 7.000% 10/15/15 250 275 UBS AG 7.375% 6/15/17 200 236 UBS AG 5.875% 12/20/17 425 502 UBS AG 5.750% 4/25/18 375 442 UBS AG 4.875% 8/4/20 550 613 Union Bank NA 5.950% 5/11/16 100 114 Union Bank NA 3.000% 6/6/16 25 27 Union Bank NA 2.125% 6/16/17 50 51 UnionBanCal Corp. 5.250% 12/16/13 50 52 UnionBanCal Corp. 3.500% 6/18/22 175 184 US Bancorp 4.200% 5/15/14 500 530 US Bancorp 3.150% 3/4/15 50 53 US Bancorp 3.442% 2/1/16 150 157 US Bancorp 4.125% 5/24/21 250 284 US Bancorp 3.000% 3/15/22 125 130 US Bancorp 2.950% 7/15/22 150 151 US Bank NA 4.950% 10/30/14 600 651 Vesey Street Investment Trust I 4.404% 9/1/16 25 27 Wachovia Bank NA 4.875% 2/1/15 216 234 Wachovia Bank NA 6.000% 11/15/17 200 240 Wachovia Bank NA 5.850% 2/1/37 300 376 Wachovia Bank NA 6.600% 1/15/38 225 308 Wachovia Corp. 4.875% 2/15/14 180 189 Wachovia Corp. 5.250% 8/1/14 75 81 Wachovia Corp. 5.625% 10/15/16 125 145 Wachovia Corp. 5.750% 6/15/17 425 508 Wachovia Corp. 5.750% 2/1/18 300 361 Wachovia Corp. 6.605% 10/1/25 500 604 Wells Fargo & Co. 4.950% 10/16/13 105 109 Wells Fargo & Co. 1.250% 2/13/15 575 579 Wells Fargo & Co. 3.625% 4/15/15 425 454 Wells Fargo & Co. 3.676% 6/15/16 50 54 Wells Fargo & Co. 2.625% 12/15/16 350 370 Wells Fargo & Co. 2.100% 5/8/17 150 154 Wells Fargo & Co. 5.625% 12/11/17 575 690 Wells Fargo & Co. 4.600% 4/1/21 1,450 1,659 Wells Fargo & Co. 5.375% 2/7/35 200 242 Wells Fargo Bank NA 4.750% 2/9/15 1,106 1,197 Wells Fargo Bank NA 5.750% 5/16/16 125 143 Wells Fargo Bank NA 5.950% 8/26/36 200 256 Westpac Banking Corp. 1.850% 12/9/13 450 457 Westpac Banking Corp. 4.200% 2/27/15 750 806 Westpac Banking Corp. 3.000% 8/4/15 275 290 Westpac Banking Corp. 1.125% 9/25/15 50 50 Westpac Banking Corp. 4.875% 11/19/19 250 285 Zions Bancorporation 4.500% 3/27/17 25 25 Brokerage (0.1%) Ameriprise Financial Inc. 5.650% 11/15/15 125 142 Ameriprise Financial Inc. 5.300% 3/15/20 50 59 BlackRock Inc. 3.500% 12/10/14 100 107 BlackRock Inc. 1.375% 6/1/15 25 26 BlackRock Inc. 6.250% 9/15/17 100 123 BlackRock Inc. 5.000% 12/10/19 160 190 BlackRock Inc. 4.250% 5/24/21 200 224 BlackRock Inc. 3.375% 6/1/22 225 238 Charles Schwab Corp. 4.950% 6/1/14 175 187 5 Charles Schwab Corp. 3.225% 9/1/22 150 151 Franklin Resources Inc. 3.125% 5/20/15 100 106 Franklin Resources Inc. 1.375% 9/15/17 50 50 Franklin Resources Inc. 2.800% 9/15/22 225 228 Jefferies Group Inc. 5.125% 4/13/18 175 177 Jefferies Group Inc. 8.500% 7/15/19 25 29 Jefferies Group Inc. 6.875% 4/15/21 225 241 Jefferies Group Inc. 6.450% 6/8/27 125 127 Jefferies Group Inc. 6.250% 1/15/36 175 173 Lazard Group LLC 6.850% 6/15/17 325 366 Nomura Holdings Inc. 5.000% 3/4/15 175 184 Nomura Holdings Inc. 6.700% 3/4/20 200 228 Raymond James Financial Inc. 4.250% 4/15/16 50 53 TD Ameritrade Holding Corp. 4.150% 12/1/14 75 80 TD Ameritrade Holding Corp. 5.600% 12/1/19 50 59 Finance Companies (0.7%) Block Financial LLC 5.125% 10/30/14 150 158 GATX Corp. 4.750% 6/15/22 100 103 General Electric Capital Corp. 1.875% 9/16/13 625 633 General Electric Capital Corp. 2.100% 1/7/14 75 76 General Electric Capital Corp. 5.900% 5/13/14 50 54 General Electric Capital Corp. 5.500% 6/4/14 400 431 General Electric Capital Corp. 5.650% 6/9/14 125 135 General Electric Capital Corp. 3.750% 11/14/14 600 637 General Electric Capital Corp. 3.500% 6/29/15 800 853 General Electric Capital Corp. 1.625% 7/2/15 450 458 General Electric Capital Corp. 4.375% 9/21/15 200 220 General Electric Capital Corp. 2.950% 5/9/16 450 476 General Electric Capital Corp. 3.350% 10/17/16 850 917 General Electric Capital Corp. 5.400% 2/15/17 300 347 General Electric Capital Corp. 2.300% 4/27/17 325 334 General Electric Capital Corp. 5.625% 9/15/17 460 543 General Electric Capital Corp. 5.625% 5/1/18 1,040 1,229 General Electric Capital Corp. 6.000% 8/7/19 650 791 General Electric Capital Corp. 5.500% 1/8/20 75 89 General Electric Capital Corp. 5.550% 5/4/20 25 30 General Electric Capital Corp. 4.375% 9/16/20 150 165 General Electric Capital Corp. 5.300% 2/11/21 350 401 General Electric Capital Corp. 4.650% 10/17/21 375 421 General Electric Capital Corp. 6.750% 3/15/32 1,175 1,514 General Electric Capital Corp. 6.150% 8/7/37 475 580 General Electric Capital Corp. 5.875% 1/14/38 925 1,099 General Electric Capital Corp. 6.875% 1/10/39 875 1,170 3 General Electric Capital Corp. 6.375% 11/15/67 400 421 3 HSBC Finance Capital Trust IX 5.911% 11/30/35 100 98 HSBC Finance Corp. 5.250% 1/15/14 325 341 HSBC Finance Corp. 5.000% 6/30/15 275 297 HSBC Finance Corp. 6.676% 1/15/21 640 741 SLM Corp. 5.050% 11/14/14 450 471 SLM Corp. 6.250% 1/25/16 825 905 SLM Corp. 6.000% 1/25/17 50 55 SLM Corp. 4.625% 9/25/17 75 76 SLM Corp. 8.450% 6/15/18 300 354 SLM Corp. 8.000% 3/25/20 75 87 SLM Corp. 5.625% 8/1/33 275 259 Insurance (1.3%) ACE Capital Trust II 9.700% 4/1/30 50 71 ACE INA Holdings Inc. 5.600% 5/15/15 175 196 ACE INA Holdings Inc. 2.600% 11/23/15 150 157 ACE INA Holdings Inc. 5.700% 2/15/17 100 119 ACE INA Holdings Inc. 5.800% 3/15/18 25 31 ACE INA Holdings Inc. 5.900% 6/15/19 25 31 AEGON Funding Co. LLC 5.750% 12/15/20 331 386 Aetna Inc. 6.000% 6/15/16 75 88 Aetna Inc. 6.500% 9/15/18 150 187 Aetna Inc. 6.625% 6/15/36 250 322 Aetna Inc. 6.750% 12/15/37 100 132 Aetna Inc. 4.500% 5/15/42 175 179 Aflac Inc. 2.650% 2/15/17 125 131 Aflac Inc. 4.000% 2/15/22 50 55 Aflac Inc. 6.900% 12/17/39 25 32 Alleghany Corp. 5.625% 9/15/20 100 110 Allied World Assurance Co. Ltd. 7.500% 8/1/16 425 493 Allstate Corp. 5.000% 8/15/14 150 162 Allstate Corp. 6.125% 12/15/32 100 129 Allstate Corp. 5.550% 5/9/35 125 153 Allstate Corp. 5.200% 1/15/42 325 388 3 Allstate Corp. 6.500% 5/15/57 225 237 3 Allstate Corp. 6.125% 5/15/67 225 231 Alterra Finance LLC 6.250% 9/30/20 55 60 American Financial Group Inc. 9.875% 6/15/19 50 63 American International Group Inc. 4.250% 9/15/14 200 211 American International Group Inc. 3.000% 3/20/15 200 207 American International Group Inc. 2.375% 8/24/15 25 25 American International Group Inc. 5.050% 10/1/15 225 246 American International Group Inc. 4.875% 9/15/16 200 223 American International Group Inc. 5.600% 10/18/16 325 370 American International Group Inc. 3.800% 3/22/17 300 322 American International Group Inc. 5.850% 1/16/18 125 145 American International Group Inc. 8.250% 8/15/18 75 96 American International Group Inc. 6.400% 12/15/20 385 471 American International Group Inc. 4.875% 6/1/22 100 113 American International Group Inc. 6.250% 5/1/36 900 1,149 3 American International Group Inc. 8.175% 5/15/68 575 703 3 American International Group Inc. 6.250% 3/15/87 125 125 Aon Corp. 3.500% 9/30/15 125 132 Aon Corp. 5.000% 9/30/20 325 375 Aon Corp. 8.205% 1/1/27 25 31 Aon Corp. 6.250% 9/30/40 100 129 Arch Capital Group Ltd. 7.350% 5/1/34 75 96 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 50 55 Assurant Inc. 5.625% 2/15/14 25 26 Assurant Inc. 6.750% 2/15/34 50 58 AXA SA 8.600% 12/15/30 375 457 Axis Capital Holdings Ltd. 5.750% 12/1/14 50 54 Axis Specialty Finance LLC 5.875% 6/1/20 575 646 Berkshire Hathaway Finance Corp. 4.850% 1/15/15 275 302 Berkshire Hathaway Finance Corp. 2.450% 12/15/15 25 26 Berkshire Hathaway Finance Corp. 1.600% 5/15/17 150 153 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 475 573 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 125 143 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 150 156 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 75 92 Berkshire Hathaway Finance Corp. 4.400% 5/15/42 150 155 Berkshire Hathaway Inc. 3.200% 2/11/15 225 239 Berkshire Hathaway Inc. 2.200% 8/15/16 525 551 Chubb Corp. 5.750% 5/15/18 50 62 Chubb Corp. 6.000% 5/11/37 125 169 Chubb Corp. 6.500% 5/15/38 50 71 3 Chubb Corp. 6.375% 3/29/67 325 346 Cigna Corp. 2.750% 11/15/16 175 185 Cigna Corp. 5.125% 6/15/20 150 172 Cigna Corp. 4.375% 12/15/20 75 82 Cigna Corp. 4.000% 2/15/22 75 81 Cigna Corp. 7.875% 5/15/27 50 66 Cigna Corp. 6.150% 11/15/36 275 330 Cigna Corp. 5.875% 3/15/41 50 60 Cigna Corp. 5.375% 2/15/42 75 84 Cincinnati Financial Corp. 6.125% 11/1/34 150 170 CNA Financial Corp. 5.850% 12/15/14 100 109 CNA Financial Corp. 6.500% 8/15/16 175 202 CNA Financial Corp. 7.350% 11/15/19 25 31 CNA Financial Corp. 5.875% 8/15/20 75 87 CNA Financial Corp. 5.750% 8/15/21 250 293 Coventry Health Care Inc. 6.300% 8/15/14 325 355 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 75 83 Genworth Financial Inc. 5.750% 6/15/14 50 52 Genworth Financial Inc. 8.625% 12/15/16 275 311 Genworth Financial Inc. 7.200% 2/15/21 75 77 Genworth Financial Inc. 7.625% 9/24/21 100 103 Genworth Financial Inc. 6.500% 6/15/34 150 142 Hartford Financial Services Group Inc. 5.500% 10/15/16 125 138 Hartford Financial Services Group Inc. 5.375% 3/15/17 100 111 Hartford Financial Services Group Inc. 4.000% 10/15/17 25 27 Hartford Financial Services Group Inc. 6.300% 3/15/18 200 231 Hartford Financial Services Group Inc. 6.000% 1/15/19 25 28 Hartford Financial Services Group Inc. 5.125% 4/15/22 25 28 Hartford Financial Services Group Inc. 5.950% 10/15/36 50 51 Hartford Financial Services Group Inc. 6.625% 4/15/42 50 60 HCC Insurance Holdings Inc. 6.300% 11/15/19 100 116 Humana Inc. 7.200% 6/15/18 200 242 Humana Inc. 8.150% 6/15/38 175 236 Infinity Property & Casualty Corp. 5.000% 9/19/22 50 52 5 ING US Inc. 5.500% 7/15/22 25 26 Lincoln National Corp. 4.200% 3/15/22 175 184 Lincoln National Corp. 6.150% 4/7/36 150 170 Lincoln National Corp. 7.000% 6/15/40 100 125 3 Lincoln National Corp. 7.000% 5/17/66 500 501 Loews Corp. 6.000% 2/1/35 50 59 Manulife Financial Corp. 3.400% 9/17/15 250 262 Manulife Financial Corp. 4.900% 9/17/20 275 304 Markel Corp. 7.125% 9/30/19 50 60 Markel Corp. 4.900% 7/1/22 125 134 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 160 179 Marsh & McLennan Cos. Inc. 9.250% 4/15/19 75 103 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 295 329 MetLife Inc. 5.000% 11/24/13 50 53 MetLife Inc. 2.375% 2/6/14 150 154 MetLife Inc. 5.000% 6/15/15 125 139 MetLife Inc. 1.564% 12/15/17 100 101 MetLife Inc. 7.717% 2/15/19 50 65 MetLife Inc. 4.750% 2/8/21 700 810 MetLife Inc. 1.564% 12/15/22 100 101 MetLife Inc. 6.500% 12/15/32 175 228 MetLife Inc. 6.375% 6/15/34 100 131 MetLife Inc. 5.700% 6/15/35 200 246 MetLife Inc. 5.875% 2/6/41 25 31 3 MetLife Inc. 6.400% 12/15/66 200 212 PartnerRe Finance B LLC 5.500% 6/1/20 100 111 Primerica Inc. 4.750% 7/15/22 25 27 Principal Financial Group Inc. 3.300% 9/15/22 200 203 Principal Financial Group Inc. 6.050% 10/15/36 100 122 Principal Financial Group Inc. 4.625% 9/15/42 50 51 Principal Life Income Funding Trusts 5.100% 4/15/14 100 107 Progressive Corp. 3.750% 8/23/21 250 276 Progressive Corp. 6.625% 3/1/29 125 163 3 Progressive Corp. 6.700% 6/15/67 125 133 Protective Life Corp. 8.450% 10/15/39 25 32 Prudential Financial Inc. 4.750% 4/1/14 75 79 Prudential Financial Inc. 5.100% 9/20/14 125 135 Prudential Financial Inc. 6.200% 1/15/15 25 28 Prudential Financial Inc. 5.500% 3/15/16 65 73 Prudential Financial Inc. 6.000% 12/1/17 250 303 Prudential Financial Inc. 5.375% 6/21/20 425 493 Prudential Financial Inc. 5.750% 7/15/33 50 56 Prudential Financial Inc. 5.400% 6/13/35 100 108 Prudential Financial Inc. 5.900% 3/17/36 375 424 Prudential Financial Inc. 6.625% 6/21/40 425 531 3 Prudential Financial Inc. 5.875% 9/15/42 100 102 3 Reinsurance Group of America Inc. 6.750% 12/15/65 150 145 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 100 117 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 50 62 Swiss Re Solutions Holding Corp. 7.750% 6/15/30 150 191 Torchmark Corp. 6.375% 6/15/16 100 113 Transatlantic Holdings Inc. 8.000% 11/30/39 375 474 Travelers Cos. Inc. 6.250% 6/20/16 150 177 Travelers Cos. Inc. 5.750% 12/15/17 250 303 Travelers Cos. Inc. 5.900% 6/2/19 650 814 Travelers Cos. Inc. 3.900% 11/1/20 125 141 UnitedHealth Group Inc. 5.000% 8/15/14 475 513 UnitedHealth Group Inc. 4.875% 3/15/15 50 55 UnitedHealth Group Inc. 6.000% 6/15/17 150 182 UnitedHealth Group Inc. 6.000% 2/15/18 125 154 UnitedHealth Group Inc. 3.375% 11/15/21 100 107 UnitedHealth Group Inc. 6.500% 6/15/37 50 66 UnitedHealth Group Inc. 6.625% 11/15/37 125 170 UnitedHealth Group Inc. 6.875% 2/15/38 320 443 UnitedHealth Group Inc. 4.625% 11/15/41 75 81 UnitedHealth Group Inc. 4.375% 3/15/42 50 53 Unum Group 7.125% 9/30/16 100 116 Unum Group 5.625% 9/15/20 50 56 Unum Group 5.750% 8/15/42 25 26 Validus Holdings Ltd. 8.875% 1/26/40 75 96 WellPoint Inc. 5.000% 12/15/14 25 27 WellPoint Inc. 1.250% 9/10/15 100 101 WellPoint Inc. 5.250% 1/15/16 50 56 WellPoint Inc. 5.875% 6/15/17 50 59 WellPoint Inc. 1.875% 1/15/18 125 125 WellPoint Inc. 3.125% 5/15/22 75 75 WellPoint Inc. 3.300% 1/15/23 125 126 WellPoint Inc. 5.950% 12/15/34 425 497 WellPoint Inc. 5.850% 1/15/36 225 261 WellPoint Inc. 6.375% 6/15/37 50 62 WellPoint Inc. 4.625% 5/15/42 175 177 Willis North America Inc. 5.625% 7/15/15 225 244 Willis North America Inc. 7.000% 9/29/19 600 714 WR Berkley Corp. 5.375% 9/15/20 25 28 XL Group plc 5.250% 9/15/14 125 134 XL Group plc 6.250% 5/15/27 125 141 XLIT Ltd. 5.750% 10/1/21 105 121 Other Finance (0.0%) CME Group Inc. 5.750% 2/15/14 100 107 NASDAQ OMX Group Inc. 4.000% 1/15/15 75 79 NASDAQ OMX Group Inc. 5.550% 1/15/20 75 81 ORIX Corp. 4.710% 4/27/15 250 266 ORIX Corp. 5.000% 1/12/16 115 124 XTRA Finance Corp. 5.150% 4/1/17 375 433 Real Estate Investment Trusts (0.5%) Alexandria Real Estate Equities Inc. 4.600% 4/1/22 125 133 Arden Realty LP 5.250% 3/1/15 25 27 AvalonBay Communities Inc. 5.750% 9/15/16 50 58 BioMed Realty LP 3.850% 4/15/16 125 132 BioMed Realty LP 4.250% 7/15/22 50 52 Boston Properties LP 5.625% 4/15/15 200 222 Boston Properties LP 5.625% 11/15/20 225 267 Boston Properties LP 4.125% 5/15/21 75 81 Boston Properties LP 3.850% 2/1/23 225 237 Brandywine Operating Partnership LP 6.000% 4/1/16 255 279 Brandywine Operating Partnership LP 4.950% 4/15/18 250 268 BRE Properties Inc. 3.375% 1/15/23 100 99 Camden Property Trust 5.700% 5/15/17 100 115 CommonWealth REIT 6.250% 8/15/16 150 164 CommonWealth REIT 5.875% 9/15/20 100 107 Digital Realty Trust LP 4.500% 7/15/15 225 241 Digital Realty Trust LP 5.250% 3/15/21 225 250 Duke Realty LP 5.950% 2/15/17 125 141 Duke Realty LP 8.250% 8/15/19 100 126 Duke Realty LP 6.750% 3/15/20 250 304 Entertainment Properties Trust 5.750% 8/15/22 25 26 ERP Operating LP 5.250% 9/15/14 50 54 ERP Operating LP 5.125% 3/15/16 75 85 ERP Operating LP 5.375% 8/1/16 50 57 ERP Operating LP 5.750% 6/15/17 25 30 ERP Operating LP 4.625% 12/15/21 215 248 Federal Realty Investment Trust 3.000% 8/1/22 75 75 HCP Inc. 5.650% 12/15/13 150 158 HCP Inc. 2.700% 2/1/14 125 128 HCP Inc. 3.750% 2/1/16 425 452 HCP Inc. 6.300% 9/15/16 100 116 HCP Inc. 6.700% 1/30/18 50 60 HCP Inc. 3.750% 2/1/19 50 52 HCP Inc. 5.375% 2/1/21 25 28 HCP Inc. 3.150% 8/1/22 75 73 HCP Inc. 6.750% 2/1/41 100 130 Health Care REIT Inc. 3.625% 3/15/16 25 26 Health Care REIT Inc. 6.200% 6/1/16 275 310 Health Care REIT Inc. 4.700% 9/15/17 25 28 Health Care REIT Inc. 4.125% 4/1/19 200 213 Health Care REIT Inc. 4.950% 1/15/21 75 82 Health Care REIT Inc. 5.250% 1/15/22 100 112 Health Care REIT Inc. 6.500% 3/15/41 25 29 Healthcare Realty Trust Inc. 5.125% 4/1/14 75 79 Healthcare Realty Trust Inc. 6.500% 1/17/17 50 57 Hospitality Properties Trust 7.875% 8/15/14 75 81 Hospitality Properties Trust 5.125% 2/15/15 150 157 Hospitality Properties Trust 6.700% 1/15/18 250 281 Kilroy Realty LP 5.000% 11/3/15 100 109 Kilroy Realty LP 4.800% 7/15/18 125 138 Kimco Realty Corp. 5.783% 3/15/16 25 28 Kimco Realty Corp. 5.700% 5/1/17 250 288 Kimco Realty Corp. 6.875% 10/1/19 50 61 Liberty Property LP 5.125% 3/2/15 250 268 Liberty Property LP 5.500% 12/15/16 50 56 Mack-Cali Realty LP 7.750% 8/15/19 300 374 Mack-Cali Realty LP 4.500% 4/18/22 75 80 National Retail Properties Inc. 6.875% 10/15/17 275 328 Omega Healthcare Investors Inc. 6.750% 10/15/22 50 56 ProLogis LP 4.500% 8/15/17 25 27 ProLogis LP 7.375% 10/30/19 175 216 ProLogis LP 6.625% 12/1/19 75 90 ProLogis LP 6.875% 3/15/20 200 242 Realty Income Corp. 6.750% 8/15/19 150 183 Realty Income Corp. 5.750% 1/15/21 200 234 Senior Housing Properties Trust 4.300% 1/15/16 50 52 Simon Property Group LP 6.750% 5/15/14 175 189 Simon Property Group LP 5.750% 12/1/15 525 594 Simon Property Group LP 5.250% 12/1/16 250 288 Simon Property Group LP 5.875% 3/1/17 25 29 Simon Property Group LP 2.150% 9/15/17 75 78 Simon Property Group LP 6.125% 5/30/18 225 275 Simon Property Group LP 5.650% 2/1/20 75 89 Simon Property Group LP 4.375% 3/1/21 125 141 Simon Property Group LP 3.375% 3/15/22 100 105 Simon Property Group LP 6.750% 2/1/40 375 518 Simon Property Group LP 4.750% 3/15/42 75 81 Tanger Properties LP 6.150% 11/15/15 100 113 UDR Inc. 4.250% 6/1/18 25 28 UDR Inc. 4.625% 1/10/22 50 55 Ventas Realty LP / Ventas Capital Corp. 4.000% 4/30/19 150 161 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 125 138 Ventas Realty LP / Ventas Capital Corp. 3.250% 8/15/22 150 147 Washington REIT 4.950% 10/1/20 25 27 Washington REIT 3.950% 10/15/22 50 51 Industrial (12.1%) Basic Industry (1.3%) Agrium Inc. 6.750% 1/15/19 200 251 Agrium Inc. 6.125% 1/15/41 25 32 Air Products & Chemicals Inc. 2.000% 8/2/16 125 131 Air Products & Chemicals Inc. 3.000% 11/3/21 75 79 Airgas Inc. 4.500% 9/15/14 50 53 Airgas Inc. 3.250% 10/1/15 150 160 Albemarle Corp. 4.500% 12/15/20 25 28 Alcoa Inc. 5.900% 2/1/27 1,100 1,156 AngloGold Ashanti Holdings plc 5.375% 4/15/20 50 53 AngloGold Ashanti Holdings plc 5.125% 8/1/22 100 102 AngloGold Ashanti Holdings plc 6.500% 4/15/40 50 51 ArcelorMittal 9.250% 2/15/15 150 167 ArcelorMittal 4.000% 2/25/15 25 25 ArcelorMittal 4.000% 8/5/15 200 200 ArcelorMittal 4.000% 3/1/16 650 643 ArcelorMittal 6.125% 6/1/18 300 298 ArcelorMittal 10.100% 6/1/19 325 375 ArcelorMittal 5.500% 8/5/20 100 96 ArcelorMittal 5.750% 3/1/21 275 261 ArcelorMittal 6.500% 2/25/22 175 172 ArcelorMittal 7.250% 10/15/39 325 298 ArcelorMittal 7.000% 3/1/41 100 90 Barrick Gold Corp. 1.750% 5/30/14 75 76 Barrick Gold Corp. 2.900% 5/30/16 425 446 Barrick Gold Corp. 6.950% 4/1/19 175 218 Barrick Gold Finance Co. 4.875% 11/15/14 75 81 Barrick North America Finance LLC 6.800% 9/15/18 150 186 Barrick North America Finance LLC 4.400% 5/30/21 125 136 Barrick North America Finance LLC 5.700% 5/30/41 450 516 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 75 80 BHP Billiton Finance USA Ltd. 1.125% 11/21/14 125 127 BHP Billiton Finance USA Ltd. 1.000% 2/24/15 425 429 BHP Billiton Finance USA Ltd. 5.250% 12/15/15 50 57 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 150 155 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 375 383 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 100 117 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 400 512 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 25 27 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 225 233 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 300 318 Cabot Corp. 2.550% 1/15/18 25 26 Carpenter Technology Corp. 5.200% 7/15/21 275 290 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 250 270 Celulosa Arauco y Constitucion SA 5.000% 1/21/21 25 26 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 75 79 CF Industries Inc. 6.875% 5/1/18 275 335 CF Industries Inc. 7.125% 5/1/20 380 477 Cliffs Natural Resources Inc. 5.900% 3/15/20 25 26 Cliffs Natural Resources Inc. 4.875% 4/1/21 600 587 Cliffs Natural Resources Inc. 6.250% 10/1/40 225 220 Cytec Industries Inc. 8.950% 7/1/17 50 62 Domtar Corp. 6.250% 9/1/42 25 26 Dow Chemical Co. 7.600% 5/15/14 525 580 Dow Chemical Co. 5.900% 2/15/15 925 1,030 Dow Chemical Co. 2.500% 2/15/16 75 78 Dow Chemical Co. 5.700% 5/15/18 25 30 Dow Chemical Co. 4.250% 11/15/20 125 138 Dow Chemical Co. 4.125% 11/15/21 100 109 Dow Chemical Co. 7.375% 11/1/29 25 33 Dow Chemical Co. 9.400% 5/15/39 350 574 Dow Chemical Co. 5.250% 11/15/41 200 227 Eastman Chemical Co. 3.000% 12/15/15 50 53 Eastman Chemical Co. 2.400% 6/1/17 75 78 Eastman Chemical Co. 5.500% 11/15/19 150 176 Eastman Chemical Co. 4.500% 1/15/21 75 84 Eastman Chemical Co. 3.600% 8/15/22 200 210 Eastman Chemical Co. 4.800% 9/1/42 225 243 Ecolab Inc. 2.375% 12/8/14 75 78 Ecolab Inc. 3.000% 12/8/16 50 54 Ecolab Inc. 4.350% 12/8/21 400 454 Ecolab Inc. 5.500% 12/8/41 150 187 EI du Pont de Nemours & Co. 1.950% 1/15/16 150 156 EI du Pont de Nemours & Co. 5.250% 12/15/16 25 29 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 346 EI du Pont de Nemours & Co. 4.625% 1/15/20 400 471 EI du Pont de Nemours & Co. 3.625% 1/15/21 600 672 EI du Pont de Nemours & Co. 6.500% 1/15/28 100 134 EI du Pont de Nemours & Co. 4.900% 1/15/41 150 184 FMC Corp. 3.950% 2/1/22 50 53 Freeport-McMoRan Copper & Gold Inc. 1.400% 2/13/15 225 227 Freeport-McMoRan Copper & Gold Inc. 2.150% 3/1/17 50 51 Freeport-McMoRan Copper & Gold Inc. 3.550% 3/1/22 100 100 International Paper Co. 5.300% 4/1/15 75 82 International Paper Co. 7.950% 6/15/18 500 645 International Paper Co. 7.500% 8/15/21 950 1,244 International Paper Co. 7.300% 11/15/39 100 133 Kinross Gold Corp. 5.125% 9/1/21 75 78 Kinross Gold Corp. 6.875% 9/1/41 50 52 Lubrizol Corp. 5.500% 10/1/14 250 274 Monsanto Co. 5.875% 4/15/38 325 434 Mosaic Co. 3.750% 11/15/21 150 161 Newmont Mining Corp. 3.500% 3/15/22 650 658 Newmont Mining Corp. 5.875% 4/1/35 100 113 Newmont Mining Corp. 4.875% 3/15/42 100 102 Nucor Corp. 5.750% 12/1/17 25 30 Nucor Corp. 5.850% 6/1/18 150 184 Nucor Corp. 6.400% 12/1/37 75 104 Packaging Corp. of America 3.900% 6/15/22 100 104 Placer Dome Inc. 6.450% 10/15/35 75 89 Plum Creek Timberlands LP 5.875% 11/15/15 100 110 Plum Creek Timberlands LP 4.700% 3/15/21 75 81 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 150 163 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 175 191 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 125 147 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 175 224 PPG Industries Inc. 1.900% 1/15/16 175 181 PPG Industries Inc. 6.650% 3/15/18 250 308 Praxair Inc. 4.375% 3/31/14 75 79 Praxair Inc. 5.250% 11/15/14 50 55 Praxair Inc. 5.200% 3/15/17 25 29 Praxair Inc. 4.500% 8/15/19 50 58 Praxair Inc. 3.000% 9/1/21 75 79 Praxair Inc. 2.450% 2/15/22 450 455 Praxair Inc. 2.200% 8/15/22 200 197 Rayonier Inc. 3.750% 4/1/22 50 52 Rio Tinto Alcan Inc. 5.200% 1/15/14 125 132 Rio Tinto Alcan Inc. 5.000% 6/1/15 25 28 Rio Tinto Alcan Inc. 6.125% 12/15/33 225 292 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 575 648 Rio Tinto Finance USA Ltd. 1.875% 11/2/15 75 77 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 350 366 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 150 187 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 550 752 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 75 79 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 300 320 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 75 102 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 125 144 Rio Tinto Finance USA plc 2.000% 3/22/17 125 128 Rio Tinto Finance USA plc 1.625% 8/21/17 200 201 Rio Tinto Finance USA plc 3.500% 3/22/22 75 79 Rio Tinto Finance USA plc 2.875% 8/21/22 75 75 Rio Tinto Finance USA plc 4.750% 3/22/42 150 162 Rio Tinto Finance USA plc 4.125% 8/21/42 400 394 Rohm & Haas Co. 7.850% 7/15/29 250 335 RPM International Inc. 6.125% 10/15/19 25 29 Sherwin-Williams Co. 3.125% 12/15/14 75 79 Sigma-Aldrich Corp. 3.375% 11/1/20 50 54 Southern Copper Corp. 5.375% 4/16/20 75 84 Southern Copper Corp. 7.500% 7/27/35 450 559 Southern Copper Corp. 6.750% 4/16/40 125 145 Syngenta Finance NV 3.125% 3/28/22 100 105 Syngenta Finance NV 4.375% 3/28/42 50 55 Teck Resources Ltd. 3.150% 1/15/17 25 26 Teck Resources Ltd. 2.500% 2/1/18 125 126 Teck Resources Ltd. 10.750% 5/15/19 125 152 Teck Resources Ltd. 4.750% 1/15/22 25 27 Teck Resources Ltd. 3.750% 2/1/23 50 49 Teck Resources Ltd. 6.125% 10/1/35 200 214 Teck Resources Ltd. 6.250% 7/15/41 225 243 Teck Resources Ltd. 5.200% 3/1/42 150 144 Teck Resources Ltd. 5.400% 2/1/43 50 49 Vale Canada Ltd. 5.700% 10/15/15 125 138 Vale Overseas Ltd. 6.250% 1/23/17 50 58 Vale Overseas Ltd. 5.625% 9/15/19 175 197 Vale Overseas Ltd. 4.625% 9/15/20 275 293 Vale Overseas Ltd. 4.375% 1/11/22 860 900 Vale Overseas Ltd. 8.250% 1/17/34 50 65 Vale Overseas Ltd. 6.875% 11/21/36 275 319 Vale Overseas Ltd. 6.875% 11/10/39 550 643 Valspar Corp. 7.250% 6/15/19 25 31 Westlake Chemical Corp. 3.600% 7/15/22 25 25 Westvaco Corp. 7.950% 2/15/31 125 163 Xstrata Canada Corp. 5.500% 6/15/17 200 224 Capital Goods (1.1%) 3M Co. 6.375% 2/15/28 100 136 3M Co. 5.700% 3/15/37 125 171 ABB Finance USA Inc. 1.625% 5/8/17 100 101 ABB Finance USA Inc. 4.375% 5/8/42 25 28 Acuity Brands Lighting Inc. 6.000% 12/15/19 50 58 5 ADT Corp. 2.250% 7/15/17 25 25 5 ADT Corp. 3.500% 7/15/22 300 309 5 ADT Corp. 4.875% 7/15/42 75 81 Boeing Capital Corp. 3.250% 10/27/14 275 290 Boeing Co. 3.500% 2/15/15 400 430 Boeing Co. 6.000% 3/15/19 25 31 Boeing Co. 4.875% 2/15/20 75 91 Boeing Co. 6.625% 2/15/38 150 225 Boeing Co. 5.875% 2/15/40 75 104 Caterpillar Financial Services Corp. 6.125% 2/17/14 275 296 Caterpillar Financial Services Corp. 1.650% 4/1/14 125 127 Caterpillar Financial Services Corp. 1.125% 12/15/14 300 304 Caterpillar Financial Services Corp. 4.750% 2/17/15 250 274 Caterpillar Financial Services Corp. 1.050% 3/26/15 300 303 Caterpillar Financial Services Corp. 2.650% 4/1/16 375 397 Caterpillar Financial Services Corp. 2.050% 8/1/16 300 313 Caterpillar Financial Services Corp. 1.750% 3/24/17 325 333 Caterpillar Financial Services Corp. 7.150% 2/15/19 525 692 Caterpillar Inc. 1.375% 5/27/14 25 25 Caterpillar Inc. 0.950% 6/26/15 150 151 Caterpillar Inc. 1.500% 6/26/17 150 153 Caterpillar Inc. 3.900% 5/27/21 75 85 Caterpillar Inc. 2.600% 6/26/22 50 51 5 Caterpillar Inc. 3.803% 8/15/42 443 449 Cooper US Inc. 5.450% 4/1/15 75 83 Cooper US Inc. 2.375% 1/15/16 500 516 CRH America Inc. 4.125% 1/15/16 50 52 CRH America Inc. 6.000% 9/30/16 225 251 CRH America Inc. 8.125% 7/15/18 300 363 CRH America Inc. 5.750% 1/15/21 75 83 Danaher Corp. 2.300% 6/23/16 50 53 Danaher Corp. 5.625% 1/15/18 75 90 Deere & Co. 6.950% 4/25/14 175 193 Deere & Co. 4.375% 10/16/19 175 203 Deere & Co. 2.600% 6/8/22 325 334 Deere & Co. 5.375% 10/16/29 125 160 Deere & Co. 7.125% 3/3/31 100 144 Deere & Co. 3.900% 6/9/42 75 78 Dover Corp. 5.450% 3/15/18 200 241 Dover Corp. 6.600% 3/15/38 75 110 Eaton Corp. 5.600% 5/15/18 300 358 Embraer Overseas Ltd. 6.375% 1/24/17 150 169 Embraer Overseas Ltd. 6.375% 1/15/20 300 343 Emerson Electric Co. 5.250% 10/15/18 225 274 Emerson Electric Co. 4.875% 10/15/19 25 30 Emerson Electric Co. 4.250% 11/15/20 25 29 Emerson Electric Co. 6.000% 8/15/32 425 565 Flowserve Corp. 3.500% 9/15/22 50 51 General Dynamics Corp. 5.250% 2/1/14 75 80 General Dynamics Corp. 1.375% 1/15/15 250 255 General Dynamics Corp. 3.875% 7/15/21 250 282 General Electric Co. 5.250% 12/6/17 765 905 Goodrich Corp. 4.875% 3/1/20 400 474 Goodrich Corp. 3.600% 2/1/21 350 386 Harsco Corp. 5.750% 5/15/18 500 550 Honeywell International Inc. 5.300% 3/15/17 200 236 Honeywell International Inc. 4.250% 3/1/21 150 176 Honeywell International Inc. 5.700% 3/15/37 100 133 Honeywell International Inc. 5.375% 3/1/41 250 328 Illinois Tool Works Inc. 5.150% 4/1/14 175 187 Illinois Tool Works Inc. 6.250% 4/1/19 100 126 Illinois Tool Works Inc. 3.375% 9/15/21 100 108 Illinois Tool Works Inc. 4.875% 9/15/41 75 88 Illinois Tool Works Inc. 3.900% 9/1/42 275 278 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 50 56 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 125 154 John Deere Capital Corp. 4.900% 9/9/13 275 287 John Deere Capital Corp. 1.250% 12/2/14 175 178 John Deere Capital Corp. 2.950% 3/9/15 100 106 John Deere Capital Corp. 0.950% 6/29/15 200 202 John Deere Capital Corp. 2.000% 1/13/17 150 156 John Deere Capital Corp. 2.800% 9/18/17 275 299 John Deere Capital Corp. 5.750% 9/10/18 275 340 John Deere Capital Corp. 3.150% 10/15/21 25 27 John Deere Capital Corp. 2.800% 1/27/23 50 52 Joy Global Inc. 6.000% 11/15/16 50 58 Kennametal Inc. 3.875% 2/15/22 50 52 L-3 Communications Corp. 5.200% 10/15/19 100 113 L-3 Communications Corp. 4.750% 7/15/20 75 83 L-3 Communications Corp. 4.950% 2/15/21 325 362 Lockheed Martin Corp. 3.350% 9/15/21 500 525 Lockheed Martin Corp. 6.150% 9/1/36 725 937 Lockheed Martin Corp. 5.500% 11/15/39 25 30 Martin Marietta Materials Inc. 6.600% 4/15/18 150 168 Northrop Grumman Corp. 3.500% 3/15/21 200 213 Northrop Grumman Corp. 5.050% 11/15/40 400 462 Owens Corning 6.500% 12/1/16 400 450 Parker Hannifin Corp. 5.500% 5/15/18 50 60 Parker Hannifin Corp. 3.500% 9/15/22 100 108 Parker Hannifin Corp. 6.250% 5/15/38 25 35 Raytheon Co. 1.400% 12/15/14 200 204 Raytheon Co. 4.400% 2/15/20 100 116 Raytheon Co. 3.125% 10/15/20 25 27 Raytheon Co. 7.200% 8/15/27 25 35 Raytheon Co. 4.700% 12/15/41 300 349 Republic Services Inc. 3.800% 5/15/18 200 222 Republic Services Inc. 5.500% 9/15/19 425 502 Republic Services Inc. 5.000% 3/1/20 125 145 Republic Services Inc. 5.250% 11/15/21 75 89 Republic Services Inc. 6.086% 3/15/35 75 90 Republic Services Inc. 6.200% 3/1/40 125 156 Republic Services Inc. 5.700% 5/15/41 200 239 Rockwell Automation Inc. 5.650% 12/1/17 25 30 Rockwell Automation Inc. 6.700% 1/15/28 50 66 Rockwell Automation Inc. 6.250% 12/1/37 100 135 Rockwell Collins Inc. 5.250% 7/15/19 25 30 Rockwell Collins Inc. 3.100% 11/15/21 50 53 Roper Industries Inc. 6.250% 9/1/19 75 91 Sonoco Products Co. 4.375% 11/1/21 25 27 Sonoco Products Co. 5.750% 11/1/40 125 146 Stanley Black & Decker Inc. 3.400% 12/1/21 150 156 Stanley Black & Decker Inc. 5.200% 9/1/40 125 144 Tyco International Ltd. / Tyco International Finance SA 7.000% 12/15/19 225 287 United Technologies Corp. 4.875% 5/1/15 125 139 United Technologies Corp. 1.200% 6/1/15 225 229 United Technologies Corp. 1.800% 6/1/17 225 233 United Technologies Corp. 5.375% 12/15/17 50 61 United Technologies Corp. 4.500% 4/15/20 100 118 United Technologies Corp. 3.100% 6/1/22 375 399 United Technologies Corp. 6.700% 8/1/28 100 137 United Technologies Corp. 7.500% 9/15/29 125 183 United Technologies Corp. 5.400% 5/1/35 150 184 United Technologies Corp. 6.050% 6/1/36 225 303 United Technologies Corp. 6.125% 7/15/38 300 404 United Technologies Corp. 5.700% 4/15/40 100 130 United Technologies Corp. 4.500% 6/1/42 725 809 Waste Management Inc. 5.000% 3/15/14 350 371 Waste Management Inc. 6.375% 3/11/15 175 197 Waste Management Inc. 2.600% 9/1/16 125 131 Waste Management Inc. 4.600% 3/1/21 50 57 Waste Management Inc. 6.125% 11/30/39 200 254 Communication (2.3%) America Movil SAB de CV 5.500% 3/1/14 50 53 America Movil SAB de CV 5.750% 1/15/15 296 328 America Movil SAB de CV 2.375% 9/8/16 300 312 America Movil SAB de CV 5.625% 11/15/17 150 179 America Movil SAB de CV 5.000% 10/16/19 400 466 America Movil SAB de CV 6.375% 3/1/35 175 228 America Movil SAB de CV 6.125% 11/15/37 150 191 America Movil SAB de CV 6.125% 3/30/40 475 617 America Movil SAB de CV 4.375% 7/16/42 250 257 American Tower Corp. 4.625% 4/1/15 325 349 American Tower Corp. 4.500% 1/15/18 225 249 American Tower Corp. 5.900% 11/1/21 500 593 AT&T Corp. 6.500% 3/15/29 175 217 AT&T Corp. 8.000% 11/15/31 506 782 AT&T Inc. 5.100% 9/15/14 450 490 AT&T Inc. 2.500% 8/15/15 600 632 AT&T Inc. 2.950% 5/15/16 125 134 AT&T Inc. 5.625% 6/15/16 400 469 AT&T Inc. 2.400% 8/15/16 200 211 AT&T Inc. 1.700% 6/1/17 425 437 AT&T Inc. 5.500% 2/1/18 50 60 AT&T Inc. 5.600% 5/15/18 450 552 AT&T Inc. 5.800% 2/15/19 250 311 AT&T Inc. 4.450% 5/15/21 250 294 AT&T Inc. 3.875% 8/15/21 250 283 AT&T Inc. 3.000% 2/15/22 375 396 AT&T Inc. 6.450% 6/15/34 75 98 AT&T Inc. 6.500% 9/1/37 450 599 AT&T Inc. 6.300% 1/15/38 725 953 AT&T Inc. 6.400% 5/15/38 25 33 AT&T Inc. 6.550% 2/15/39 50 68 AT&T Inc. 5.350% 9/1/40 631 760 AT&T Inc. 5.550% 8/15/41 550 685 AT&T Mobility LLC 7.125% 12/15/31 225 313 Bellsouth Capital Funding Corp. 7.875% 2/15/30 175 237 BellSouth Corp. 5.200% 9/15/14 125 136 BellSouth Corp. 5.200% 12/15/16 75 87 BellSouth Corp. 6.875% 10/15/31 125 157 BellSouth Corp. 6.550% 6/15/34 225 273 BellSouth Corp. 6.000% 11/15/34 260 300 BellSouth Telecommunications Inc. 6.375% 6/1/28 70 84 British Telecommunications plc 5.950% 1/15/18 300 359 British Telecommunications plc 9.625% 12/15/30 350 571 CBS Corp. 8.875% 5/15/19 175 235 CBS Corp. 5.750% 4/15/20 115 139 CBS Corp. 4.300% 2/15/21 275 306 CBS Corp. 5.900% 10/15/40 500 592 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 450 484 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 575 612 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 600 843 CenturyLink Inc. 5.000% 2/15/15 50 53 CenturyLink Inc. 6.150% 9/15/19 275 308 CenturyLink Inc. 6.450% 6/15/21 100 113 CenturyLink Inc. 5.800% 3/15/22 350 381 CenturyLink Inc. 7.600% 9/15/39 275 291 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 139 208 Comcast Cable Communications LLC 8.875% 5/1/17 500 656 Comcast Corp. 5.300% 1/15/14 325 344 Comcast Corp. 5.900% 3/15/16 100 116 Comcast Corp. 6.300% 11/15/17 50 62 Comcast Corp. 5.875% 2/15/18 325 395 Comcast Corp. 5.700% 5/15/18 175 213 Comcast Corp. 5.700% 7/1/19 775 950 Comcast Corp. 5.150% 3/1/20 325 386 Comcast Corp. 5.650% 6/15/35 400 474 Comcast Corp. 6.500% 11/15/35 750 968 Comcast Corp. 6.450% 3/15/37 75 97 Comcast Corp. 6.950% 8/15/37 225 306 COX Communications Inc. 5.450% 12/15/14 500 550 COX Communications Inc. 5.500% 10/1/15 125 142 Deutsche Telekom International Finance BV 4.875% 7/8/14 75 80 Deutsche Telekom International Finance BV 5.750% 3/23/16 400 457 Deutsche Telekom International Finance BV 6.000% 7/8/19 150 178 Deutsche Telekom International Finance BV 8.750% 6/15/30 725 1,091 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 50 54 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 125 132 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 250 267 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 925 1,088 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 750 843 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.150% 3/15/42 650 667 Discovery Communications LLC 5.050% 6/1/20 200 234 Discovery Communications LLC 4.375% 6/15/21 25 28 Discovery Communications LLC 3.300% 5/15/22 125 130 Discovery Communications LLC 4.950% 5/15/42 75 82 Embarq Corp. 7.082% 6/1/16 175 207 Embarq Corp. 7.995% 6/1/36 50 57 France Telecom SA 2.125% 9/16/15 175 180 France Telecom SA 2.750% 9/14/16 225 235 France Telecom SA 4.125% 9/14/21 325 359 France Telecom SA 8.500% 3/1/31 425 639 France Telecom SA 5.375% 1/13/42 400 471 Grupo Televisa SAB 6.625% 3/18/25 100 130 Grupo Televisa SAB 6.625% 1/15/40 275 362 McGraw-Hill Cos. Inc. 5.900% 11/15/17 150 177 McGraw-Hill Cos. Inc. 6.550% 11/15/37 150 182 NBCUniversal Media LLC 2.100% 4/1/14 150 153 NBCUniversal Media LLC 3.650% 4/30/15 75 81 NBCUniversal Media LLC 2.875% 4/1/16 275 292 NBCUniversal Media LLC 5.150% 4/30/20 125 148 NBCUniversal Media LLC 4.375% 4/1/21 175 198 NBCUniversal Media LLC 2.875% 1/15/23 225 225 NBCUniversal Media LLC 6.400% 4/30/40 300 382 NBCUniversal Media LLC 5.950% 4/1/41 150 186 NBCUniversal Media LLC 4.450% 1/15/43 325 324 New Cingular Wireless Services Inc. 8.750% 3/1/31 100 161 News America Inc. 5.300% 12/15/14 250 275 News America Inc. 4.500% 2/15/21 525 592 News America Inc. 6.550% 3/15/33 300 354 News America Inc. 6.200% 12/15/34 600 722 News America Inc. 6.400% 12/15/35 365 451 News America Inc. 8.150% 10/17/36 175 242 News America Inc. 6.900% 8/15/39 100 130 News America Inc. 6.150% 2/15/41 100 124 Nippon Telegraph & Telephone Corp. 1.400% 7/18/17 25 25 Omnicom Group Inc. 5.900% 4/15/16 25 29 Omnicom Group Inc. 4.450% 8/15/20 300 334 Omnicom Group Inc. 3.625% 5/1/22 325 341 Pacific Bell Telephone Co. 7.125% 3/15/26 50 67 Qwest Corp. 7.500% 10/1/14 200 223 Qwest Corp. 6.500% 6/1/17 100 118 Qwest Corp. 7.250% 9/15/25 25 30 Qwest Corp. 6.875% 9/15/33 275 279 Qwest Corp. 7.125% 11/15/43 100 102 Reed Elsevier Capital Inc. 7.750% 1/15/14 100 108 Reed Elsevier Capital Inc. 8.625% 1/15/19 125 160 Rogers Communications Inc. 6.375% 3/1/14 450 486 Rogers Communications Inc. 5.500% 3/15/14 150 160 Rogers Communications Inc. 6.800% 8/15/18 150 189 Telecom Italia Capital SA 5.250% 11/15/13 120 124 Telecom Italia Capital SA 6.175% 6/18/14 75 79 Telecom Italia Capital SA 4.950% 9/30/14 175 181 Telecom Italia Capital SA 5.250% 10/1/15 275 290 Telecom Italia Capital SA 7.175% 6/18/19 100 111 Telecom Italia Capital SA 6.375% 11/15/33 85 78 Telecom Italia Capital SA 6.000% 9/30/34 25 22 Telecom Italia Capital SA 7.200% 7/18/36 100 98 Telecom Italia Capital SA 7.721% 6/4/38 775 780 Telefonica Emisiones SAU 3.729% 4/27/15 100 100 Telefonica Emisiones SAU 6.421% 6/20/16 450 476 Telefonica Emisiones SAU 5.877% 7/15/19 100 101 Telefonica Emisiones SAU 5.134% 4/27/20 225 220 Telefonica Emisiones SAU 5.462% 2/16/21 225 222 Telefonica Emisiones SAU 7.045% 6/20/36 425 417 Telefonica Europe BV 8.250% 9/15/30 200 213 Thomson Reuters Corp. 5.700% 10/1/14 125 137 Thomson Reuters Corp. 4.700% 10/15/19 300 347 Thomson Reuters Corp. 5.500% 8/15/35 200 232 Thomson Reuters Corp. 5.850% 4/15/40 150 185 Time Warner Cable Inc. 7.500% 4/1/14 100 110 Time Warner Cable Inc. 3.500% 2/1/15 150 159 Time Warner Cable Inc. 5.850% 5/1/17 675 804 Time Warner Cable Inc. 6.750% 7/1/18 850 1,069 Time Warner Cable Inc. 8.250% 4/1/19 225 302 Time Warner Cable Inc. 5.000% 2/1/20 475 551 Time Warner Cable Inc. 6.550% 5/1/37 200 251 Time Warner Cable Inc. 6.750% 6/15/39 200 261 Time Warner Cable Inc. 5.875% 11/15/40 600 706 Time Warner Cable Inc. 4.500% 9/15/42 200 199 Time Warner Entertainment Co. LP 8.375% 3/15/23 175 247 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 145 United States Cellular Corp. 6.700% 12/15/33 75 78 Verizon Communications Inc. 1.950% 3/28/14 800 819 Verizon Communications Inc. 5.550% 2/15/16 250 290 Verizon Communications Inc. 3.000% 4/1/16 25 27 Verizon Communications Inc. 2.000% 11/1/16 500 522 Verizon Communications Inc. 5.500% 4/1/17 50 60 Verizon Communications Inc. 5.500% 2/15/18 550 669 Verizon Communications Inc. 6.100% 4/15/18 50 62 Verizon Communications Inc. 8.750% 11/1/18 600 838 Verizon Communications Inc. 6.350% 4/1/19 200 257 Verizon Communications Inc. 4.600% 4/1/21 775 921 Verizon Communications Inc. 3.500% 11/1/21 100 110 Verizon Communications Inc. 5.850% 9/15/35 425 539 Verizon Communications Inc. 6.250% 4/1/37 60 80 Verizon Communications Inc. 6.400% 2/15/38 125 169 Verizon Communications Inc. 6.900% 4/15/38 290 417 Verizon Communications Inc. 8.950% 3/1/39 500 871 Verizon Communications Inc. 4.750% 11/1/41 200 231 Verizon Global Funding Corp. 7.750% 12/1/30 425 632 Vodafone Group plc 5.000% 12/16/13 400 422 Vodafone Group plc 5.375% 1/30/15 500 553 Vodafone Group plc 5.750% 3/15/16 100 116 Vodafone Group plc 5.625% 2/27/17 250 297 Vodafone Group plc 1.625% 3/20/17 625 639 Vodafone Group plc 1.250% 9/26/17 300 300 Vodafone Group plc 5.450% 6/10/19 150 185 Vodafone Group plc 2.500% 9/26/22 75 75 Vodafone Group plc 7.875% 2/15/30 50 75 Vodafone Group plc 6.150% 2/27/37 225 303 Washington Post Co. 7.250% 2/1/19 75 89 WPP Finance 2010 4.750% 11/21/21 358 395 WPP Finance 2010 3.625% 9/7/22 50 50 WPP Finance UK 8.000% 9/15/14 50 56 Consumer Cyclical (1.5%) AutoZone Inc. 6.500% 1/15/14 200 214 AutoZone Inc. 7.125% 8/1/18 250 312 BorgWarner Inc. 4.625% 9/15/20 25 28 Costco Wholesale Corp. 5.500% 3/15/17 200 242 CVS Caremark Corp. 4.875% 9/15/14 50 54 CVS Caremark Corp. 3.250% 5/18/15 25 27 CVS Caremark Corp. 6.125% 8/15/16 150 178 CVS Caremark Corp. 6.600% 3/15/19 700 895 CVS Caremark Corp. 6.250% 6/1/27 375 496 CVS Caremark Corp. 6.125% 9/15/39 175 229 Daimler Finance North America LLC 6.500% 11/15/13 300 320 5 Daimler Finance North America LLC 2.625% 9/15/16 125 130 Daimler Finance North America LLC 8.500% 1/18/31 100 157 Darden Restaurants Inc. 6.200% 10/15/17 275 321 Darden Restaurants Inc. 4.500% 10/15/21 225 240 Darden Restaurants Inc. 6.800% 10/15/37 100 121 eBay Inc. 0.875% 10/15/13 75 75 eBay Inc. 1.625% 10/15/15 75 77 eBay Inc. 1.350% 7/15/17 175 177 eBay Inc. 3.250% 10/15/20 75 81 eBay Inc. 2.600% 7/15/22 400 403 eBay Inc. 4.000% 7/15/42 25 24 Expedia Inc. 5.950% 8/15/20 75 82 Family Dollar Stores Inc. 5.000% 2/1/21 75 81 Ford Motor Co. 6.625% 10/1/28 275 309 Ford Motor Co. 6.375% 2/1/29 100 109 Ford Motor Co. 7.450% 7/16/31 375 465 Ford Motor Co. 7.400% 11/1/46 100 120 Ford Motor Credit Co. LLC 7.000% 10/1/13 500 529 Ford Motor Credit Co. LLC 8.000% 6/1/14 175 193 Ford Motor Credit Co. LLC 8.700% 10/1/14 100 113 Ford Motor Credit Co. LLC 3.875% 1/15/15 650 678 Ford Motor Credit Co. LLC 7.000% 4/15/15 225 252 Ford Motor Credit Co. LLC 2.750% 5/15/15 100 102 Ford Motor Credit Co. LLC 12.000% 5/15/15 125 155 Ford Motor Credit Co. LLC 5.625% 9/15/15 125 137 Ford Motor Credit Co. LLC 4.207% 4/15/16 125 132 Ford Motor Credit Co. LLC 3.984% 6/15/16 550 577 Ford Motor Credit Co. LLC 8.000% 12/15/16 200 240 Ford Motor Credit Co. LLC 4.250% 2/3/17 100 106 Ford Motor Credit Co. LLC 6.625% 8/15/17 325 377 Ford Motor Credit Co. LLC 5.000% 5/15/18 275 300 Ford Motor Credit Co. LLC 8.125% 1/15/20 250 314 Ford Motor Credit Co. LLC 5.750% 2/1/21 250 280 Ford Motor Credit Co. LLC 5.875% 8/2/21 325 368 Historic TW Inc. 9.150% 2/1/23 195 280 Historic TW Inc. 6.625% 5/15/29 175 218 Home Depot Inc. 5.250% 12/16/13 250 265 Home Depot Inc. 5.400% 3/1/16 175 203 Home Depot Inc. 3.950% 9/15/20 100 114 Home Depot Inc. 4.400% 4/1/21 1,100 1,296 Home Depot Inc. 5.875% 12/16/36 275 363 Home Depot Inc. 5.400% 9/15/40 75 95 Home Depot Inc. 5.950% 4/1/41 125 170 Hyatt Hotels Corp. 3.875% 8/15/16 50 53 Hyatt Hotels Corp. 5.375% 8/15/21 50 56 International Game Technology 7.500% 6/15/19 50 60 International Game Technology 5.500% 6/15/20 75 82 Johnson Controls Inc. 2.600% 12/1/16 100 105 Johnson Controls Inc. 5.000% 3/30/20 125 143 Johnson Controls Inc. 4.250% 3/1/21 250 270 Johnson Controls Inc. 3.750% 12/1/21 100 107 Johnson Controls Inc. 6.000% 1/15/36 50 60 Johnson Controls Inc. 5.250% 12/1/41 50 57 Kohl's Corp. 6.250% 12/15/17 50 61 Kohl's Corp. 4.000% 11/1/21 300 327 Kohl's Corp. 6.000% 1/15/33 100 115 Lowe's Cos. Inc. 5.000% 10/15/15 150 169 Lowe's Cos. Inc. 5.400% 10/15/16 150 174 Lowe's Cos. Inc. 6.100% 9/15/17 75 91 Lowe's Cos. Inc. 3.750% 4/15/21 500 544 Lowe's Cos. Inc. 6.875% 2/15/28 25 33 Lowe's Cos. Inc. 6.500% 3/15/29 200 254 Lowe's Cos. Inc. 5.800% 10/15/36 175 216 Macy's Retail Holdings Inc. 7.875% 7/15/15 650 764 Macy's Retail Holdings Inc. 5.900% 12/1/16 150 175 Macy's Retail Holdings Inc. 7.450% 7/15/17 325 403 Macy's Retail Holdings Inc. 6.900% 4/1/29 225 265 Macy's Retail Holdings Inc. 6.375% 3/15/37 125 151 Marriott International Inc. 6.200% 6/15/16 25 29 Marriott International Inc. 6.375% 6/15/17 50 59 Marriott International Inc. 3.000% 3/1/19 50 51 McDonald's Corp. 0.750% 5/29/15 125 126 McDonald's Corp. 5.300% 3/15/17 125 147 McDonald's Corp. 5.800% 10/15/17 175 215 McDonald's Corp. 5.350% 3/1/18 100 123 McDonald's Corp. 5.000% 2/1/19 100 120 McDonald's Corp. 1.875% 5/29/19 50 52 McDonald's Corp. 6.300% 10/15/37 50 71 McDonald's Corp. 5.700% 2/1/39 100 134 McDonald's Corp. 3.700% 2/15/42 375 386 Nordstrom Inc. 6.250% 1/15/18 75 92 Nordstrom Inc. 4.750% 5/1/20 400 465 Nordstrom Inc. 4.000% 10/15/21 175 197 Nordstrom Inc. 7.000% 1/15/38 50 73 NVR Inc. 3.950% 9/15/22 75 77 O'Reilly Automotive Inc. 4.875% 1/14/21 25 28 PACCAR Inc. 6.875% 2/15/14 100 108 5 QVC Inc. 5.125% 7/2/22 25 26 Staples Inc. 9.750% 1/15/14 100 110 Target Corp. 5.375% 5/1/17 225 269 Target Corp. 6.000% 1/15/18 200 249 Target Corp. 7.000% 7/15/31 100 140 Target Corp. 6.350% 11/1/32 175 232 Target Corp. 6.500% 10/15/37 125 175 Target Corp. 7.000% 1/15/38 425 624 Target Corp. 4.000% 7/1/42 150 153 Time Warner Inc. 3.150% 7/15/15 575 613 Time Warner Inc. 5.875% 11/15/16 75 89 Time Warner Inc. 4.875% 3/15/20 350 406 Time Warner Inc. 4.700% 1/15/21 50 57 Time Warner Inc. 4.750% 3/29/21 675 779 Time Warner Inc. 7.625% 4/15/31 300 417 Time Warner Inc. 7.700% 5/1/32 375 525 Time Warner Inc. 6.500% 11/15/36 175 223 Time Warner Inc. 6.200% 3/15/40 100 125 Time Warner Inc. 6.100% 7/15/40 175 216 Time Warner Inc. 6.250% 3/29/41 50 63 TJX Cos. Inc. 6.950% 4/15/19 150 192 Toyota Motor Credit Corp. 1.000% 2/17/15 175 177 Toyota Motor Credit Corp. 3.200% 6/17/15 425 453 Toyota Motor Credit Corp. 0.875% 7/17/15 50 50 Toyota Motor Credit Corp. 2.800% 1/11/16 50 53 Toyota Motor Credit Corp. 2.000% 9/15/16 175 182 Toyota Motor Credit Corp. 2.050% 1/12/17 450 467 Toyota Motor Credit Corp. 4.250% 1/11/21 125 143 Toyota Motor Credit Corp. 3.400% 9/15/21 75 81 Toyota Motor Credit Corp. 3.300% 1/12/22 275 296 VF Corp. 5.950% 11/1/17 75 90 VF Corp. 3.500% 9/1/21 200 215 VF Corp. 6.450% 11/1/37 50 68 Viacom Inc. 1.250% 2/27/15 150 151 Viacom Inc. 2.500% 12/15/16 175 184 Viacom Inc. 3.500% 4/1/17 50 55 Viacom Inc. 6.125% 10/5/17 75 90 Viacom Inc. 5.625% 9/15/19 275 331 Viacom Inc. 3.875% 12/15/21 25 27 Viacom Inc. 3.125% 6/15/22 50 52 Viacom Inc. 6.875% 4/30/36 450 596 Wal-Mart Stores Inc. 1.625% 4/15/14 350 357 Wal-Mart Stores Inc. 4.500% 7/1/15 225 250 Wal-Mart Stores Inc. 1.500% 10/25/15 190 195 Wal-Mart Stores Inc. 5.375% 4/5/17 25 30 Wal-Mart Stores Inc. 5.800% 2/15/18 250 311 Wal-Mart Stores Inc. 3.250% 10/25/20 325 360 Wal-Mart Stores Inc. 4.250% 4/15/21 200 235 Wal-Mart Stores Inc. 5.875% 4/5/27 725 973 Wal-Mart Stores Inc. 7.550% 2/15/30 175 263 Wal-Mart Stores Inc. 5.250% 9/1/35 150 185 Wal-Mart Stores Inc. 6.500% 8/15/37 900 1,287 Wal-Mart Stores Inc. 6.200% 4/15/38 300 415 Wal-Mart Stores Inc. 5.625% 4/15/41 475 633 Walgreen Co. 1.000% 3/13/15 225 226 Walgreen Co. 1.800% 9/15/17 50 51 Walgreen Co. 4.400% 9/15/42 75 77 Walt Disney Co. 0.875% 12/1/14 175 177 Walt Disney Co. 5.625% 9/15/16 375 446 Walt Disney Co. 5.875% 12/15/17 175 215 Walt Disney Co. 2.750% 8/16/21 100 105 Walt Disney Co. 4.375% 8/16/41 75 86 Walt Disney Co. 4.125% 12/1/41 275 306 Western Union Co. 5.930% 10/1/16 125 147 Western Union Co. 5.253% 4/1/20 133 155 Western Union Co. 6.200% 11/17/36 75 85 Western Union Co. 6.200% 6/21/40 200 232 Wyndham Worldwide Corp. 2.950% 3/1/17 200 202 Wyndham Worldwide Corp. 4.250% 3/1/22 175 178 Yum! Brands Inc. 6.250% 4/15/16 50 58 Yum! Brands Inc. 6.250% 3/15/18 50 61 Yum! Brands Inc. 6.875% 11/15/37 225 311 Consumer Noncyclical (2.8%) Abbott Laboratories 4.350% 3/15/14 500 529 Abbott Laboratories 2.700% 5/27/15 75 79 Abbott Laboratories 5.875% 5/15/16 475 560 Abbott Laboratories 5.600% 11/30/17 100 122 Abbott Laboratories 4.125% 5/27/20 25 29 Abbott Laboratories 6.150% 11/30/37 300 418 Abbott Laboratories 6.000% 4/1/39 50 70 Abbott Laboratories 5.300% 5/27/40 500 648 Allergan Inc. 5.750% 4/1/16 25 29 Altria Group Inc. 8.500% 11/10/13 500 543 Altria Group Inc. 4.125% 9/11/15 475 521 Altria Group Inc. 9.700% 11/10/18 192 275 Altria Group Inc. 9.250% 8/6/19 185 262 Altria Group Inc. 2.850% 8/9/22 75 74 Altria Group Inc. 9.950% 11/10/38 150 251 Altria Group Inc. 10.200% 2/6/39 650 1,113 Altria Group Inc. 4.250% 8/9/42 150 148 AmerisourceBergen Corp. 5.875% 9/15/15 150 172 AmerisourceBergen Corp. 4.875% 11/15/19 25 29 Amgen Inc. 1.875% 11/15/14 200 206 Amgen Inc. 4.850% 11/18/14 100 109 Amgen Inc. 2.300% 6/15/16 150 157 Amgen Inc. 2.500% 11/15/16 200 211 Amgen Inc. 2.125% 5/15/17 225 233 Amgen Inc. 5.850% 6/1/17 150 179 Amgen Inc. 5.700% 2/1/19 75 90 Amgen Inc. 3.450% 10/1/20 225 237 Amgen Inc. 4.100% 6/15/21 150 164 Amgen Inc. 3.875% 11/15/21 200 215 Amgen Inc. 3.625% 5/15/22 225 238 Amgen Inc. 6.375% 6/1/37 125 156 Amgen Inc. 6.900% 6/1/38 275 367 Amgen Inc. 6.400% 2/1/39 175 222 Amgen Inc. 5.750% 3/15/40 125 148 Amgen Inc. 4.950% 10/1/41 150 158 Amgen Inc. 5.150% 11/15/41 325 361 Amgen Inc. 5.650% 6/15/42 175 208 Amgen Inc. 5.375% 5/15/43 75 87 Anheuser-Busch Cos. LLC 5.500% 1/15/18 75 91 Anheuser-Busch Cos. LLC 6.800% 8/20/32 150 208 Anheuser-Busch Cos. LLC 5.750% 4/1/36 115 147 Anheuser-Busch InBev Worldwide Inc. 1.500% 7/14/14 275 280 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 200 220 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 275 296 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 300 320 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 525 532 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 575 778 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 175 231 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 500 620 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 150 181 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 75 88 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 200 203 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 150 250 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 325 464 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 225 226 Archer-Daniels-Midland Co. 5.450% 3/15/18 75 90 Archer-Daniels-Midland Co. 4.479% 3/1/21 225 260 Archer-Daniels-Midland Co. 5.935% 10/1/32 100 124 Archer-Daniels-Midland Co. 5.375% 9/15/35 275 334 Archer-Daniels-Midland Co. 5.765% 3/1/41 75 97 AstraZeneca plc 5.400% 6/1/14 75 81 AstraZeneca plc 5.900% 9/15/17 550 675 AstraZeneca plc 1.950% 9/18/19 25 25 AstraZeneca plc 6.450% 9/15/37 450 616 AstraZeneca plc 4.000% 9/18/42 250 256 Baptist Health South Florida Obligated Group Revenue 4.590% 8/15/21 50 56 Baxter International Inc. 6.250% 12/1/37 300 418 Baxter International Inc. 3.650% 8/15/42 25 25 Beam Inc. 5.375% 1/15/16 45 51 Beam Inc. 1.875% 5/15/17 25 26 Beam Inc. 3.250% 5/15/22 50 52 Beam Inc. 5.875% 1/15/36 50 60 Becton Dickinson & Co. 5.000% 5/15/19 50 59 Becton Dickinson & Co. 3.250% 11/12/20 300 325 Becton Dickinson & Co. 3.125% 11/8/21 65 70 Biogen Idec Inc. 6.875% 3/1/18 325 400 Boston Scientific Corp. 4.500% 1/15/15 200 214 Boston Scientific Corp. 6.250% 11/15/15 325 369 Boston Scientific Corp. 6.000% 1/15/20 200 238 Boston Scientific Corp. 7.000% 11/15/35 25 32 Boston Scientific Corp. 7.375% 1/15/40 50 69 Bottling Group LLC 5.000% 11/15/13 75 79 Bottling Group LLC 5.500% 4/1/16 250 288 Bottling Group LLC 5.125% 1/15/19 100 119 Bristol-Myers Squibb Co. 5.450% 5/1/18 50 61 Bristol-Myers Squibb Co. 2.000% 8/1/22 275 267 Bristol-Myers Squibb Co. 7.150% 6/15/23 200 282 Bristol-Myers Squibb Co. 6.800% 11/15/26 100 141 Bristol-Myers Squibb Co. 5.875% 11/15/36 112 147 Bristol-Myers Squibb Co. 6.125% 5/1/38 50 69 Bristol-Myers Squibb Co. 3.250% 8/1/42 75 69 Bunge Ltd. Finance Corp. 5.350% 4/15/14 175 184 Bunge Ltd. Finance Corp. 5.100% 7/15/15 25 27 Bunge Ltd. Finance Corp. 4.100% 3/15/16 50 53 Bunge Ltd. Finance Corp. 8.500% 6/15/19 425 537 Campbell Soup Co. 3.050% 7/15/17 25 27 Campbell Soup Co. 4.250% 4/15/21 100 114 Campbell Soup Co. 3.800% 8/2/42 75 74 Cardinal Health Inc. 4.000% 6/15/15 50 54 Cardinal Health Inc. 4.625% 12/15/20 125 142 CareFusion Corp. 5.125% 8/1/14 50 54 CareFusion Corp. 6.375% 8/1/19 50 60 Celgene Corp. 2.450% 10/15/15 50 52 Celgene Corp. 1.900% 8/15/17 75 76 Celgene Corp. 3.950% 10/15/20 25 27 Celgene Corp. 3.250% 8/15/22 175 177 Celgene Corp. 5.700% 10/15/40 50 57 Church & Dwight Co. Inc. 3.350% 12/15/15 50 53 Clorox Co. 5.000% 1/15/15 250 273 Clorox Co. 3.800% 11/15/21 100 108 Coca-Cola Co. 0.750% 11/15/13 50 50 Coca-Cola Co. 3.625% 3/15/14 100 105 Coca-Cola Co. 0.750% 3/13/15 325 327 Coca-Cola Co. 1.500% 11/15/15 200 206 Coca-Cola Co. 1.800% 9/1/16 450 469 Coca-Cola Co. 5.350% 11/15/17 175 212 Coca-Cola Co. 4.875% 3/15/19 200 239 Coca-Cola Co. 3.150% 11/15/20 125 137 Coca-Cola Co. 3.300% 9/1/21 250 278 Coca-Cola Enterprises Inc. 3.500% 9/15/20 300 322 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 113 Coca-Cola HBC Finance BV 5.125% 9/17/13 100 103 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 400 438 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 25 27 Colgate-Palmolive Co. 0.600% 11/15/14 50 50 Colgate-Palmolive Co. 1.300% 1/15/17 200 204 Colgate-Palmolive Co. 2.450% 11/15/21 75 78 ConAgra Foods Inc. 3.250% 9/15/22 125 126 Covidien International Finance SA 1.350% 5/29/15 175 177 Covidien International Finance SA 6.000% 10/15/17 225 277 Covidien International Finance SA 3.200% 6/15/22 200 213 Covidien International Finance SA 6.550% 10/15/37 175 250 Delhaize Group SA 5.875% 2/1/14 125 132 Delhaize Group SA 5.700% 10/1/40 200 177 DENTSPLY International Inc. 2.750% 8/15/16 75 78 Diageo Capital plc 1.500% 5/11/17 1,200 1,221 Diageo Capital plc 5.750% 10/23/17 25 30 Diageo Capital plc 4.828% 7/15/20 300 354 Diageo Finance BV 5.300% 10/28/15 75 85 Diageo Investment Corp. 2.875% 5/11/22 100 104 Diageo Investment Corp. 4.250% 5/11/42 75 82 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 75 79 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 70 89 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 125 129 Dr Pepper Snapple Group Inc. 7.450% 5/1/38 25 37 Eli Lilly & Co. 4.200% 3/6/14 150 158 Eli Lilly & Co. 5.200% 3/15/17 150 177 Eli Lilly & Co. 5.500% 3/15/27 150 194 Eli Lilly & Co. 5.550% 3/15/37 150 194 Energizer Holdings Inc. 4.700% 5/19/21 50 53 Energizer Holdings Inc. 4.700% 5/24/22 25 27 Estee Lauder Cos. Inc. 2.350% 8/15/22 75 75 Estee Lauder Cos. Inc. 3.700% 8/15/42 25 25 Express Scripts Holding Co. 6.250% 6/15/14 75 82 5 Express Scripts Holding Co. 2.100% 2/12/15 325 332 Express Scripts Holding Co. 3.125% 5/15/16 100 107 5 Express Scripts Holding Co. 2.650% 2/15/17 350 368 Express Scripts Holding Co. 7.250% 6/15/19 50 65 5 Express Scripts Holding Co. 4.750% 11/15/21 150 173 5 Express Scripts Holding Co. 3.900% 2/15/22 100 109 5 Express Scripts Holding Co. 6.125% 11/15/41 175 228 Flowers Foods Inc. 4.375% 4/1/22 75 77 Genentech Inc. 4.750% 7/15/15 50 55 Genentech Inc. 5.250% 7/15/35 375 454 General Mills Inc. 5.700% 2/15/17 150 179 General Mills Inc. 5.650% 2/15/19 775 944 General Mills Inc. 3.150% 12/15/21 25 26 Gilead Sciences Inc. 2.400% 12/1/14 100 103 Gilead Sciences Inc. 4.500% 4/1/21 150 170 Gilead Sciences Inc. 4.400% 12/1/21 400 453 Gilead Sciences Inc. 5.650% 12/1/41 100 125 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 375 398 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 400 492 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 650 923 GlaxoSmithKline Capital plc 1.500% 5/8/17 525 534 GlaxoSmithKline Capital plc 2.850% 5/8/22 100 104 Hasbro Inc. 6.300% 9/15/17 175 205 Hasbro Inc. 6.350% 3/15/40 300 358 Hershey Co. 5.450% 9/1/16 50 58 Hershey Co. 1.500% 11/1/16 100 103 Hershey Co. 4.125% 12/1/20 50 57 HJ Heinz Co. 2.850% 3/1/22 50 51 HJ Heinz Finance Co. 6.750% 3/15/32 225 284 Hormel Foods Corp. 4.125% 4/15/21 25 28 Hospira Inc. 5.900% 6/15/14 75 81 Hospira Inc. 5.600% 9/15/40 50 53 Ingredion Inc. 3.200% 11/1/15 25 26 Ingredion Inc. 4.625% 11/1/20 25 28 Ingredion Inc. 6.625% 4/15/37 25 31 JM Smucker Co. 3.500% 10/15/21 50 53 Johnson & Johnson 5.550% 8/15/17 500 611 Johnson & Johnson 6.950% 9/1/29 25 37 Johnson & Johnson 4.950% 5/15/33 150 186 Johnson & Johnson 5.950% 8/15/37 200 284 Johnson & Johnson 4.500% 9/1/40 150 183 Kaiser Foundation Hospitals 3.500% 4/1/22 50 53 Kaiser Foundation Hospitals 4.875% 4/1/42 100 113 Kellogg Co. 1.875% 11/17/16 350 361 Kellogg Co. 4.150% 11/15/19 125 142 Kellogg Co. 4.000% 12/15/20 500 561 Kellogg Co. 3.125% 5/17/22 50 52 Kimberly-Clark Corp. 4.875% 8/15/15 200 224 Kimberly-Clark Corp. 6.125% 8/1/17 275 341 Kimberly-Clark Corp. 6.250% 7/15/18 50 63 Kimberly-Clark Corp. 3.625% 8/1/20 140 156 Kimberly-Clark Corp. 5.300% 3/1/41 350 457 Koninklijke Philips Electronics NV 5.750% 3/11/18 200 243 Koninklijke Philips Electronics NV 3.750% 3/15/22 300 325 Koninklijke Philips Electronics NV 6.875% 3/11/38 175 241 Koninklijke Philips Electronics NV 5.000% 3/15/42 50 57 5 Kraft Foods Group Inc. 1.625% 6/4/15 50 51 5 Kraft Foods Group Inc. 2.250% 6/5/17 150 155 5 Kraft Foods Group Inc. 6.125% 8/23/18 75 92 5 Kraft Foods Group Inc. 5.375% 2/10/20 65 78 5 Kraft Foods Group Inc. 3.500% 6/6/22 150 159 5 Kraft Foods Group Inc. 5.000% 6/4/42 325 366 Kroger Co. 3.900% 10/1/15 500 543 Kroger Co. 2.200% 1/15/17 100 102 Kroger Co. 6.150% 1/15/20 75 92 Kroger Co. 8.000% 9/15/29 125 167 Kroger Co. 7.500% 4/1/31 100 132 Kroger Co. 6.900% 4/15/38 75 95 Laboratory Corp. of America Holdings 5.625% 12/15/15 75 84 Laboratory Corp. of America Holdings 2.200% 8/23/17 25 26 Laboratory Corp. of America Holdings 3.750% 8/23/22 25 26 Life Technologies Corp. 4.400% 3/1/15 100 107 Life Technologies Corp. 3.500% 1/15/16 50 53 Life Technologies Corp. 6.000% 3/1/20 125 149 Life Technologies Corp. 5.000% 1/15/21 75 85 Lorillard Tobacco Co. 3.500% 8/4/16 50 53 Lorillard Tobacco Co. 8.125% 6/23/19 175 225 Lorillard Tobacco Co. 7.000% 8/4/41 75 90 Mattel Inc. 5.450% 11/1/41 50 56 McCormick & Co. Inc. 3.900% 7/15/21 50 55 McKesson Corp. 3.250% 3/1/16 425 457 McKesson Corp. 4.750% 3/1/21 25 29 McKesson Corp. 6.000% 3/1/41 475 649 Mead Johnson Nutrition Co. 3.500% 11/1/14 25 26 Mead Johnson Nutrition Co. 4.900% 11/1/19 600 685 Mead Johnson Nutrition Co. 5.900% 11/1/39 100 124 Medco Health Solutions Inc. 2.750% 9/15/15 300 314 Medco Health Solutions Inc. 7.125% 3/15/18 250 314 Medtronic Inc. 4.500% 3/15/14 75 79 Medtronic Inc. 3.000% 3/15/15 250 264 Medtronic Inc. 4.750% 9/15/15 100 112 Medtronic Inc. 5.600% 3/15/19 25 30 Medtronic Inc. 4.450% 3/15/20 125 145 Medtronic Inc. 6.500% 3/15/39 25 37 Medtronic Inc. 5.550% 3/15/40 350 442 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 50 59 Memorial Sloan-Kettering Cancer Center New York GO 3.774% 11/15/43 275 276 Merck & Co. Inc. 5.300% 12/1/13 250 264 Merck & Co. Inc. 4.750% 3/1/15 200 220 Merck & Co. Inc. 4.000% 6/30/15 100 110 Merck & Co. Inc. 2.250% 1/15/16 75 79 Merck & Co. Inc. 6.000% 9/15/17 200 247 Merck & Co. Inc. 1.100% 1/31/18 50 50 Merck & Co. Inc. 5.000% 6/30/19 100 121 Merck & Co. Inc. 3.875% 1/15/21 250 285 Merck & Co. Inc. 2.400% 9/15/22 250 252 Merck & Co. Inc. 6.400% 3/1/28 50 69 Merck & Co. Inc. 5.950% 12/1/28 75 100 Merck & Co. Inc. 6.500% 12/1/33 75 108 Merck & Co. Inc. 5.750% 11/15/36 350 467 Merck & Co. Inc. 6.550% 9/15/37 125 184 Merck & Co. Inc. 5.850% 6/30/39 75 103 Merck & Co. Inc. 3.600% 9/15/42 75 75 Molson Coors Brewing Co. 2.000% 5/1/17 25 26 Molson Coors Brewing Co. 3.500% 5/1/22 25 26 Molson Coors Brewing Co. 5.000% 5/1/42 100 112 Mondelez International Inc. 6.875% 1/26/39 25 35 Mondelez International Inc. 5.250% 10/1/13 25 26 Mondelez International Inc. 6.750% 2/19/14 75 81 Mondelez International Inc. 4.125% 2/9/16 925 1,018 Mondelez International Inc. 6.500% 8/11/17 475 584 Mondelez International Inc. 5.375% 2/10/20 435 525 Mondelez International Inc. 6.500% 11/1/31 200 256 Mondelez International Inc. 7.000% 8/11/37 400 560 Mondelez International Inc. 6.875% 2/1/38 575 800 Mondelez International Inc. 6.500% 2/9/40 225 306 New York University Hospitals Center GO 4.428% 7/1/42 75 76 Novant Health Inc. 5.850% 11/1/19 150 175 Novartis Capital Corp. 4.125% 2/10/14 525 551 Novartis Capital Corp. 2.900% 4/24/15 125 133 Novartis Capital Corp. 2.400% 9/21/22 75 75 Novartis Capital Corp. 3.700% 9/21/42 75 77 Novartis Securities Investment Ltd. 5.125% 2/10/19 650 783 Pepsi Bottling Group Inc. 7.000% 3/1/29 275 401 PepsiAmericas Inc. 5.000% 5/15/17 100 117 PepsiCo Inc. 3.750% 3/1/14 350 366 PepsiCo Inc. 0.750% 3/5/15 100 100 PepsiCo Inc. 0.700% 8/13/15 450 451 PepsiCo Inc. 2.500% 5/10/16 200 212 PepsiCo Inc. 1.250% 8/13/17 200 202 PepsiCo Inc. 5.000% 6/1/18 325 387 PepsiCo Inc. 7.900% 11/1/18 275 373 PepsiCo Inc. 4.500% 1/15/20 25 29 PepsiCo Inc. 3.000% 8/25/21 150 159 PepsiCo Inc. 2.750% 3/5/22 275 285 PepsiCo Inc. 5.500% 1/15/40 250 321 PepsiCo Inc. 4.875% 11/1/40 200 238 PepsiCo Inc. 4.000% 3/5/42 175 182 PerkinElmer Inc. 5.000% 11/15/21 75 83 Pfizer Inc. 5.350% 3/15/15 700 782 Pfizer Inc. 6.200% 3/15/19 600 765 Pfizer Inc. 7.200% 3/15/39 275 430 Pharmacia Corp. 6.600% 12/1/28 75 102 Philip Morris International Inc. 6.875% 3/17/14 150 164 Philip Morris International Inc. 2.500% 5/16/16 700 741 Philip Morris International Inc. 1.625% 3/20/17 50 51 Philip Morris International Inc. 1.125% 8/21/17 75 75 Philip Morris International Inc. 5.650% 5/16/18 325 398 Philip Morris International Inc. 6.375% 5/16/38 200 277 Philip Morris International Inc. 4.375% 11/15/41 425 458 Philip Morris International Inc. 4.500% 3/20/42 50 55 Philip Morris International Inc. 3.875% 8/21/42 25 25 3 Procter & Gamble - Esop 9.360% 1/1/21 347 468 Procter & Gamble Co. 4.950% 8/15/14 50 54 Procter & Gamble Co. 3.500% 2/15/15 150 160 Procter & Gamble Co. 1.450% 8/15/16 50 51 Procter & Gamble Co. 4.700% 2/15/19 100 119 Procter & Gamble Co. 6.450% 1/15/26 75 104 Procter & Gamble Co. 5.550% 3/5/37 325 440 Quest Diagnostics Inc. 5.450% 11/1/15 200 224 Quest Diagnostics Inc. 6.950% 7/1/37 75 99 Ralcorp Holdings Inc. 6.625% 8/15/39 250 267 Reynolds American Inc. 6.750% 6/15/17 150 182 Reynolds American Inc. 7.250% 6/15/37 125 158 Safeway Inc. 6.250% 3/15/14 150 160 Safeway Inc. 6.350% 8/15/17 100 113 Safeway Inc. 5.000% 8/15/19 125 130 Safeway Inc. 3.950% 8/15/20 250 243 Safeway Inc. 7.250% 2/1/31 75 80 Sanofi 1.625% 3/28/14 50 51 Sanofi 2.625% 3/29/16 200 212 Sanofi 4.000% 3/29/21 600 686 St. Jude Medical Inc. 3.750% 7/15/14 225 237 Stryker Corp. 3.000% 1/15/15 50 53 Stryker Corp. 2.000% 9/30/16 100 104 Stryker Corp. 4.375% 1/15/20 50 57 Sysco Corp. 5.250% 2/12/18 100 120 Sysco Corp. 5.375% 9/21/35 100 127 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 75 79 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 25 27 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 200 265 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 100 106 Teva Pharmaceutical Finance IV BV 3.650% 11/10/21 75 81 Teva Pharmaceutical Finance IV LLC 1.700% 11/10/14 50 51 Thermo Fisher Scientific Inc. 3.250% 11/20/14 75 79 Thermo Fisher Scientific Inc. 3.200% 5/1/15 200 212 Thermo Fisher Scientific Inc. 2.250% 8/15/16 500 519 Thermo Fisher Scientific Inc. 4.500% 3/1/21 300 342 Tyson Foods Inc. 4.500% 6/15/22 275 288 Unilever Capital Corp. 3.650% 2/15/14 25 26 Unilever Capital Corp. 2.750% 2/10/16 500 533 Unilever Capital Corp. 4.250% 2/10/21 200 233 Unilever Capital Corp. 5.900% 11/15/32 50 71 UST LLC 5.750% 3/1/18 75 90 Watson Pharmaceuticals Inc. 1.875% 10/1/17 100 101 Watson Pharmaceuticals Inc. 3.250% 10/1/22 175 177 Watson Pharmaceuticals Inc. 4.625% 10/1/42 50 51 Wyeth LLC 5.500% 2/1/14 50 53 Wyeth LLC 5.500% 2/15/16 200 232 Wyeth LLC 5.450% 4/1/17 50 60 Wyeth LLC 6.450% 2/1/24 100 137 Wyeth LLC 6.500% 2/1/34 250 349 Wyeth LLC 6.000% 2/15/36 175 235 Wyeth LLC 5.950% 4/1/37 650 873 Zimmer Holdings Inc. 1.400% 11/30/14 75 75 Zimmer Holdings Inc. 4.625% 11/30/19 50 57 Zimmer Holdings Inc. 3.375% 11/30/21 100 105 Zimmer Holdings Inc. 5.750% 11/30/39 50 61 Energy (1.6%) Alberta Energy Co. Ltd. 7.375% 11/1/31 125 155 Anadarko Petroleum Corp. 7.625% 3/15/14 150 164 Anadarko Petroleum Corp. 5.750% 6/15/14 25 27 Anadarko Petroleum Corp. 5.950% 9/15/16 500 581 Anadarko Petroleum Corp. 6.450% 9/15/36 775 965 Anadarko Petroleum Corp. 7.950% 6/15/39 25 36 Anadarko Petroleum Corp. 6.200% 3/15/40 275 337 Apache Corp. 5.625% 1/15/17 100 119 Apache Corp. 1.750% 4/15/17 75 78 Apache Corp. 6.900% 9/15/18 150 193 Apache Corp. 3.625% 2/1/21 75 83 Apache Corp. 6.000% 1/15/37 350 467 Apache Corp. 5.100% 9/1/40 350 415 Apache Corp. 4.750% 4/15/43 200 229 Baker Hughes Inc. 3.200% 8/15/21 300 326 Baker Hughes Inc. 6.875% 1/15/29 100 136 Baker Hughes Inc. 5.125% 9/15/40 275 338 BP Capital Markets plc 5.250% 11/7/13 350 368 BP Capital Markets plc 3.625% 5/8/14 50 52 BP Capital Markets plc 1.700% 12/5/14 500 513 BP Capital Markets plc 3.875% 3/10/15 275 295 BP Capital Markets plc 3.125% 10/1/15 450 480 BP Capital Markets plc 3.200% 3/11/16 225 241 BP Capital Markets plc 2.248% 11/1/16 500 523 BP Capital Markets plc 1.846% 5/5/17 225 230 BP Capital Markets plc 4.750% 3/10/19 200 233 BP Capital Markets plc 4.500% 10/1/20 225 260 BP Capital Markets plc 4.742% 3/11/21 350 410 BP Capital Markets plc 3.245% 5/6/22 250 264 Burlington Resources Finance Co. 7.400% 12/1/31 175 257 Cameron International Corp. 6.375% 7/15/18 100 121 Cameron International Corp. 7.000% 7/15/38 100 132 Canadian Natural Resources Ltd. 4.900% 12/1/14 150 163 Canadian Natural Resources Ltd. 6.000% 8/15/16 125 148 Canadian Natural Resources Ltd. 5.700% 5/15/17 225 267 Canadian Natural Resources Ltd. 7.200% 1/15/32 225 311 Canadian Natural Resources Ltd. 6.450% 6/30/33 125 163 Canadian Natural Resources Ltd. 6.500% 2/15/37 150 196 Cenovus Energy Inc. 4.500% 9/15/14 150 161 Cenovus Energy Inc. 5.700% 10/15/19 50 61 Cenovus Energy Inc. 6.750% 11/15/39 450 614 Cenovus Energy Inc. 4.450% 9/15/42 150 156 Chevron Corp. 3.950% 3/3/14 300 315 Chevron Corp. 4.950% 3/3/19 275 333 ConocoPhillips 4.750% 2/1/14 33 35 ConocoPhillips 4.600% 1/15/15 500 546 ConocoPhillips 5.750% 2/1/19 875 1,090 ConocoPhillips 5.900% 10/15/32 50 65 ConocoPhillips 5.900% 5/15/38 50 67 ConocoPhillips 6.500% 2/1/39 500 724 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 250 297 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 200 260 ConocoPhillips Holding Co. 6.950% 4/15/29 150 212 Devon Energy Corp. 5.625% 1/15/14 100 106 Devon Energy Corp. 2.400% 7/15/16 50 52 Devon Energy Corp. 1.875% 5/15/17 100 102 Devon Energy Corp. 4.000% 7/15/21 100 111 Devon Energy Corp. 3.250% 5/15/22 125 130 Devon Energy Corp. 7.950% 4/15/32 50 75 Devon Energy Corp. 5.600% 7/15/41 250 296 Devon Energy Corp. 4.750% 5/15/42 75 81 Devon Financing Corp. ULC 7.875% 9/30/31 300 433 Diamond Offshore Drilling Inc. 4.875% 7/1/15 25 28 Diamond Offshore Drilling Inc. 5.875% 5/1/19 75 93 Diamond Offshore Drilling Inc. 5.700% 10/15/39 100 132 Encana Corp. 4.750% 10/15/13 25 26 Encana Corp. 5.900% 12/1/17 225 268 Encana Corp. 6.500% 8/15/34 325 387 Encana Corp. 6.625% 8/15/37 125 153 EnCana Holdings Finance Corp. 5.800% 5/1/14 100 107 Ensco plc 3.250% 3/15/16 125 134 Ensco plc 4.700% 3/15/21 225 253 EOG Resources Inc. 2.950% 6/1/15 125 132 EOG Resources Inc. 5.875% 9/15/17 125 152 EOG Resources Inc. 4.400% 6/1/20 100 116 EOG Resources Inc. 4.100% 2/1/21 350 397 EQT Corp. 6.500% 4/1/18 350 403 FMC Technologies Inc. 2.000% 10/1/17 100 101 FMC Technologies Inc. 3.450% 10/1/22 25 25 Halliburton Co. 6.150% 9/15/19 200 250 Halliburton Co. 6.700% 9/15/38 125 178 Halliburton Co. 7.450% 9/15/39 200 305 Hess Corp. 7.875% 10/1/29 350 484 Hess Corp. 7.125% 3/15/33 100 133 Hess Corp. 5.600% 2/15/41 250 290 Husky Energy Inc. 5.900% 6/15/14 300 326 Husky Energy Inc. 6.150% 6/15/19 100 120 Husky Energy Inc. 6.800% 9/15/37 50 66 Kerr-McGee Corp. 6.950% 7/1/24 250 324 Kerr-McGee Corp. 7.875% 9/15/31 50 67 Marathon Oil Corp. 5.900% 3/15/18 46 56 Marathon Oil Corp. 6.800% 3/15/32 300 399 Marathon Petroleum Corp. 3.500% 3/1/16 250 266 Marathon Petroleum Corp. 5.125% 3/1/21 375 432 Murphy Oil Corp. 4.000% 6/1/22 50 53 Nabors Industries Inc. 6.150% 2/15/18 450 528 Nabors Industries Inc. 5.000% 9/15/20 175 193 Nexen Inc. 7.875% 3/15/32 50 69 Nexen Inc. 6.400% 5/15/37 300 383 Nexen Inc. 7.500% 7/30/39 200 286 Noble Energy Inc. 8.250% 3/1/19 400 519 Noble Energy Inc. 4.150% 12/15/21 175 189 Noble Holding International Ltd. 2.500% 3/15/17 100 103 Noble Holding International Ltd. 4.900% 8/1/20 125 140 Noble Holding International Ltd. 3.950% 3/15/22 50 52 Noble Holding International Ltd. 6.200% 8/1/40 100 116 Noble Holding International Ltd. 6.050% 3/1/41 150 175 Noble Holding International Ltd. 5.250% 3/15/42 100 107 Occidental Petroleum Corp. 2.500% 2/1/16 200 212 Occidental Petroleum Corp. 1.500% 2/15/18 750 762 Occidental Petroleum Corp. 4.100% 2/1/21 350 402 Petro-Canada 7.875% 6/15/26 25 36 Petro-Canada 7.000% 11/15/28 100 126 Petro-Canada 5.350% 7/15/33 150 167 Petro-Canada 6.800% 5/15/38 125 170 5 Phillips 66 1.950% 3/5/15 125 128 5 Phillips 66 2.950% 5/1/17 350 370 5 Phillips 66 4.300% 4/1/22 275 301 5 Phillips 66 5.875% 5/1/42 175 210 Pioneer Natural Resources Co. 3.950% 7/15/22 450 478 Pride International Inc. 6.875% 8/15/20 275 348 Rowan Cos. Inc. 5.000% 9/1/17 175 193 Rowan Cos. Inc. 7.875% 8/1/19 75 92 Shell International Finance BV 4.000% 3/21/14 300 316 Shell International Finance BV 3.100% 6/28/15 1,425 1,523 Shell International Finance BV 3.250% 9/22/15 100 108 Shell International Finance BV 4.300% 9/22/19 550 644 Shell International Finance BV 6.375% 12/15/38 475 686 5 Southwestern Energy Co. 4.100% 3/15/22 75 80 Suncor Energy Inc. 6.100% 6/1/18 25 31 Suncor Energy Inc. 5.950% 12/1/34 75 93 Suncor Energy Inc. 6.500% 6/15/38 925 1,228 Talisman Energy Inc. 5.125% 5/15/15 50 54 Talisman Energy Inc. 7.750% 6/1/19 200 254 Talisman Energy Inc. 3.750% 2/1/21 225 235 Talisman Energy Inc. 5.850% 2/1/37 150 170 Tosco Corp. 8.125% 2/15/30 100 151 Total Capital Canada Ltd. 1.625% 1/28/14 300 305 Total Capital International SA 1.550% 6/28/17 350 356 Total Capital International SA 2.875% 2/17/22 300 314 Total Capital International SA 2.700% 1/25/23 50 51 Total Capital SA 3.000% 6/24/15 450 479 Total Capital SA 4.450% 6/24/20 375 437 Total Capital SA 4.125% 1/28/21 125 143 Transocean Inc. 4.950% 11/15/15 850 931 Transocean Inc. 2.500% 10/15/17 75 75 Transocean Inc. 6.000% 3/15/18 75 88 Transocean Inc. 6.500% 11/15/20 150 179 Transocean Inc. 3.800% 10/15/22 75 75 Transocean Inc. 7.500% 4/15/31 175 216 Transocean Inc. 6.800% 3/15/38 150 181 Valero Energy Corp. 9.375% 3/15/19 100 136 Valero Energy Corp. 6.125% 2/1/20 75 91 Valero Energy Corp. 7.500% 4/15/32 725 907 Weatherford International Inc. 6.350% 6/15/17 250 291 Weatherford International Inc. 6.800% 6/15/37 150 163 Weatherford International Ltd. 6.000% 3/15/18 750 861 Weatherford International Ltd. 6.500% 8/1/36 275 296 XTO Energy Inc. 5.750% 12/15/13 250 266 XTO Energy Inc. 6.250% 8/1/17 375 472 Other Industrial (0.0%) California Institute of Technology GO 4.700% 11/1/11 300 335 Cintas Corp. No 2 6.125% 12/1/17 75 91 Cintas Corp. No 2 3.250% 6/1/22 75 77 Fluor Corp. 3.375% 9/15/21 75 80 Massachusetts Institute of Technology GO 5.600% 7/1/11 200 289 5 URS Corp. 5.000% 4/1/22 150 153 Technology (1.0%) Adobe Systems Inc. 3.250% 2/1/15 100 105 Adobe Systems Inc. 4.750% 2/1/20 175 198 Agilent Technologies Inc. 5.500% 9/14/15 50 56 Agilent Technologies Inc. 6.500% 11/1/17 400 489 Altera Corp. 1.750% 5/15/17 50 51 Amphenol Corp. 4.750% 11/15/14 100 107 Analog Devices Inc. 5.000% 7/1/14 100 108 Applied Materials Inc. 2.650% 6/15/16 50 53 Applied Materials Inc. 4.300% 6/15/21 650 736 Applied Materials Inc. 5.850% 6/15/41 150 188 Arrow Electronics Inc. 3.375% 11/1/15 75 78 Avnet Inc. 5.875% 6/15/20 200 224 BMC Software Inc. 7.250% 6/1/18 50 60 Broadcom Corp. 1.500% 11/1/13 50 51 Broadcom Corp. 2.700% 11/1/18 50 54 5 Broadcom Corp. 2.500% 8/15/22 125 125 CA Inc. 5.375% 12/1/19 175 201 Cisco Systems Inc. 1.625% 3/14/14 450 459 Cisco Systems Inc. 2.900% 11/17/14 125 132 Cisco Systems Inc. 5.500% 2/22/16 200 233 Cisco Systems Inc. 3.150% 3/14/17 50 55 Cisco Systems Inc. 4.950% 2/15/19 475 570 Cisco Systems Inc. 4.450% 1/15/20 825 968 Cisco Systems Inc. 5.900% 2/15/39 200 266 Cisco Systems Inc. 5.500% 1/15/40 175 225 Computer Sciences Corp. 6.500% 3/15/18 50 58 Corning Inc. 6.625% 5/15/19 25 31 Corning Inc. 4.700% 3/15/37 300 318 Corning Inc. 5.750% 8/15/40 75 91 Dell Inc. 2.300% 9/10/15 75 78 Dell Inc. 5.650% 4/15/18 200 233 Dell Inc. 5.875% 6/15/19 75 89 Dell Inc. 6.500% 4/15/38 100 123 Equifax Inc. 4.450% 12/1/14 50 53 Equifax Inc. 6.300% 7/1/17 25 30 Fiserv Inc. 3.125% 10/1/15 50 52 Fiserv Inc. 6.800% 11/20/17 150 180 Fiserv Inc. 3.500% 10/1/22 150 150 Google Inc. 2.125% 5/19/16 25 26 Google Inc. 3.625% 5/19/21 150 169 Harris Corp. 5.000% 10/1/15 125 138 Harris Corp. 4.400% 12/15/20 50 54 Harris Corp. 6.150% 12/15/40 75 92 Hewlett-Packard Co. 6.125% 3/1/14 700 748 Hewlett-Packard Co. 4.750% 6/2/14 350 369 Hewlett-Packard Co. 2.625% 12/9/14 425 436 Hewlett-Packard Co. 2.350% 3/15/15 150 153 Hewlett-Packard Co. 2.125% 9/13/15 250 254 Hewlett-Packard Co. 3.000% 9/15/16 150 155 Hewlett-Packard Co. 3.300% 12/9/16 50 52 Hewlett-Packard Co. 2.600% 9/15/17 150 151 Hewlett-Packard Co. 5.500% 3/1/18 75 85 Hewlett-Packard Co. 3.750% 12/1/20 325 329 Hewlett-Packard Co. 4.300% 6/1/21 800 815 Hewlett-Packard Co. 4.375% 9/15/21 200 205 Hewlett-Packard Co. 4.650% 12/9/21 100 104 Hewlett-Packard Co. 4.050% 9/15/22 50 51 Hewlett-Packard Co. 6.000% 9/15/41 200 214 Intel Corp. 1.950% 10/1/16 100 105 Intel Corp. 3.300% 10/1/21 100 109 Intel Corp. 4.800% 10/1/41 475 556 International Business Machines Corp. 2.000% 1/5/16 25 26 International Business Machines Corp. 5.700% 9/14/17 2,150 2,632 International Business Machines Corp. 1.875% 5/15/19 25 26 International Business Machines Corp. 7.000% 10/30/25 300 444 International Business Machines Corp. 6.220% 8/1/27 75 103 International Business Machines Corp. 6.500% 1/15/28 75 103 International Business Machines Corp. 5.875% 11/29/32 325 446 International Business Machines Corp. 5.600% 11/30/39 198 264 International Business Machines Corp. 4.000% 6/20/42 218 236 Juniper Networks Inc. 3.100% 3/15/16 30 31 Juniper Networks Inc. 4.600% 3/15/21 50 54 Juniper Networks Inc. 5.950% 3/15/41 25 28 KLA-Tencor Corp. 6.900% 5/1/18 125 151 Lexmark International Inc. 6.650% 6/1/18 150 164 Microsoft Corp. 2.950% 6/1/14 500 522 Microsoft Corp. 1.625% 9/25/15 150 155 Microsoft Corp. 4.200% 6/1/19 25 29 Microsoft Corp. 3.000% 10/1/20 225 247 Microsoft Corp. 5.200% 6/1/39 25 33 Microsoft Corp. 4.500% 10/1/40 100 118 Microsoft Corp. 5.300% 2/8/41 200 265 Motorola Solutions Inc. 3.750% 5/15/22 250 260 Motorola Solutions Inc. 7.500% 5/15/25 50 62 Oracle Corp. 3.750% 7/8/14 225 238 Oracle Corp. 5.250% 1/15/16 275 316 Oracle Corp. 5.750% 4/15/18 300 372 Oracle Corp. 5.000% 7/8/19 550 669 Oracle Corp. 6.500% 4/15/38 200 286 Oracle Corp. 6.125% 7/8/39 150 206 Oracle Corp. 5.375% 7/15/40 600 769 Pitney Bowes Inc. 4.875% 8/15/14 100 105 Pitney Bowes Inc. 4.750% 1/15/16 375 401 SAIC Inc. 4.450% 12/1/20 75 82 SAIC Inc. 5.950% 12/1/40 75 86 Science Applications International Corp. 5.500% 7/1/33 25 25 Symantec Corp. 2.750% 9/15/15 25 26 Symantec Corp. 2.750% 6/15/17 175 180 Symantec Corp. 4.200% 9/15/20 50 52 Symantec Corp. 3.950% 6/15/22 175 178 Telefonaktiebolaget LM Ericsson 4.125% 5/15/22 50 52 Texas Instruments Inc. 0.450% 8/3/15 225 224 Texas Instruments Inc. 2.375% 5/16/16 75 79 Texas Instruments Inc. 1.650% 8/3/19 200 200 Tyco Electronics Group SA 7.125% 10/1/37 300 402 Verisk Analytics Inc. 4.125% 9/12/22 125 127 Xerox Corp. 8.250% 5/15/14 150 167 Xerox Corp. 6.400% 3/15/16 100 114 Xerox Corp. 6.750% 2/1/17 100 118 Xerox Corp. 2.950% 3/15/17 500 517 Xerox Corp. 6.350% 5/15/18 175 206 Xerox Corp. 5.625% 12/15/19 25 29 Xerox Corp. 6.750% 12/15/39 375 468 Transportation (0.5%) 3 American Airlines 2011-2 Class A Pass Through Trust 8.625% 4/15/23 97 104 3 American Airlines Pass Through Trust 2009- 1A 10.375% 1/2/21 64 70 Burlington Northern Santa Fe LLC 5.650% 5/1/17 100 119 Burlington Northern Santa Fe LLC 3.600% 9/1/20 175 190 Burlington Northern Santa Fe LLC 3.450% 9/15/21 275 294 Burlington Northern Santa Fe LLC 3.050% 3/15/22 150 155 Burlington Northern Santa Fe LLC 3.050% 9/1/22 150 155 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 161 Burlington Northern Santa Fe LLC 5.050% 3/1/41 225 258 Burlington Northern Santa Fe LLC 5.400% 6/1/41 250 302 Burlington Northern Santa Fe LLC 4.400% 3/15/42 250 265 Burlington Northern Santa Fe LLC 4.375% 9/1/42 100 106 Canadian National Railway Co. 5.800% 6/1/16 100 117 Canadian National Railway Co. 5.550% 3/1/19 300 368 Canadian National Railway Co. 2.850% 12/15/21 200 211 Canadian National Railway Co. 6.200% 6/1/36 75 103 Canadian National Railway Co. 6.375% 11/15/37 100 142 Canadian Pacific Railway Co. 4.450% 3/15/23 25 28 Canadian Pacific Railway Co. 7.125% 10/15/31 100 130 Canadian Pacific Railway Co. 5.950% 5/15/37 150 179 Con-way Inc. 6.700% 5/1/34 100 108 3 Continental Airlines 1998-1 Class A Pass Through Trusts 6.648% 3/15/19 131 140 3 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 11/10/19 135 155 3 Continental Airlines 2012-1 Class A Pass Through Trusts 4.150% 10/11/25 450 461 CSX Corp. 6.250% 4/1/15 50 57 CSX Corp. 5.600% 5/1/17 175 206 CSX Corp. 7.900% 5/1/17 73 93 CSX Corp. 6.250% 3/15/18 375 459 CSX Corp. 7.375% 2/1/19 425 543 CSX Corp. 6.000% 10/1/36 50 63 CSX Corp. 6.220% 4/30/40 152 197 CSX Corp. 5.500% 4/15/41 25 30 CSX Corp. 4.750% 5/30/42 275 299 3 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 177 197 3 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 287 328 3 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 5/23/19 115 123 FedEx Corp. 2.625% 8/1/22 75 75 FedEx Corp. 3.875% 8/1/42 100 98 JB Hunt Transport Services Inc. 3.375% 9/15/15 250 259 Norfolk Southern Corp. 7.700% 5/15/17 450 568 Norfolk Southern Corp. 5.750% 4/1/18 100 120 Norfolk Southern Corp. 5.900% 6/15/19 175 214 5 Norfolk Southern Corp. 2.903% 2/15/23 48 49 Norfolk Southern Corp. 7.800% 5/15/27 160 235 Norfolk Southern Corp. 4.837% 10/1/41 513 585 Ryder System Inc. 5.850% 3/1/14 75 80 Ryder System Inc. 3.150% 3/2/15 100 104 Ryder System Inc. 7.200% 9/1/15 100 116 Ryder System Inc. 3.600% 3/1/16 230 244 Ryder System Inc. 5.850% 11/1/16 25 29 Southwest Airlines Co. 5.750% 12/15/16 75 85 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 40 46 Union Pacific Corp. 4.163% 7/15/22 659 752 Union Pacific Corp. 7.125% 2/1/28 150 209 Union Pacific Corp. 4.750% 9/15/41 350 395 United Parcel Service Inc. 3.875% 4/1/14 200 210 United Parcel Service Inc. 5.500% 1/15/18 75 91 United Parcel Service Inc. 5.125% 4/1/19 100 121 United Parcel Service Inc. 3.125% 1/15/21 725 781 United Parcel Service Inc. 6.200% 1/15/38 100 141 United Parcel Service Inc. 3.625% 10/1/42 25 25 Utilities (2.4%) Electric (1.7%) AEP Texas Central Co. 6.650% 2/15/33 200 259 Alabama Power Co. 5.500% 10/15/17 225 272 Alabama Power Co. 5.200% 6/1/41 175 219 Ameren Illinois Co. 6.125% 11/15/17 25 30 Ameren Illinois Co. 2.700% 9/1/22 500 508 Appalachian Power Co. 3.400% 5/24/15 150 159 Appalachian Power Co. 4.600% 3/30/21 75 87 Appalachian Power Co. 6.700% 8/15/37 250 333 Arizona Public Service Co. 5.800% 6/30/14 75 82 Arizona Public Service Co. 8.750% 3/1/19 200 264 Arizona Public Service Co. 4.500% 4/1/42 25 27 Baltimore Gas & Electric Co. 5.900% 10/1/16 100 117 Baltimore Gas & Electric Co. 3.500% 11/15/21 350 375 Carolina Power & Light Co. 5.300% 1/15/19 175 211 CenterPoint Energy Houston Electric LLC 6.950% 3/15/33 50 72 CenterPoint Energy Inc. 6.500% 5/1/18 400 482 Cleco Power LLC 6.000% 12/1/40 100 121 Cleveland Electric Illuminating Co. 5.500% 8/15/24 225 272 Commonwealth Edison Co. 1.625% 1/15/14 75 76 Commonwealth Edison Co. 5.950% 8/15/16 575 678 Commonwealth Edison Co. 6.150% 9/15/17 325 398 Commonwealth Edison Co. 5.800% 3/15/18 75 92 Commonwealth Edison Co. 4.000% 8/1/20 25 28 Commonwealth Edison Co. 5.900% 3/15/36 50 66 Commonwealth Edison Co. 6.450% 1/15/38 175 246 Connecticut Light & Power Co. 6.350% 6/1/36 175 241 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 100 118 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 200 260 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 200 247 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 275 365 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 75 104 Consolidated Natural Gas Co. 5.000% 12/1/14 300 325 Constellation Energy Group Inc. 4.550% 6/15/15 300 326 Constellation Energy Group Inc. 5.150% 12/1/20 200 233 Consumers Energy Co. 5.500% 8/15/16 100 117 Consumers Energy Co. 5.650% 9/15/18 700 867 Delmarva Power & Light Co. 4.000% 6/1/42 50 54 Detroit Edison Co. 3.900% 6/1/21 100 113 Detroit Edison Co. 2.650% 6/15/22 200 206 Detroit Edison Co. 3.950% 6/15/42 375 393 Dominion Resources Inc. 5.150% 7/15/15 600 667 Dominion Resources Inc. 6.000% 11/30/17 250 303 Dominion Resources Inc. 6.400% 6/15/18 342 428 Dominion Resources Inc. 6.300% 3/15/33 100 128 Dominion Resources Inc. 5.950% 6/15/35 225 286 Dominion Resources Inc. 4.050% 9/15/42 100 101 Duke Energy Carolinas LLC 4.300% 6/15/20 250 290 Duke Energy Carolinas LLC 3.900% 6/15/21 500 562 Duke Energy Carolinas LLC 6.000% 12/1/28 125 156 Duke Energy Carolinas LLC 6.100% 6/1/37 100 130 Duke Energy Carolinas LLC 6.000% 1/15/38 25 33 Duke Energy Carolinas LLC 6.050% 4/15/38 25 33 Duke Energy Carolinas LLC 5.300% 2/15/40 175 212 Duke Energy Carolinas LLC 4.000% 9/30/42 75 77 Duke Energy Corp. 3.350% 4/1/15 200 212 Duke Energy Corp. 1.625% 8/15/17 325 326 Duke Energy Corp. 5.050% 9/15/19 75 88 Duke Energy Corp. 3.050% 8/15/22 75 76 Duke Energy Indiana Inc. 3.750% 7/15/20 25 28 Duke Energy Indiana Inc. 6.350% 8/15/38 225 307 Duke Energy Indiana Inc. 4.200% 3/15/42 400 408 El Paso Electric Co. 6.000% 5/15/35 50 60 Entergy Arkansas Inc. 3.750% 2/15/21 75 81 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 200 234 Entergy Louisiana LLC 1.875% 12/15/14 50 51 Entergy Louisiana LLC 5.400% 11/1/24 475 586 Exelon Generation Co. LLC 4.000% 10/1/20 225 238 5 Exelon Generation Co. LLC 5.600% 6/15/42 205 220 FirstEnergy Corp. 7.375% 11/15/31 200 262 FirstEnergy Solutions Corp. 6.800% 8/15/39 200 221 Florida Power & Light Co. 5.550% 11/1/17 25 31 Florida Power & Light Co. 5.625% 4/1/34 25 32 Florida Power & Light Co. 5.400% 9/1/35 75 94 Florida Power & Light Co. 6.200% 6/1/36 50 69 Florida Power & Light Co. 5.650% 2/1/37 100 130 Florida Power & Light Co. 5.850% 5/1/37 25 33 Florida Power & Light Co. 5.950% 2/1/38 150 204 Florida Power & Light Co. 5.960% 4/1/39 475 646 Florida Power Corp. 5.650% 6/15/18 75 91 Florida Power Corp. 6.350% 9/15/37 225 305 Florida Power Corp. 6.400% 6/15/38 650 891 Georgia Power Co. 0.750% 8/10/15 125 125 Georgia Power Co. 3.000% 4/15/16 575 619 Georgia Power Co. 5.400% 6/1/40 300 370 Iberdrola International BV 6.750% 7/15/36 75 80 Indiana Michigan Power Co. 6.050% 3/15/37 200 249 3 Integrys Energy Group Inc. 6.110% 12/1/66 150 157 Interstate Power & Light Co. 6.250% 7/15/39 50 66 Jersey Central Power & Light Co. 5.625% 5/1/16 125 145 Jersey Central Power & Light Co. 5.650% 6/1/17 475 558 3 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 75 85 Kansas City Power & Light Co. 6.050% 11/15/35 50 62 Kansas City Power & Light Co. 5.300% 10/1/41 100 116 Kentucky Utilities Co. 1.625% 11/1/15 425 437 Kentucky Utilities Co. 3.250% 11/1/20 50 54 Kentucky Utilities Co. 5.125% 11/1/40 125 156 LG&E & KU Energy LLC 2.125% 11/15/15 75 76 LG&E & KU Energy LLC 3.750% 11/15/20 100 105 Louisville Gas & Electric Co. 1.625% 11/15/15 125 128 Louisville Gas & Electric Co. 5.125% 11/15/40 125 154 MidAmerican Energy Co. 5.950% 7/15/17 75 91 MidAmerican Energy Co. 5.300% 3/15/18 50 60 MidAmerican Energy Co. 6.750% 12/30/31 125 172 MidAmerican Energy Co. 5.750% 11/1/35 250 320 MidAmerican Energy Holdings Co. 5.750% 4/1/18 575 696 MidAmerican Energy Holdings Co. 5.950% 5/15/37 375 472 MidAmerican Energy Holdings Co. 6.500% 9/15/37 50 67 Mississippi Power Co. 4.250% 3/15/42 150 154 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 175 185 National Rural Utilities Cooperative Finance Corp. 1.000% 2/2/15 225 227 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 250 297 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 200 240 National Rural Utilities Cooperative Finance Corp. 3.050% 2/15/22 250 265 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 175 267 Nevada Power Co. 6.500% 5/15/18 300 380 Nevada Power Co. 7.125% 3/15/19 550 718 NextEra Energy Capital Holdings Inc. 2.550% 11/15/13 725 738 3 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 75 79 3 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 75 80 Northern States Power Co. 1.950% 8/15/15 25 26 Northern States Power Co. 5.250% 3/1/18 150 182 Northern States Power Co. 6.250% 6/1/36 50 70 Northern States Power Co. 6.200% 7/1/37 50 70 Northern States Power Co. 5.350% 11/1/39 175 224 NSTAR Electric Co. 4.875% 4/15/14 50 53 NSTAR Electric Co. 5.625% 11/15/17 150 180 NSTAR Electric Co. 5.500% 3/15/40 75 97 NSTAR LLC 4.500% 11/15/19 25 28 Oglethorpe Power Corp. 5.950% 11/1/39 50 65 Oglethorpe Power Corp. 5.375% 11/1/40 125 149 Ohio Edison Co. 6.400% 7/15/16 175 207 Ohio Power Co. 6.000% 6/1/16 75 87 Oklahoma Gas & Electric Co. 5.850% 6/1/40 100 129 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 125 139 Oncor Electric Delivery Co. LLC 4.100% 6/1/22 175 186 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 125 159 Oncor Electric Delivery Co. LLC 7.500% 9/1/38 225 292 Pacific Gas & Electric Co. 4.800% 3/1/14 700 741 Pacific Gas & Electric Co. 5.625% 11/30/17 150 183 Pacific Gas & Electric Co. 8.250% 10/15/18 200 275 Pacific Gas & Electric Co. 6.050% 3/1/34 625 819 Pacific Gas & Electric Co. 6.350% 2/15/38 100 136 Pacific Gas & Electric Co. 5.400% 1/15/40 250 307 Pacific Gas & Electric Co. 4.450% 4/15/42 225 244 PacifiCorp 7.700% 11/15/31 600 904 PacifiCorp 5.250% 6/15/35 100 121 PacifiCorp 4.100% 2/1/42 75 80 Peco Energy Co. 5.350% 3/1/18 50 60 Peco Energy Co. 2.375% 9/15/22 75 76 Pennsylvania Electric Co. 6.050% 9/1/17 75 89 Pepco Holdings Inc. 2.700% 10/1/15 175 182 Potomac Electric Power Co. 6.500% 11/15/37 100 143 PPL Electric Utilities Corp. 3.000% 9/15/21 125 133 PPL Energy Supply LLC 6.200% 5/15/16 23 26 PPL Energy Supply LLC 6.500% 5/1/18 50 59 PPL Energy Supply LLC 4.600% 12/15/21 125 134 Progress Energy Inc. 6.050% 3/15/14 50 54 Progress Energy Inc. 3.150% 4/1/22 25 25 Progress Energy Inc. 7.000% 10/30/31 119 158 Progress Energy Inc. 6.000% 12/1/39 25 31 PSEG Power LLC 5.000% 4/1/14 75 80 PSEG Power LLC 5.500% 12/1/15 75 84 PSEG Power LLC 8.625% 4/15/31 481 708 Public Service Co. of Colorado 5.125% 6/1/19 275 332 Public Service Co. of Colorado 3.200% 11/15/20 25 27 Public Service Co. of Colorado 6.250% 9/1/37 25 35 Public Service Co. of Colorado 4.750% 8/15/41 75 89 Public Service Co. of Colorado 3.600% 9/15/42 175 173 Public Service Co. of Oklahoma 6.625% 11/15/37 200 265 Public Service Electric & Gas Co. 2.700% 5/1/15 200 210 Public Service Electric & Gas Co. 5.800% 5/1/37 75 100 Public Service Electric & Gas Co. 3.950% 5/1/42 350 374 Puget Sound Energy Inc. 5.483% 6/1/35 25 32 Puget Sound Energy Inc. 6.274% 3/15/37 125 175 Puget Sound Energy Inc. 5.757% 10/1/39 75 99 Puget Sound Energy Inc. 5.764% 7/15/40 100 131 Puget Sound Energy Inc. 4.434% 11/15/41 150 168 San Diego Gas & Electric Co. 5.350% 5/15/35 25 32 San Diego Gas & Electric Co. 4.500% 8/15/40 150 174 San Diego Gas & Electric Co. 3.950% 11/15/41 175 185 San Diego Gas & Electric Co. 4.300% 4/1/42 150 169 SCANA Corp. 4.750% 5/15/21 125 136 SCANA Corp. 4.125% 2/1/22 200 207 Sierra Pacific Power Co. 6.000% 5/15/16 100 117 Sierra Pacific Power Co. 6.750% 7/1/37 150 208 South Carolina Electric & Gas Co. 6.500% 11/1/18 100 126 South Carolina Electric & Gas Co. 6.050% 1/15/38 25 33 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 124 South Carolina Electric & Gas Co. 4.350% 2/1/42 125 135 Southern California Edison Co. 5.000% 1/15/14 200 212 Southern California Edison Co. 4.650% 4/1/15 100 110 Southern California Edison Co. 5.000% 1/15/16 25 28 Southern California Edison Co. 3.875% 6/1/21 275 312 Southern California Edison Co. 6.650% 4/1/29 75 100 Southern California Edison Co. 6.000% 1/15/34 50 66 Southern California Edison Co. 5.750% 4/1/35 75 98 Southern California Edison Co. 5.350% 7/15/35 100 124 Southern California Edison Co. 5.625% 2/1/36 125 161 Southern California Edison Co. 5.950% 2/1/38 200 269 Southern California Edison Co. 4.500% 9/1/40 75 86 Southern California Edison Co. 4.050% 3/15/42 125 133 Southern Co. 4.150% 5/15/14 100 106 Southern Co. 2.375% 9/15/15 150 157 Southern Power Co. 4.875% 7/15/15 200 220 Southern Power Co. 5.150% 9/15/41 100 115 Southwestern Electric Power Co. 6.450% 1/15/19 100 123 Southwestern Electric Power Co. 6.200% 3/15/40 50 64 Southwestern Public Service Co. 4.500% 8/15/41 50 56 Tampa Electric Co. 6.100% 5/15/18 100 125 Tampa Electric Co. 2.600% 9/15/22 75 76 Tampa Electric Co. 6.550% 5/15/36 100 140 Tampa Electric Co. 4.100% 6/15/42 50 53 TECO Finance Inc. 4.000% 3/15/16 50 54 TECO Finance Inc. 5.150% 3/15/20 50 59 Toledo Edison Co. 6.150% 5/15/37 100 125 TransAlta Corp. 6.650% 5/15/18 50 57 Tucson Electric Power Co. 5.150% 11/15/21 50 56 UIL Holdings Corp. 4.625% 10/1/20 75 79 Union Electric Co. 8.450% 3/15/39 150 256 Virginia Electric & Power Co. 6.000% 1/15/36 125 168 Virginia Electric & Power Co. 6.000% 5/15/37 100 135 Virginia Electric & Power Co. 6.350% 11/30/37 50 69 Westar Energy Inc. 4.125% 3/1/42 200 214 3 Wisconsin Energy Corp. 6.250% 5/15/67 425 454 Wisconsin Power & Light Co. 5.000% 7/15/19 50 59 Wisconsin Power & Light Co. 6.375% 8/15/37 100 141 Xcel Energy Inc. 5.613% 4/1/17 78 92 Xcel Energy Inc. 4.700% 5/15/20 100 117 Xcel Energy Inc. 6.500% 7/1/36 100 137 Natural Gas (0.7%) AGL Capital Corp. 3.500% 9/15/21 125 136 AGL Capital Corp. 5.875% 3/15/41 75 99 Atmos Energy Corp. 4.950% 10/15/14 50 54 Atmos Energy Corp. 8.500% 3/15/19 75 100 Atmos Energy Corp. 5.500% 6/15/41 300 378 Boardwalk Pipelines LP 5.500% 2/1/17 100 110 British Transco Finance Inc. 6.625% 6/1/18 50 61 CenterPoint Energy Resources Corp. 6.150% 5/1/16 75 87 CenterPoint Energy Resources Corp. 4.500% 1/15/21 50 57 CenterPoint Energy Resources Corp. 5.850% 1/15/41 50 63 DCP Midstream Operating LP 3.250% 10/1/15 100 103 El Paso Natural Gas Co. LLC 5.950% 4/15/17 525 605 Enbridge Energy Partners LP 6.500% 4/15/18 75 91 Enbridge Energy Partners LP 9.875% 3/1/19 125 170 Enbridge Energy Partners LP 7.500% 4/15/38 150 201 Energy Transfer Partners LP 8.500% 4/15/14 119 131 Energy Transfer Partners LP 5.950% 2/1/15 75 82 Energy Transfer Partners LP 6.125% 2/15/17 50 57 Energy Transfer Partners LP 9.000% 4/15/19 229 296 Energy Transfer Partners LP 5.200% 2/1/22 400 445 Energy Transfer Partners LP 6.625% 10/15/36 150 170 Energy Transfer Partners LP 6.500% 2/1/42 575 666 6 Enron Corp. 9.125% 4/1/03 500 — 6 Enron Corp. 7.125% 5/15/07 150 — 6 Enron Corp. 6.875% 10/15/07 500 — Enterprise Products Operating LLC 9.750% 1/31/14 240 268 Enterprise Products Operating LLC 5.600% 10/15/14 275 301 Enterprise Products Operating LLC 6.300% 9/15/17 125 152 Enterprise Products Operating LLC 6.650% 4/15/18 75 92 Enterprise Products Operating LLC 6.500% 1/31/19 50 62 Enterprise Products Operating LLC 6.875% 3/1/33 175 224 Enterprise Products Operating LLC 7.550% 4/15/38 250 337 Enterprise Products Operating LLC 5.950% 2/1/41 650 774 Enterprise Products Operating LLC 4.450% 2/15/43 50 50 6 HNG Internorth 9.625% 3/15/06 500 — KeySpan Corp. 8.000% 11/15/30 75 104 Kinder Morgan Energy Partners LP 5.000% 12/15/13 300 315 Kinder Morgan Energy Partners LP 3.500% 3/1/16 325 350 Kinder Morgan Energy Partners LP 5.950% 2/15/18 300 362 Kinder Morgan Energy Partners LP 9.000% 2/1/19 350 465 Kinder Morgan Energy Partners LP 6.850% 2/15/20 325 409 Kinder Morgan Energy Partners LP 7.300% 8/15/33 275 349 Kinder Morgan Energy Partners LP 5.800% 3/15/35 50 57 Kinder Morgan Energy Partners LP 6.500% 2/1/37 25 30 Kinder Morgan Energy Partners LP 6.950% 1/15/38 50 64 Kinder Morgan Energy Partners LP 6.500% 9/1/39 250 307 Kinder Morgan Energy Partners LP 6.550% 9/15/40 250 311 Magellan Midstream Partners LP 5.650% 10/15/16 75 87 Magellan Midstream Partners LP 6.550% 7/15/19 75 92 Magellan Midstream Partners LP 4.250% 2/1/21 225 247 National Grid plc 6.300% 8/1/16 325 377 Nisource Finance Corp. 5.400% 7/15/14 400 429 Nisource Finance Corp. 5.250% 9/15/17 150 174 Nisource Finance Corp. 4.450% 12/1/21 100 111 Nisource Finance Corp. 6.125% 3/1/22 75 92 Nisource Finance Corp. 6.250% 12/15/40 150 189 Nisource Finance Corp. 5.800% 2/1/42 150 180 ONEOK Inc. 5.200% 6/15/15 75 82 ONEOK Inc. 4.250% 2/1/22 50 54 ONEOK Inc. 6.000% 6/15/35 125 137 ONEOK Partners LP 3.250% 2/1/16 50 53 ONEOK Partners LP 6.150% 10/1/16 150 175 ONEOK Partners LP 2.000% 10/1/17 175 178 ONEOK Partners LP 8.625% 3/1/19 225 295 ONEOK Partners LP 3.375% 10/1/22 100 101 ONEOK Partners LP 6.850% 10/15/37 150 184 Panhandle Eastern Pipe Line Co. LP 6.200% 11/1/17 250 296 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 25 31 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 75 101 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 550 644 Questar Corp. 2.750% 2/1/16 25 26 Sempra Energy 6.150% 6/15/18 548 681 Sempra Energy 2.875% 10/1/22 100 101 Sempra Energy 6.000% 10/15/39 300 392 Southern California Gas Co. 3.750% 9/15/42 25 25 5 Southern Natural Gas Co. LLC 5.900% 4/1/17 200 235 Spectra Energy Capital LLC 5.500% 3/1/14 125 133 Spectra Energy Capital LLC 6.750% 2/15/32 50 60 Texas Gas Transmission LLC 4.600% 6/1/15 100 109 TransCanada PipeLines Ltd. 6.500% 8/15/18 150 188 TransCanada PipeLines Ltd. 3.800% 10/1/20 175 198 TransCanada PipeLines Ltd. 2.500% 8/1/22 275 277 TransCanada PipeLines Ltd. 5.600% 3/31/34 150 189 TransCanada PipeLines Ltd. 5.850% 3/15/36 300 395 TransCanada PipeLines Ltd. 6.200% 10/15/37 625 858 3 TransCanada PipeLines Ltd. 6.350% 5/15/67 275 294 Western Gas Partners LP 5.375% 6/1/21 300 340 Williams Cos. Inc. 7.500% 1/15/31 116 145 Williams Cos. Inc. 7.750% 6/15/31 35 45 Williams Partners LP 3.800% 2/15/15 125 133 Williams Partners LP 5.250% 3/15/20 475 552 Williams Partners LP 4.125% 11/15/20 650 709 Williams Partners LP 6.300% 4/15/40 100 126 Other Utility (0.0%) American Water Capital Corp. 6.085% 10/15/17 200 238 American Water Capital Corp. 6.593% 10/15/37 150 194 United Utilities plc 5.375% 2/1/19 325 359 Veolia Environnement SA 6.000% 6/1/18 400 466 Total Corporate Bonds (Cost $520,954) Sovereign Bonds (U.S. Dollar-Denominated) (4.6%) African Development Bank 3.000% 5/27/14 450 469 African Development Bank 1.250% 9/2/16 50 51 African Development Bank 1.125% 3/15/17 300 305 Asian Development Bank 2.750% 5/21/14 750 778 Asian Development Bank 0.875% 6/10/14 100 101 Asian Development Bank 4.250% 10/20/14 275 295 Asian Development Bank 2.625% 2/9/15 275 289 Asian Development Bank 0.500% 8/17/15 350 352 Asian Development Bank 2.500% 3/15/16 325 346 Asian Development Bank 1.125% 3/15/17 600 612 Asian Development Bank 5.593% 7/16/18 275 338 Asian Development Bank 1.875% 10/23/18 550 580 Asian Development Bank 1.750% 3/21/19 25 26 Banco do Brasil SA 3.875% 1/23/17 75 78 Canada 0.875% 2/14/17 950 963 China Development Bank Corp. 4.750% 10/8/14 100 107 China Development Bank Corp. 5.000% 10/15/15 100 110 Corp. Andina de Fomento 5.125% 5/5/15 50 54 Corp. Andina de Fomento 3.750% 1/15/16 125 131 Corp. Andina de Fomento 8.125% 6/4/19 400 517 Corp. Andina de Fomento 4.375% 6/15/22 582 631 Council Of Europe Development Bank 2.750% 2/10/15 150 157 Council Of Europe Development Bank 2.625% 2/16/16 150 159 Council Of Europe Development Bank 1.500% 2/22/17 300 307 Council Of Europe Development Bank 1.500% 6/19/17 50 51 7 Development Bank of Japan Inc. 4.250% 6/9/15 250 274 European Bank for Reconstruction & Development 2.750% 4/20/15 525 552 European Bank for Reconstruction & Development 1.625% 9/3/15 125 129 European Bank for Reconstruction & Development 2.500% 3/15/16 175 185 European Bank for Reconstruction & Development 1.375% 10/20/16 100 103 European Bank for Reconstruction & Development 0.750% 9/1/17 700 700 European Investment Bank 1.250% 2/14/14 475 481 European Investment Bank 2.375% 3/14/14 700 719 European Investment Bank 1.500% 5/15/14 325 331 European Investment Bank 4.625% 5/15/14 175 187 European Investment Bank 3.125% 6/4/14 1,975 2,060 European Investment Bank 1.125% 8/15/14 1,200 1,215 European Investment Bank 0.875% 12/15/14 200 202 European Investment Bank 2.875% 1/15/15 200 211 European Investment Bank 2.750% 3/23/15 450 474 European Investment Bank 1.125% 4/15/15 700 710 European Investment Bank 1.000% 7/15/15 135 137 European Investment Bank 1.625% 9/1/15 650 670 European Investment Bank 1.375% 10/20/15 475 487 European Investment Bank 4.875% 2/16/16 650 739 European Investment Bank 2.500% 5/16/16 725 769 European Investment Bank 2.125% 7/15/16 500 525 European Investment Bank 5.125% 9/13/16 1,250 1,459 European Investment Bank 1.250% 10/14/16 1,125 1,145 European Investment Bank 4.875% 1/17/17 150 175 European Investment Bank 1.750% 3/15/17 775 805 European Investment Bank 5.125% 5/30/17 675 804 European Investment Bank 1.125% 9/15/17 400 403 European Investment Bank 1.000% 12/15/17 250 250 European Investment Bank 2.875% 9/15/20 100 107 European Investment Bank 4.000% 2/16/21 1,225 1,415 Export Development Canada 3.125% 4/24/14 150 157 Export Development Canada 2.250% 5/28/15 75 79 Export Development Canada 0.500% 9/15/15 275 276 Export Development Canada 1.250% 10/26/16 100 103 Export-Import Bank of Korea 8.125% 1/21/14 1,025 1,116 Export-Import Bank of Korea 5.875% 1/14/15 150 165 Export-Import Bank of Korea 4.000% 1/11/17 325 353 Export-Import Bank of Korea 4.375% 9/15/21 75 84 Export-Import Bank of Korea 5.000% 4/11/22 275 324 Federative Republic of Brazil 7.875% 3/7/15 175 204 Federative Republic of Brazil 6.000% 1/17/17 375 448 3 Federative Republic of Brazil 8.000% 1/15/18 550 653 Federative Republic of Brazil 5.875% 1/15/19 1,400 1,743 Federative Republic of Brazil 8.875% 10/14/19 300 434 Federative Republic of Brazil 4.875% 1/22/21 750 896 Federative Republic of Brazil 2.625% 1/5/23 300 300 Federative Republic of Brazil 8.875% 4/15/24 125 201 Federative Republic of Brazil 8.750% 2/4/25 300 483 Federative Republic of Brazil 10.125% 5/15/27 325 587 Federative Republic of Brazil 8.250% 1/20/34 400 658 Federative Republic of Brazil 7.125% 1/20/37 325 487 Federative Republic of Brazil 11.000% 8/17/40 200 255 Federative Republic of Brazil 5.625% 1/7/41 850 1,089 Hydro-Quebec 8.400% 1/15/22 775 1,125 Hydro-Quebec 8.050% 7/7/24 200 299 Inter-American Development Bank 3.000% 4/22/14 625 650 Inter-American Development Bank 2.250% 7/15/15 200 209 Inter-American Development Bank 0.500% 8/17/15 75 75 Inter-American Development Bank 1.375% 10/18/16 200 206 Inter-American Development Bank 2.375% 8/15/17 100 108 Inter-American Development Bank 4.250% 9/10/18 1,050 1,242 Inter-American Development Bank 1.125% 9/12/19 100 100 Inter-American Development Bank 3.875% 9/17/19 1,550 1,826 Inter-American Development Bank 3.875% 2/14/20 50 59 Inter-American Development Bank 7.000% 6/15/25 100 143 International Bank for Reconstruction & Development 3.500% 10/8/13 200 206 International Bank for Reconstruction & Development 0.500% 11/26/13 150 150 International Bank for Reconstruction & Development 1.125% 8/25/14 500 507 International Bank for Reconstruction & Development 2.375% 5/26/15 1,575 1,659 International Bank for Reconstruction & Development 2.125% 3/15/16 650 685 International Bank for Reconstruction & Development 5.000% 4/1/16 400 463 International Bank for Reconstruction & Development 1.000% 9/15/16 450 457 International Bank for Reconstruction & Development 0.875% 4/17/17 1,450 1,465 International Bank for Reconstruction & Development 4.750% 2/15/35 600 758 International Finance Corp. 3.000% 4/22/14 775 806 International Finance Corp. 2.750% 4/20/15 175 186 International Finance Corp. 2.250% 4/11/16 200 213 International Finance Corp. 1.125% 11/23/16 750 766 International Finance Corp. 2.125% 11/17/17 300 321 7 Japan Bank for International Cooperation 2.875% 2/2/15 325 342 7 Japan Bank for International Cooperation 1.875% 9/24/15 25 26 7 Japan Bank for International Cooperation 2.500% 1/21/16 200 212 7 Japan Bank for International Cooperation 2.500% 5/18/16 100 106 7 Japan Bank for International Cooperation 2.250% 7/13/16 275 290 7 Japan Bank for International Cooperation 1.125% 7/19/17 950 957 7 Japan Finance Organization for Municipalities 4.625% 4/21/15 100 110 7 Japan Finance Organization for Municipalities 5.000% 5/16/17 100 118 7 Japan Finance Organization for Municipalities 4.000% 1/13/21 300 348 8 KFW 4.000% 10/15/13 1,225 1,270 8 KFW 1.375% 1/13/14 550 556 8 KFW 3.500% 3/10/14 625 652 8 KFW 1.500% 4/4/14 50 51 8 KFW 4.125% 10/15/14 575 618 8 KFW 2.750% 10/21/14 225 235 8 KFW 1.000% 1/12/15 1,100 1,114 8 KFW 2.625% 3/3/15 775 813 8 KFW 0.625% 4/24/15 825 825 8 KFW 1.250% 10/26/15 200 205 8 KFW 5.125% 3/14/16 1,450 1,668 8 KFW 2.000% 6/1/16 825 864 8 KFW 1.250% 10/5/16 225 230 8 KFW 1.250% 2/15/17 1,700 1,736 8 KFW 0.875% 9/5/17 250 250 8 KFW 4.375% 3/15/18 250 291 8 KFW 4.875% 6/17/19 1,350 1,651 8 KFW 4.000% 1/27/20 50 58 8 KFW 2.750% 9/8/20 2,025 2,177 8 KFW 2.000% 10/4/22 650 642 8 KFW 0.000% 4/18/36 400 186 Korea Development Bank 8.000% 1/23/14 250 272 Korea Development Bank 4.375% 8/10/15 750 810 Korea Finance Corp. 3.250% 9/20/16 250 263 Korea Finance Corp. 2.250% 8/7/17 25 25 Korea Finance Corp. 4.625% 11/16/21 150 170 8 Landwirtschaftliche Rentenbank 3.125% 7/15/15 375 400 8 Landwirtschaftliche Rentenbank 4.875% 11/16/15 275 311 8 Landwirtschaftliche Rentenbank 2.125% 7/15/16 100 105 8 Landwirtschaftliche Rentenbank 0.875% 9/12/17 725 724 8 Landwirtschaftliche Rentenbank 1.875% 9/17/18 150 156 Nordic Investment Bank 2.625% 10/6/14 225 234 Nordic Investment Bank 2.500% 7/15/15 225 238 Nordic Investment Bank 2.250% 3/15/16 300 318 North American Development Bank 4.375% 2/11/20 100 114 9 Oesterreichische Kontrollbank AG 1.750% 10/5/15 500 514 9 Oesterreichische Kontrollbank AG 5.000% 4/25/17 600 698 Pemex Project Funding Master Trust 5.750% 3/1/18 600 702 Pemex Project Funding Master Trust 6.625% 6/15/35 625 777 Pemex Project Funding Master Trust 6.625% 6/15/38 150 188 People's Republic of China 4.750% 10/29/13 50 52 Petrobras International Finance Co. - Pifco 7.750% 9/15/14 75 84 Petrobras International Finance Co. - Pifco 3.875% 1/27/16 325 344 Petrobras International Finance Co. - Pifco 6.125% 10/6/16 350 397 Petrobras International Finance Co. - Pifco 3.500% 2/6/17 75 78 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 675 766 Petrobras International Finance Co. - Pifco 8.375% 12/10/18 300 380 Petrobras International Finance Co. - Pifco 7.875% 3/15/19 850 1,067 Petrobras International Finance Co. - Pifco 5.750% 1/20/20 75 85 Petrobras International Finance Co. - Pifco 5.375% 1/27/21 125 141 Petrobras International Finance Co. - Pifco 6.875% 1/20/40 225 282 Petrobras International Finance Co. - Pifco 6.750% 1/27/41 900 1,116 Petroleos Mexicanos 4.875% 3/15/15 375 403 Petroleos Mexicanos 8.000% 5/3/19 200 262 Petroleos Mexicanos 6.000% 3/5/20 400 479 Petroleos Mexicanos 5.500% 1/21/21 150 176 Petroleos Mexicanos 4.875% 1/24/22 500 563 Petroleos Mexicanos 6.500% 6/2/41 100 123 Petroleos Mexicanos 5.500% 6/27/44 275 299 Province of British Columbia 2.850% 6/15/15 400 426 Province of British Columbia 2.100% 5/18/16 500 528 Province of British Columbia 1.200% 4/25/17 100 102 Province of Manitoba 1.375% 4/28/14 200 203 Province of Manitoba 2.625% 7/15/15 250 264 Province of Manitoba 1.300% 4/3/17 75 77 Province of Manitoba 1.750% 5/30/19 175 179 Province of Manitoba Canada 2.100% 9/6/22 150 152 Province of New Brunswick 2.750% 6/15/18 350 386 Province of Nova Scotia 2.375% 7/21/15 200 210 Province of Ontario 1.375% 1/27/14 375 380 Province of Ontario 4.100% 6/16/14 675 717 Province of Ontario 2.950% 2/5/15 100 106 Province of Ontario 0.950% 5/26/15 775 783 Province of Ontario 2.700% 6/16/15 575 607 Province of Ontario 1.875% 9/15/15 200 207 Province of Ontario 4.750% 1/19/16 100 113 Province of Ontario 5.450% 4/27/16 500 583 Province of Ontario 2.300% 5/10/16 300 316 Province of Ontario 1.600% 9/21/16 450 464 Province of Ontario 3.150% 12/15/17 225 246 Province of Ontario 3.000% 7/16/18 225 247 Province of Ontario 1.650% 9/27/19 225 226 Province of Ontario 4.000% 10/7/19 575 666 Province of Ontario 4.400% 4/14/20 500 593 Province of Ontario 2.450% 6/29/22 150 152 Quebec 5.125% 11/14/16 325 382 Quebec 4.625% 5/14/18 575 678 Quebec 3.500% 7/29/20 350 390 Quebec 2.750% 8/25/21 325 343 Quebec 7.500% 9/15/29 325 503 Region of Lombardy Italy 5.804% 10/25/32 200 152 Republic of Chile 3.875% 8/5/20 200 226 Republic of Columbia 8.250% 12/22/14 100 115 Republic of Columbia 7.375% 1/27/17 325 403 Republic of Columbia 7.375% 3/18/19 400 528 Republic of Columbia 4.375% 7/12/21 450 518 Republic of Columbia 8.125% 5/21/24 500 745 Republic of Columbia 7.375% 9/18/37 100 153 Republic of Columbia 6.125% 1/18/41 575 775 Republic of Italy 4.500% 1/21/15 450 466 Republic of Italy 3.125% 1/26/15 425 427 Republic of Italy 4.750% 1/25/16 750 772 Republic of Italy 5.250% 9/20/16 1,050 1,098 Republic of Italy 5.375% 6/12/17 500 523 Republic of Italy 5.375% 6/15/33 175 165 Republic of Korea 5.750% 4/16/14 325 349 Republic of Korea 7.125% 4/16/19 225 292 Republic of Korea 5.625% 11/3/25 100 131 Republic of Panama 5.200% 1/30/20 100 120 Republic of Panama 7.125% 1/29/26 600 850 3 Republic of Panama 6.700% 1/26/36 692 968 Republic of Peru 7.125% 3/30/19 350 464 Republic of Peru 7.350% 7/21/25 400 583 Republic of Peru 8.750% 11/21/33 142 244 3 Republic of Peru 6.550% 3/14/37 525 770 Republic of Peru 5.625% 11/18/50 300 385 Republic of Poland 5.250% 1/15/14 200 210 Republic of Poland 3.875% 7/16/15 400 426 Republic of Poland 6.375% 7/15/19 961 1,187 Republic of Poland 5.125% 4/21/21 250 291 Republic of Poland 5.000% 3/23/22 425 492 Republic of Poland 3.000% 3/17/23 125 123 Republic of South Africa 6.875% 5/27/19 250 316 Republic of South Africa 5.500% 3/9/20 500 594 Republic of South Africa 4.665% 1/17/24 225 253 Republic of South Africa 6.250% 3/8/41 300 395 State of Israel 5.500% 11/9/16 175 201 State of Israel 5.125% 3/26/19 550 632 Statoil ASA 3.875% 4/15/14 25 26 Statoil ASA 1.800% 11/23/16 125 130 Statoil ASA 3.125% 8/17/17 400 440 Statoil ASA 5.250% 4/15/19 25 30 Statoil ASA 3.150% 1/23/22 150 161 Statoil ASA 7.250% 9/23/27 400 580 Statoil ASA 5.100% 8/17/40 125 155 Statoil ASA 4.250% 11/23/41 75 83 Svensk Exportkredit AB 3.250% 9/16/14 200 210 Svensk Exportkredit AB 2.125% 7/13/16 125 130 Svensk Exportkredit AB 5.125% 3/1/17 350 409 Svensk Exportkredit AB 1.750% 5/30/17 200 204 United Mexican States 5.875% 2/17/14 1,250 1,330 United Mexican States 6.625% 3/3/15 510 577 United Mexican States 11.375% 9/15/16 100 138 United Mexican States 5.625% 1/15/17 325 381 United Mexican States 5.950% 3/19/19 500 621 United Mexican States 3.625% 3/15/22 550 600 United Mexican States 8.300% 8/15/31 250 402 United Mexican States 6.750% 9/27/34 733 1,040 United Mexican States 6.050% 1/11/40 775 1,031 United Mexican States 4.750% 3/8/44 1,327 1,475 United Mexican States 5.750% 10/12/10 192 228 Total Sovereign Bonds (Cost $113,342) Taxable Municipal Bonds (1.0%) American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 150 184 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 50 59 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 50 68 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 125 184 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 50 65 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 100 140 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 150 213 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 250 357 California Educational Facilities Authority Revenue (Stanford University) 3.625% 5/1/14 200 210 California Educational Facilities Authority Revenue (Stanford University) 4.250% 5/1/16 100 112 California GO 5.250% 4/1/14 100 107 California GO 3.950% 11/1/15 150 163 California GO 5.750% 3/1/17 100 116 California GO 6.200% 10/1/19 275 331 California GO 5.700% 11/1/21 250 286 California GO 7.500% 4/1/34 600 800 California GO 7.300% 10/1/39 75 100 California GO 7.350% 11/1/39 575 776 California GO 7.625% 3/1/40 605 835 California GO 7.600% 11/1/40 200 278 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 50 64 Chicago IL Board of Education GO 6.319% 11/1/29 50 58 Chicago IL Board of Education GO 6.138% 12/1/39 50 54 Chicago IL GO 7.781% 1/1/35 50 65 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 300 394 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 50 65 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 150 169 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 125 152 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 50 64 Chicago IL Water Revenue 6.742% 11/1/40 75 101 Clark County NV Airport Revenue 6.881% 7/1/42 100 116 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 150 186 Connecticut GO 5.090% 10/1/30 175 204 Connecticut GO 5.850% 3/15/32 200 253 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 50 60 Cook County IL GO 6.229% 11/15/34 50 57 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 65 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 50 61 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 100 137 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 50 62 Dallas TX Independent School District GO 6.450% 2/15/35 100 126 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 50 63 Denver CO Public Schools Revenue (City & County of Denver School District No. 1) COP 7.017% 12/15/37 50 70 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 63 District of Columbia Income Tax Revenue 5.582% 12/1/35 50 63 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 2.197% 7/1/19 100 102 George Washington University District of Columbia GO 3.485% 9/15/22 200 213 Georgia GO 4.503% 11/1/25 150 174 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 200 235 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 150 174 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 75 82 Harvard University Massachusetts GO 4.875% 10/15/40 200 249 Howard Hughes Medical Institute Maryland Revenue 3.450% 9/1/14 100 106 Illinois GO 4.071% 1/1/14 150 155 Illinois GO 4.511% 3/1/15 75 79 Illinois GO 5.365% 3/1/17 175 195 Illinois GO 5.877% 3/1/19 250 283 Illinois GO 4.950% 6/1/23 550 573 Illinois GO 5.100% 6/1/33 1,100 1,067 Illinois GO 6.725% 4/1/35 200 228 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 50 63 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 250 332 Johns Hopkins University Maryland GO 5.250% 7/1/19 200 242 10 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 175 205 Las Vegas Valley Water District Nevada GO 7.013% 6/1/39 50 68 Los Angeles CA Community College District GO 6.600% 8/1/42 150 202 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 75 95 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 150 193 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 25 29 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 100 145 Los Angeles CA Unified School District GO 5.755% 7/1/29 500 588 Los Angeles CA Unified School District GO 5.750% 7/1/34 125 147 Los Angeles CA Unified School District GO 6.758% 7/1/34 50 67 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 75 95 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 100 131 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 68 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 50 67 Massachusetts GO 4.200% 12/1/21 125 144 Massachusetts GO 5.456% 12/1/39 150 189 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 75 98 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 66 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 75 91 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 50 60 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 50 64 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 50 60 Metropolitan Water District of Southern California Water Revenue 6.947% 7/1/40 50 62 Mississippi GO 5.245% 11/1/34 50 61 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 50 62 11 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 225 287 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 500 678 12 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 5 5 12 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 135 142 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 300 447 New York City NY GO 6.246% 6/1/35 25 29 New York City NY GO 5.968% 3/1/36 100 131 New York City NY GO 5.985% 12/1/36 50 64 New York City NY GO 5.517% 10/1/37 50 63 New York City NY GO 6.271% 12/1/37 100 133 New York City NY GO 5.846% 6/1/40 50 66 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 50 67 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 50 69 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 50 70 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 128 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 175 240 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 150 201 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 50 63 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 100 127 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 75 94 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 250 376 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 50 60 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 100 132 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 125 151 New York State Dormitory Authority Revenue (Personal Income Tax) 5.289% 3/15/33 100 119 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 100 125 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 75 94 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 150 186 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 50 63 North Texas Tollway Authority System Revenue 6.718% 1/1/49 100 138 Ohio State University General Receipts Revenue 4.910% 6/1/40 100 120 Ohio State University General Receipts Revenue 4.800% 6/1/11 75 86 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 75 87 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 50 71 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 50 66 Oregon GO 5.762% 6/1/23 50 63 Oregon GO 5.892% 6/1/27 75 93 12 Oregon School Boards Association GO 4.759% 6/30/28 75 86 10 Oregon School Boards Association GO 5.528% 6/30/28 50 60 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 100 106 Pennsylvania GO 4.650% 2/15/26 50 59 Pennsylvania GO 5.350% 5/1/30 200 222 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 50 58 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 50 60 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 50 60 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 75 96 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 250 315 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 550 554 Puerto Rico Government Development Bank GO 3.670% 5/1/14 100 102 Puerto Rico Government Development Bank GO 4.704% 5/1/16 100 103 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 100 137 Rutgers State University NJ Revenue 5.665% 5/1/40 50 64 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 50 60 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 125 169 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 50 65 San Antonio TX Electric & Gas Systems Revenue 5.808% 2/1/41 125 163 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 150 166 San Diego County CA Water Authority Revenue 6.138% 5/1/49 50 66 San Francisco CA City & County Public Utilities Commission Water Revenue 6.000% 11/1/40 50 62 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 100 142 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 200 248 South Carolina Public Service Authority Revenue 6.454% 1/1/50 50 69 Texas Transportation Commission Revenue 5.028% 4/1/26 50 61 Texas Transportation Commission Revenue 5.178% 4/1/30 175 213 Texas Transportation Commission Revenue 4.631% 4/1/33 150 178 Texas Transportation Commission Revenue 4.681% 4/1/40 50 58 Tufts University Massachusetts GO 5.017% 4/15/12 200 230 University of California Regents Medical Center Revenue 6.548% 5/15/48 100 132 University of California Regents Medical Center Revenue 6.583% 5/15/49 50 68 University of California Revenue 0.887% 7/1/13 25 25 University of California Revenue 6.270% 5/15/31 500 574 University of California Revenue 5.946% 5/15/45 175 218 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 50 62 University of Pennsylvania GO 4.674% 9/1/12 250 282 University of Southern California Revenue 5.250% 10/1/11 100 127 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 50 63 University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 25 30 University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 100 126 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 75 89 Utah GO 4.554% 7/1/24 50 60 Utah GO 3.539% 7/1/25 50 55 Washington GO 5.090% 8/1/33 250 302 Washington GO 5.140% 8/1/40 150 186 10 Wisconsin GO 4.800% 5/1/13 75 77 10 Wisconsin GO 5.700% 5/1/26 75 92 Total Taxable Municipal Bonds (Cost $22,757) Market Value Coupon Shares ($000) Temporary Cash Investments (7.2%) Money Market Fund (7.2%) 13 Vanguard Market Liquidity Fund (Cost 0.163% 193,192,033 Total Investments (106.6%) (Cost $2,687,831) Other Assets and Liabilities-Net (-6.6%) Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Adjustable-rate security. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, the aggregate value of these securities was $7,237,000, representing 0.3% of net assets. 6 Non-income-producing securitysecurity in default. 7 Guaranteed by the Government of Japan. 8 Guaranteed by the Federal Republic of Germany. 9 Guaranteed by the Republic of Austria. 10 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 11 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 12 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 13 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 14 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of September 30, 2012. COP—Certificate of Participation. GO—General Obligation Bond. REIT—Real Estate Investment Trust. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the portfolio maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. C. Mortgage Dollar Rolls: The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Schedule of Investments. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls only with highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Vanguard Total Bond Market Index Portfolio Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 1,872,440 — Asset-Backed/Commercial Mortgage-Backed Securities — 69,218 — Corporate Bonds — 583,927 — Sovereign Bonds — 123,678 — Taxable Municipal Bonds — 27,499 — Temporary Cash Investments 193,192 — — Total 193,192 2,676,762 — E. At September 30, 2012, the cost of investment securities for tax purposes was $2,687,831,000. Net unrealized appreciation of investment securities for tax purposes was $182,123,000, consisting of unrealized gains of $183,580,000 on securities that had risen in value since their purchase and $1,457,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Balanced Portfolio Schedule of Investments As of September 30, 2012 Market Value Shares ($000) Common Stocks (65.2%) Consumer Discretionary (6.4%) Comcast Corp. Class A 744,645 26,636 Time Warner Inc. 376,056 17,046 Walt Disney Co. 297,660 15,562 Target Corp. 223,620 14,193 Lowe's Cos. Inc. 420,990 12,731 Ford Motor Co. 885,880 8,735 Viacom Inc. Class B 96,150 5,153 Johnson Controls Inc. 170,970 4,684 Home Depot Inc. 46,650 2,816 Consumer Staples (5.7%) PepsiCo Inc. 240,880 17,047 Procter & Gamble Co. 215,227 14,928 Philip Morris International Inc. 155,620 13,997 CVS Caremark Corp. 275,320 13,331 Unilever NV 246,280 8,738 Anheuser-Busch InBev NV 98,696 8,443 General Mills Inc. 202,300 8,062 Coca-Cola Co. 165,140 6,264 Archer-Daniels-Midland Co. 208,210 5,659 Energy (8.0%) Exxon Mobil Corp. 432,175 39,522 Chevron Corp. 213,000 24,827 Anadarko Petroleum Corp. 244,590 17,102 BP plc ADR 350,290 14,838 Occidental Petroleum Corp. 145,290 12,504 Baker Hughes Inc. 206,110 9,322 BG Group plc 377,325 7,635 Encana Corp. 237,582 5,208 Petroleo Brasileiro SA ADR 153,900 3,531 Financials (10.9%) Wells Fargo & Co. 974,530 33,651 JPMorgan Chase & Co. 635,818 25,738 ACE Ltd. 222,030 16,785 PNC Financial Services Group Inc. 237,030 14,957 Prudential Financial Inc. 229,240 12,496 BlackRock Inc. 60,300 10,751 US Bancorp 244,250 8,378 Standard Chartered plc 334,984 7,590 UBS AG 573,661 6,987 Bank of America Corp. 653,730 5,772 MetLife Inc. 163,930 5,649 Swiss Re AG 87,580 5,635 Chubb Corp. 70,880 5,407 * American International Group Inc. 160,800 5,273 Mitsubishi UFJ Financial Group Inc. 1,063,630 4,977 HSBC Holdings plc ADR 84,520 3,927 Marsh & McLennan Cos. Inc. 82,370 2,795 Goldman Sachs Group Inc. 23,530 2,675 State Street Corp. 63,480 2,664 Hartford Financial Services Group Inc. 91,970 1,788 Health Care (10.6%) Pfizer Inc. 1,232,573 30,629 Merck & Co. Inc. 665,969 30,035 Johnson & Johnson 278,430 19,187 Eli Lilly & Co. 373,200 17,693 Medtronic Inc. 366,410 15,800 Roche Holding AG 68,135 12,744 Cardinal Health Inc. 319,650 12,457 Teva Pharmaceutical Industries Ltd. ADR 220,860 9,146 AstraZeneca plc ADR 186,370 8,920 UnitedHealth Group Inc. 130,830 7,249 Bristol-Myers Squibb Co. 206,070 6,955 * Gilead Sciences Inc. 56,850 3,771 * Celgene Corp. 44,510 3,400 Industrials (7.8%) General Electric Co. 781,520 17,748 Deere & Co. 173,330 14,298 Honeywell International Inc. 234,440 14,008 United Parcel Service Inc. Class B 162,910 11,659 FedEx Corp. 133,350 11,284 Siemens AG 105,286 10,531 Raytheon Co. 166,060 9,492 Eaton Corp. 198,700 9,390 Union Pacific Corp. 64,720 7,682 Waste Management Inc. 235,690 7,561 Lockheed Martin Corp. 57,920 5,409 Schneider Electric SA 78,546 4,644 Emerson Electric Co. 89,310 4,311 General Dynamics Corp. 54,940 3,633 Information Technology (8.8%) Microsoft Corp. 935,840 27,869 International Business Machines Corp. 123,810 25,684 Intel Corp. 643,990 14,606 * eBay Inc. 255,900 12,388 Oracle Corp. 367,550 11,574 Texas Instruments Inc. 397,010 10,938 Accenture plc Class A 150,850 10,564 Cisco Systems Inc. 531,620 10,149 QUALCOMM Inc. 135,460 8,465 Automatic Data Processing Inc. 141,060 8,275 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 436,611 6,907 Materials (2.0%) Dow Chemical Co. 457,770 13,257 Air Products & Chemicals Inc. 124,360 10,284 CRH plc ADR 207,020 3,975 Goldcorp Inc. 71,500 3,278 BASF SE 37,204 3,144 Telecommunication Services (2.3%) AT&T Inc. 924,682 34,861 America Movil SAB de CV ADR 172,800 4,396 Utilities (2.7%) NextEra Energy Inc. 195,250 13,732 Dominion Resources Inc. 224,650 11,893 Edison International 195,350 8,926 Exelon Corp. 221,370 7,876 Duke Energy Corp. 52,426 3,397 Total Common Stocks (Cost $843,944) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (5.0%) U.S. Government Securities (2.3%) United States Treasury Note/Bond 1.500% 6/30/16 13,710 14,261 United States Treasury Note/Bond 0.875% 1/31/17 534 542 United States Treasury Note/Bond 2.125% 8/15/21 485 513 United States Treasury Note/Bond 2.000% 11/15/21 4,239 4,427 United States Treasury Note/Bond 1.750% 5/15/22 7,585 7,694 United States Treasury Note/Bond 1.625% 8/15/22 2,900 2,898 United States Treasury Note/Bond 3.125% 11/15/41 4,435 4,730 United States Treasury Note/Bond 3.000% 5/15/42 2,660 2,762 Conventional Mortgage-Backed Securities (2.5%) 1,2 Freddie Mac Gold Pool 4.000% 11/1/13–9/1/41 23 25 1,2 Freddie Mac Gold Pool 5.000% 3/1/28–10/1/42 28,032 30,478 1,2 Freddie Mac Gold Pool 5.500% 6/1/26–10/1/42 10,191 11,170 2 Ginnie Mae I Pool 7.000% 11/15/31–11/15/33 254 295 2 Ginnie Mae I Pool 8.000% 9/15/30 79 83 Nonconventional Mortgage-Backed Securities (0.2%) 1,2 Fannie Mae REMICS 3.500% 4/25/31 245 258 1,2 Fannie Mae REMICS 4.000% 9/25/29–5/25/31 470 522 1,2 Freddie Mac REMICS 3.500% 3/15/31 145 153 1,2 Freddie Mac REMICS 4.000% 12/15/30–4/15/31 2,726 3,019 Total U.S. Government and Agency Obligations (Cost $81,989) Asset-Backed/Commercial Mortgage-Backed Securities (0.6%) 2 Ally Auto Receivables Trust 2010-4 1.350% 12/15/15 315 319 2,3 Ally Master Owner Trust 2.880% 4/15/15 500 504 2 Ally Master Owner Trust 2.150% 1/15/16 1,351 1,364 2 AmeriCredit Automobile Receivables Trust 2011-3 1.170% 1/8/16 260 262 2,3 Avis Budget Rental Car Funding AESOP LLC 2.090% 4/20/15 1,375 1,374 2 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 480 507 2 Credit Suisse First Boston Mortgage Securities Corp. 4.597% 3/15/35 390 392 2,4 Ford Credit Floorplan Master Owner Trust 2.120% 2/15/16 520 526 2,3 Ford Credit Floorplan Master Owner Trust A Series 2010-3 4.200% 2/15/17 890 962 2 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 772 798 2 GE Capital Commercial Mortgage Corp. 5.145% 7/10/37 350 357 2 GE Capital Credit Card Master Note Trust 3.800% 11/15/17 870 922 2,3 Hertz Vehicle Financing LLC 2.200% 3/25/16 890 913 2 JP Morgan Chase Commercial Mortgage Securities Corp. 4.994% 7/12/35 329 329 2,3 Marriott Vacation Club Owner Trust 2006-2 5.362% 10/20/28 78 80 2 Morgan Stanley Dean Witter Capital I 5.080% 9/15/37 167 167 2 Santander Drive Auto Receivables Trust 2011-1 2.350% 11/16/15 245 247 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $9,874) Corporate Bonds (23.1%) Finance (9.9%) Banking (7.4%) American Express Bank FSB 5.550% 10/17/12 1,500 1,503 American Express Centurion Bank 6.000% 9/13/17 500 607 American Express Credit Corp. 5.875% 5/2/13 1,300 1,341 American Express Credit Corp. 2.750% 9/15/15 100 105 American Express Credit Corp. 2.375% 3/24/17 1,920 2,022 3 ANZ National International Ltd. 6.200% 7/19/13 473 490 Bank of America Corp. 6.000% 9/1/17 1,010 1,168 Bank of America Corp. 5.750% 12/1/17 500 573 Bank of America Corp. 5.875% 1/5/21 3,000 3,455 Bank of America Corp. 5.875% 2/7/42 260 304 Bank of America NA 5.300% 3/15/17 2,000 2,221 Bank of Montreal 2.500% 1/11/17 2,030 2,147 Bank of New York Mellon Corp. 4.950% 3/15/15 1,345 1,479 Bank of Nova Scotia 3.400% 1/22/15 2,100 2,229 Barclays Bank plc 2.375% 1/13/14 2,100 2,134 Barclays Bank plc 5.125% 1/8/20 400 450 BB&T Corp. 4.900% 6/30/17 1,000 1,128 Bear Stearns Cos. LLC 6.400% 10/2/17 235 282 Bear Stearns Cos. LLC 7.250% 2/1/18 425 531 BNY Mellon NA 4.750% 12/15/14 250 270 Canadian Imperial Bank of Commerce 2.350% 12/11/15 1,400 1,467 Capital One Bank USA NA 6.500% 6/13/13 650 675 Capital One Financial Corp. 2.150% 3/23/15 670 687 Capital One Financial Corp. 3.150% 7/15/16 300 319 Capital One Financial Corp. 4.750% 7/15/21 400 452 Citigroup Inc. 5.300% 10/17/12 335 336 Citigroup Inc. 4.587% 12/15/15 570 619 Citigroup Inc. 3.953% 6/15/16 826 884 Citigroup Inc. 4.450% 1/10/17 1,305 1,429 Citigroup Inc. 6.125% 11/21/17 2,320 2,723 Citigroup Inc. 6.125% 5/15/18 255 302 Citigroup Inc. 5.375% 8/9/20 525 609 Citigroup Inc. 4.500% 1/14/22 500 550 Citigroup Inc. 6.625% 6/15/32 2,000 2,243 Citigroup Inc. 6.125% 8/25/36 1,000 1,087 Citigroup Inc. 8.125% 7/15/39 180 266 Citigroup Inc. 5.875% 1/30/42 35 42 3 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.200% 3/11/15 1,300 1,353 3 Credit Agricole SA 3.500% 4/13/15 1,255 1,272 Credit Suisse 5.000% 5/15/13 2,250 2,310 Credit Suisse 2.200% 1/14/14 1,220 1,242 Deutsche Bank AG 5.375% 10/12/12 825 826 Deutsche Bank Financial LLC 5.375% 3/2/15 1,963 2,085 Goldman Sachs Group Inc. 3.700% 8/1/15 750 791 Goldman Sachs Group Inc. 5.350% 1/15/16 2,500 2,761 Goldman Sachs Group Inc. 5.625% 1/15/17 1,000 1,103 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,528 Goldman Sachs Group Inc. 5.250% 7/27/21 165 182 Goldman Sachs Group Inc. 5.750% 1/24/22 160 183 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 2,097 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,453 Goldman Sachs Group Inc. 6.250% 2/1/41 670 777 3 HBOS plc 6.000% 11/1/33 1,164 988 3 HSBC Bank plc 2.000% 1/19/14 180 182 3 HSBC Bank plc 3.500% 6/28/15 500 531 3 HSBC Bank plc 4.750% 1/19/21 1,700 1,946 HSBC Bank USA NA 4.625% 4/1/14 1,290 1,353 HSBC Holdings plc 4.000% 3/30/22 1,595 1,700 HSBC Holdings plc 6.500% 5/2/36 1,000 1,174 HSBC Holdings plc 6.100% 1/14/42 500 651 3 ING Bank NV 2.650% 1/14/13 1,000 1,002 3 ING Bank NV 2.000% 10/18/13 1,000 1,000 3 ING Bank NV 3.750% 3/7/17 600 622 JPMorgan Chase & Co. 5.125% 9/15/14 580 621 JPMorgan Chase & Co. 3.700% 1/20/15 500 529 JPMorgan Chase & Co. 6.000% 1/15/18 1,500 1,786 JPMorgan Chase & Co. 6.300% 4/23/19 465 570 JPMorgan Chase & Co. 4.950% 3/25/20 1,000 1,141 JPMorgan Chase & Co. 4.350% 8/15/21 1,012 1,108 JPMorgan Chase & Co. 3.250% 9/23/22 970 975 JPMorgan Chase & Co. 5.600% 7/15/41 2,400 2,864 JPMorgan Chase & Co. 5.400% 1/6/42 750 862 Merrill Lynch & Co. Inc. 6.050% 5/16/16 2,000 2,174 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,498 Morgan Stanley 6.750% 10/15/13 1,000 1,048 Morgan Stanley 6.000% 5/13/14 373 395 Morgan Stanley 6.000% 4/28/15 1,000 1,084 Morgan Stanley 3.800% 4/29/16 255 263 Morgan Stanley 5.450% 1/9/17 1,000 1,091 Morgan Stanley 5.625% 9/23/19 200 218 Morgan Stanley 5.750% 1/25/21 1,740 1,904 Morgan Stanley 6.250% 8/9/26 3,000 3,354 National City Corp. 6.875% 5/15/19 1,000 1,235 3 Nordea Bank AB 2.125% 1/14/14 1,010 1,012 3 Nordea Bank AB 3.700% 11/13/14 570 598 Northern Trust Corp. 5.200% 11/9/12 1,025 1,030 Northern Trust Corp. 3.450% 11/4/20 255 275 Paribas 6.950% 7/22/13 2,000 2,087 PNC Bank NA 4.875% 9/21/17 1,500 1,727 2 PNC Financial Services Group Inc. 8.250% 5/29/49 1,300 1,333 3 Societe Generale SA 5.200% 4/15/21 600 648 3 Standard Chartered plc 3.850% 4/27/15 380 398 State Street Corp. 5.375% 4/30/17 2,775 3,259 3 Svenska Handelsbanken AB 4.875% 6/10/14 1,400 1,482 Svenska Handelsbanken AB 2.875% 4/4/17 1,000 1,053 Toronto-Dominion Bank 1.375% 7/14/14 860 875 UBS AG 3.875% 1/15/15 1,000 1,059 UBS AG 5.875% 7/15/16 1,500 1,644 UBS AG 4.875% 8/4/20 300 334 US Bancorp 2.875% 11/20/14 800 839 US Bancorp 1.650% 5/15/17 600 615 US Bank NA 6.300% 2/4/14 1,000 1,076 Wachovia Bank NA 6.600% 1/15/38 2,000 2,736 Wachovia Corp. 5.250% 8/1/14 1,160 1,246 Wachovia Corp. 7.500% 4/15/35 1,000 1,303 Wells Fargo & Co. 3.625% 4/15/15 925 988 Wells Fargo & Co. 5.625% 12/11/17 820 983 Wells Fargo & Co. 3.500% 3/8/22 840 893 Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 305 362 Finance Companies (0.6%) General Electric Capital Corp. 4.625% 1/7/21 2,500 2,793 General Electric Capital Corp. 5.300% 2/11/21 795 912 General Electric Capital Corp. 3.150% 9/7/22 2,176 2,181 General Electric Capital Corp. 6.750% 3/15/32 1,000 1,288 General Electric Capital Corp. 6.150% 8/7/37 1,545 1,887 General Electric Capital Corp. 5.875% 1/14/38 515 612 General Electric Capital Corp. 6.875% 1/10/39 600 802 Insurance (1.5%) ACE INA Holdings Inc. 2.600% 11/23/15 600 629 ACE INA Holdings Inc. 5.800% 3/15/18 1,295 1,587 Aetna Inc. 1.750% 5/15/17 60 61 Aetna Inc. 6.500% 9/15/18 335 418 Allstate Corp. 5.000% 8/15/14 1,000 1,081 Allstate Corp. 6.750% 5/15/18 1,000 1,247 2 Allstate Corp. 6.125% 5/15/67 1,000 1,027 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 2,000 2,089 Genworth Global Funding Trusts 5.750% 5/15/13 1,000 1,017 2,3 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,613 MetLife Inc. 4.125% 8/13/42 145 144 3 Metropolitan Life Global Funding I 5.125% 6/10/14 2,000 2,140 3 New York Life Global Funding 1.650% 5/15/17 600 611 3 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,546 Prudential Financial Inc. 5.150% 1/15/13 425 431 Prudential Financial Inc. 4.750% 4/1/14 2,300 2,423 Prudential Financial Inc. 3.000% 5/12/16 450 474 3 TIAA Global Markets Inc. 5.125% 10/10/12 1,380 1,381 UnitedHealth Group Inc. 6.000% 6/15/17 500 607 UnitedHealth Group Inc. 6.000% 2/15/18 700 862 UnitedHealth Group Inc. 3.875% 10/15/20 601 662 WellPoint Inc. 3.125% 5/15/22 1,610 1,605 WellPoint Inc. 3.300% 1/15/23 226 228 Other Finance (0.1%) NYSE Euronext 4.800% 6/28/13 1,570 1,617 Real Estate Investment Trusts (0.3%) Duke Realty LP 6.500% 1/15/18 225 261 HCP Inc. 3.750% 2/1/16 210 223 Simon Property Group LP 5.100% 6/15/15 1,000 1,103 Simon Property Group LP 6.100% 5/1/16 1,800 2,074 3 WEA Finance LLC 7.125% 4/15/18 1,000 1,221 Industrial (10.6%) Basic Industry (0.3%) Agrium Inc. 6.125% 1/15/41 210 269 EI du Pont de Nemours & Co. 2.750% 4/1/16 1,400 1,496 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,866 Rio Tinto Finance USA plc 2.000% 3/22/17 295 301 Rio Tinto Finance USA plc 3.500% 3/22/22 1,300 1,364 Capital Goods (0.8%) Caterpillar Financial Services Corp. 6.200% 9/30/13 1,000 1,058 Caterpillar Inc. 3.900% 5/27/21 1,170 1,326 Caterpillar Inc. 2.600% 6/26/22 705 721 General Dynamics Corp. 3.875% 7/15/21 355 401 Honeywell International Inc. 4.250% 3/1/21 1,002 1,179 John Deere Capital Corp. 2.250% 4/17/19 1,465 1,523 Raytheon Co. 1.625% 10/15/15 880 904 3 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,613 United Technologies Corp. 4.875% 5/1/15 325 361 United Technologies Corp. 1.800% 6/1/17 155 161 United Technologies Corp. 3.100% 6/1/22 535 569 United Technologies Corp. 7.500% 9/15/29 770 1,129 United Technologies Corp. 6.050% 6/1/36 675 909 United Technologies Corp. 4.500% 6/1/42 325 363 Communication (2.1%) America Movil SAB de CV 3.125% 7/16/22 635 653 America Movil SAB de CV 4.375% 7/16/42 530 545 AT&T Inc. 5.100% 9/15/14 500 544 AT&T Inc. 5.600% 5/15/18 1,000 1,227 AT&T Inc. 6.450% 6/15/34 1,595 2,084 AT&T Inc. 6.800% 5/15/36 500 683 AT&T Inc. 6.550% 2/15/39 200 271 BellSouth Corp. 6.550% 6/15/34 2,975 3,604 BellSouth Telecommunications Inc. 7.000% 12/1/95 1,000 1,257 CBS Corp. 4.300% 2/15/21 675 752 CBS Corp. 3.375% 3/1/22 395 412 Comcast Corp. 5.700% 5/15/18 500 608 Comcast Corp. 4.650% 7/15/42 950 1,016 3 Deutsche Telekom International Finance BV 2.250% 3/6/17 400 409 3 Deutsche Telekom International Finance BV 4.875% 3/6/42 705 750 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 210 222 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 800 853 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 500 570 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.000% 8/15/40 200 225 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 635 747 Discovery Communications LLC 5.625% 8/15/19 80 96 Discovery Communications LLC 5.050% 6/1/20 420 492 Discovery Communications LLC 4.950% 5/15/42 105 115 France Telecom SA 4.125% 9/14/21 1,300 1,437 Grupo Televisa SAB 6.625% 1/15/40 630 829 NBCUniversal Media LLC 4.375% 4/1/21 600 679 News America Inc. 4.500% 2/15/21 375 423 News America Inc. 6.150% 2/15/41 800 994 3 SBA Tower Trust 2.933% 12/15/17 840 863 Telefonica Emisiones SAU 3.992% 2/16/16 910 904 Time Warner Cable Inc. 5.850% 5/1/17 1,030 1,226 Time Warner Cable Inc. 6.750% 6/15/39 750 977 Verizon Communications Inc. 5.500% 2/15/18 1,225 1,490 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,149 Verizon Communications Inc. 5.850% 9/15/35 475 602 Verizon Communications Inc. 6.900% 4/15/38 290 417 Verizon Communications Inc. 4.750% 11/1/41 290 335 Verizon Global Funding Corp. 7.750% 12/1/30 1,590 2,365 Vodafone Group plc 5.000% 12/16/13 1,000 1,054 Vodafone Group plc 2.875% 3/16/16 1,100 1,173 Vodafone Group plc 2.500% 9/26/22 1,065 1,065 Consumer Cyclical (1.8%) 3 American Honda Finance Corp. 1.500% 9/11/17 490 492 AutoZone Inc. 3.700% 4/15/22 1,121 1,183 CVS Caremark Corp. 4.875% 9/15/14 800 862 CVS Caremark Corp. 5.750% 6/1/17 585 705 Daimler Finance North America LLC 6.500% 11/15/13 540 576 3 Daimler Finance North America LLC 2.250% 7/31/19 1,575 1,557 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,575 eBay Inc. 1.350% 7/15/17 325 329 eBay Inc. 2.600% 7/15/22 520 524 Home Depot Inc. 3.950% 9/15/20 600 686 3 Hyundai Capital America 1.625% 10/2/15 375 374 Lowe's Cos. Inc. 6.875% 2/15/28 710 927 Lowe's Cos. Inc. 6.500% 3/15/29 1,000 1,270 McDonald's Corp. 1.875% 5/29/19 435 450 McDonald's Corp. 2.625% 1/15/22 195 205 3 Nissan Motor Acceptance Corp. 1.950% 9/12/17 1,186 1,194 PACCAR Financial Corp. 1.600% 3/15/17 1,002 1,022 Target Corp. 2.900% 1/15/22 1,200 1,272 Time Warner Inc. 4.875% 3/15/20 700 811 Time Warner Inc. 6.500% 11/15/36 620 790 Toyota Motor Credit Corp. 2.800% 1/11/16 1,105 1,172 Toyota Motor Credit Corp. 1.750% 5/22/17 1,200 1,232 3 Volkswagen International Finance NV 1.625% 3/22/15 2,100 2,126 Wal-Mart Stores Inc. 3.250% 10/25/20 742 821 Wal-Mart Stores Inc. 4.250% 4/15/21 1,000 1,176 Wal-Mart Stores Inc. 5.625% 4/15/41 2,290 3,054 Walt Disney Co. 5.625% 9/15/16 1,000 1,188 Western Union Co. 5.930% 10/1/16 2,000 2,356 Consumer Noncyclical (3.3%) Altria Group Inc. 4.750% 5/5/21 455 521 Altria Group Inc. 2.850% 8/9/22 500 496 Amgen Inc. 2.300% 6/15/16 635 664 Amgen Inc. 5.150% 11/15/41 900 1,001 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 200 248 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 2,000 2,338 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 1,580 1,604 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 125 125 AstraZeneca plc 1.950% 9/18/19 1,100 1,116 AstraZeneca plc 6.450% 9/15/37 615 842 3 BAT International Finance plc 3.250% 6/7/22 1,480 1,525 Baxter International Inc. 5.900% 9/1/16 502 598 3 Cargill Inc. 4.307% 5/14/21 2,092 2,318 3 Cargill Inc. 6.875% 5/1/28 645 824 3 Cargill Inc. 6.125% 4/19/34 1,270 1,553 Coca-Cola Co. 5.350% 11/15/17 1,500 1,813 Coca-Cola Co. 3.300% 9/1/21 300 333 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 537 Coca-Cola HBC Finance BV 5.125% 9/17/13 1,000 1,027 Coca-Cola HBC Finance BV 5.500% 9/17/15 700 756 Colgate-Palmolive Co. 7.600% 5/19/25 480 696 Diageo Investment Corp. 2.875% 5/11/22 525 547 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 246 261 Express Scripts Holding Co. 6.250% 6/15/14 375 409 3 Express Scripts Holding Co. 2.650% 2/15/17 1,072 1,126 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,478 GlaxoSmithKline Capital plc 1.500% 5/8/17 560 570 Hershey Co. 4.850% 8/15/15 380 424 Johnson & Johnson 2.150% 5/15/16 900 949 Johnson & Johnson 5.150% 7/15/18 500 613 Kaiser Foundation Hospitals 3.500% 4/1/22 180 191 Kaiser Foundation Hospitals 4.875% 4/1/42 340 384 Kellogg Co. 4.000% 12/15/20 1,400 1,571 Kimberly-Clark Corp. 4.875% 8/15/15 1,000 1,120 3 Kraft Foods Group Inc. 2.250% 6/5/17 295 306 3 Kraft Foods Group Inc. 3.500% 6/6/22 285 302 3 Kraft Foods Group Inc. 5.000% 6/4/42 320 360 McKesson Corp. 3.250% 3/1/16 175 188 Medtronic Inc. 4.750% 9/15/15 1,000 1,118 Molson Coors Brewing Co. 2.000% 5/1/17 31 32 Molson Coors Brewing Co. 3.500% 5/1/22 135 143 Molson Coors Brewing Co. 5.000% 5/1/42 245 274 Mondelez International Inc. 5.375% 2/10/20 1,000 1,207 Pepsi Bottling Group Inc. 7.000% 3/1/29 500 729 PepsiCo Inc. 3.100% 1/15/15 400 423 PepsiCo Inc. 3.125% 11/1/20 1,300 1,395 PepsiCo Inc. 4.000% 3/5/42 845 881 Pfizer Inc. 6.200% 3/15/19 1,400 1,785 Philip Morris International Inc. 4.500% 3/26/20 250 293 Philip Morris International Inc. 4.125% 5/17/21 1,025 1,159 Philip Morris International Inc. 2.500% 8/22/22 575 577 2 Procter & Gamble - Esop 9.360% 1/1/21 1,460 1,972 3 Roche Holdings Inc. 6.000% 3/1/19 750 941 3 SABMiller Holdings Inc. 2.450% 1/15/17 400 417 3 SABMiller plc 6.500% 7/1/16 1,500 1,751 Sanofi 4.000% 3/29/21 1,130 1,291 St. Jude Medical Inc. 2.500% 1/15/16 666 696 3 Tesco plc 5.500% 11/15/17 1,500 1,746 Thermo Fisher Scientific Inc. 3.250% 11/20/14 235 247 Thermo Fisher Scientific Inc. 3.200% 5/1/15 265 280 Thermo Fisher Scientific Inc. 3.200% 3/1/16 260 277 Thermo Fisher Scientific Inc. 1.850% 1/15/18 530 539 Unilever Capital Corp. 4.250% 2/10/21 2,805 3,271 Energy (0.9%) Apache Finance Canada Corp. 7.750% 12/15/29 400 579 BP Capital Markets plc 3.125% 10/1/15 400 427 BP Capital Markets plc 3.200% 3/11/16 900 965 BP Capital Markets plc 1.846% 5/5/17 650 664 BP Capital Markets plc 4.750% 3/10/19 795 925 BP Capital Markets plc 4.500% 10/1/20 400 463 BP Capital Markets plc 3.245% 5/6/22 650 686 ConocoPhillips 5.200% 5/15/18 1,500 1,803 EOG Resources Inc. 5.625% 6/1/19 425 522 3 Motiva Enterprises LLC 5.750% 1/15/20 125 149 Occidental Petroleum Corp. 4.100% 2/1/21 1,120 1,287 Occidental Petroleum Corp. 2.700% 2/15/23 500 513 3 Schlumberger Investment SA 2.400% 8/1/22 630 624 Shell International Finance BV 3.250% 9/22/15 1,100 1,187 Shell International Finance BV 4.375% 3/25/20 1,000 1,173 Suncor Energy Inc. 5.950% 12/1/34 500 621 Total Capital International SA 1.550% 6/28/17 1,365 1,390 Total Capital International SA 2.700% 1/25/23 810 824 Other Industrial (0.1%) 3 Hutchison Whampoa International 03/13 Ltd. 6.500% 2/13/13 1,265 1,288 3 Hutchison Whampoa International 11 Ltd. 3.500% 1/13/17 305 323 Technology (0.7%) Cisco Systems Inc. 4.450% 1/15/20 1,000 1,173 Dell Inc. 5.875% 6/15/19 910 1,078 Google Inc. 2.125% 5/19/16 685 722 Hewlett-Packard Co. 2.650% 6/1/16 500 513 Hewlett-Packard Co. 5.500% 3/1/18 865 984 Hewlett-Packard Co. 3.750% 12/1/20 1,000 1,012 Hewlett-Packard Co. 4.300% 6/1/21 1,600 1,631 International Business Machines Corp. 2.000% 1/5/16 425 444 International Business Machines Corp. 1.950% 7/22/16 430 449 International Business Machines Corp. 1.250% 2/6/17 250 254 International Business Machines Corp. 5.875% 11/29/32 2,000 2,743 Microsoft Corp. 4.000% 2/8/21 500 583 Oracle Corp. 6.125% 7/8/39 350 481 Transportation (0.6%) 2 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 4/19/22 857 947 3 ERAC USA Finance LLC 5.900% 11/15/15 500 566 3 ERAC USA Finance LLC 2.750% 3/15/17 205 211 3 ERAC USA Finance LLC 4.500% 8/16/21 325 356 3 ERAC USA Finance LLC 7.000% 10/15/37 1,000 1,241 2 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 1,181 1,409 FedEx Corp. 2.625% 8/1/22 130 130 FedEx Corp. 3.875% 8/1/42 120 117 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,895 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,709 2 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 452 515 United Parcel Service Inc. 1.125% 10/1/17 105 106 United Parcel Service Inc. 2.450% 10/1/22 425 429 United Parcel Service Inc. 4.875% 11/15/40 460 550 Utilities (2.6%) Electric (2.2%) Alabama Power Co. 5.550% 2/1/17 585 683 Ameren Illinois Co. 6.125% 12/15/28 1,000 1,271 Carolina Power & Light Co. 6.300% 4/1/38 365 501 Commonwealth Edison Co. 5.950% 8/15/16 770 907 Connecticut Light & Power Co. 5.650% 5/1/18 465 568 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 823 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 1,043 Dominion Resources Inc. 5.200% 8/15/19 750 891 Duke Energy Carolinas LLC 5.250% 1/15/18 275 330 Duke Energy Carolinas LLC 5.100% 4/15/18 590 704 Duke Energy Carolinas LLC 3.900% 6/15/21 1,090 1,225 3 Enel Finance International NV 6.800% 9/15/37 1,025 1,001 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,277 Florida Power & Light Co. 4.950% 6/1/35 1,000 1,189 Florida Power & Light Co. 5.950% 2/1/38 785 1,066 Florida Power Corp. 6.350% 9/15/37 200 271 Georgia Power Co. 5.400% 6/1/18 1,165 1,415 Georgia Power Co. 4.300% 3/15/42 755 800 MidAmerican Energy Holdings Co. 6.125% 4/1/36 1,000 1,279 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,802 Northern States Power Co. 6.250% 6/1/36 2,000 2,796 NSTAR LLC 4.500% 11/15/19 90 103 Pacific Gas & Electric Co. 4.250% 5/15/21 300 346 PacifiCorp 6.250% 10/15/37 2,000 2,771 Peco Energy Co. 5.350% 3/1/18 565 680 Potomac Electric Power Co. 6.500% 11/15/37 750 1,075 PPL Energy Supply LLC 6.200% 5/15/16 453 513 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,301 San Diego Gas & Electric Co. 6.000% 6/1/26 600 822 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,322 Southern California Edison Co. 6.000% 1/15/34 1,000 1,328 Southern California Edison Co. 5.550% 1/15/37 2,250 2,888 Wisconsin Electric Power Co. 4.500% 5/15/13 615 631 Wisconsin Electric Power Co. 5.700% 12/1/36 690 895 Natural Gas (0.3%) AGL Capital Corp. 6.375% 7/15/16 775 903 3 DCP Midstream LLC 6.450% 11/3/36 935 1,079 National Grid plc 6.300% 8/1/16 1,000 1,159 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,377 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,330 Total Corporate Bonds (Cost $347,437) Sovereign Bonds (U.S. Dollar-Denominated) (1.0%) 3 Abu Dhabi National Energy Co. 5.875% 10/27/16 595 674 3 CDP Financial Inc. 4.400% 11/25/19 1,000 1,149 3 Electricite de France SA 4.600% 1/27/20 1,200 1,339 3 Gazprom Neft OAO Via GPN Capital SA 4.375% 9/19/22 550 556 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,526 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 550 KFW 1.250% 10/26/15 1,518 1,552 Oesterreichische Kontrollbank AG 4.500% 3/9/15 1,500 1,639 Province of Ontario 1.375% 1/27/14 1,755 1,780 Province of Ontario 4.500% 2/3/15 2,000 2,185 Quebec 5.125% 11/14/16 1,000 1,177 3 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 405 437 3 Temasek Financial I Ltd. 2.375% 1/23/23 1,130 1,124 Total Sovereign Bonds (Cost $15,102) Taxable Municipal Bonds (1.8%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 480 597 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,000 1,419 California GO 5.700% 11/1/21 265 304 California GO 7.550% 4/1/39 435 594 California GO 7.300% 10/1/39 125 166 California GO 7.600% 11/1/40 660 916 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 283 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 530 610 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 225 293 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 1,030 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 396 465 Houston TX GO 6.290% 3/1/32 600 748 Illinois GO 5.100% 6/1/33 95 92 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 750 962 5 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 2,348 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 455 585 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,649 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 734 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,307 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 610 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 600 862 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 488 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 165 213 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 2,140 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 655 860 Oregon GO 5.902% 8/1/38 490 598 5 Oregon School Boards Association GO 5.528% 6/30/28 2,000 2,408 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 424 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 341 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,300 1,308 President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 2,000 2,335 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 413 University of California Regents Medical Center Revenue 6.548% 5/15/48 80 106 University of California Regents Medical Center Revenue 6.583% 5/15/49 625 856 University of California Revenue 5.770% 5/15/43 1,010 1,245 Total Taxable Municipal Bonds (Cost $24,889) Temporary Cash Investment (1.5%) Repurchase Agreement (1.5%) Credit Suisse Securities (USA) LLC (Dated 9/28/12, Repurchase Value $24,400,000, collateralized by U.S. Treasury Note/Bond 1.250%, 4/15/14) (Cost $24,400) 0.200% 10/1/12 24,400 Total Investments (98.2%) (Cost $1,347,635) Other Assets and Liabilities-Net (1.8%) 6 Net Assets (100%) * Non-income-producing security. 1 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, the aggregate value of these securities was $63,533,000, representing 3.8% of net assets. 4 Adjustable-rate security. 5 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 6 Cash of $209,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GO—General Obligation Bond. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring Vanguard Balanced Portfolio before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note December 2012 190 25,362 71 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the portfolio maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. Vanguard Balanced Portfolio E. Repurchase Agreements: The portfolio may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the portfolio may sell or retain the collateral; however, such action may be subject to legal proceedings. F. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interet rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio's investments as of September 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,033,139 65,344 — U.S. Government and Agency Obligations — 83,830 — Asset-Backed/Commercial Mortgage-Backed Securities — 10,023 — Corporate Bonds — 390,436 — Sovereign Bonds — 16,688 — Taxable Municipal Bonds — 30,309 — Temporary Cash Investments — 24,400 — Futures Contracts—Liabilities 1 (3) — — Total 1,033,136 621,030 — 1 Represents variation margin on the last day of the reporting period. G. At September 30, 2012, the cost of investment securities for tax purposes was $1,348,177,000. Net unrealized appreciation of investment securities for tax purposes was $305,992,000, consisting of unrealized gains of $318,856,000 on securities that had risen in value since their purchase and $12,864,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Growth Portfolio Schedule of Investments As of September 30, 2012 Market Value Shares ($000) Common Stocks (97.7%) Consumer Discretionary (8.4%) * DIRECTV 176,161 9,241 TJX Cos. Inc. 88,700 3,973 Limited Brands Inc. 74,700 3,680 Walt Disney Co. 67,300 3,518 Carnival Corp. 69,900 2,547 Whirlpool Corp. 29,600 2,454 * Bed Bath & Beyond Inc. 36,000 2,268 Mattel Inc. 53,200 1,888 Sony Corp. ADR 119,000 1,392 * Amazon.com Inc. 3,600 916 Lowe's Cos. Inc. 14,100 426 Consumer Staples (1.1%) Costco Wholesale Corp. 38,050 3,810 Kellogg Co. 6,700 346 Energy (4.7%) Noble Energy Inc. 59,900 5,553 EOG Resources Inc. 31,200 3,496 Schlumberger Ltd. 48,300 3,494 Petroleo Brasileiro SA ADR Type A 52,800 1,165 Hess Corp. 20,250 1,088 National Oilwell Varco Inc. 11,800 945 Cenovus Energy Inc. 26,100 910 Encana Corp. 31,800 697 Exxon Mobil Corp. 6,100 558 * Southwestern Energy Co. 12,200 424 Financials (5.0%) Marsh & McLennan Cos. Inc. 229,600 7,790 Charles Schwab Corp. 387,100 4,951 * Berkshire Hathaway Inc. Class B 34,250 3,021 Chubb Corp. 35,800 2,731 Progressive Corp. 23,300 483 American Express Co. 6,500 370 Health Care (31.3%) Amgen Inc. 292,871 24,695 * Biogen Idec Inc. 154,900 23,116 Eli Lilly & Co. 342,400 16,233 Roche Holding AG 78,000 14,590 Novartis AG ADR 202,850 12,427 Medtronic Inc. 287,500 12,397 Johnson & Johnson 85,900 5,919 * Life Technologies Corp. 87,909 4,297 GlaxoSmithKline plc ADR 72,400 3,348 * Boston Scientific Corp. 406,602 2,334 Abbott Laboratories 15,600 1,069 Sanofi ADR 15,400 663 Industrials (13.3%) FedEx Corp. 161,800 13,692 Honeywell International Inc. 118,700 7,092 C.H. Robinson Worldwide Inc. 80,000 4,684 Southwest Airlines Co. 452,850 3,972 Caterpillar Inc. 41,100 3,536 United Parcel Service Inc. Class B 48,350 3,461 Union Pacific Corp. 26,700 3,169 Boeing Co. 40,000 2,785 Deere & Co. 25,300 2,087 European Aeronautic Defence and Space Co. NV 54,900 1,740 * Alaska Air Group Inc. 42,700 1,497 Donaldson Co. Inc. 38,700 1,343 Expeditors International of Washington Inc. 21,100 767 ^ Canadian Pacific Railway Ltd. 8,600 713 Granite Construction Inc. 18,500 531 PACCAR Inc. 13,100 524 Information Technology (29.5%) * Google Inc. Class A 22,900 17,278 Texas Instruments Inc. 437,800 12,061 Microsoft Corp. 401,300 11,951 * Adobe Systems Inc. 324,100 10,520 Oracle Corp. 333,300 10,496 Intuit Inc. 164,800 9,703 QUALCOMM Inc. 132,000 8,249 Intel Corp. 162,600 3,688 * EMC Corp. 122,500 3,341 Accenture plc Class A 44,950 3,148 * Symantec Corp. 159,700 2,875 Visa Inc. Class A 21,200 2,847 Telefonaktiebolaget LM Ericsson ADR 221,600 2,023 Hewlett-Packard Co. 109,950 1,876 KLA-Tencor Corp. 38,200 1,822 * Micron Technology Inc. 262,400 1,570 Applied Materials Inc. 132,200 1,476 Plantronics Inc. 41,350 1,461 Corning Inc. 108,750 1,430 * NVIDIA Corp. 106,350 1,419 Motorola Solutions Inc. 22,935 1,159 * Research In Motion Ltd. 136,900 1,027 ASML Holding NV 14,187 761 Activision Blizzard Inc. 47,900 540 Apple Inc. 800 534 Cisco Systems Inc. 23,000 439 Mastercard Inc. Class A 700 316 * Rambus Inc. 19,200 106 Materials (4.1%) Potash Corp. of Saskatchewan Inc. 184,800 8,024 Monsanto Co. 78,200 7,118 Praxair Inc. 8,100 841 Utilities (0.3%) * AES Corp. 62,400 685 Public Service Enterprise Group Inc. 11,500 370 Total Common Stocks (Cost $328,786) Market Value Coupon Shares ($000) Temporary Cash Investment (2.7%) Money Market Fund (2.7%) 1,2 Vanguard Market Liquidity Fund (Cost $10,325) 0.163% 10,325,000 10,325 Total Investments (100.4%) (Cost $339,111) Other Assets and Liabilities-Net (-0.4%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $663,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $688,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
